Exhibit 10.2

Execution Version

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

dated as of

September 1, 2016

among

TITAN ENERGY OPERATING LLC,

as Borrower,

TITAN ENERGY, LLC,

as Parent,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions and Accounting Matters

     2   

Section 1.01 Terms Defined Above

     2   

Section 1.02 Certain Defined Terms

     2   

Section 1.03 Types of Loans and Borrowings

     45   

Section 1.04 Terms Generally; Rules of Construction

     45   

Section 1.05 Accounting Terms and Determinations.

     46   

ARTICLE II The Credits

     46   

Section 2.01 Commitments.

     46   

Section 2.02 Loans and Borrowings.

     47   

Section 2.03 [Reserved].

     48   

Section 2.04 Interest Elections.

     48   

Section 2.05 Deemed Funding of Borrowings

     49   

Section 2.06 [Reserved].

     50   

Section 2.07 Refinancing Amendments.

     50   

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

     54   

Section 3.01 Repayment of Loans

     54   

Section 3.02 Interest.

     54   

Section 3.03 Alternate Rate of Interest

     56   

Section 3.04 Prepayments.

     56   

Section 3.05 Agency Fees

     60   

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs.

     60   

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     60   

Section 4.02 Presumption of Payment by the Borrower

     61   

Section 4.03 Certain Deductions by the Administrative Agent

     61   

Section 4.04 Disposition of Proceeds

     61   

ARTICLE V Increased Costs; Break Funding Payments; Taxes

     62   

Section 5.01 Increased Costs.

     62   

Section 5.02 Break Funding Payments

     63   

Section 5.03 Taxes.

     63   

Section 5.04 Designation of Different Lending Office

     67   

Section 5.05 Replacement of Lenders

     67   

Section 5.06 Illegality

     68   

ARTICLE VI Conditions Precedent

     68   

Section 6.01 Effective Date

     68   

Section 6.02 Additional Conditions

     72   

ARTICLE VII Representations and Warranties

     73   

Section 7.01 Organization; Powers

     73   

Section 7.02 Authority; Enforceability

     73   



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts

     73   

Section 7.04 Financial Condition; No Material Adverse Change.

     74   

Section 7.05 Litigation.

     74   

Section 7.06 Environmental Matters

     74   

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

     76   

Section 7.08 Investment Company Act

     76   

Section 7.09 No Margin Stock Activities

     76   

Section 7.10 Taxes

     76   

Section 7.11 ERISA

     76   

Section 7.12 Disclosure; No Material Misstatements

     78   

Section 7.13 Insurance

     78   

Section 7.14 Restriction on Liens

     78   

Section 7.15 Subsidiaries.

     78   

Section 7.16 Location of Business and Offices

     79   

Section 7.17 Properties; Titles, Etc.

     79   

Section 7.18 Maintenance of Properties

     81   

Section 7.19 Gas Imbalances

     82   

Section 7.20 Marketing of Production

     82   

Section 7.21 Swap Agreements

     82   

Section 7.22 Solvency

     82   

Section 7.23 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

     82   

Section 7.24 Broker-Dealer Subsidiaries.

     83   

ARTICLE VIII Affirmative Covenants

     84   

Section 8.01 Financial Statements; Other Information

     84   

Section 8.02 Notices of Material Events

     89   

Section 8.03 Existence; Conduct of Business

     89   

Section 8.04 Payment of Obligations

     90   

Section 8.05 Operation and Maintenance of Properties

     90   

Section 8.06 Insurance

     91   

Section 8.07 Books and Records; Inspection Rights

     91   

Section 8.08 Compliance with Laws

     91   

Section 8.09 Environmental Matters.

     91   

Section 8.10 Further Assurances.

     93   

Section 8.11 Reserve Reports.

     93   

Section 8.12 Title Information.

     94   

Section 8.13 Additional Collateral; Additional Guarantors.

     95   

Section 8.14 ERISA Compliance

     97   

Section 8.15 [Reserved]

     98   

Section 8.16 Use of Proceeds

     98   

Section 8.17 Swap Agreements for MGP Volumes

     98   

Section 8.18 Swap Agreements

     98   

Section 8.19 Asset Sales Strategy

     98   

Section 8.20 Tax Status.

     98   

ARTICLE IX Negative Covenants

     98   

Section 9.01 Financial Covenants

     98   



--------------------------------------------------------------------------------

Section 9.02 Limitation on Debt and Preferred Stock.

     100   

Section 9.03 Limitation on Liens

     104   

Section 9.04 Limitations on Restricted Payments; Redemption of Certain Debt and
Amendments to Certain Debt                  Documents.

     104   

Section 9.05 Investments, Loans and Advances

     108   

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries

     110   

Section 9.07 Proceeds of Loans

     110   

Section 9.08 ERISA Compliance

     111   

Section 9.09 Sale or Discount of Receivables

     112   

Section 9.10 Mergers, Etc.

     112   

Section 9.11 Limitation on Sales of Assets and Subsidiary Stock.

     113   

Section 9.12 Environmental Matters

     114   

Section 9.13 Limitation on Affiliate Transactions.

     114   

Section 9.14 Subsidiaries

     116   

Section 9.15 Limitations on Restrictions on Distributions from Restricted
Subsidiaries.

     116   

Section 9.16 Gas Imbalances

     119   

Section 9.17 Swap Agreements

     119   

Section 9.18 Capital Expenditures

     121   

Section 9.19 Passive Status of the Parent.

     121   

Section 9.20 Broker-Dealer Subsidiaries

     121   

Section 9.21 Change in Name, Location or Fiscal Year

     121   

Section 9.22 Drilling and Operating Agreements

     122   

Section 9.23 Tax Advantaged Drilling Partnerships’ Organizational Documents

     122   

Section 9.24 Anti-Layering Covenant

     122   

Section 9.25 Tax Status.

     122   

Section 9.26 Modifications of Material Agreements.

     123   

ARTICLE X Events of Default; Remedies

     124   

Section 10.01 Events of Default

     124   

Section 10.02 Remedies.

     126   

ARTICLE XI The Agents

     127   

Section 11.01 Appointment and Authorization of the Agents

     127   

Section 11.02 Delegation of Duties

     128   

Section 11.03 Default; Collateral.

     128   

Section 11.04 Liability of Agents

     130   

Section 11.05 Reliance by the Agents.

     130   

Section 11.06 Notice of Default

     131   

Section 11.07 Credit Decision; Disclosure of Information by the Agents

     131   

Section 11.08 Indemnification of the Agents

     132   

Section 11.09 The Agents in their Individual Capacity

     132   

Section 11.10 Successor Agents.

     133   

Section 11.11 Syndication Agent; Other Agents

     134   

Section 11.12 Agent May File Proof of Claim

     134   

Section 11.13 Intercreditor Agreement and Hedge Facility Intercreditor Agreement

     134   



--------------------------------------------------------------------------------

ARTICLE XII Miscellaneous

     135   

Section 12.01 Notices.

     135   

Section 12.02 Waivers; Amendments.

     137   

Section 12.03 Expenses, Indemnity; Damage Waiver.

     138   

Section 12.04 Successors and Assigns.

     141   

Section 12.05 Survival; Revival; Reinstatement.

     144   

Section 12.06 Counterparts; Integration; Effectiveness.

     145   

Section 12.07 Severability

     145   

Section 12.08 Right of Setoff

     145   

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

     146   

Section 12.10 Headings

     147   

Section 12.11 Confidentiality

     147   

Section 12.12 Interest Rate Limitation

     148   

Section 12.13 No Third Party Beneficiaries

     148   

Section 12.14 Acknowledgements

     148   

Section 12.15 USA Patriot Act Notice

     149   

Section 12.16 Special Provisions

     149   

Section 12.17 Amendment and Restatement

     149   

Section 12.18 Secured Creditors’ Capacities; No Impairment

     150   

Section 12.19 OID Legend

     150   



--------------------------------------------------------------------------------

Annexes, Exhibits and Schedules

 

Annex I    List of Commitments Exhibit A    Form of Note Exhibit B    [Reserved]
Exhibit C    Form of Interest Election Request Exhibit D    Form of Compliance
Certificate Exhibit E    Form of Assignment and Assumption Exhibit F    Form of
Reserve Report Certificate Exhibit G    Form of Joinder Agreement Exhibit H   
Form of Hedge Facility Intercreditor Agreement Exhibit I    Form of
Intercreditor Agreement Exhibit J-1    Form of U.S. Tax Compliance Certificate
(Foreign Lenders; not partnerships) Exhibit J-2    Form of U.S. Tax Compliance
Certificate (Foreign Participants; not partnerships) Exhibit J-3    Form of U.S.
Tax Compliance Certificate (Foreign Participants; partnerships) Exhibit J-4   
Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships) Exhibit
K    Form of Solvency Certificate Exhibit L    Form of Release Schedule 1.01   
Specified Security Instruments Schedule 1.02    Existing Liens Schedule 7.05   
Litigation Schedule 7.06    Environmental Schedule 7.11    ERISA Schedule 7.15
   Subsidiaries; Tax Advantaged Drilling Partnerships; Broker-Dealer
Subsidiaries Schedule 7.19    Gas Imbalances Schedule 7.20    Marketing
Contracts Schedule 9.05    Investments Schedule 9.11    Asset Dispositions
Schedule 9.13    Affiliate Transactions



--------------------------------------------------------------------------------

This AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT, dated as of September 1,
2016 (this “Agreement”), is entered into by and among TITAN ENERGY OPERATING
LLC, a Delaware limited liability company (the “Borrower”), TITAN ENERGY, LLC, a
Delaware limited liability company (the “Parent”), THE LENDERS FROM TIME TO TIME
PARTY HERETO and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, together with its successors and permitted
assigns in such capacity, the “Administrative Agent”) and as collateral agent
for the Secured Creditors (in such capacity, together with its successors and
permitted assigns in such capacity, the “Collateral Agent” and together with the
Administrative Agent, collectively, the “Agents” and each, an “Agent”).

R E C I T A L S

A. On July 27, 2016 (the “Petition Date”), Atlas Resources Partners, L.P., a
Delaware limited partnership organized as a master limited partnership (“ARP”),
and certain Subsidiaries thereof, as debtors and debtors-in-possession,
(collectively, the “Debtors”) commenced voluntary cases under chapter 11 of
Title 11 of the United States Code in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), which cases are being
jointly administered under the caption In re Atlas Resource Partners, L.P., et
al, Ch. 11 Case No. 16-12149 (the “Cases”).

B. The Joint Prepackaged Chapter 11 Plan of Reorganization of Atlas Resource
Partners, L.P., et al. filed with the Bankruptcy Court on July 27, 2016 (the
“Prepackaged Plan”) has been confirmed pursuant to the Confirmation Order (as
defined below), and concurrently with the making of the Loans (as defined
below), the effective date of the Prepackaged Plan has occurred.

C. Prior to the Petition Date, certain lenders extended credit to ARP pursuant
to that certain Second Lien Credit Agreement, dated as of February 23, 2015 (as
amended, amended and restated, supplemented or modified prior to the date
hereof, the “Pre-Petition Second Lien Credit Agreement”), among ARP, the lenders
party thereto, Wilmington Trust, National Association, as administrative agent
and collateral agent.

D. The Prepackaged Plan provides that, on the Effective Date (as defined in the
Prepackaged Plan) (the “Plan Effective Date”), each holder of Debt under the
Pre-Petition Second Lien Credit Agreement shall (i) receive its Pro Rata Share
(as defined in the Prepackaged Plan) of (a) the Consent Fee, (b) all outstanding
interest accrued prior to the Petition Date pursuant to the Pre-Petition Second
Lien Credit Agreement and (c) interest accrued post-petition on the principal
amount of $250,000,000 at a rate equal to 2% per annum, in each case, in cash,
and to the extent such amounts are not previously paid pursuant to an order of
the Bankruptcy Court and (ii) be allocated its Pro Rata Share (as defined in the
Prepackaged Plan) of an initial principal amount of Loans equal to $252,500,000.

E. It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the
Pre-Petition Second Lien Credit Agreement and that this Agreement amend and
restate in its entirety the Pre-Petition Second Lien Credit Agreement and
re-evidence the obligations under the Pre-Petition Second Lien Credit Agreement
as contemplated hereby.

 

- 1 -



--------------------------------------------------------------------------------

F. It is the intent of the Borrower and the Guarantors to confirm that all
Indebtedness and other obligations of the Borrower and the Guarantors under the
Loan Documents, as such obligations are amended hereby, shall continue in full
force and effect and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in the Loan Documents shall be deemed to refer
to this Agreement.

G. All obligations hereunder are and shall continue to be secured by all
Collateral on which a Lien is granted or purported to be granted to the
Collateral Agent to secure such obligations pursuant to any Security
Instruments.

H. NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto
(a) agree that the Pre-Petition Second Lien Credit Agreement is amended and
restated in its entirety by this Agreement and (b) further covenant and agree as
follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“7.75% Senior Notes” means the 7.75% senior unsecured notes due 2021 issued by
Atlas Resource Partners Holdings, LLC and Atlas Resource Finance Corporation
pursuant to the Indenture, dated as of January 23, 2013, by and among Atlas
Resource Partners Holdings, LLC, ARP, Atlas Resource Finance Corporation,
certain subsidiary guarantors named therein and U.S. Bank National Association,
as trustee, as amended, amended and restated, supplemented or otherwise modified
prior to the Effective Date.

“9.25% Senior Notes” means the 9.25% senior unsecured notes due 2021 issued by
Atlas Resource Partners Holdings, LLC and Atlas Resource Finance Corporation
pursuant to the Indenture, dated as of July 30, 2013, by and among Atlas
Resource Partners Holdings, LLC, ARP, Atlas Resource Finance Corporation,
certain subsidiary guarantors named therein and U.S. Bank National Association,
as trustee, as amended, amended and restated, supplemented or otherwise modified
prior to the Effective Date.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

- 2 -



--------------------------------------------------------------------------------

“Accrued PIK Interest” has the meaning assigned to such term in Section 2.01(a).

“Acquired Debt” means Debt (a) of a Person or any of its Subsidiaries existing
at the time such Person becomes or is merged with and into a Restricted
Subsidiary or (b) assumed in connection with the acquisition of assets from such
Person, in each case whether or not Incurred by such Person in connection with,
or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary or such acquisition. Acquired Debt shall be deemed to have been
Incurred, with respect to clause (a) of the preceding sentence, on the date such
Person becomes or is merged with and into a Restricted Subsidiary and, with
respect to clause (b) of the preceding sentence, on the date of consummation of
such acquisition of assets.

“Additional Assets” means:

(a) any properties or assets to be used by the Borrower or a Restricted
Subsidiary in the Energy Business;

(b) capital expenditures by the Borrower or a Restricted Subsidiary in the
Energy Business;

(c) the Equity Interests of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Equity Interests by the Borrower or a
Restricted Subsidiary; or

(d) Equity Interests constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that, in the case of clauses (c) and (d), such Restricted
Subsidiary is primarily engaged in the Energy Business.

“Additional Lender” means any Person (other than a natural person) that is not
an existing Lender and has agreed to provide Refinancing Commitments pursuant to
Section 2.07.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that at no time shall the
“Adjusted LIBO Rate” be deemed to be less than 1.00% per annum.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning assigned to such term in
Section 9.13(a).

 

- 3 -



--------------------------------------------------------------------------------

“Agent” and “Agents” have the respective meanings assigned to such terms in the
preamble hereto.

“Agent Parties” has the meaning assigned to such term in Section 12.01(c).

“AGP” means Atlas Growth Partners, L.P., a Delaware limited partnership.

“Agreement” means this Amended and Restated Second Lien Credit Agreement, as the
same may from time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, and (d) 2.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or the Adjusted LIBO Rate, respectively.

“Annualized EBITDA” means, for the purposes of calculating the financial ratios
set forth in Section 9.01 for each of the Test Periods set forth in the table
below, actual EBITDA for such Test Period multiplied by the applicable factor
set forth in the table below:

 

Test Period Ending

   Factor  

December 31, 2016

     4   

March 31, 2017

     2   

June 30, 2017

     4/3   

“Annualized Interest Expense” means, for the purposes of calculating the
financial ratio set forth in Section 9.01(a) for each of the Test Periods set
forth in the table below, actual Interest Expense for such Test Period
multiplied by the applicable factor set forth in the table below:

 

Test Period Ending

   Factor  

December 31, 2016

     4   

March 31, 2017

     2   

June 30, 2017

     4/3   

 

- 4 -



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act of 2010 and any
related or similar laws, rules, regulations and guidelines, which are in each
case administered or enforced by any Governmental Authority having jurisdiction
over the Borrower or any of its Affiliates from time to time, or to which the
Borrower or any of its Affiliates is subject.

“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
governmental agency having jurisdiction over Borrower or any of its Affiliates,
or to which Borrower or any of its Affiliates is subject.

“Applicable Margin” means, for any day:

(a) with respect to any ABR Borrowing, (i) during the period commencing on the
Effective Date and ending nine months after the Effective Date, 10% per annum,
(ii) during the period commencing on the day following the day that is nine
months after the Effective Date and ending on the second anniversary of the
Effective Date, (A) if the First Lien Leverage Ratio is less than or equal to
3.25 to 1.00, 8% per annum and (B) if the First Lien Leverage Ratio is greater
than 3.25 to 1.00, 12% per annum, in each case, based on the First Lien Leverage
Ratio as set forth in the most recent financial statements and related
Compliance Certificate received by the Administrative Agent pursuant to
Section 8.01(a) or (b), as applicable, and Section 8.01(c), respectively;
provided that, for so long as (x) any Borrowing Base Deficiency exists or
(y) the Non-Conforming Tranche is outstanding, the Applicable Margin for such
period described in this clause (ii) shall be 12% per annum, and (iii) after the
second anniversary of the Effective Date, 8% per annum; and

(b) with respect to any Eurodollar Borrowing, (i) during the period commencing
on the Effective Date and ending nine months after the Effective Date, 11% per
annum, (ii) during the period commencing on the day following the day that is
nine months after the Effective Date and ending on the second anniversary of the
Effective Date, (A) if the First Lien Leverage Ratio is less than or equal to
3.25 to 1.00, 9% per annum and (B) if the First Lien Leverage Ratio is greater
than 3.25 to 1.00, 13% per annum, in each case, based on the First Lien Leverage
Ratio as set forth in the most recent financial statements and related
Compliance Certificate received by the Administrative Agent pursuant to
Section 8.01(a) or (b), as applicable, and Section 8.01(c), respectively;
provided that, for so long as (x) any Borrowing Base Deficiency exists or
(y) the Non-Conforming Tranche is outstanding, the Applicable Margin for such
period described in this clause (ii) shall be 13% per annum, and (iii) after the
second anniversary of the Effective Date, 9% per annum.

With respect to the Applicable Margin for the period commencing on the day
following the day that is nine months after the Effective Date and ending on the
second anniversary of the Effective Date (such period, the “Applicable Period”),
no change in the Applicable Margin shall be effective until three Business Days
after the date on which the Administrative Agent shall have received the
applicable financial statements and related Compliance Certificate pursuant to
Section 8.01(a) or (b), as applicable, and Section 8.01(c), respectively. If an
Event of Default has occurred and is continuing or the Borrower has not
submitted to the Administrative Agent the applicable financial statements or
related Compliance Certificate as and when required in

 

- 5 -



--------------------------------------------------------------------------------

accordance with such Sections, the Applicable Margin applicable during the
Applicable Period shall conclusively equal the highest possible Applicable
Margin provided for in this definition. Within one Business Day of receipt of
the financial statements and related Compliance Certificate, the Administrative
Agent shall give each Lender electronic or telephonic notice (confirmed in
writing) of the relevant Applicable Margin in effect from such date.

Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective First Lien Leverage Ratio), if (a) the First Lien Leverage
Ratio used to determine the Applicable Margin for any relevant period included
in the Applicable Period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or certificate delivered
pursuant to Section 8.01(a), 8.01(b) or Section 8.01(c), as applicable, and
(b) as a result thereof, the Applicable Margin paid to the Lenders in cash at
any time pursuant to this Agreement is lower than the Applicable Margin that
would have been payable to the Lenders in cash had the Applicable Margin that
would have been payable to the Lender in cash been calculated on the basis of
the correct First Lien Leverage Ratio, the Applicable Margin in respect of such
period will be adjusted upwards automatically and retroactively, and the
Borrower shall pay to each Lender such additional amounts (“Additional Amounts”)
as are necessary so that after receipt of such amounts such Lender receives an
amount equal to the amount it would have received had the Applicable Margin been
calculated during such period on the basis of the correct First Lien Leverage
Ratio. Additional Amounts shall be payable 10 days following delivery by the
Administrative Agent to the Borrower of a notice (which shall be conclusive and
binding absent manifest error) setting forth in reasonable detail the
Administrative Agent’s calculation of the amount of any Additional Amounts owed
to the Lenders. The payment of Additional Amounts shall be in addition to, and
not in limitation of, any other amounts payable by the Borrower pursuant to this
Agreement, including Section 3.02. Additional Amounts shall constitute
“Indebtedness”. The agreements in this paragraph shall survive the payment of
the Loans and all other Indebtedness.

“Applicable Percentage” means, with respect to any Lender at any time, prior to
the making of the Loans, the percentage (carried out to the ninth decimal place)
of the total Commitments represented by such Lender’s Commitment at such time
and after the making of the Loans, the percentage (carried out to the ninth
decimal place) of the Loans held by such Lender to the total outstanding Loans.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Annex I or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“ARP” has the meaning assigned to such term in the recitals hereto.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of the Energy Business),
transfer, issuance or other

 

- 6 -



--------------------------------------------------------------------------------

disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of (a) shares of Equity Interests
of a Restricted Subsidiary (other than Preferred Stock of Restricted
Subsidiaries issued in compliance with Section 9.02 and directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Borrower or a Restricted Subsidiary), (b) all or substantially all the
assets of any division or line of business of the Borrower or any Restricted
Subsidiary, or (c) any other assets of the Borrower or any Restricted Subsidiary
outside of the ordinary course of business of the Borrower or such Restricted
Subsidiary (each referred to for the purposes of this definition as a
“disposition”), in each case by the Borrower or any of the Restricted
Subsidiaries, including any disposition by means of a merger, consolidation or
similar transaction (it being understood and agreed that such term shall include
any “Asset Disposition” described in clause (i) of the definition thereof in the
First Lien Credit Agreement as in effect on the Effective Date).

Notwithstanding the preceding (but subject to the parenthetical at the end of
the preceding paragraph), the following items shall not be deemed to be Asset
Dispositions:

(i) a disposition by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to a Restricted Subsidiary;

(ii) the sale of cash or other disposition of Cash Equivalents, the early
termination of obligations in respect of Swap Agreements or other financial
instruments by the Borrower or any Restricted Subsidiary in the ordinary course
of business;

(iii) a disposition of Hydrocarbons or mineral products inventory by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

(iv) a disposition of damaged, unserviceable, obsolete or worn out equipment or
equipment that is no longer used or useful in the business of the Borrower and
the Restricted Subsidiaries;

(v) transactions in accordance with Section 9.10;

(vi) an issuance of Equity Interests by a Restricted Subsidiary to the Borrower
or to a Restricted Subsidiary;

(vii) for purposes of Section 9.11 only, the making of a Permitted Investment or
a Restricted Payment (or a disposition that would constitute a Restricted
Payment but for the exclusions from the definition thereof) permitted by
Section 9.04;

(viii) an Asset Swap;

(ix) dispositions of assets by the Borrower or any Restricted Subsidiary with a
fair market value of less than $2,000,000;

(x) Excepted Liens;

(xi) dispositions by the Borrower or any Restricted Subsidiary of receivables in
connection with the compromise, settlement or collection thereof in the ordinary
course of business or in bankruptcy or similar proceedings and exclusive of
factoring or similar arrangements;

 

- 7 -



--------------------------------------------------------------------------------

(xii) the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business which do not materially interfere with the business of the
Borrower and the Restricted Subsidiaries;

(xiii) foreclosure on assets;

(xiv) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Energy Business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, shall have been created, Incurred, issued,
assumed or Guaranteed in connection with the financing of, and within 60 days
after the acquisition of, the property that is subject thereto;

(xv) a disposition of oil and natural gas properties in connection with tax
credit transactions complying with Section 29 or any successor or analogous
provisions of the Code;

(xvi) surrender or waiver of contract rights, oil and gas leases, or the
settlement, release or surrender of contract, tort or other claims of any kind;

(xvii) the abandonment, farmout, lease or sublease of developed or undeveloped
oil and gas properties in the ordinary course of business;

(xviii) the sale or transfer (whether or not in the ordinary course of business)
by the Borrower or any Restricted Subsidiary of any oil and gas property or
interest therein to which no proved reserves are attributable at the time of
such sale or transfer; and

(xix) the sale or other transfer of (A) any Properties set forth on Schedule
9.11 on terms and conditions acceptable to the Required Lenders or (B) subject
to compliance with Section 8.13, any substitute or additional Properties
acquired after the Effective Date (to the extent permitted by this Agreement) to
a Tax Advantaged Drilling Partnerships; provided that the aggregate amount of
total consideration paid by the Borrower or any Subsidiary Guarantor for such
substitute or additional Properties that are sold or transferred pursuant to
this clause (B) shall not exceed an aggregate amount of $5,000,000 in any fiscal
year without the prior written consent of the Required Lenders.

“Asset Sale Acceptance Notice” has the meaning assigned to such term in
Section 3.04(c)(i)(E).

“Asset Sale/Casualty Event Offer” has the meaning assigned to such term in
Section 3.04(c)(i)(D).

“Asset Swap” means any concurrent purchase and sale or exchange of any oil or
natural gas property or interest therein between the Borrower or any of the
Restricted Subsidiaries and another Person; provided that any cash received must
be applied in accordance with Section 9.11 as if the Asset Swap were an Asset
Disposition.

 

- 8 -



--------------------------------------------------------------------------------

“Assignee” has the meaning assigned to such term in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

“ATLS” means Atlas Energy Group, LLC, a Delaware limited liability company.

“Average Life” means, as of the date of determination, with respect to any Debt
or Preferred Stock, the quotient obtained by dividing (a) the sum of the
products of the numbers of years from the date of determination to the dates of
each successive scheduled principal payment of such Debt or redemption or
similar payment with respect to such Preferred Stock multiplied by the amount of
such payment by (b) the sum of all such payments.

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means (a) with respect to the Borrower, the board of
directors of the Parent or any authorized committee thereof, and (b) with
respect to any Person, the board or committee of such Person serving a similar
function.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower LLC Agreement” means the limited liability company agreement of the
Borrower.

“Borrowing” means Loans of the same Type, made (or deemed made), converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Borrowing Base Deficiency” has the meaning assigned to such term in the First
Lien Credit Agreement.

 

- 9 -



--------------------------------------------------------------------------------

“Broker-Dealer Subsidiary” means (a) each Subsidiary listed on Schedule 7.15 as
a “Broker-Deal Subsidiary”, and (b) any other Subsidiary that is registered as a
broker-dealer pursuant to Section 15 of the Securities Exchange Act or that is
regulated as a broker-dealer under any foreign securities law, or that is
registered as a Futures Commission Merchant (“FCM”), Introducing Broker (“IB”)
or other regulated entity pursuant to the Commodity Exchange Act or the
equivalent under any foreign securities Law.

“Budget” has the meaning assigned to such term in Section 8.01(s).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, with respect
to any Person, any expenditure or commitment to expend money for any purchase or
other acquisition of any asset, including capitalized leasehold improvements,
which would be classified as a fixed or capital asset on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cases” has the meaning assigned to such term in the recitals hereto.

“Cash Collateral Orders” means, collectively, (a) the interim order pursuant to
11 U.S.C. §§ 105, 361, 362, 363 and 507, Bankruptcy Rules 2002, 4001 and 9014
and Local Bankruptcy Rule 4001-2 (i) authorizing Debtors’ limited use of cash
collateral, (ii) granting adequate protection to the prepetition secured
parties, (iii) modifying the automatic stay, and (IV) scheduling a final
hearing, entered by the Bankruptcy Court on July 29, 2016 (Docket No. 42), and
(b) final order pursuant to 11 U.S.C. §§ 105, 361, 362, 363 and 507, Bankruptcy
Rules 2002, 4001 and 9014 and Local Bankruptcy Rule 4001-2 (i) authorizing
debtors limited use of cash collateral, (ii) granting adequate protection to the
prepetition secured parties, and (iii) modifying the automatic stay, entered by
the Bankruptcy Court on August 29, 2016.

“Cash Equivalents” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having maturities of not more than one year from the date of
acquisition;

(b) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
(provided that the full faith and credit of the United States is pledged in
support thereof) and, at the time of acquisition, having a credit rating of “A”
(or the equivalent thereof) or better from either S&P or Moody’s;

 

- 10 -



--------------------------------------------------------------------------------

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
long-term debt of which is rated at the time of acquisition thereof at least
“A2” or the equivalent thereof by S&P, or “P2” or the equivalent thereof by
Moody’s and having combined capital and surplus in excess of $100,000,000;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a), (b) and (c) entered
into with any bank meeting the qualifications specified in clause (c) above;

(e) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within one year after the date of acquisition thereof; and

(f) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(a) through (e) above.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $2,000,000.

“Change of Control” means (a) for any reason whatsoever, the Parent shall cease
to own, directly or indirectly, 100% of the Equity Interests of the Borrower,
(b) the Borrower or any Subsidiary Guarantor ceases to own 100% of the Equity
Interests of any Subsidiary Guarantor (other than any Subsidiary Guarantor that
is liquidated, dissolved, merged or otherwise disposed of in accordance with the
terms hereof), (c) for any reason whatsoever, any “person” or “group” (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Effective
Date, but excluding any employee benefits plan of the Borrower or any of its
Subsidiaries) other than the Permitted Holders (in the aggregate) shall
beneficially own a percentage of the then outstanding Equity Interests of the
Parent that is more than 50% of the voting power of the total outstanding Equity
Interests of the Parent or (d) individuals who as of the Effective Date were
directors of the Parent shall cease for any reason (other than due to
retirement, death or disability) to constitute a majority of the Board of
Directors of the Parent (except to the extent that individuals who as of the
Effective Date were replaced by individuals (x) elected by at least a majority
of the remaining members of the Board of Directors of the Parent or
(y) nominated or approved for election by a majority of the remaining members of
the Board of Directors of the Parent and thereafter elected as directors by the
stockholders of the Parent).

“Change of Control Date” has the meaning assigned to such term in
Section 3.04(c)(iii).

 

- 11 -



--------------------------------------------------------------------------------

“Change of Control Offer” has the meaning assigned to such term in
Section 3.04(c)(iii).

“Change of Control Offer Acceptance Notice” has the meaning assigned to such
term in Section 3.04(c)(iii).

“Change of Control Payment” has the meaning assigned to such term in
Section 3.04(c)(iii).

“Change of Control Payment Date” has the meaning assigned to such term in
Section 3.04(c)(iii).

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of Law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III), shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class” means (a) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, original issue
discount or similar fees paid or payable in connection with such Commitments or
Loans, or differences in tax treatment (e.g., “fungibility”)); provided that
such Commitments or Loans may be designated in writing by the Administrative
Agent, the Borrower and Lenders holding such Commitments or Loans as a separate
Class from other Commitments or Loans that have the same terms and conditions
and (b) with respect to Lenders, those of such Lenders that have Commitments or
Loans of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral Agent” has the meaning assigned to such term in the preamble hereto.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to convert its Existing Loans plus such Lender’s pro rata share of the Accrued
PIK Interest into Loans hereunder, in the aggregate amount set forth opposite
such Lender’s name on Annex I under the caption “Commitment”, and “Commitments”
means the aggregate amount of the Commitments of all the Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

 

- 12 -



--------------------------------------------------------------------------------

“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Effective Date, and includes, without limitation, all series
and classes of such common stock.

“Compliance Certificate” means the certificate required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 8.01(c).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Confirmation Order” means the final order entered by the Bankruptcy Court
confirming the Debtors’ Prepackaged Plan on August 26, 2016.

“Consent Fee” means a fee to be paid by the Borrower to the Lenders in the form
of 10% of the Parent’s Common Stock as of the Plan Effective Date, subject to
dilution on account of the Management Incentive Program (as defined in the
Prepackaged Plan).

“Consolidated Net Income” means, with respect to the Parent, the Borrower and
the Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent, the Borrower and the Restricted Subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with Section 1.05; provided that there shall be excluded from such
net income (to the extent otherwise included therein) the following: (a) the net
income (but not loss) during such period of any Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary to the Borrower or a Restricted Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Law applicable to such Restricted Subsidiary or is otherwise
restricted or prohibited, to the extent so restricted or prohibited, in each
case determined in accordance with GAAP; (b) the net income (or loss) of any
Person acquired in a pooling-of-interests transaction for any period prior to
the date of such transaction; (c) any extraordinary gains or losses during such
period; and (d) any gains or losses attributable to writeups or writedowns of
assets, including writedowns under ASC Topics 350 and 360; provided further that
if the Borrower or any Restricted Subsidiary shall consummate a Material

 

- 13 -



--------------------------------------------------------------------------------

Acquisition or Material Disposition (other than a sale-leaseback transaction
permitted under Section 9.11), then Consolidated Net Income shall be calculated
after giving pro forma effect to such Material Acquisition or Material
Disposition as if such Material Acquisition or Material Disposition had occurred
on the first day of the period consisting of the four consecutive fiscal
quarters of the Borrower ending on the last day of the most recently ending
fiscal quarter for which financial statements are available and otherwise in
accordance with Regulation S-X of the SEC.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Facility” means, with respect to any Loan Party, one or more debt
facilities (including, without limitation, the First Lien Credit Agreement),
indentures or commercial paper facilities providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
amended and restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time (and whether or not with the original
administrative agent and lenders or another administrative agent or agents or
other lenders and whether provided under the original First Lien Credit
Agreement or any other credit or other agreement or indenture).

“Cure Amount” has the meaning assigned to such term in Section 9.01(d)(i).

“Debt” means, for any Person, the sum of the following (without duplication,
whether contingent or not): (a) all obligations of such Person for borrowed
money or evidenced by bonds, bankers’ acceptances, debentures, notes or other
similar instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; provided, however, that the amount
of such Debt of any Person described in this clause (f) shall, for the purposes
of this Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Debt and (ii) the fair market value of the Property
encumbered, as determined by such Person in good faith; (g) all Debt (as defined
in the other clauses of this definition) of others guaranteed by such Person or
in which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of

 

- 14 -



--------------------------------------------------------------------------------

one or more advance payments for periods in excess of 120 days prior to the day
of delivery, other than sales of Hydrocarbons and gas balancing arrangements in
the ordinary course of business; (j) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person; (k) any Debt of a partnership for which such Person is liable either by
agreement, or by Law but only to the extent of such liability; (l) the
liquidation value of Disqualified Capital Stock of such Person; (m) the
undischarged balance of any dollar denominated production payment (but not any
volumetric production payment) created by such Person or for the creation of
which such Person directly or indirectly received payment; and (n) any due and
payable Taxes of the Parent, the Borrower or its Subsidiaries, including, for
the avoidance of doubt, any amounts attributable to “imputed underpayments”
determined under the United States Bipartisan Budget Act of 2015 and any similar
state or local provisions. The Debt of any Person shall include all obligations
of such Person of the character described above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP. The Debt of
any Person described in clauses (f), (g) and (h) of this definition shall be
deemed to be the lesser of (i) an amount equal to the stated or determinable
amount of the primary obligation of such other Person and (ii) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Debt, unless such primary obligation and/or the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Debt shall be deemed to be equal
to such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

“Debt Prepayment Acceptance Notice” has the meaning assigned to such term in
Section 3.04(c)(ii).

“Debt Prepayment Offer” has the meaning assigned to such term in
Section 3.04(c)(ii).

“Debtors” has the meaning assigned to such term in the recitals hereto.

“Declined Amounts” has the meaning assigned to such term in
Section 3.04(c)(i)(E).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Examining Authority” means FINRA, the NFA or any other exchange that
has been designated as a Broker-Dealer Subsidiary’s designated examining
authority, as such term is defined in Rule 15c3-1(c)(12) promulgated under the
Securities Exchange Act.

“Designated Self-Regulatory Organization” has the meaning assigned to such term
in Section 3(a)(26) of the Securities Exchange Act.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that

 

- 15 -



--------------------------------------------------------------------------------

is one year after the earlier of (a) the Maturity Date and (b) the date on which
there are no Loans or other obligations outstanding hereunder. Notwithstanding
the preceding sentence, any Equity Interest that would constitute Disqualified
Capital Stock solely because the holders thereof have the right to require the
Person to repurchase such Equity Interests upon the occurrence of a change of
control or an asset sale shall not constitute Disqualified Capital Stock.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(a) the United States of America or any state thereof or (b) the District of
Columbia.

“Drilling Partnership Hedge Facility” means that certain secured hedge facility
entered into on March 5, 2012, by Atlas Resources, LLC, a Delaware limited
liability company, each Participating Partnership, Wells Fargo Bank, National
Association, as collateral agent, and each Approved Counterparty that is First
Lien Lender (as defined in the Pre-Petition First Lien Credit Agreement) or an
Affiliate thereof, as such facility is amended, amended and restated,
supplemented or otherwise modified from time to time, to provide for swaps,
forwards, futures or derivative transactions, options or similar arrangements
whether exchange traded, “over-the-counter” or otherwise, involving or settled
by reference to one or more commodities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions that is (a) entered
into in the ordinary course of business, (b) not speculative in nature, and
(c) intended to mitigate price and/or supply risk relating to the Hydrocarbon
Interests of one or more Participating Partnerships.

“Eagle Ford Property” means any Oil and Gas Property (other than Tax Advantaged
Drilling Partnership Properties) (i) located in the Eagle Ford region or
(ii) owned by ARP Eagle Ford, LLC, a Texas limited liability company.

“Early Warning Threshold” means, with respect to any Broker-Dealer Subsidiary,
those circumstances set forth in Rule 17a-11 promulgated under the Securities
Exchange Act or in any FINRA Rule pursuant to which a broker-dealer is required
to give an “early warning” notice of capital-related problems to the SEC and/or
FINRA.

“EBITDA” means, for any period, an amount determined for the Parent, the
Borrower and the Restricted Subsidiaries determined on a consolidated basis in
accordance with Section 1.05 equal to (a) the sum of (i) Consolidated Net Income
for such period, plus, (ii) without duplication and to the extent deducted from
Consolidated Net Income in such period, (A) Interest Expense, (B) income and
franchise Taxes, (C) reasonable and customary fees and expenses incurred or paid
in connection with Material Acquisitions and Material Dispositions permitted
hereunder in amounts determined by the Borrower in good faith, and
(D) depreciation, amortization, depletion, exploration expenses and other
non-cash charges, and non-cash losses for such period, including any provision
for the reduction in the carrying value of assets recorded

 

- 16 -



--------------------------------------------------------------------------------

in accordance with GAAP and non-cash charges resulting from the requirements of
ASC 410, 718 and 815, (except, in any event, to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), and including
losses from dispositions of any Property (other than dispositions of
Hydrocarbons in the ordinary course of business); minus (b) the sum of non-cash
gains and non-cash items which were included in determining such Consolidated
Net Income (including non-cash income resulting from the requirements of ASC
410, 718 and 815).

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

“Energy Business” means: (a) the business of acquiring, exploring, exploiting,
developing, producing, operating and disposing of interests in oil, natural gas,
liquid natural gas and other hydrocarbon and mineral properties or products
produced in association with any of the foregoing; (b) the business of
gathering, marketing, distributing, treating, processing, storing, refining,
selling and transporting of any production from such interests or properties and
products produced in association therewith and the marketing of oil, natural
gas, other hydrocarbons and minerals obtained from unrelated Persons; (c) any
other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
hydrocarbons and minerals produced substantially from properties in which the
Borrower or the Restricted Subsidiaries, directly or indirectly, participates;
(d) any business relating to oil field sales and service; (e) any other energy
business that generates gross income at least 90% of which constitutes
“qualifying income” under Section 7704(d)(1)(E) of the Code; and (f) any
business or activity relating to, arising from, or necessary, appropriate or
incidental to the activities described in the foregoing clauses (a) through
(e) of this definition.

“Environmental Laws” means any and all Laws pertaining in any way to human
health, employee safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Laws.

“Equity Cure” has the meaning assigned to such term in Section 9.01(d)(i).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

- 17 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days’ notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Restricted Subsidiary or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, (e) receipt
of a notice of withdrawal liability pursuant to Section 4202 of ERISA, or
(f) any other event or condition which would constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excess Proceeds” has the meaning assigned to such term in
Section 3.04(c)(i)(C).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excepted Liens” means:

(a) Liens for taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;

(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties, each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

 

- 18 -



--------------------------------------------------------------------------------

(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action, provided that any such Lien referred to in this
clause does not materially impair the use of the Property covered by such Lien
for the purposes for which such Property is held by the Parent, the Borrower,
any Restricted Subsidiary or any Tax Advantaged Drilling Partnership or
materially impair the value of such Property subject thereto;

(e) Liens arising by virtue of any statutory, common law or contract provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution; provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Parent, the Borrower, any of the
Restricted Subsidiaries or any Tax Advantaged Drilling Partnership to provide
collateral to the depository institution;

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Parent, the Borrower, any
Restricted Subsidiary or any Tax Advantaged Drilling Partnership for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment which in the aggregate do not materially impair the use
of such Property for the purposes of which such Property is held by the Parent,
the Borrower, any Restricted Subsidiary or any Tax Advantaged Drilling
Partnership or materially impair the value of such Property subject thereto;

(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;

(i) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Parent, the Borrower, any
Restricted Subsidiary or any Tax Advantaged Drilling Partnership in the ordinary
course of business covering only the Property under lease;

 

- 19 -



--------------------------------------------------------------------------------

(j) any obligations (other than Debt) or duties affecting any of the Property of
the Parent, the Borrower, any Restricted Subsidiary or any Tax Advantaged
Drilling Partnership to any Governmental Authority with respect to any
franchise, grant, license or permit;

(k) Liens created pursuant to the First Lien Loan Documents;

(l) Liens securing the Indebtedness;

(m) Liens securing obligations with regard to Swap Agreements;

(n) Liens existing on the Effective Date and listed on Schedule 1.02;

(o) Liens securing Debt or other obligations of a Subsidiary owing to the
Borrower or a Wholly-Owned Subsidiary;

(p) Liens securing Refinancing Indebtedness Incurred to refinance Debt that was
previously so secured, provided that any such Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the Debt
being refinanced or is in respect of property or assets that is the security for
an Excepted Lien hereunder;

(q) Liens on pipelines or pipeline facilities that arise by operation of law;

(r) Liens securing Debt (other than Subordinated Indebtedness and other Debt for
borrowed money) of the Borrower and the Guarantors in an aggregate principal
amount outstanding at any one time, when added together with all other Debt
secured by Liens Incurred pursuant to this clause (r), not to exceed $1,000,000;

(s) Liens in favor of the Borrower or any Guarantor;

(t) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(u) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(v) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

- 20 -



--------------------------------------------------------------------------------

(w) Liens arising under the Senior Notes in favor of any trustee thereunder for
its own benefit and similar Liens in favor of other trustees, agents and
representatives arising under instruments governing Debt permitted to be
incurred under this Agreement, provided, however, that such Liens are solely for
the benefit of the trustees, agents or representatives in their capacities as
such and not for the benefit of the holders of such Debt;

(x) Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Debt so long as such deposit of funds or
securities and such decreasing or defeasing of Debt are permitted under
Section 9.04; and

(y) any interest or title of a lessor under any lease entered into by the
Parent, the Borrower, any Restricted Subsidiary or any Tax Advantaged Drilling
Partnership covering only the assets so leased,

provided further that (1) Liens described in clauses (a) through (d) and
(g) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced unless such action is being contested in good faith by
appropriate proceedings and for which adequate reserves have been maintained in
accordance with GAAP and (2) no intention to subordinate the second priority
Lien granted in favor of the Administrative Agent and the Lenders is to be
hereby implied or expressed by the permitted existence of any Excepted Lien
(other than in respect of Liens permitted pursuant to clause (k) of this
definition of “Excepted Liens” to the extent expressly set forth in the
Intercreditor Agreement).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) (i) Taxes imposed on (or measured by) its net income and franchise Taxes, in
each case, imposed by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or (ii) that are Other Connection Taxes; (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower or any Guarantor is located;
(c) in the case of a Lender, any U.S. federal withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 5.03(e), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(b); (d) any
tax that is attributable to a recipient’s failure to comply with
Section 5.03(e); and (e) any U.S. federal withholding taxes imposed by FATCA.

“Existing Debt” means Debt and other obligations outstanding under the 7.75%
Senior Notes and the 9.25% Senior Notes.

“Existing Loans” has the meaning assigned to such term in Section 2.01(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

- 21 -



--------------------------------------------------------------------------------

materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any intergovernmental agreements
(together with any fiscal or regulatory legislation, rules or official practices
implementing such agreements).

“FCM” has the meaning assigned to such term in the definition of “Broker-Dealer
Subsidiary”.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it, provided that if the Federal Funds Effective
Rate at any time would be less than zero, such rate shall be deemed to be zero.

“Fee Letter” means the fee letter, dated as of the Effective Date, between the
Administrative Agent and the Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Parent, the Borrower and its Consolidated Subsidiaries referred to in
Section 7.04(a).

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“First Lien Agent” means the “Administrative Agent” under the First Lien Credit
Agreement.

“First Lien Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of the date hereof, among the Borrower, the Parent,
the First Lien Agent and the First Lien Lenders, as may be from time to time
amended, amended and restated, supplemented or otherwise modified or any
Refinancing (as defined in the Intercreditor Agreement) thereof, but only to the
extent permitted under the terms of the Intercreditor Agreement (including,
without limitation, as provided in Section 7.01 of the Intercreditor Agreement).

“First Lien Debt” means the Debt and guarantees thereof now or hereafter
incurred pursuant to the First Lien Credit Agreement.

 

- 22 -



--------------------------------------------------------------------------------

“First Lien Leverage Ratio” means, as of any date of calculation, the ratio of
(a) First Lien Debt on such date to (b) EBITDA for the most recently ended Test
Period.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
“Loan Documents” as defined in the First Lien Credit Agreement, as may be from
time to time amended, amended and restated, supplemented or otherwise modified
or any Refinancing (as defined in the Intercreditor Agreement) of the First Lien
Credit Agreement, but only to the extent permitted under the terms of the
Intercreditor Agreement (including, without limitation, as provided in
Section 7.01 of the Intercreditor Agreement).

“First Lien Lenders” means the “Lenders” from time to time party to the First
Lien Credit Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank) over the Borrower, the Parent, any
Restricted Subsidiary, any of their Properties, the Administrative Agent or any
Lender.

“Government Official” means (a) any officer or employee of, or any Person acting
in an official capacity for or on behalf of, any Governmental Authority, any
public international organization or any political party or (b) any candidate
for public office.

“GSO” means GSO Capital Partners LP on behalf of the funds advised by it.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Debt of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

 

- 23 -



--------------------------------------------------------------------------------

(b) entered into for purposes of assuring in any other manner the obligee of
such Debt of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Equity Interests of a Guarantor that is not
Disqualified Capital Stock. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantors” means the Parent, Atlas Energy Colorado, LLC, a Colorado limited
liability company, Atlas Resource Partners Holdings, LLC, a Delaware limited
liability company, Atlas Energy Indiana, LLC, an Indiana limited liability
company, Atlas Energy Ohio, LLC, an Ohio limited liability company, Atlas Energy
Tennessee, LLC, a Pennsylvania limited liability company, Atlas Pipeline
Tennessee, LLC, a Pennsylvania limited liability company, Atlas Noble, LLC, a
Delaware limited liability company, Atlas Resources, LLC, a Pennsylvania limited
liability company, REI-NY, LLC, a Delaware limited liability company, Resource
Energy, LLC, a Delaware limited liability company, Resource Well Services, LLC,
a Delaware limited liability company, Viking Resources, LLC, a Pennsylvania
limited liability company, ARP Barnett, LLC, a Delaware limited liability
company, ARP Oklahoma, LLC, an Oklahoma limited liability company, ARP Barnett
Pipeline, LLC, a Delaware limited liability company, Atlas Barnett, LLC, a Texas
limited liability company, ARP Production Company, LLC, a Delaware limited
liability company, ARP Mountaineer Production, LLC, a Delaware limited liability
company, ARP Rangely Production, LLC, a Delaware limited liability company, ARP
Eagle Ford, LLC, a Texas limited liability company, ATLS Production Company,
LLC, a Delaware limited liability company, Atlas Energy Securities, LLC, a
Delaware limited liability company, and each other Subsidiary of the Borrower
(other than any Broker-Dealer Subsidiary).

“Guaranty Agreement” means the Amended and Restated Second Lien Guaranty, dated
as of the Effective Date, in form and substance satisfactory to the Required
Lenders, by each of the Guarantors in favor of the Collateral Agent for the
benefit of the Secured Creditors, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Hedge Facility Intercreditor Agreement” means that certain Third Amended and
Restated Intercreditor Agreement, dated as of February 23, 2015, by and among
the Administrative Agent, the First Lien Agent, the Collateral Agent (as defined
therein) and the Master General Partner (as defined therein), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, a copy of which is attached hereto as Exhibit H.

 

- 24 -



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than 5% of the Borrowing Base
Value (as defined in the First Lien Credit Agreement as of the Effective Date
(including with respect to any additional defined term used in such definition)
of all Oil and Gas Properties evaluated in the most recent Reserve Report
delivered under this Agreement.

“Incur” means issue, create, assume, Guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise; provided, however,
that any Debt or Equity Interests of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
or otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary; and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing.

“Indebtedness” means any and all Debt and other amounts and obligations owing or
to be owing by the Borrower or any other Loan Party: (a) to the Agents or any
Lender under any Loan Document including, without limitation, all principal
(including, without limitation, amounts added to principal as PIK Interest),
interest (including, without limitation, default interest) on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action)
and (b) all renewals, extensions, replacements, refinancings, amendments and/or
restatements of any or all of the above.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of a Loan Party
under any Loan Agreement and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

- 25 -



--------------------------------------------------------------------------------

“Initial Budget” means the financial information and projections included in the
Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Reorganization of
Atlas Resource Partners, L.P., et al., dated as of July 25, 2016.

“Initial Reserve Report” means the Reserve Report dated as of June 30, 2016 as
revised to give pro forma effect to acquisitions consummated by the Borrower or
any of its Subsidiaries after June 30, 2016 but prior to the Effective Date.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of even date herewith in substantially the same form as the
form attached hereto as Exhibit I, and by and among the Administrative Agent,
the First Lien Agent and the Loan Parties, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, an amount determined for the Parent,
the Borrower and the Restricted Subsidiaries determined on a consolidated basis
in accordance with Section 1.05 equal to total cash interest expense (including
that attributable to obligations under Capital Leases), net of cash interest
income and any one-time financing fees (to the extent included in the Parent’s
consolidated interest expense for such period), including those paid in
connection with the Loan Documents or the First Lien Loan Documents or in
connection with any amendment of the foregoing, of the Parent, the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding Debt
of the Parent, the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under swap agreements
in respect of interest rates to the extent that such net costs are allocable to
such period in accordance with GAAP).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in (the calendar month that is one, two, three or six months
thereafter (or 12 months if available and agreed to by all Lenders), as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) no Interest Period may have a term which would
extend beyond the Maturity Date and (c) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the

 

- 26 -



--------------------------------------------------------------------------------

last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interested Party” means (a) ATLS, Atlas Eagle Ford Operating Company, LLC, a
Texas limited liability company, Atlas Growth Eagle Ford, LLC, a Texas limited
liability company, Titan Management, Atlas Energy Resources Services, Inc., a
Delaware corporation, AGP, any Permitted Holder (other than GSO and its
Affiliates in their respective capacities as Lenders) and, in each case, their
respective Subsidiaries, any joint venture (or similar arrangement) to which
they are a party or any of their respective Related Interested Parties and
(b) any Related Interested Parties of the Parent or the Borrower.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

“Joinder Agreement” means a joinder agreement in the form of Exhibit G or any
other form reasonably approved by the Administrative Agent.

“Joint Venture” means a partnership or joint venture that is not a Restricted
Subsidiary.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Class of Commitments or Loans that is outstanding
hereunder on such date of determination.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I, any Additional Lender and any
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption; provided that unless the context otherwise
requires, each reference herein to the Lenders shall be deemed to include any
Conduit Lender.

 

- 27 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) the rate per annum
determined on the basis of the rate for deposits in dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
reported by Bloomberg L.P. in its index of rates as of 11:00 A.M., London time,
two (2) Business Days prior to the beginning of such Interest Period and
(b) 1.00%. In the event that such rate does not appear on such index, the rate
described in the foregoing clause (a) shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered dollar deposits at or about 11:00 A.M., London time, two (2) Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Borrower or any Restricted
Subsidiary in any Property subject to a Synthetic Lease.

“Liquidity” means, as of any date of determination, (a) the aggregate amount of
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries as of
such date plus (b) the difference between (i) the Borrowing Base (as defined in
the First Lien Credit Agreement) and (ii) the aggregate amount of outstanding
Loans, Letters of Credit and other Obligations (each as defined in the First
Lien Credit Agreement) as of such date.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Hedge Facility Intercreditor Agreement, the Intercreditor
Agreement, the Fee Letter and any and all other material agreements or
instruments now or hereafter executed and delivered by any Loan Party or any
other Person (other than participation or similar agreements between any Lender
and any other lender or creditor with respect to Indebtedness pursuant to this
Agreement) in connection with the Indebtedness, this Agreement and the
transactions contemplated hereby, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made or deemed made by the Lenders to the Borrower
pursuant to this Agreement.

 

- 28 -



--------------------------------------------------------------------------------

“Magnetar” means each of MTP Energy Master Fund LTD and MTP Energy Opportunities
Fund LLC.

“Master General Partner” means Atlas Resources, LLC, a Pennsylvania limited
liability company, or any other Loan Party that is the managing general partner
or managing member of a Participating Partnership.

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $5,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, other than as a result of the events leading up
to, resulting from and following the commencement of the Cases or the
continuation or prosecution thereof immediately prior to the Effective Date,
(b) the ability of the Borrower and the Restricted Subsidiaries, taken as a
whole, to carry out their business as of the Effective Date, (c) the ability of
the Loan Parties, taken as a whole, to perform fully and on a timely basis their
obligations under any of the Loan Documents that are material to the interests
of the Lenders, or (d) the validity or enforceability of any of the Loan
Documents or the material rights and remedies available to the Administrative
Agent or any Lender under any Loan Document.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Equity Interests
of a Person or the assets of a Person, in each case for the consideration of at
least $5,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent, the
Borrower and the Restricted Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time, including unpaid amounts in respect of such Swap
Agreement.

“Maturity Date” means February 23, 2020.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to (a) the Loan Parties’
ownership (whether in fee or by leasehold) of (i) at least 95% of the total
value of all Oil and Gas Properties (other than Tax Advantaged Drilling
Partnership Properties and any Eagle Ford Property owned by a Loan Party as of
the Effective Date) and (ii) 100% of the total value of all Eagle Ford
Properties owned by a Loan Party (x) as of the Effective Date (other than any
such Oil and Gas Properties that have been disposed of pursuant to clause
(xix) of the definition of “Asset Dispositions”) or (y) for a period longer than
10 days (or such longer period as the Administrative Agent may consent to as
directed in writing by the Required Lenders) and (b) ownership (whether in fee
or by leasehold) of the Tax Advantaged Drilling Partnership Properties, in each
case with respect to Properties evaluated in any applicable Reserve Report.

 

- 29 -



--------------------------------------------------------------------------------

“Minority Interest” means the percentage interest represented by any shares of
any class of Equity Interests of a Restricted Subsidiary that are not owned by
the Borrower or a Restricted Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means (a) each amended and restated mortgage, deed of trust or
similar documents, each dated as of the Effective Date, in form and substance
satisfactory to the Required Lenders, by each applicable Loan Party in favor of
the Collateral Agent for the benefit of the Secured Creditors, and (b) each
mortgage, deed of trust, or similar document in form and substance reasonably
satisfactory to the Required Lenders on an Oil and Gas Property directly owned
(whether in fee or by leasehold) by a Loan Party where such Loan Party is the
mortgagor and the Collateral Agent is the mortgagee pursuant to which a Lien on
the Mortgaged Property covered thereby is created in favor of the Collateral
Agent for the benefit of the Secured Creditors, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Mortgaged Property” means any Property directly owned (whether in fee or by
leasehold) by any Loan Party which is subject to a Lien created by the Security
Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Available Cash” means (a) cash payments received from an Asset Disposition
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Debt or other obligations relating
to the properties or assets that are the subject of such Asset Disposition or
received in any other non-cash form) therefrom and (b) cash payments or proceeds
received by the Borrower or any Restricted Subsidiary (x) under any casualty
insurance policy (excluding business interruption insurance) in respect of a
Casualty Event that constitutes a covered loss thereunder or (y) as a result of
a Casualty Event constitutes a taking of property by eminent domain,
condemnation or otherwise, in each case net of:

(a) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition or Casualty Event;

(b) all payments made on any Debt (other than First Lien Debt or Debt hereunder)
which is secured by any assets subject to such Asset Disposition or Casualty
Event, in accordance with the terms of any Lien upon such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset
Disposition, or by applicable law be repaid out of the proceeds from such Asset
Disposition or Casualty Event;

 

- 30 -



--------------------------------------------------------------------------------

(c) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Disposition or Casualty Event that
constitutes a taking of property by eminent domain, condemnation or otherwise;

(d) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition or Casualty Event that constitutes
a taking of property by eminent domain, condemnation or otherwise and retained
by the Borrower or any Restricted Subsidiary after such Asset Disposition or
such Casualty Event;

(e) in the case of a Casualty Event that constitutes a taking of property by
eminent domain, condemnation or otherwise, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position; and

(f) in the case of a Casualty Event, any actual out-of-pocket costs incurred by
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or such
Restricted Subsidiary.

“Net Capital” means “net capital” as that term is defined in the Net Capital
Rule.

“Net Capital Rule” means Rule 15c3-1 promulgated under the Securities Exchange
Act, including any successor rule under the Securities Exchange Act relating to
net capital requirements of broker-dealers.

“Net Cash Proceeds” means with respect to any issuance or sale of Equity
Interests or any contribution to equity capital, or any incurrence of Debt, the
cash proceeds of such issuance, sale, contribution or incurrence net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and charges actually Incurred in connection with such issuance, sale,
contribution or incurrence and net of taxes paid or payable as a result of such
issuance, sale or incurrence (after taking into account any available tax credit
or deductions and any tax sharing arrangements).

“New Refinancing Commitment” has the meaning assigned to such term in
Section 2.07(a).

“Non-Conforming Tranche” means the Non-Conforming Borrowing Base Loans (as
defined in the First Lien Credit Agreement) provided by the First Lien Lenders
to the Borrower under the First Lien Credit Agreement on the Plan Effective Date
in an aggregate amount not exceeding $30,000,000.

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

 

- 31 -



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the date
hereof, by and among Titan Management, Atlas Energy Resource Services, Inc., a
Delaware corporation, the Parent and the Borrower (as in effect on the Effective
Date).

“Organizational Documents” means any and all agreements, certificates, operating
agreements, partnership agreements, limited liability company agreements,
charters, articles, bylaws, and similar documents pertaining to (a) the
organization or governance of any Tax Advantaged Drilling Partnership or (b) the
organization or governance of any other Person referenced in this Agreement, in
each case whether now or hereafter existing and as each has been and hereafter
may be supplemented, amended or restated from time to time, and shall include,
without limitation, the Parent LLC Agreement and the Borrower LLC Agreement.

“Other Connection Taxes” means, with respect to the Administrative Agent and
each Lender, Taxes imposed as a result of a present or former connection between
the Administrative Agent or any Lender and the jurisdiction imposing the Tax
(other than a connection arising from the execution, delivery or enforcement of,
becoming a party to, or performance under, or receipt of payments or receipt or
perfection of security interests under or engaging in any transaction pursuant
to any Loan Document, or from the sale or assignment of an interest in any Loan
or Loan Document pursuant to an assignment request by Borrower under
Section 5.05 hereof).

 

- 32 -



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 5.05 hereof).

“Parent” has the meaning assigned to such term in the preamble hereto.

“Parent LLC Agreement” means the limited liability company agreement of the
Parent.

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
12.04(c)(i).

“Participating Partnership” means any Tax Advantaged Drilling Partnership that
has become a party to the Drilling Partnership Hedge Facility.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PDP PV10” means, as of any date of determination thereof with respect to the
Oil and Gas Properties comprised of Proved Developed Producing Reserves
described in the then most recent Reserve Report delivered to the Administrative
Agent, the net present value, discounted at ten percent (10%) per annum, of the
future net revenues expected to accrue to the Loan Parties’ collective interest
in such Oil and Gas Properties during the remaining expected economic lives of
such Oil and Gas Properties. Each calculation of such expected future net
revenues shall be made in accordance with SEC guidelines for reporting Proved
Developed Producing Reserves, provided that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes, and for operating,
gathering, transportation and marketing costs required for the production and
sale of such Oil and Gas Properties, (b) the pricing assumptions used in
determining PDP PV10 for any Oil and Gas Properties shall be based upon the
Strip Price, and (c) the cash-flows derived from the pricing assumptions set
forth in clause (b) above shall be further adjusted to account for the actual
average historical basis differential during the 12-month period preceding such
date of determination in a manner reasonably acceptable to the Administrative
Agent, as directed by the Required Lenders. The amount of PDP PV10 at any time
shall be calculated on a pro forma basis for Material Dispositions and Material
Acquisitions of Oil and Gas Properties comprised of Proved Developed Producing
Reserves consummated by the Loan Parties since the date of the Reserve Report
most recently delivered hereto.

“PDP PV10 to Senior Secured Debt Ratio” means, as of any date of calculation,
the ratio of (a) PDP PV10 determined as of such date to (b) Senior Secured Debt
on such date.

“Permitted Business Investment” means any Investment made in the ordinary course
of, and of a nature that is or shall have become customary in, the Energy
Business including investments or expenditures for actively exploiting,
exploring for, acquiring, developing,

 

- 33 -



--------------------------------------------------------------------------------

producing, processing, gathering, marketing or transporting oil, natural gas or
other hydrocarbons and minerals through agreements, transactions, interests or
arrangements which permit one to share risks or costs, comply with regulatory
requirements regarding local ownership or satisfy other objectives customarily
achieved through the conduct of the Energy Business jointly with third parties,
including:

(a) ownership interests in oil, natural gas, other hydrocarbons and minerals
properties, liquid natural gas facilities, processing facilities, gathering
systems, pipelines, storage facilities or related systems or ancillary real
property interests;

(b) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-in
agreements, farm-out agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties; and

(c) direct or indirect ownership interests in drilling rigs and related
equipment, including, without limitation, transportation equipment.

“Permitted Holders” means Titan Management, GSO, FirTree Inc., Guggenheim
Partners Investment Management, LLC and Franklin Advisers, Inc., and their
respective affiliates, and any “group” including any of the foregoing.

“Permitted Investment” has the meaning assigned to such term in Section 9.05.

“Permitted Junior Secured Refinancing Debt” has the meaning assigned to such
term in Section 2.07(g)(i). “Permitted Participating Partnership Swap Agreement”
has the meaning assigned to such term in the First Lien Credit Agreement as of
the Effective Date (including with respect to any additional defined term used
in such definition).

“Permitted Payments” means an amount sufficient to bring cumulative
distributions by the Borrower to the Parent in a tax period pursuant to
Section 9.04(b)(x) to an amount equal to the amount of Taxes payable by the
Parent during such tax period; provided that such distributions are used by the
Parent to pay such Taxes.

“Permitted Unsecured Refinancing Debt” has the meaning assigned to such term in
Section 2.07(g)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning assigned to such term in the recitals hereto.

“PIK Interest” has the meaning assigned to such term in Section 3.02(d)(i).

 

- 34 -



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Restricted Subsidiary or an
ERISA Affiliate.

“Plan Effective Date” has the meaning assigned to such term in the recitals
hereto.

“Platform” has the meaning assigned to such term in Section 12.01(b).

“Preferred Share Call Right” means the Parent’s right to purchase the Series A
Preferred Share as provided in Section 5.7(b)(viii) of the Parent LLC Agreement.

“Preferred Stock” as applied to the Equity Interests of any corporation, means
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Equity Interests of any other class of such corporation.

“Pre-Petition First Lien Credit Agreement” means that certain Second Amended and
Restated Credit Agreement dated as of July 31, 2013, among ARP, Wells Fargo
Bank, N.A., as administrative agent, and the lenders and the other financial
institutions party thereto, as amended, amended and restated, supplemented or
otherwise modified on or prior to the date hereof.

“Pre-Petition Second Lien Credit Agreement” has the meaning assigned to such
term in the recitals hereto.

“Prepackaged Plan” has the meaning assigned to such term in the recitals hereto.

“Prepayment Premium” means:

(a) with respect to any prepayment (or any repayment upon acceleration of the
Loans) made at any time prior to February 23, 2017, a premium equal to 4.5% of
the principal amount (including, for the avoidance of doubt, all amounts added
to principal as PIK Interest) prepaid;

(b) with respect to any prepayment (or any repayment upon acceleration of the
Loans) made at any time on or after February 23, 2017 and prior to February 23,
2018, a premium equal to 2.25% of the principal amount (including, for the
avoidance of doubt, all amounts added to principal as PIK Interest) prepaid; and

(c) with respect to any prepayment (or any repayment upon acceleration of the
Loans) made on or after February 23, 2018, $0.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A., as its prime rate in effect at its principal
office in the United States; each change in the Prime Rate shall be effective
from and including the date such change is

 

- 35 -



--------------------------------------------------------------------------------

publicly announced as being effective. Such rate is set by Wells Fargo Bank,
N.A., as a general reference rate of interest, taking into account such factors
as Wells Fargo Bank, N.A., may deem appropriate; it being understood that many
of Wells Fargo Bank, N.A.,’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo Bank, N.A., may make various commercial or
other loans at rates of interest having no relationship to such rate.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in oil and gas properties, reserves
or the right to receive all or a portion of the production or the proceeds from
the sale of production attributable to such properties where the holder of such
interest has recourse solely to such production or proceeds of production,
subject to the obligation of the grantor or transferor to operate and maintain,
or cause the subject interests to be operated and maintained, in a reasonably
prudent manner or other customary standard or subject to the obligation of the
grantor or transferor to indemnify for environmental, title or other matters
customary in the Energy Business, including any such grants or transfers
pursuant to incentive compensation programs on terms that are reasonably
customary in the Energy Business for geologists, geophysicists or other
providers of technical services to the Borrower or a Restricted Subsidiary.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves promulgated by the Society of Petroleum Engineers (or any
generally recognized successor) as in effect at the time in question.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Refinanced Debt” has the meaning assigned to such term in Section 2.07(a).

“Refinanced Loans” has the meaning assigned to such term in Section 2.07(g)(i).

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.07(f).

“Refinancing Commitment” has the meaning assigned to such term in
Section 2.07(a).

 

- 36 -



--------------------------------------------------------------------------------

“Refinancing Equivalent Debt” has the meaning assigned to such term in
Section 2.07(g)(i).

“Refinancing Facility Effective Date” has the meaning assigned to such term in
Section 2.07(d).

“Refinancing Indebtedness” means Debt that is Incurred to refund, refinance,
replace, exchange, renew, repay, extend, prepay, redeem or retire (including
pursuant to any defeasance or discharge mechanism) (collectively, “Refinance,”
“Refinances” and “Refinanced” shall have correlative meanings) any Debt
(including Debt of the Borrower that refinances Debt of any Restricted
Subsidiary and Debt of any Restricted Subsidiary that refinances Debt of another
Restricted Subsidiary, but excluding Debt of a Subsidiary that is not a
Restricted Subsidiary that refinances Debt of the Borrower or a Restricted
Subsidiary), including Debt that refinances Refinancing Indebtedness; provided,
however, that:

(a) (i) if the Stated Maturity of the Debt being refinanced is earlier than the
Maturity Date, the Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Debt being refinanced or (ii) if the Stated
Maturity of the Debt being refinanced is later than the Maturity Date, the
Refinancing Indebtedness has a Stated Maturity at least 91 days later than the
Maturity Date;

(b) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Debt being refinanced;

(c) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount (in an amount not greater than 6%),
an aggregate issue price) that is equal to or less than the sum of the aggregate
principal amount (or if issued with original issue discount (in an amount not
greater than 6%) an aggregate issue price) then outstanding of the Debt being
refinanced (plus, without duplication, any additional Debt Incurred to pay
interest, premiums or defeasance costs required by the instruments governing
such existing Debt and fees and expenses Incurred in connection therewith); and

(d) if the Debt being refinanced is subordinated in right of payment to the
Indebtedness, such Refinancing Indebtedness is subordinated in right of payment
to the Indebtedness on terms at least as favorable to the holders as those
contained in the documentation governing the Debt being refinanced.

“Refinancing Lender” has the meaning assigned to such term in Section 2.07(c).

“Refinancing Loan” has the meaning assigned to such term in Section 2.07(b).

“Refinancing Loan Request” has the meaning assigned to such term in
Section 2.07(a).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement

 

- 37 -



--------------------------------------------------------------------------------

transaction under the Securities Act of 1933, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Interested Parties” means, with respect to any specified Person, such
Person’s current or, to the knowledge of a Responsible Officer of any Loan
Party, future, officers, directors, stockholders or Affiliates. For the
avoidance of doubt, any such officer, director, stockholder or Affiliate of such
Person on the Effective Date shall be a Related Interested Party of such Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.09.

“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments that, taken together, represent more than 50% of the sum of
all outstanding Loans and unused Commitments at such time.

“Required Mortgage Value” means, as of any date of determination, each of (a) an
amount equal to (i) 95% of the aggregate value attributed to all Oil and Gas
Properties (other than Eagle Ford Properties owned by the Loan Parties as of the
Effective Date) directly owned (whether in fee or by leasehold) by the Loan
Parties plus (ii) 100% of the aggregate value attributed to all Eagle Ford
Properties owned (whether in fee or by leasehold) by the Loan Parties (x) as of
the Effective Date (other than Oil and Gas properties sold pursuant to clause
(xix) of the definition of “Asset Dispositions”) or (y) for a period longer than
10 days (or such longer period as the Administrative Agent may consent to as
directed in writing by the Required Lenders) and (b) an amount equal to 85% of
the aggregate value attributed (i) to all Oil and Gas Properties directly owned
(whether in fee or by leasehold) by the Loan Parties plus (ii) to the Loan
Parties’ proportionate share of Tax Advantaged Drilling Partnership Properties,
in each case (other than clause (a)(ii) above) to the extent such Properties are
evaluated in connection with and included in the determination of the Borrowing
Base in effect as of such date.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the First Lien Agent, setting forth, as of each December 31 or June 30 (or
such other date in the event of an “Interim Redetermination” under and as
defined in the First Lien Credit Agreement) the oil and gas reserves
attributable to the Oil and Gas Properties of the Loan Parties (or the Loan
Parties’ proportionate share of Tax Advantaged Drilling Partnership Properties),
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, consistent with SEC reporting requirements at

 

- 38 -



--------------------------------------------------------------------------------

the time, together with a supplement indicating future net income based upon the
First Lien Agent’s usual and customary pricing assumptions for oil and gas loans
then in effect and provided by the First Lien Agent to the Borrower, in each
case reflecting Swap Agreements in place with respect to such production. Each
Reserve Report shall include a report on a well by well basis reflecting the
working and revenue interests for the Borrower and each Guarantor, and the net
working interest and net revenue interests for each Tax Advantaged Drilling
Partnership and such other information and in such form as may be reasonably
requested by the First Lien Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” has the meaning assigned to such term in Section 9.04.

“Restricted Subsidiary” means each Subsidiary.

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of July 25, 2016, by and among the Debtors and the
restructuring support parties party thereto, including all exhibits, appendices,
schedules or annexes thereto, as may be amended in accordance with its terms.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Sudan, Syria and the Crimea Region of Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the French government or any other
relevant sanctions authority.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Creditors” means the Agents and the Lenders.

 

- 39 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including
all amendments thereto and regulations promulgated thereunder.

“Security Agreement” means the Amended and Restated Second Lien Security
Agreement, dated as of the Effective Date, among the Borrower, the Guarantors
and the Collateral Agent, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement, the
Mortgages, each intercompany note (including the “Intercompany Note” referred to
in the First Lien Credit Agreement) and other agreements, documents, instruments
or stock certificates described or referred to in Schedule 1.01, any and all
other agreements, documents or instruments entered into under the Pre-Petition
Second Lien Credit Agreement (to the extent not released pursuant to the Plan of
Reorganization and the Confirmation Order) and any and all other agreements,
documents or instruments now or hereafter executed, delivered or furnished by
any Loan Party or any other Person (other than participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) as security for the payment or
performance of, or to perfect the grant of a Lien to secure obligations under,
the Indebtedness, the Notes, if any, or this Agreement, as such agreements may
be amended, modified, supplemented or restated from time to time.

“Senior Notes” means any unsecured notes issued by the Borrower under
Section 9.02 and, without duplication, any guarantees thereof by the Borrower or
a Guarantor.

“Senior Secured Debt” means, as at any date of determination, Total Debt that is
not Subordinated Indebtedness and that is secured by a Lien on any assets of the
Loan Parties.

“SIPC” means the Securities Investor Protection Corporation, or any Governmental
Authority succeeding to any of its principal functions.

“Sole Management Control” means, with respect to the Borrower, the ability,
through voting power, by contract or otherwise, to direct all limited liability
company actions of such Person without requiring the approval, consent, or vote
of any other Person to the extent such approval, consent or vote is not required
for such actions as of the Effective Date.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit K.

“Solvent” means when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or

 

- 40 -



--------------------------------------------------------------------------------

otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature.

“Stated Maturity” means, with respect to any security or any other Debt, the
date specified in such security as the fixed date on which the payment of
principal of such security or other Debt is due and payable, including pursuant
to any mandatory redemption or other mandatory prepayment or repayment
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Strip Price” means, as of any date of the determination thereof with respect to
the Oil and Gas Properties included in the then most recent Reserve Report
delivered to the Administrative Agent, (a) for each of the 36 months following
such date, the average of the closing midpoint contract prices for the 36
succeeding monthly futures contracts (the “Initial Strip”) and (b) for the 37th
month following such date and each month thereafter, the average of such
midpoint contract prices for the last twelve (12) months of such Initial Strip
period, in each case as quoted on the New York Mercantile Exchange (the “NYMEX”)
and published in a nationally recognized publication for such pricing as
selected by the Administrative Agent; provided, however, in the event that the
NYMEX no longer provides futures midpoint contract price quotes for 36 month
periods, the longest period of quotes of less than 36 months shall be used to
determine the Initial Strip and, if the NYMEX no longer provides such futures
midpoint contract quotes or has ceased to operate, the Administrative Agent
shall designate another nationally recognized commodities exchange to replace
the NYMEX for purposes of the references to the NYMEX herein.

“Subject Waterfall Period” has the meaning assigned to such term in the First
Lien Credit Agreement (as in effect on the Effective Date).

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Loan Party subordinated in writing in right and time of payment to the
Indebtedness and containing such other terms and conditions, in each case as are
satisfactory to the Required Lenders.

 

- 41 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” (i) means a Subsidiary of the
Borrower and (ii) does not include any Tax Advantaged Drilling Partnership.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act). For the sole purposes of Section 9.17, the definitions of “Tax
Advantaged Drilling Partnership” and “Permitted Participating Partnership Swap
Agreement”, the term “Swap Agreement” shall be deemed to exclude all purchased
put options or floors for Hydrocarbons.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Tax Advantaged Drilling Partnership” means any partnership or limited liability
company where investors (individuals or trusts) invest as general partners or
members to take advantage of the exemption for working interests from the
passive income rules as provided in the Internal Revenue Code of 1986, as
amended, that (i) is listed on Schedule 7.15 as a “Tax Advantaged Drilling
Partnership”, (ii) is governed at all times by (A) an Organizational Document in
form and substance substantially similar to the forms of the Organizational
Document of the partnerships listed on Schedule 7.15 of which Atlas Resources,
LLC is the Master General Partner and which closed subscriptions on or after
January 1, 2009 or (B) Organizational Documents that are otherwise reasonably
acceptable to the Administrative Agent; provided that for any Tax Advantaged
Drilling Partnership formed after March 22, 2011, the Organizational Document
for such Tax Advantaged Drilling Partnership shall contain provisions allowing
the Master General Partner of such Tax Advantaged Drilling Partnership to
withdraw its ownership interest in such Tax Advantaged Drilling Partnership in
the form of a working interest in such Tax Advantaged Drilling Partnership’s Oil
and Gas Properties equal to its

 

- 42 -



--------------------------------------------------------------------------------

interest as Master General Partner in the revenues of such Tax Advantaged
Drilling Partnership at the request of the Administrative Agent or the Required
Lenders without the consent of any other party to such Organizational Document
(provided that any such withdrawal shall be subject to Section 8.13(k)) and
(iii) (A) at all times, in the case of any Tax Advantaged Drilling Partnership
that is a limited partnership, has a sole general partner that is a Loan Party
and, in the case of any Tax Advantaged Drilling Partnership that is a limited
liability company, has a sole managing member or sole manager that is a Loan
Party; (B) does not at any time engage in any line of business other than
Hydrocarbon exploration, development, acquisition or production; (C) does not at
any time own (whether in fee or by leasehold) any material asset other than
Hydrocarbon Interests and Property reasonably related thereto, including, in the
case of any Participating Partnership, Swap Agreements permitted under clause
(I) of this definition; (D) does not at any time incur, create, assume or suffer
to exist any Debt except, so long as such Loan Party is in compliance with
Section 8.13(e), loans owing to a Loan Party that is the Master General Partner
of such Tax Advantaged Drilling Partnership; (E) does not at any time incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except Liens created pursuant to the Drilling Partnership
Hedge Facility, Excepted Liens, Immaterial Title Deficiencies and Liens securing
Debt permitted under clause (D) of this definition; (F) at all times has a Loan
Party as the operator or co-operator of its Oil and Gas Properties; (G) has not
taken any action including, without limitation, the amendment of its
organizational documents, that causes the Equity Interests to be “securities”
under Article 8 of the UCC unless the Loan Party owning such Equity Interests
has taken, or caused to be taken, all actions reasonably requested by the
Administrative Agent (including, without limitation, subject to the
Intercreditor Agreement, the delivery of any certificates evidencing such
securities and related stock powers and/or entering into control agreements
reasonably acceptable to the Administrative Agent) to protect and perfect the
second priority security interest of the Administrative Agent in such Equity
Interests and facilitate the Administrative Agent’s exercise of remedies with
respect to such Equity Interests in accordance with the terms of the Security
Instruments; (H) at all times has beneficial and record title (as fee owner or
owner of a leasehold interest) to all Tax Advantaged Drilling Partnership
Properties owned (whether in fee or by leasehold) by it; and (I) does not at any
time enter into any Swap Agreement, except, for any Participating Partnership,
any Permitted Participating Partnership Swap Agreement.

“Tax Advantaged Drilling Partnership Properties” means Oil and Gas Properties
that are designated in a Reserve Report as being attributable to a specified Tax
Advantaged Drilling Partnership.

“Tax Matters Agreement” means that certain Tax Matters Agreement by and among
the Parent, the Borrower, Atlas Energy Group, LLC and the other parties thereto,
dated as of September 1, 2016.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Test Period” means (a) for the fiscal quarters ending December 31,
2016, March 31, 2017 and June 30, 2017, the period commencing on October 1, 2016
and ending on the last day of such applicable fiscal quarter and (b) for the
fiscal quarter ending on September 30, 2017, and for each fiscal quarter
thereafter, any period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

 

- 43 -



--------------------------------------------------------------------------------

“Titan Management” means Titan Management LLC, a Delaware limited liability
company.

“Total Debt” means, at any date, all Debt described in clauses (a), (b) (other
than contingent obligations), (d) and (n) (other than tax liabilities that the
Parent would have paid but for any appropriate action taken in connection with a
disputed amount of taxes due and payable and for which adequate reserves have
been maintained in accordance GAAP) of the definition of “Debt” of the Parent,
the Borrower and the Restricted Subsidiaries determined on a consolidated basis
in accordance with Section 1.05.

“Total Leverage Ratio” means, as of any date of calculation, the ratio of
(a) Total Debt on such date to (b) EBITDA (or, in the case of the Test Periods
ending December 31, 2016, March 31, 2017 and June 30, 2017, Annualized EBITDA)
for the most recently ended Test Period.

“Transactions” means, collectively, (a) the substantial consummation of the
Prepackaged Plan, (b) with respect to the Borrower, the execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to
which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties pursuant to the
Security Instruments and (c) with respect to each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
Agreement by such Guarantor and such Guarantor’s grant of the security interests
and provision of collateral thereunder, and the grant of Liens by such Guarantor
on Mortgaged Properties pursuant to the Security Instruments.

“Transferee” means any Assignee or Participant.

“Treasury Rate” means, with respect to any date of determination, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to the first anniversary of the Effective
Date; provided, however, that if the period from such date to the first
anniversary of the Effective Date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from such date to the first anniversary of the Effective Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year shall be used.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

- 44 -



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term Section
5.03(e).

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Voting Stock” of an entity means all classes of Equity Interests of such entity
then outstanding and normally entitled to vote in the election of members of
such entity’s Board of Directors.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

 

- 45 -



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Section 9.01 hereof
and the components of each of them, all Tax Advantaged Drilling Partnerships
(and their Subsidiaries) (including the assets, liabilities, income, losses,
cash flows and elements thereof of each of the foregoing) shall be excluded,
except that any cash dividends or distributions paid by any Tax Advantaged
Drilling Partnership to the Borrower or any Restricted Subsidiary shall be
deemed to be income to the Borrower or such Restricted Subsidiary, as
applicable, when received by it, whether or not constituting income in
accordance with GAAP.

ARTICLE II

The Credits

Section 2.01 Commitments.

(a) The parties hereto acknowledge and agree that an aggregate principal amount
of “Loans” under and as defined in the Pre-Petition Second Lien Credit Agreement
(the “Existing Loans”) equal to $250,000,000, together with an amount resulting
from the accrual of interest on such principal amount of Existing Loans at a
rate equal to the Adjusted LIBO Rate plus 9% per annum during the period
commencing on the Petition Date and ending on the Effective Date (the “Accrued
PIK Interest”), remains outstanding and shall be converted into Loans hereunder
as set forth in Section 2.01(b) below.

(b) Subject to the terms and conditions set forth herein, each Lender, severally
and not jointly, agrees that the Existing Loans made by such Lender under the
Pre-Petition Second Lien Credit Agreement and outstanding on the Effective Date
immediately prior to giving effect to this Agreement, plus such Lender’s pro
rata share of the Accrued PIK Interest, in an aggregate principal amount equal
to its Commitment shall remain outstanding on and after the Effective Date and
shall be converted into Loans in an equal principal amount deemed made pursuant
to this Agreement on the Effective Date. The conversion by a Lender of all or a
portion of its Existing Loans plus such Lender’s pro rata share of the Accrued
PIK Interest shall be deemed to satisfy, dollar for dollar, such Lender’s
obligation to make Loans on the Effective Date. Such Existing Loans of each
Lender plus such Lender’s pro rata share of the Accrued PIK

 

- 46 -



--------------------------------------------------------------------------------

Interest shall hereafter be referred to as “Loans”, and on and after the
Effective Date shall have all of the rights and benefits of Loans as set forth
in this Agreement and the other Loan Documents. Amounts repaid or prepaid in
respect of the Loans (in whole or in part) may not be reborrowed. Each Lender’s
Commitment will terminate immediately and without further action on the
Effective Date upon the conversion of such Lender’s Existing Loans and the
Accrued PIK Interest into Loans hereunder. For the avoidance of doubt, such
conversion of Existing Loans and Accrued PIK Interest into Loans hereunder shall
be deemed a “Borrowing” for all purposes under this Agreement. Notwithstanding
anything herein to the contrary, all Loans of any Lender made or converted
hereunder on the Effective Date pursuant to this Section 2.01(b) that are
Eurodollar Loans will have initial Interest Periods ending on the same dates as
the Interest Periods applicable to the Existing Loans of such Lender.

(c) As of the Effective Date, immediately after giving effect to the conversion
of Existing Loans into Loans hereunder pursuant to Section 2.01(b), the
aggregate principal amount of the Loans outstanding is $252,500,000.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made (or deemed made) as
part of a Borrowing consisting of Loans made (or deemed made) by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make or convert any Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments are
several and no Lender shall be responsible for any other Lender’s failure to
make or convert Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall consist
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make or convert any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 6
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

(d) Notes. If a Lender shall make a written request to the Borrower (with a copy
to the Administrative Agent) to have its Loans evidenced by a promissory note,
then the Borrower shall execute and deliver a single promissory note of the
Borrower in substantially the form of Exhibit A, payable to such Lender in a
principal amount equal to its Commitment on the

 

- 47 -



--------------------------------------------------------------------------------

Effective Date, and otherwise duly completed. The date, amount, Type, interest
rate and, if applicable, Interest Period of each Loan made by each Lender, and
all payments made on account of the principal thereof, may be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender; provided that the failure to
make any such notation or to attach a schedule shall not affect any Lender’s or
the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note. Any Note issued pursuant to
this Section 2.02(d) shall, in the event that transactions contemplated by the
Prepackaged Plan result in a “significant modification” of the Loans within the
meaning of Treasury Regulations Section 1.1001-3 for U.S. federal income tax
purposes, and if otherwise applicable, bear the following legend on the face of
such Notes:

“THIS DEBT INSTRUMENT HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE,
THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD TO MATURITY OF THE DEBT
INSTRUMENT, PLEASE CONTACT THE BORROWER AT 712 FIFTH AVENUE, 11TH FLOOR, NEW
YORK, NY 10019.”

Section 2.03 [Reserved].

Section 2.04 Interest Elections.

(a) Conversion and Continuance. The Borrower may elect to convert the initial
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone or by a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower (a “written Interest Election Request”):
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York,
New York time, at least three Business Days before the effective date of such
election or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York, New York time, at least three Business Days before the effective date of
such election. Each telephonic and written Interest Election Request shall be
irrevocable and each telephonic Interest Election Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

- 48 -



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Deemed Funding of Borrowings. The Loan of each Lender shall be made
(or deemed made) on the Effective Date in accordance with Section 2.01.

Section 2.06 [Reserved].

Section 2.07 Refinancing Amendments.

(a) Refinancing Commitments. The Borrower may, at any time or from time to time
after the Effective Date, by notice to the Administrative Agent (a “Refinancing
Loan Request”), request (i) the establishment of one or more new Classes of term
loans under this Agreement (any such new Class, “New Refinancing Commitments”)
or (ii) increases to one or more existing Classes of term loans under this
Agreement (any such existing Class, collectively

 

- 49 -



--------------------------------------------------------------------------------

with New Refinancing Commitments, “Refinancing Commitments”), in each case,
established in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, as selected by the Borrower, any one or more
existing Class or Classes of Loans or Commitments (with respect to a particular
Refinancing Commitment or Refinancing Loan, such existing Loans or Commitments,
“Refinanced Debt”), whereupon the Administrative Agent shall promptly deliver a
copy of each such notice to each of the Lenders;

(b) Refinancing Loans. On any Refinancing Facility Effective Date on which any
Refinancing Commitments of any Class are effected, subject to the satisfaction
of the terms and conditions in this Section 2.07, (i) each Refinancing Lender of
such Class shall make a Loan to the Borrower (a “Refinancing Loan”) in an amount
equal to its Refinancing Commitment of such Class and (ii) each Refinancing
Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Commitment of such Class and the Refinancing Loans of such Class
made pursuant thereto.

(c) Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
pursuant to this Section 2.07 shall set forth the requested amount and proposed
terms of the relevant Refinancing Loans and identify the Refinanced Debt with
respect thereto. Refinancing Loans may be made by any existing Lender (but no
existing Lender will have an obligation to make any Refinancing Commitment, nor
will the Borrower have any obligation to approach any existing Lender to provide
any Refinancing Commitment) or by any Additional Lender (each such existing
Lender or Additional Lender providing such Commitment or Loan, a “Refinancing
Lender”); provided that the Administrative Agent shall have consented (such
consent not to be unreasonably conditioned, withheld or delayed) to such
Additional Lender’s making such Refinancing Loans to the extent such consent, if
any, would be required under Section 12.04 for an assignment of Loans to such
Lender or Additional Lender.

(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Facility Effective Date”) of
each of the following conditions, together with any other conditions set forth
in the Refinancing Amendment:

(i) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $50,000,000 and shall be in an increment of $5,000,000
(provided that such amount may be less than $50,000,000 and not in an increment
of $5,000,000 if such amount is equal to the entire outstanding principal amount
of Refinancing Loans); and

(ii) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (x) customary legal opinions, good standing
certificates, board resolutions and Responsible Officers’ certificates
consistent with those delivered on the Effective Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (y) reaffirmation agreements and/or such amendments to
the collateral documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Refinancing Lenders are provided with the
benefit of the applicable Loan Documents.

 

- 50 -



--------------------------------------------------------------------------------

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Loans and Refinancing Commitments of any Class shall be as agreed between the
Borrower and the applicable Refinancing Lenders providing such Refinancing
Commitments, and, except as otherwise set forth herein, to the extent not
identical to (or constituting a part of) any Class of Loans each existing on the
Refinancing Facility Effective Date, shall be consistent with clauses
(i) through (viii) below and otherwise (x) substantially identical to such Class
being refinanced or (y) (taken as a whole) no more favorable to the Refinancing
Lenders than those applicable to such Class (taken as a whole) being refinanced
(except for covenants or other provisions (a) conformed (or added) in the Loan
Documents, for the benefit of the Lenders holding Loans (other than Refinancing
Loans), pursuant to an amendment thereto subject solely to the reasonable
satisfaction of the Administrative Agent (provided that, at the Borrower’s
option, such provision shall automatically be deemed to have been restored (or
eliminated, as applicable) to the extent the applicable Refinancing Loans are no
longer outstanding) or (b) applicable only to periods after the Latest Maturity
Date at the time of the issuance or incurrence of such Refinancing Commitments)
or such terms and conditions shall be current market terms for such type of
Refinancing Loans (as reasonably determined in good faith by the Borrower);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to incurrence of such
Refinancing Loans or Refinancing Commitments, together with a reasonably
detailed description of the material terms and conditions of such resulting Debt
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees). The
Refinancing Loans:

(i) as of the Refinancing Facility Effective Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt;

(ii) as of the Refinancing Facility Effective Date, shall not have an Average
Life shorter than the remaining Average Life of the Refinanced Debt;

(iii) shall have an Applicable Margin and LIBO Rate or Alternate Base Rate floor
(if any), and subject to clauses (e)(i) and (e)(ii) above, amortization
determined by the Borrower and the applicable Refinancing Lenders;

(iv) shall have fees determined by the Borrower and the Refinancing Lenders;

(v) if guaranteed, shall not be subject to any Guarantee by any Person other
than a Loan Party and the primary obligor in respect thereof shall be the
Borrower or a Guarantor;

(vi) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees, expenses, original issue discount and upfront fees
associated with the refinancing;

 

- 51 -



--------------------------------------------------------------------------------

(vii) if secured, shall be secured solely by the Mortgaged Property and shall
rank pari passu or junior in right of security with the Loans; and

(viii) shall be subject to a customary intercreditor agreement, the terms of
which shall be reasonably acceptable to the Administrative Agent, the Required
Lenders and the Borrower.

(f) Refinancing Amendment. Commitments in respect of Refinancing Loans shall
become additional Commitments under this Agreement pursuant to an amendment (a
“Refinancing Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Refinancing Lender providing such
Commitments and the Administrative Agent. The Refinancing Amendment may, without
the consent of any other Loan Party or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.07, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Refinancing Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrower will use
the proceeds of the Refinancing Loans to extend, renew, replace, repurchase,
retire or refinance, substantially concurrently, the applicable Refinanced Debt.

(g) Refinancing Equivalent Debt.

(i) In lieu of incurring any Refinancing Loans, the Borrower may, upon notice to
the Administrative Agent, at any time or from time to time after the Effective
Date issue, incur or otherwise obtain (A) secured Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of junior lien
secured notes or junior lien secured loans (such notes or loans, “Permitted
Junior Secured Refinancing Debt”) and (B) unsecured Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of unsecured
notes or loans, which notes or loans may be subordinated (such notes or loans,
“Permitted Unsecured Refinancing Debt” and together with Permitted Junior
Secured Refinancing Debt, “Refinancing Equivalent Debt”), in each case, in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or in part, any existing Class or Classes of Loans (such Loans,
“Refinanced Loans”).

(ii) Any Refinancing Equivalent Debt:

(A) (1) shall not have a maturity date prior to the date that is on or after the
Latest Maturity Date of the Refinanced Loans, (2) if in the form of loans, shall
not have an Average Life shorter than the remaining Average Life of the
Refinanced Loans, (3) if in the form of notes, shall not have scheduled
amortization or payments of principal and not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
customary “AHYDO catch-up payments”, offers to repurchase and prepayment events
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to the Latest
Maturity Date of the Refinanced Loans, (4) shall not have a primary obligor that
is not the Borrower or a Guarantor or be guaranteed by Persons other than
Guarantors, (5) if in the form of subordinated Permitted Unsecured Refinancing
Debt, shall

 

- 52 -



--------------------------------------------------------------------------------

be subject to a subordination agreement or provisions as reasonably agreed by
the Administrative Agent, (6) shall not have a greater principal amount than the
principal amount of the Refinanced Loans plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees, expenses, original issue
discount and upfront fees associated with the refinancing and (7) except as
otherwise set forth in this clause (g)(ii), shall have terms and conditions
(other than with respect to pricing, fees, rate floors ), optional prepayment or
redemption terms substantially similar to, or (taken as a whole) no more
favorable to the lenders or holders providing such Refinancing Equivalent Debt,
than those applicable to the Refinanced Loans (except for covenants or other
provisions (a) conformed (or added) in the Loan Documents, for the benefit of
the Lenders holding Loans, pursuant to an amendment thereto subject solely to
the reasonable satisfaction of the Administrative Agent (provided that, at the
Borrower’s option, such provision shall automatically be deemed to have been
restored (or eliminated, as applicable) to the extent the applicable Refinancing
Equivalent Debt is no longer outstanding) or (b) applicable only to periods
after the Latest Maturity Date at the time of the issuance or incurrence of such
Refinancing Equivalent Debt) or such terms and conditions shall be current
market terms for such type of Refinancing Equivalent Debt (as reasonably
determined in good faith by the Borrower); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to incurrence of such Refinancing Equivalent Debt, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing clause (7), shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees,

(B) (1) if Permitted Junior Secured Refinancing Debt, shall be subject to
security agreements relating to such Refinancing Equivalent Debt that are
substantially the same as or more favorable to the Loan Parties than the Loan
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), and (2) if Permitted Junior Secured Refinancing Debt,
(x) shall be secured by the Mortgaged Property on a junior priority basis to the
Liens securing the Loans and shall not be secured by any property or assets of
the Borrower or any Restricted Subsidiary, other than the Mortgaged Property and
(y) shall be subject to a customary intercreditor agreement, the terms of which
shall be reasonably acceptable to the Administrative Agent, the Required Lenders
and the Borrower, and

(C) shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Loans
and terminate all commitments thereunder.

(h) Conflicts with Section 12.02. This Section 2.07 shall supersede any
provisions in Section 12.02 to the contrary.

 

- 53 -



--------------------------------------------------------------------------------

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing (including all amounts
added to principal as PIK Interest) shall bear interest at the Alternate Base
Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing (including
all amounts added to principal as PIK Interest) shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, (a) automatically upon the
occurrence of an Event of Default under Section 10.01(a), Section 10.01(b),
Section 10.01(g) or Section 10.01(h) or (b) at the election of the Required
Lenders upon any Event of Default other than an Event of Default specified in
the foregoing clause (a), all outstanding principal shall bear interest at a
rate per annum equal to two percent (2%) plus the rate otherwise applicable to
such Loans under Section 3.02(a) or Section 3.02(b), as applicable and including
the Applicable Margin in each case, and all fees and other obligations owing
under any Loan Document shall bear interest at a rate per annum of two percent
(2%) plus the rate applicable to ABR Loans as provided in Section 3.02(a)
(including the Applicable Margin), and such interest amounts shall be payable on
demand by the Administrative Agent on a monthly basis.

(d) Payment of Interest.

(i) During the period commencing on the Effective Date and ending on (and
including) the date that is nine months after the Effective Date, interest
accrued pursuant to Sections 3.02(a) and 3.02(b) shall be payable in cash in
arrears on the last day of each calendar month at a rate of 2% per annum, and
the remainder shall be payable in kind by capitalizing and automatically adding
such interest to the unpaid principal amount of the Loans (such interest, “PIK
Interest”) on the last day of each calendar month.

(ii) During the period commencing on the day that is nine months after the
Effective Date and ending on (and including) the second anniversary of the
Effective Date, interest accrued pursuant to Sections 3.02(a) and 3.02(b) shall
be payable as follows: (A) if the First Lien Leverage Ratio is less than or
equal to 3.25 to 1.00, in cash in arrears on the last day of each calendar
month, and (B) if the First Lien Leverage Ratio is greater than 3.25 to 1.00, in
cash in arrears on the last day of each calendar month at a rate of 2% per
annum, and the remainder shall be payable as PIK Interest on the last day of
each calendar month, in each case, based on the First Lien Leverage Ratio
(subject to the last paragraph of the definition of “Applicable Margin”) as set
forth in the most recent financial statements and related Compliance Certificate
received by the Administrative Agent pursuant to Section 8.01(a) or (b), as
applicable, and

 

- 54 -



--------------------------------------------------------------------------------

Section 8.01(c), respectively; provided that, for so long as (x) any Borrowing
Base Deficiency exists or (y) the Non-Conforming Tranche is outstanding, such
interest accrued pursuant to Sections 3.02(a) and 3.02(b) shall be payable in
cash in arrears on the last day of each calendar month at a rate of 2% per
annum, and the remainder shall be payable as PIK Interest on the last day of
each calendar month.

(iii) From and after the second anniversary of the Effective Date, interest
accrued pursuant to Sections 3.02(a) and 3.02(b) shall be payable in cash in
arrears on the applicable Interest Payment Date.

(iv) For the avoidance of doubt, the entire amount of interest accrued pursuant
to Sections 3.02(a) and 3.02(b) shall be paid, either in cash or as PIK
Interest, in accordance with this Agreement.

(v) All amounts of PIK Interest shall bear interest as provided herein and be
due and payable on the Maturity Date (or such earlier date on which the Loans
are prepaid or accelerated pursuant to Section 3.04 or Article X).

(vi) Interest accrued pursuant to Section 3.02(c) shall be payable in cash on
demand by the Administrative Agent at a rate per annum of 2% and the remainder
shall be payable as PIK Interest in accordance with Sections 3.02(d)(i),
(ii) and (iii) above.

(vii) In the event of any partial or full repayment or prepayment of any Loan
(inclusive of PIK Interest) (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest (other than PIK Interest) on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and in the event of any conversion of any Eurodollar Loan (inclusive
of PIK Interest) prior to the end of the current Interest Period therefor,
accrued interest (other than PIK Interest) on such Loan shall be payable on the
effective date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately

 

- 55 -



--------------------------------------------------------------------------------

and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to (i) prior
notice in accordance with Section 3.04(b), (ii) the payment of any applicable
Prepayment Premium and (iii) any restrictions on such optional prepayments that
may exist under the First Lien Credit Agreement at such time, but each
prepayment must be in an amount that is an integral multiple of $100,000 and not
less than $1,000,000.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00 p.m., New York, New York time, three Business Days prior to the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 3.04(c)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) (A) Within 180 days after the later of the date of an Asset Disposition or a
Casualty Event or the receipt of any Net Available Cash of such Asset
Disposition or Casualty Event, if (x) the PDP PV10 to Senior Secured Debt Ratio,
calculated on a pro forma basis after giving effect to such Asset Disposition or
Casualty Event and the payment of PIK Interest as described in clause (y) below,
is equal to or greater than 1.25 to 1.00 and (y) within five Business Days of
receipt of such Net Available Cash, any unpaid PIK Interest accrued to the date
of such Asset Disposition or Casualty Event is paid in full in cash, the
Borrower, at its option, may apply (or cause to be applied) the Net Available
Cash from such Asset Disposition or Casualty Event to consummate a Permitted
Investment in Additional Assets; provided, further, that at least 75% of the
aggregate value of all investments in Additional Assets shall consist of, or be
invested in, Proved Developed Producing Reserves.

 

- 56 -



--------------------------------------------------------------------------------

(B) If after giving pro forma effect to an Asset Disposition or a Casualty Event
and any repayment of PIK Interest with the Net Available Cash received in
connection therewith as described in clause (y) above, the PDP PV10 to Senior
Secured Debt Ratio is less than 1.25 to 1.00, then the Net Available Cash from
such Asset Disposition or Casualty Event shall constitute Excess Proceeds and be
applied as provided in clause (C) below.

(C) Any Net Available Cash from Asset Dispositions or Casualty Events that,
solely to the extent permitted in accordance with clause (A) above, is not
invested or applied as provided above and in the time period provided above will
be deemed to constitute “Excess Proceeds”. When the aggregate amount of Excess
Proceeds exceeds $5,000,000 or, in the case of clause (B) above, $0, then within
one Business Day of receipt thereof, subject (but only during the Subject
Waterfall Period) to the repayment of First Lien Debt required to be repaid
pursuant to Section 3.04(c)(v) of the First Lien Credit Agreement as in effect
on the Effective Date in connection with any asset disposition or casualty event
pursuant to the terms of the First Lien Credit Agreement as in effect on the
Effective Date (which shall be accompanied by a reduction of the Conforming
Borrowing Base as and to the extent provided in Section 3.04(c)(v)(C) of the
First Lien Credit Agreement as in effect on the Effective Date), the Borrower
shall make an offer to the Lenders to prepay the Loans in accordance with clause
(D) below; provided that upon making such offer, the amount of Excess Proceeds
shall be reset to zero.

(D) With respect to any offer to prepay the Loans required pursuant to clause
(C) above (each such offer, an “Asset Sale/Casualty Event Offer”), the Borrower
shall make an offer to all Lenders to purchase the maximum aggregate principal
amount of the Loans that may be purchased out of the Excess Proceeds, at an
offer price in cash in an amount equal to 100% of the principal amount thereof,
plus accrued and unpaid interest and any applicable Prepayment Premium, if any,
to the date fixed for the closing of such offer, in accordance with the
procedures set forth in this Agreement; provided, however, no Prepayment Premium
shall be payable in connection with an Asset Sale/Casualty Event Offer to the
extent such offer is made with the Excess Proceeds from a Casualty Event.

(E) Each Lender holding Loans may accept its pro rata portion of any Asset
Sale/Casualty Event Offer, and any other amounts not accepted may be retained by
the applicable Loan Party, provided that each Lender may accept all or a portion
of its Applicable Percentage of any Asset Sale/Casualty Event Offer (any amounts
not accepted, together with any other amounts not accepted from prepayments
offered under Section 3.04(c)(ii) and Section 3.04(c)(iii)), the “Declined
Amounts”) by providing written notice (an “Asset Sale Acceptance Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. 10 Business Days
after the date of such Lender’s receipt of the Asset Sale/Casualty Event Offer.
Each Asset Sale Acceptance Notice from a given Lender shall specify the
principal amount of the mandatory offer to purchase of Loans to be accepted by
such Lender; provided that if such Lender fails to specify the principal amount
of the Loans to be accepted, it shall be deemed to have requested a prepayment
of its Loans in amount equal to its pro rata portion of the Asset Sale/Casualty
Event Offer. If a Lender fails to deliver an Asset Sale Acceptance Notice to the
Administrative Agent within the time frame specified above, such failure will be
deemed a rejection of the total amount of such mandatory prepayment of Loans.
The Borrower shall make any prepayments no later than five Business Days after
expiration of the time period for

 

- 57 -



--------------------------------------------------------------------------------

acceptance by Lenders of Asset Sale/Casualty Event Offers. Any Declined Amounts
remaining shall be retained by the Borrower. If the aggregate principal amount
of Loans accepted for repayment exceeds the amount of Excess Proceeds, the
Administrative Agent shall ratably repay the Loans accepted for repayment based
on the principal amount of the Loans which have been accepted for repayment by
the applicable Lenders.

(ii) Incurrence of Debt. To the extent the Borrower or any Restricted Subsidiary
incurs Indebtedness not permitted under Section 9.02 or incurs debt permitted by
Section 2.07 or 9.02 (to the extent incurred to Refinance all of the outstanding
Loans), then within five Business Days of such incurrence, the Borrower shall
make an offer to the Lenders to prepay the Loans in accordance with the sentence
below in an amount equal to 100% of the Net Cash Proceeds from such incurrence,
at an offer price in cash in an amount equal to 100% of the principal amount
thereof, plus accrued and unpaid interest and any applicable Prepayment Premium,
if any, to the date fixed for the closing of such offer. Each Lender may accept
its pro rata portion of any debt prepayment offer required to be made pursuant
to this clause (ii) (each such offer, an “Debt Prepayment Offer”), provided that
each Lender may accept all or a portion of its Debt Prepayment Offer by
providing written notice (a “Debt Prepayment Acceptance Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. 10 Business Days
after the date of such Lender’s receipt of the Debt Prepayment Offer. Each Debt
Prepayment Acceptance Notice from a given Lender shall specify the principal
amount of the mandatory repayment of Loans to be accepted by such Lender;
provided that if such Lender fails to specify the principal amount of the Loans
to be accepted, it shall be deemed to have requested a prepayment of its Loans
in amount equal to its pro rata portion of the Debt Prepayment Offer. If a
Lender fails to deliver a Debt Prepayment Acceptance Notice to the
Administrative Agent within the time frame specified above, such failure will be
deemed a rejection of the total amount of such mandatory prepayment of Loans.
The Borrower shall make any prepayments no later than five Business Days after
expiration of the time period for acceptance by Lenders of Debt Prepayment
Offers. Any Declined Amounts remaining shall be retained by the Borrower.
Notwithstanding the foregoing, if the Borrower seeks to refinance the Loans in
full with Senior Notes (as defined in the First Lien Credit Agreement on the
date hereof) in accordance with Section 9.02(i) of the First Lien Credit
Agreement (as in effect on the date hereof) and the Required Lenders deliver
Debt Prepayment Acceptance Notices to the Administrative Agent and the Borrower
within the time period specified above in this clause 3.04(c)(ii), then all of
the Lenders shall be deemed to have accepted the Debt Prepayment Offer.

(iii) Change of Control. To the extent a Change of Control occurs (the date of
such Change of Control, the “Change of Control Date”), within 30 days following
any Change of Control Date, the Borrower shall make an offer to prepay the Loans
(the “Change of Control Offer”) (provided that if such offer is delivered prior
to the occurrence of a Change of Control, the offer may state that the Change of
Control Offer is conditioned on the occurrence of such Change of Control) for an
aggregate principal amount of all of the Loans, together with any accrued and
unpaid interest and any applicable Prepayment Premium (the “Change of Control
Payment”) on a date not more than 30 days following the Change of Control Offer
(the “Change of Control Payment Date”). Each Lender may accept all or a portion
of its Change of Control Offer by providing written notice (a “Change of Control
Offer Acceptance Notice”) to the Administrative Agent and the Borrower no later
than 5:00 p.m. 10 Business Days after the date of such Lender’s receipt of the
Change of Control Offer. Each Change of Control Offer

 

- 58 -



--------------------------------------------------------------------------------

Acceptance Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Loans to be accepted by such Lender; provided that if
such Lender fails to specify the principal amount of the Loans to be accepted,
it shall be deemed to have requested a prepayment in full of its Loans. If a
Lender fails to deliver a Change of Control Offer Acceptance Notice to the
Administrative Agent within the time frame specified above, such failure will be
deemed a rejection of the total amount of such mandatory offer to prepay the
Loans. The Borrower shall make any prepayments no later than five Business Days
after expiration of the time period for acceptance by Lenders of Change of
Control Offers (or, if such five Business Day period expires prior to the date
of the Change of Control, on the date of such Change of Control).

(iv) Notwithstanding any other provisions of this Section 3.04(c): (A) no
prepayment of the Loans nor any offer to prepay the Loans shall be required
pursuant to this Section 3.04(c) to the extent that such prepayment would
violate the Intercreditor Agreement, (B) amounts actually applied toward
prepayment of any First Lien Debt in accordance with and as required by any
similar provision of any First Lien Loan Document shall on a dollar-for-dollar
basis reduce the amount required to be applied toward prepayments under this
Section 3.04(c) and (C) no mandatory prepayments shall be required pursuant to
this Section 3.04(c) if (1) a Borrowing Base Deficiency exists at such time,
(2) the Non-Conforming Tranche is outstanding at such time, (3) solely in the
case of mandatory prepayments pursuant to Section 3.04(c)(i), the Conforming
Borrowing Base (as defined in the First Lien Credit Agreement as in effect on
the Effective Date) has not been reduced by 5% in accordance with
Section 3.04(c)(v)(C) of the First Lien Credit Agreement (as in effect on the
Effective Date) or (4) such prepayment would cause the amount of Credit Exposure
under and as defined in the First Lien Credit Agreement to exceed an amount
equal to the Borrowing Base at such time minus 10% of the Borrowing Base at such
time, in each case, as determined on a pro forma basis after giving effect to
the event triggering such mandatory prepayment until the loans under the First
Lien Credit Agreement have been repaid to the extent necessary to cause the
amount of Credit Exposure under and as defined in the First Lien Credit
Agreement to be less than an amount equal to the Borrowing Base at such time
minus the 10% of the Borrowing Base at such time, in each case, as determined on
a pro forma basis after giving effect to the event triggering such mandatory
prepayment.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding as the Borrower may direct.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) Prepayment Premium and Break Funding Payments. The applicable Prepayment
Premium must be paid by the Borrower at the time that any permitted or required
prepayments under this Section 3.04 are made (other than prepayments of proceeds
from a Casualty Event). Each payment made pursuant to this Section 3.04 shall be
subject to any break funding payments required under Section 5.02.

 

- 59 -



--------------------------------------------------------------------------------

Section 3.05 Agency Fees. The Borrower shall pay to the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon by
the Borrower and the Agents in the Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to Section
5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Maturity
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied: first, ratably to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; and
fourth, pro rata to outstanding principal of the Loans, in each case, ratably
among the parties entitled thereto in accordance with the amounts then due to
such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the

 

- 60 -



--------------------------------------------------------------------------------

express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to a Loan Party or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law and under this Agreement, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, but shall have no duty to do so, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. After
acceleration or maturity of the Loans, all principal will be paid ratably as
provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Collateral Agent for the benefit of the Secured Creditors of all of the
Borrower’s or each other Loan Party’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent or the Collateral Agent, as
applicable, and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Collateral Agent, as
applicable or the Lenders, but the Lenders will instead permit such proceeds to
be paid to the Borrower or any other applicable Loan Party and the Lenders
hereby authorize the Administrative Agent or the Collateral Agent, as
applicable, to take such actions as may be necessary to cause such proceeds to
be paid to the Borrower and/or such Loan Parties.

 

- 61 -



--------------------------------------------------------------------------------

ARTICLE V

Increased Costs; Break Funding Payments; Taxes

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition or
impose on any Lender any Taxes (other than (A) Indemnified Taxes addressed by
Section 5.03, (B) Taxes described in clauses (b) through (e) of the definition
of Excluded Taxes and (C) Connection Income Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) and reasonably detailed calculations
therefor shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and

 

- 62 -



--------------------------------------------------------------------------------

of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.05, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.03) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

- 63 -



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or a Guarantor to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

- 64 -



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN/W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN/W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN/W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is classified as a partnership for U.S. federal income tax purposes and one or
more direct or indirect owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

- 65 -



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) [Reserved].

(h) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties,

 

- 66 -



--------------------------------------------------------------------------------

interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

(i) The Administrative Agent will use commercially reasonable efforts to
cooperate with and provide assistance to the Borrower or the Parent to determine
(i) whether a “significant modification” (within the meaning of Treasury
Regulations Section 1.1001-3) of any debt instrument has occurred for U.S.
federal income tax purposes and (ii) any other information necessary or helpful
for the Borrower and the Parent to comply with their Tax reporting and filing
obligations.

(j) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (c) any Lender has not approved a proposed waiver or
amendment requiring 100% approval or consent but which has been approved by
Lenders holding 50% or more of the then outstanding Loans, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.

 

- 67 -



--------------------------------------------------------------------------------

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The occurrence of the Effective Date, and the
obligations of the Lenders to make or convert Loans hereunder, shall be subject
to the prior satisfaction (or waiver in accordance with Section 12.02) of each
of the following conditions:

(a) The Agents and the Lenders shall have received all fees and other amounts
due and payable on or prior to the Effective Date pursuant to this Agreement,
the Fee Letter or any other written agreement relating to fees and expenses
entered into in connection herewith and executed by the Borrower (including,
without limitation, the payment in full in cash of the reasonable fees and
expenses, whether incurred before or after the Petition Date, of (i) Lindquist &
Vennum LLP, counsel to the Agents in accordance with the Fee Letter,
(ii) Latham & Watkins LLP in accordance with that certain L&W Fee Letter dated
as of June 14, 2016 and (iii) PJT Partners LP in accordance with that certain
engagement letter dated as of July 15, 2016, in each case as advisors to the
Lenders), including, to the extent invoiced to the Borrower at least one
Business Day prior to the Effective Date, reimbursement or payment of all other
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(b) Each Lender shall have received its Pro Rata Share (as defined in the
Prepackaged Plan) of the Consent Fee.

(c) The Lenders shall have received a certificate of a Responsible Officer of
the Borrower, each Guarantor and, solely with respect to clause (iv) below, each
Broker-Dealer Subsidiary setting forth, as applicable, (i) resolutions of its
board of directors (or other applicable managing Person) with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions

 

- 68 -



--------------------------------------------------------------------------------

contemplated in those documents, (ii) the officers of the Borrower or such
Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower, such Guarantor and such
Broker-Dealer Subsidiary, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(d) The Lenders shall have received the following certificates:

(i) recent certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Borrower and each Guarantor;

(ii) a certificate of a Responsible Officer of the Borrower certifying that
attached to such certificate is a true and complete list of all Swap Agreements
of the Borrower, each Restricted Subsidiary and each Tax Advantaged Drilling
Partnership, including: all Swap Agreements of a Participating Partnership
entered into pursuant to the Drilling Partnership Hedge Facility, if any, the
type, term, effective date, termination date and notional amounts or volumes and
the net mark-to-market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement;

(iii) a certificate of a Responsible Officer of the Borrower certifying that,
immediately after giving effect to the Transactions, the Parent, the Borrower
and the Restricted Subsidiaries will have no Debt or Disqualified Capital Stock
outstanding other than the Indebtedness under this Agreement and other Debt
permitted under Section 9.02;

(iv) a certificate of a Responsible Officer of the Borrower certifying that, as
of the Effective Date, there are no Affiliate Transactions other than such
Affiliate Transactions that are specifically permitted by the Cash Collateral
Orders; and

(v) a Solvency Certificate from a Financial Officer of the Parent.

(e) The Administrative Agent and the Lenders shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party, and the Administrative
Agent shall have received from the Borrower a counterpart of the Fee Letter
signed by the Borrower.

(f) The Lenders shall have received duly executed Notes payable to each Lender
requesting a Note at least two Business Days prior to the Effective Date in a
principal amount equal to its Commitment dated as of the date hereof.

(g) The Administrative Agent and the Lenders shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent and
the Lenders shall:

 

- 69 -



--------------------------------------------------------------------------------

(i) be reasonably satisfied that the Security Instruments create and reaffirm
second priority, perfected Liens (in the case of priority only, except for
Excepted Liens but subject to the proviso at the end of such definition and
subject to Immaterial Title Deficiencies) on at least the Required Mortgage
Value of Oil and Gas Properties and all other Property purported to be pledged
as collateral pursuant to such Security Instruments (including, without
limitation, all Equity Interests in each Tax Advantaged Drilling Partnership and
each Broker-Dealer Subsidiary); and

(ii) have received, or the First Lien Agent as bailee for the Collateral Agent
shall have received, certificates, together with undated, blank stock powers (or
the equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity Interests
(other than any Excluded Property (as defined in the Security Agreement)) of
each Subsidiary and of the Loan Parties’ Equity Interests in each Tax Advantaged
Drilling Partnership and each Broker-Dealer Subsidiary, and the “Intercompany
Note” referred to in the First Lien Credit Agreement, together with an undated,
blank allonge in respect thereof.

(h) The Administrative Agent and the Lenders shall have received an opinion in
form and substance reasonably acceptable to the Lenders of (i) Paul Hastings
LLP, special counsel to the Borrower, and (ii) local counsel in each of the
following states: Alabama, Arkansas, Colorado, New Mexico, Ohio, Oklahoma,
Pennsylvania, Texas, Virginia and West Virginia.

(i) The Administrative Agent and the Lenders shall have received a certificate
of insurance coverage of the Borrower, the Restricted Subsidiaries and the Tax
Advantaged Drilling Partnerships evidencing that such Persons are carrying
insurance in accordance with Section 7.13.

(j) The Administrative Agent and the Lenders shall have received title
information in form and substance reasonably satisfactory to the Lenders setting
forth (a) the status of title on at least 95% of the total value of all Oil and
Gas Properties (other than Tax Advantaged Drilling Partnership Properties and
subject to the proviso below) evaluated in the Initial Reserve Report and
(b) the status of title on the Tax Advantaged Drilling Partnership Properties
evaluated in the Initial Reserve Report; provided that, the Administrative Agent
shall have received the status of title on 100% of the total value of all Eagle
Ford Properties.

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that (i) the Borrower or another Loan Party
has received all consents and approvals required by Section 7.03 and (ii) there
shall be no litigation, governmental, administrative or judicial action or
proceeding pending or, to the knowledge of any Officer of the Borrower,
threatened in any court or before any Governmental Authority that could
reasonably be expected to restrain or prevent the Transactions.

 

- 70 -



--------------------------------------------------------------------------------

(l) The Lenders shall have received the Initial Reserve Report, accompanied by a
certificate covering the matters described in Section 8.11(b)(i).

(m) The Administrative Agent and the Lenders shall have received certified
copies of requests for information or copies (Form UCC-11) that are filed in the
jurisdictions necessary to perfect and maintain the security interests granted
under the Security Instruments, or equivalent reports, listing all effective
financing statements that name any Loan Party as debtor, together with copies of
such other financing statements and any appropriate UCC and other Lien and real
property record search certificates from the jurisdiction of organization of
each Loan Party, and any other jurisdiction reasonably requested by the
Administrative Agent or the Lenders, in each case reflecting no Liens
encumbering the Properties of each Loan Party or Tax Advantaged Drilling
Partnership, as applicable, other than Liens released on or prior to the
Effective Date or Excepted Liens or Immaterial Title Deficiencies.

(n) The Administrative Agent and the Lenders shall have received a fully
executed Intercreditor Agreement, in each case, in form and substance
satisfactory to the Administrative Agent and the Lenders.

(o) The Administrative Agent and the Lenders shall have received, to the extent
requested at least three days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(p) The Lenders shall be reasonably satisfied with the environmental condition
of the Loan Parties’ Oil and Gas Properties.

(q) The Administrative Agent and the Lenders shall have received a certificate
of a Financial Officer of each Broker-Dealer Subsidiary attaching copies of
(i) the most recent FINRA Focus Report filed by (or on behalf of) such
Broker-Dealer Subsidiary, (ii) the most recent financial report performed or
required to be performed by any Designated Examining Authority of such
Broker-Dealer Subsidiary and permitted to be disclosed under applicable Law and
(iii) the audited financial statements of such Broker-Dealer Subsidiary prepared
by (or on behalf of) such Broker-Dealer Subsidiary’s accountants for the fiscal
year ended December 31, 2015.

(r) The Borrower shall have entered into the First Lien Credit Agreement on
terms and conditions reasonably satisfactory to the Administrative Agent and the
Lenders.

(s) The Borrower shall use the net proceeds of the Loans on the Effective Date
in accordance with Section 8.16.

(t) On the Effective Date and pursuant to the terms of the Prepackaged Plan,
(i) the Debt of the Borrower and its Subsidiaries under the Existing Debt shall
have been extinguished in accordance with the Prepackaged Plan, (ii) the
Borrower shall have made a cash payment to the Administrative Agent for the
ratable benefit of the Lenders in an amount equal to the sum of (x) all
outstanding interest accrued prior to the Petition Date pursuant to the
Pre-Petition Second Lien Credit Agreement, (y) interest accrued from and after
the Petition Date on the principal amount of $250,000,000 at a rate equal to
2% per annum and (z) any other cash

 

- 71 -



--------------------------------------------------------------------------------

amounts required to be paid to the Lenders on the Plan Effective Date, (iii) the
other transactions contemplated by the Prepackaged Plan in respect of the Debt
and other obligations outstanding under the Pre-Petition Second Lien Credit
Agreement and the Pre-Petition First Lien Credit Agreement shall have been
consummated, (iv) the Restructuring Support Agreement shall not have been
terminated, nor shall a notice of termination under the Restructuring Support
Agreement have been delivered and not have been withdrawn, and (v) the use of
cash collateral shall not have been terminated under the Cash Collateral Orders.

(u) Consummation of the Prepackaged Plan.

(i) The “Effective Date” (as defined in the Prepackaged Plan) shall have
occurred concurrently with the effectiveness of this Agreement, without waiver
or modification that could be reasonably expected to affect the interests of the
Administrative Agent or the Lenders, unless consented to in writing by the
Required Lenders; and

(ii) the Confirmation Order (A) shall not have been reversed, amended, stayed or
otherwise modified without written consent of the Lenders or be subject to stay,
and (B) shall be in full force and effect.

(v) The Administrative Agent shall have received an annual consolidated budget
of the Borrower for fiscal year 2016 at least five days prior to the Effective
Date, in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders and containing the information required pursuant to
Section 8.01(s).

(w) The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the other Loan Parties shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Section 6.02 Additional Conditions. The obligation of each Lender to make or
convert its Loan is subject to the satisfaction of the following additional
conditions:

(i) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(ii) The representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing, except (a) to the
extent any such representations and

 

- 72 -



--------------------------------------------------------------------------------

warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date and (b) that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects.

ARTICLE VII

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Agents and
the Lenders that:

Section 7.01 Organization; Powers. Each of the Parent, the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action. Each Loan Document to which a Loan
Party is a party has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
Organizational Documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its Properties, or
give rise to a right thereunder to require any payment to be made by any Loan
Party and (d) will not result in the creation or imposition of any Lien on any
Property of any Loan Party (other than Excepted Liens).

 

- 73 -



--------------------------------------------------------------------------------

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) ARP’s consolidated
balance sheet and statements of income, stockholders equity and cash flows
(A) as of and for the fiscal year ended December 31, 2015, reported on by Grant
Thornton LLP, independent public accountants, and (B) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2016 and (ii) the
Parent and its Subsidiaries’ consolidated balance sheet as of the Effective
Date, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent, the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.

(b) Since June 30, 2016, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent, the Borrower and the
Restricted Subsidiaries has been conducted only in the ordinary course
consistent with industry standards for companies of similar type and size.

(c) None of the Parent, the Borrower nor any Restricted Subsidiary has on the
date hereof any material Debt (including Disqualified Capital Stock) or any
material contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements or as disclosed in this
Agreement (including the Schedules hereto).

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or affecting the Parent, the Borrower or any
Restricted Subsidiary (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions and, to the
knowledge of the Parent and the Borrower no such action, suit, investigation or
proceeding is threatened.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Parent, the Borrower or any Restricted
Subsidiary nor the operations conducted thereon violate any order or requirement
of any court or Governmental Authority or any Environmental Laws.

 

- 74 -



--------------------------------------------------------------------------------

(b) Without limitation of clause (a) above, no Property of the Parent, the
Borrower or any Restricted Subsidiary nor the operations currently conducted
thereon or, to the best knowledge of any Loan Party, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Parent, the Borrower and each Restricted Subsidiary, including
without limitation past or present treatment, storage, disposal or release of a
Hazardous Material or solid waste into the environment, have been duly obtained
or filed, and the Parent, the Borrower and each Restricted Subsidiary are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations.

(d) All Hazardous Materials, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Parent, the
Borrower or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Loan Parties, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise Released and there has
been no threatened Release of any Hazardous Materials on or to any Property of
the Parent, the Borrower or any Restricted Subsidiary, except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f) To the extent applicable, all Property of the Parent, the Borrower and each
Restricted Subsidiary currently satisfies all design, operation, and equipment
requirements imposed by the OPA or scheduled as of the Effective Date to be
imposed by OPA during the term of this Agreement, and the Borrower does not have
any reason to believe that such Property, to the extent subject to OPA, will not
be able to maintain compliance with the OPA requirements during the term of this
Agreement.

(g) None of the Parent, the Borrower nor any Restricted Subsidiary has any known
contingent liability in connection with any Release or threatened Release of any
oil, Hazardous Material or solid waste into the environment.

 

- 75 -



--------------------------------------------------------------------------------

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Parent, the Borrower and each Restricted Subsidiary (i) is in
compliance with all Laws applicable to it or its Property and all agreements and
other instruments binding upon it or its Property, and (ii) possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except in each case where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) None of the Parent, the Borrower nor any Restricted Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Parent, the Borrower or any Restricted Subsidiary
to Redeem or make any offer to Redeem under any indenture, note, credit
agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Parent, the Borrower or any Restricted Subsidiary or
any of their Properties is bound.

(c) No Default or Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Parent, the Borrower nor any
Restricted Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. No Loan Party is engaged principally,
or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used for any purpose which violates
the provisions of Regulations T, U or X of the Board.

Section 7.10 Taxes. Each of the Parent, the Borrower and the Restricted
Subsidiaries has timely filed or caused to be filed all tax returns and reports
required to have been filed and has paid or caused to be paid all taxes required
to have been paid by it, except (a) taxes that are being contested in good faith
by appropriate proceedings and for which the Parent, the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Parent, the Borrower and the
Restricted Subsidiaries in respect of taxes and other governmental charges are,
in the reasonable opinion of the Borrower and the Parent, adequate. No tax Lien
(other than Excepted Liens) has been filed and no claim is being asserted with
respect to any such tax or other such governmental charge.

Section 7.11 ERISA. Except as set forth on Schedule 7.11 and except as could not
reasonably be expected to result in a Material Adverse Effect:

 

- 76 -



--------------------------------------------------------------------------------

(a) The Parent, the Borrower, the Restricted Subsidiaries and each ERISA
Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent, the Borrower, any Restricted Subsidiary or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Parent, the Borrower, any Restricted Subsidiary or any ERISA Affiliate has
been or is expected by the Parent, the Borrower, any Restricted Subsidiary or
any ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event with
respect to any Plan has occurred.

(e) Full payment when due has been made of all amounts which the Parent, the
Borrower, the Restricted Subsidiaries or any ERISA Affiliate is required under
the terms of each Plan or applicable law to have paid as contributions to such
Plan as of the date hereof, and no accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) None of the Parent, the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Parent, the Borrower, any Restricted
Subsidiary or any ERISA Affiliate in its sole discretion at any time without any
material liability.

(h) None of the Parent, the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any Multiemployer Plan.

(i) None of the Parent, the Borrower, the Restricted Subsidiaries nor any ERISA
Affiliate is required to provide security under section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.

 

- 77 -



--------------------------------------------------------------------------------

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Agents and the Lenders all agreements, instruments and corporate or other
restrictions to which it, the Parent or any of the Restricted Subsidiaries is
subject, and all other matters known to it, that, in each case, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other written
information furnished by or on behalf of the Parent, the Borrower or any of the
Restricted Subsidiaries to the Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished, collectively, the “Information”)
contained, as of the date delivered, any material misstatement of fact or
omitted to state, as of the date delivered, any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and, as of the Effective Date, the Information does not
contain any misstatement of fact or omit to state any fact that would make the
Information, taken as a whole and viewed in the light of the circumstances under
which the Information was prepared, misleading in any material respect; provided
that, with respect to Information consisting of projected financial information
or other forward looking information, the Borrower represents only that such
Information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time.

Section 7.13 Insurance. Each of the Parent and the Borrower has, and has caused
all the Restricted Subsidiaries to have, (a) all insurance policies sufficient
for the compliance by each of them with all material Laws and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Parent, the Borrower and the
Restricted Subsidiaries. All Tax Advantaged Drilling Partnerships maintain all
appropriate insurance policies to the extent contemplated or required under the
limited partnership agreement (or similar governing document) of such Tax
Advantaged Drilling Partnership. With respect to insurance policies of the
Parent, the Borrower and the Restricted Subsidiaries, the Administrative Agent
and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.

Section 7.14 Restriction on Liens. None of the Parent, the Borrower nor any of
the Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the First Lien Loan Documents and Capital Leases creating Excepted
Liens, but then only on the Property subject of such Capital Lease), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Indebtedness and the Loan
Documents.

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, each of the Parent and the Borrower has
no Subsidiaries or joint ventures and each Restricted Subsidiary is a
Wholly-Owned Subsidiary. None of the Parent, the

 

- 78 -



--------------------------------------------------------------------------------

Borrower nor any Restricted Subsidiary has any Foreign Subsidiaries (other than
any Subsidiary that is organized under the laws of Canada or any province or
territory thereof). Schedule 7.15 lists and identifies (a) all the Tax
Advantaged Drilling Partnerships owned by the Parent, the Borrower or the
Restricted Subsidiaries and their partnership interests in each such Tax
Advantaged Drilling Partnership and (b) all Broker-Dealer Subsidiaries. As of
the Effective Date, there are no Foreign Subsidiaries.

(b) Each of the Parent’s, the Borrower’s and the Guarantors’ Equity Interests in
the Tax Advantaged Drilling Partnerships, the Broker-Dealer Subsidiaries and
their other Subsidiaries are free and clear of any and all Liens, claims and
encumbrances including any preferential rights to purchase and consents to
assignments, other than Excepted Liens.

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. Each of the Parent, the Borrower and
each other Guarantor have good and marketable title to all the Equity Interests
of the Subsidiaries issued to it, free and clear of all Liens other than
Excepted Liens, and all such Equity Interests have been duly and validly issued
and are fully paid and nonassessable (except to the extent general partnership
interests are assessable under applicable law).

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Titan Energy Operating LLC; and the organizational
identification number of the Borrower in Delaware is 6096549 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(j) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(j) and Section 12.01(d)). Each other Loan Party’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(j)).

Section 7.17 Properties; Titles, Etc.

(a) Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report, direct, good and defensible title as owner of a fee or leasehold
interest to the Oil and Gas Properties (other than Tax Advantaged Drilling
Partnership Properties) evaluated in such Reserve Report free and clear of Liens
except Excepted Liens. Each Loan Party has good title to all personal Properties
owned by it free and clear of all Liens except Excepted Liens. After giving full
effect to the Excepted Liens, each Loan Party specified as the owner of
Hydrocarbon Interests in the most recently delivered Reserve Report owned, as of
the date evaluated in such Reserve Report, the net interests in production
attributable to the Hydrocarbon Interests reflected in such Reserve Report
(other than those attributable to Tax Advantaged Drilling Partnership
Properties), and the ownership (whether in fee or by leasehold) of such
Properties shall not in any material respect

 

- 79 -



--------------------------------------------------------------------------------

obligate such Loan Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in such Reserve Report
that is not offset by a corresponding proportionate increase in such Loan
Party’s net revenue interest in such Property other than as reflected in such
Reserve Report; provided that to the extent a Loan Party is a general partner of
a Tax Advantaged Drilling Partnership, it is liable for all of the costs and
expenses attributable to such Tax Advantaged Drilling Partnership’s interest but
is only entitled to its percentage interest in such Tax Advantaged Drilling
Partnership’s net revenues. All information contained in the most recently
delivered Reserve Report is true and correct in all material respects as of the
date to which such Reserve Report relates.

(b) Subject to Immaterial Title Deficiencies, a Loan Party or a Tax Advantaged
Drilling Partnership had, as of the date evaluated in the most recently
delivered Reserve Report, good and defensible title as owner of a fee or
leasehold interest to the Tax Advantaged Drilling Partnership Properties
evaluated in such Reserve Report, free and clear of all Liens except Liens
described in clause (E) of the definition of “Tax Advantaged Drilling
Partnership”. After giving full effect to the Excepted Liens, a Loan Party or a
Tax Advantaged Drilling Partnership owned, as of the date evaluated in such
Reserve Report, the net interests in production attributable to the Hydrocarbon
Interests relating to Tax Advantaged Drilling Partnership Properties reflected
in such Reserve Report, and the ownership (in fee or in leasehold) of such
Properties shall not in any material respect obligate such owner to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in such Reserve Report that is not offset by a corresponding
proportionate increase in such owner’s net revenue interest in such Property
other than as reflected in such Reserve Report; provided that to the extent a
Loan Party is a general partner of a Tax Advantaged Drilling Partnership, it is
liable for all of the costs and expenses attributable to such Tax Advantaged
Drilling Partnership’s interest but is only entitled to its percentage interest
in such Tax Advantaged Drilling Partnership’s net revenues.

(c) All material leases and agreements necessary for the conduct of the business
of the Parent, the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, except as in each
case could not reasonably be expected to result in a Material Adverse Effect.

(d) The rights and Properties presently owned, leased or licensed by the Parent,
the Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Parent, the Borrower and the Restricted Subsidiaries to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.

(e) All of the Properties of the Parent, the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the material operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

 

- 80 -



--------------------------------------------------------------------------------

(f) Each of the Parent, the Borrower and each Restricted Subsidiary owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by the
Parent, Borrower and such Restricted Subsidiary does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. Each of the Parent, the Borrower and the Restricted Subsidiaries
either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

(g) The interests issued or sold by the Tax Advantaged Drilling Partnerships or
any Affiliate of the Borrower were issued or sold in compliance with all state
and federal laws applicable to such issuance and sale except in each case where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No litigation has been
commenced, and the Loan Parties are not aware of any litigation that is
contemplated, with respect to the offering or sale of the interests in the Tax
Advantaged Drilling Partnerships that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties and
the Tax Advantaged Drilling Partnerships have been maintained, operated and
developed in a good and workmanlike manner and in conformity with all Laws and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of such Oil and Gas Properties. Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (a) no Oil and Gas Property owned
(whether in fee or by leasehold) by any Loan Party or any Tax Advantaged
Drilling Partnership is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties owned
(whether in fee or by leasehold) by any Loan Party or any Tax Advantaged
Drilling Partnership (or Properties unitized therewith) is deviated from the
vertical more than the maximum permitted by Law, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within,
such Oil and Gas Properties (or in the case of wells located on Properties
unitized therewith, such unitized Properties). All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by any Loan Party or any Tax Advantaged
Drilling Partnership that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by any Loan Party or any Tax Advantaged
Drilling Partnership, in a manner consistent with such Loan Party’s or Tax
Advantaged Drilling Partnership’s past practices (other than those the failure
of which to maintain in accordance with this Section 7.18 could not reasonably
be expect to have a Material Adverse Effect).

 

- 81 -



--------------------------------------------------------------------------------

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances or other prepayments
made to the Parent, the Borrower, any Restricted Subsidiary or any Tax
Advantaged Drilling Partnership with respect to the Oil and Gas Properties
evaluated in the Initial Reserve Report that would require the Parent, the
Borrower, any Restricted Subsidiary or any Tax Advantaged Drilling Partnership
to deliver and transfer ownership of at some future time volumes of Hydrocarbons
produced from such Oil and Gas Properties having a value (based on current
prices) of more than $2,000,000 without receiving full payment therefor at the
time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter disclosed in writing by the Borrower to the Administrative
Agent, in each case as included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it, the
Parent or the Restricted Subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity except as disclosed in Schedule
7.20 or the most recently delivered Reserve Report), no agreements exist which
are not cancelable by the Parent, the Borrower or a Restricted Subsidiary on
60 days’ notice or less without penalty to the Parent, the Borrower or a
Restricted Subsidiary or detriment for the sale of production from the Parent’s,
the Borrower’s or the Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six
months from the date hereof (in the case of Schedule 7.20) or the most recently
delivered Reserve Report (in the case of each other such agreement).

Section 7.21 Swap Agreements. Each report required to be delivered by the
Borrower pursuant to Section 8.01(d), sets forth, a true and complete list of
all Swap Agreements of the Borrower, each Restricted Subsidiary and each Tax
Advantaged Drilling Partnership, including, all Swap Agreements of a
Participating Partnership entered into pursuant to the Drilling Partnership
Hedge Facility, the type, term, effective date, termination date and notional
amounts or volumes and the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement. All reports and other information relating
to the Drilling Partnership Hedge Facility delivered to the Administrative Agent
pursuant to Section 8.01(d) are true and complete in all material respects.

Section 7.22 Solvency. After giving effect to the Prepackaged Plan, the Borrower
and the other Loan Parties, taken as a whole, are, and immediately after giving
effect to the incurrence of all Debt and obligations being incurred in
connection herewith, will be Solvent.

Section 7.23 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

(a) None of the Parent, the Borrower, its Subsidiaries and their respective
directors, officers and employees, and, to the knowledge of the Borrower, the
agents of the Parent, the Borrower and its Subsidiaries (i) has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii)

 

- 82 -



--------------------------------------------------------------------------------

offered, paid, given, promised to pay, authorized the payment of, or taken any
action in furtherance of the payment of anything of value directly or indirectly
to a Government Official or any other person to improperly influence the
recipient’s action or otherwise to obtain or retain business or to secure an
improper business advantage or (iii) violated or is in violation of any
provision of any Anti-Corruption Laws in any material respect. The Borrower will
maintain in effect policies and procedures designed to promote compliance by the
Parent, the Borrower, its Subsidiaries, and their respective directors,
officers, employees, and agents, with any Anti-Corruption Law.

(b) The operations of the Parent, the Borrower and its Subsidiaries are and have
been conducted at all times in compliance in all material respects with all
Anti-Money Laundering Laws and no action, suit or proceeding by or before any
Governmental Authority or any arbitrator involving a member of the Group with
respect to Anti-Money Laundering Laws is pending and no such actions, suits or
proceedings are threatened or contemplated.

(c) No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law, Anti-Money Laundering Law or
applicable Sanctions.

(d) None of the Parent, the Borrower, any of its Subsidiaries or, to the
knowledge of the Borrower, any director, officer, employee, agent, or affiliate
of the Parent, the Borrower or any of its Subsidiaries is a Sanctioned Person.

(e) In connection with this Agreement, the Loans and all of its business with,
through or involving the Administrative Agent, the Issuing Bank and the Lenders,
the Loan Parties have not violated, will not violate, and will not cause the
Administrative Agent, the Issuing Bank or the Lenders to violate any Sanctions.

Section 7.24 Broker-Dealer Subsidiaries.

(a) Each domestic Broker-Dealer Subsidiary is a broker-dealer, FCM or IB subject
to the provisions of Regulation T of the FRB. Each domestic Broker-Dealer
Subsidiary that extends purpose credit to customers (as those terms are defined
in Regulation T) maintains procedures and internal controls reasonably designed
to ensure that such Broker-Dealer Subsidiary does not extend or maintain purpose
credit to or for its customers other than in accordance with the provisions of
Regulation T, and designated employees of each domestic Broker-Dealer Subsidiary
regularly supervise its activities and the activities of members and employees
of such Broker-Dealer Subsidiary to ensure that such Broker-Dealer Subsidiary
does not extend purpose credit to or for its customers other than in accordance
with the provisions of Regulation T.

(b) Each Broker-Dealer Subsidiary (i) is a member in good standing of FINRA, the
NFA and/or the equivalent foreign self-regulatory body, (ii)(A) if a Domestic
Subsidiary, is duly registered as a broker-dealer with the SEC and/or duly
registered as an FCM or IB with the CFTC, and in each state where the conduct of
its business requires such registration and (B) if a Foreign Subsidiary, is duly
registered as the equivalent of a broker-dealer, FCM or IB with the equivalent
foreign regulatory body, in each case where the conduct of its business requires
such registration.

 

- 83 -



--------------------------------------------------------------------------------

(c) To the knowledge of the Loan Parties, no Broker-Dealer Subsidiary or its
“associated persons” (as defined in the Securities Exchange Act) is currently
ineligible or disqualified pursuant to Section 15, Section 15B or Section 15C of
the Securities Exchange Act to serve as a broker or dealer or “associated
person” of a broker or dealer except as would not reasonably be expected to have
a Material Adverse Effect.

(d) As of the Effective Date, the Loan Parties have delivered or made available
to the Lenders a true and correct copy of the currently effective Broker-Dealer
Form BD and any amendments thereto filed with the SEC and FINRA by each
Broker-Dealer Subsidiary. The information contained in such forms and reports,
was, at the time of filing, complete and accurate in all material respects. Each
Broker-Dealer Subsidiary has made available to the Lender a true, correct and
complete copy of such entity’s currently effective FINRA Membership Agreement.
Each Broker-Dealer Subsidiary has not exceeded in any material way with respect
to its business, the business activities enumerated in its FINRA Membership
Agreement or any other applicable restriction agreement or other limitations
imposed in connection with its FINRA or state registrations or licenses with any
other self-regulatory organization or Governmental Authority.

(e) No Broker-Dealer Subsidiary has received a notice from the SEC, FINRA, any
self-regulatory organization or any other Government Authority of any alleged
rule violation or other circumstance which could reasonably be expected to have
a Material Adverse Effect.

(f) No Broker-Dealer Subsidiary is in arrears with respect to any assessment
made upon it by the SIPC.

(g) As of the Effective Date, FINRA has been designated as the Designated
Examining Authorities for the Broker-Dealer Subsidiaries and is the
Broker-Dealer Subsidiaries’ Designated Self-Regulatory Organizations.

ARTICLE VIII

Affirmative Covenants

From the Effective Date and until the principal of and interest on each Loan and
all fees due and payable hereunder have been paid in full and all other
Indebtedness outstanding under the Loan Documents (other than contingent
obligations for which no claim has been made) has been paid in full in cash,
each of the Parent and the Borrower covenants and agrees with the Agents and the
Lenders that:

Section 8.01 Financial Statements; Other Information. The Parent and the
Borrower will furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of income, partners’

 

- 84 -



--------------------------------------------------------------------------------

equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (with an
unqualified opinion as to “going concern” and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, its
consolidated balance sheet and related statements of income, partners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Parent in substantially the
form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01,
(iii) setting forth reasonably detailed calculations of the First Lien Leverage
Ratio, (iv) certifying whether (x) any Borrowing Base Deficiency exists, (y) the
Non-Conforming Tranche is outstanding and (z) any “Default” or “Event of
Default” under and as defined in the First Lien Credit Agreement exists (and
specifying details thereof and any action taken or proposed to be taken with
respect thereto) and (v) certifying a copy of the compliance certificate
delivered for such fiscal period under the First Lien Credit Agreement. Each
such certificate (including the financial statements and calculations delivered
with such certificate) shall include reasonably detailed information regarding
(x) any Asset Dispositions consummated during the period covered by such
certificate and give effect to such Asset Disposition in the calculation of all
financial covenants and other financial metrics required under this Agreement
and (y) any cash dividends and distributions received by any Restricted
Subsidiary from Persons other than Restricted Subsidiaries which were included
in the calculations of the ratios that are the subject of Section 9.01 (which
information shall include a reconciliation of the Borrower’s calculation of
EBITDA versus the calculation of Consolidated Net Income in accordance with
GAAP).

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Required Lenders, setting forth as of a recent date, a true
and complete list of all Swap Agreements of the Borrower, each Restricted
Subsidiary and each Tax Advantaged Drilling Partnership, including, without
limitation, any Swap Agreement entered into by a Participating Partnership
pursuant to the Drilling Partnership Hedge Facility, the material terms thereof
(including the type, term,

 

- 85 -



--------------------------------------------------------------------------------

effective date, termination date and notional amounts or volumes and volumes
attributable to Tax Advantaged Drilling Partnership production), the net
mark-to-market value therefor, any new credit support agreements relating
thereto, any margin required or supplied under any credit support document, and
the counterparty to each such agreement. Concurrently with the delivery of such
certificate, the Borrower shall deliver or cause any Participating Partnership
to deliver to the Administrative Agent all reports and other information
delivered to an Approved Counterparty pursuant to the Drilling Partnership Hedge
Facility for such period.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by Section
8.06, in form and substance reasonably satisfactory to the Administrative Agent,
and, if also reasonably requested by the Administrative Agent, all copies of the
applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Borrower or any
Restricted Subsidiary accounting for at least 85% of the revenues resulting from
the sale of all Hydrocarbons in the one-year period prior to the “as of” date of
such Reserve Report.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Loan Parties. Prompt written notice (and in any
event within 10 Business Days thereof) of any change (i) in any Loan Party’s
corporate name or in any trade name used to identify such Person in the conduct
of its business or in the ownership of its Properties, (ii) in the location of
any Loan Party’s chief executive office or principal place of business, (iii) in
any Loan Party’s identity or corporate structure or in the jurisdiction in which
such Person is incorporated or formed, (iv) in any Loan Party’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in any Loan Party’s federal taxpayer
identification number.

 

- 86 -



--------------------------------------------------------------------------------

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party or any Tax Advantaged Drilling Partnership,
and setting forth the related ad valorem, severance and production taxes and
lease operating expenses attributable thereto and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five Business Days after
the execution thereof, copies of any amendment, modification or supplement to
the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any other Loan
Party.

(m) [Reserved].

(n) Affiliate Transactions. Within three Business Days after the end of each
month, a certificate of a Responsible Officer of the Borrower setting forth a
schedule describing in reasonable detail all Affiliate Transactions entered into
during such month, which schedule shall, among other things, identify the
relevant Affiliates and include aggregate consideration in respect of each
Affiliate Transaction.

(o) Incurrence of Debt by Tax Advantaged Drilling Partnerships. Within five
Business Days prior to the incurrence by any of the Tax Advantaged Drilling
Partnerships of any Debt, a certificate of a Financial Officer setting forth
(i) the name of the Tax Advantaged Drilling Partnership incurring that Debt,
(ii) the amount of that Debt, (iii) a description of any security for that Debt,
(iv) a statement certifying that the managing general partner, managing member
or manager, as applicable, of such Tax Advantaged Drilling Partnership will be
the holder of that Debt, and (v) a statement certifying that, after giving
effect to the incurrence of such Debt, the aggregate amount of outstanding Debt
incurred or suffered to exist at such time by all Tax Advantaged Drilling
Partnerships will be less than or equal to $2,000,000; provided that, for
purposes of this clause (o) only, accounts payable incurred in the ordinary
course of business (except to the extent due and payable and remains unpaid when
due or within any originally applicable grace period (not exceeding 60 days))
shall not be considered Debt.

(p) Notice of Change in Partnership Status. Prompt written notice, and in any
event within five Business Days after the Borrower obtains knowledge thereof, of
any Tax Advantaged Drilling Partnership no longer meeting the requirements set
forth in the definition of “Tax Advantaged Drilling Partnership”.

(q) Notice of Amendments to Tax Advantaged Drilling Partnership Organizational
Documents. In the event that any Tax Advantaged Drilling Partnership intends to
amend or otherwise modify its Organizational Documents in a manner that could
reasonably be expected to be materially adverse to the Administrative Agent or
the Lenders, then the Borrower shall deliver to the Administrative Agent
reasonable prior written notice of (and a final, unexecuted copy of) such
amendment or other modification and any other details thereof reasonably
requested by the Administrative Agent.

 

- 87 -



--------------------------------------------------------------------------------

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including, without
limitation, financial statements of any Subsidiaries of the Borrower, any Plan
or Multiemployer Plan and any reports or other information required to be filed
under ERISA and such information about any Tax Advantaged Drilling Partnership),
or compliance with the terms of this Agreement or any other Loan Document, as
the Administrative Agent or any Lender may reasonably request.

(s) Annual Budget. As soon as available and in any event no later than 10 days
prior to the commencement of any fiscal year, an annual budget in substantially
the same form as budgets of the Borrower previously delivered to the
Administrative Agent (with respect to each such fiscal year, the “Budget”),
which Budget shall be certified by a Financial Officer of the Borrower as having
been prepared in good faith based upon assumptions believed by the Borrower to
be reasonable at the time made and at the time such Budget is furnished to the
Administrative Agent (for further distribution to the Lenders).

(t) Borrowing Base. No later than three Business Days following (i) the
consummation of the syndication of the increased commitments under the First
Lien Credit Agreement resulting from a redetermination of the Borrowing Base
under the First Lien Credit Agreement or (ii) any redetermination that reduces
the Borrowing Base, in each case written notice thereof and of the amount of the
Borrowing Base as redetermined.

(u) Asset Dispositions and Casualty Events. Promptly upon (and in any event
within three Business Days thereof) the consummation of any Asset Disposition or
the occurrence of a Casualty Event, a certificate from a Financial Officer of
the Borrower setting forth an updated calculation of (i) the PDP PV10 to Senior
Secured Debt Ratio after subtracting from the Borrowing Base the amount of such
Asset Disposition or the value of the Property affected by the applicable
Casualty Event, as the case may be, (ii) the other financial covenants set forth
in Section 9.01, (iii) the then current and pro forma Liquidity and (iv) any
relevant financial metrics related to the foregoing (including an updated
EBITDA), in each case, after giving effect to such Asset Disposition or Casualty
Event, as applicable.

(v) Notice of Change in Partnership Status. Prompt written notice, and in any
event within five Business Days after the Borrower obtains knowledge thereof, of
any Tax Advantaged Drilling Partnership no longer meeting the requirements set
forth in the definition of “Tax Advantaged Drilling Partnership”.

(w) SEC and FINRA Notices. Promptly, and in any event within five Business Days
after receipt thereof by the Borrower or any Broker-Dealer Subsidiary, copies of
each notice or other correspondence received from the SEC or FINRA (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any
Broker-Dealer Subsidiary (including such Broker-Dealer’s compliance with the Net
Capital Rule).

(x) Broker-Dealer Subsidiary Information. The following with respect to each
Broker-Dealer Subsidiary: (i) within five (5) days of filing, each FINRA Focus
Report filed by

 

- 88 -



--------------------------------------------------------------------------------

such Broker-Dealer Subsidiary, such report to include the calculation of Net
Capital (as defined in the Net Capital Rule) as of such date; (ii) within three
(3) days after receipt thereof, a copy of any financial report performed or
required to be performed by any Designated Examining Authority of such
Broker-Dealer Subsidiary and permitted to be disclosed under applicable Law;
(iii) within 90 days after the last day of each fiscal year of such
Broker-Dealer Subsidiary, a copy of the audited financial statements of such
Broker-Dealer Subsidiary prepared by such Broker-Dealer Subsidiary’s accountants
to comply with regulatory requirements applicable to such Broker-Dealer
Subsidiary; and (iv) promptly, and in any event within two days of giving the
same, copies of any notices from a Governmental Authority or FINRA regarding the
violation by such Broker-Dealer Subsidiary of the Net Capital Rule (including,
without limitation, any violation of the Early Warning Threshold).

(y) G&A Allocation Methodology. Promptly (and, in any event, no later than three
Business Days) after the approval of the methodology by which ATLS or Titan
Management, as applicable, allocates its and its Affiliates’ general and
administrative costs (including corporate overhead) to the Borrower or any
changes thereto by the Parent’s conflicts committee pursuant to the Parent LLC
Agreement, a certificate from a Financial Officer of the Borrower setting forth
such methodology (or such updated methodology, as the case may be) and, if GSO
no longer has a member representative in the Parent’s conflicts committee,
certifying that such methodology does not and will not adversely affect the
ability of the Parent, the Borrower or any Subsidiary to fulfill and perform its
obligations under the Loan Documents.

Section 8.02 Notices of Material Events. The Parent and the Borrower will
furnish to the Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Parent, the Borrower or any Restricted Subsidiary thereof not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration previously disclosed to
the Lenders that, if adversely determined, could reasonably be expected to
result in liability in excess of $5,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Restricted Subsidiaries in an
amount exceeding $2,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Each of the Parent and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to (a) preserve, renew and keep in full force and effect its
legal existence and the rights, licenses,

 

- 89 -



--------------------------------------------------------------------------------

permits, privileges and franchises material to the conduct of its business, and
(b) maintain, if necessary, its qualification to do business in each other
jurisdiction in which the nature of the business conducted by it requires such
qualification, except where the failure to do any of the foregoing could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. Each of the Parent and the Borrower will,
and will cause each Restricted Subsidiary to, pay its obligations (other than
obligations in respect of Debt or Swap Agreements, as to which Section 10.01(f)
shall apply), including tax liabilities of the Borrower and all of the
Restricted Subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of the Parent, the Borrower or any
Restricted Subsidiary in excess of $5,000,000 in the aggregate.

Section 8.05 Operation and Maintenance of Properties. Each of the Parent and the
Borrower, at its own expense, will, and will cause each Restricted Subsidiary
to, except to the extent any failure to do so could not reasonably be expected
to result in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro rata requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder;

 

- 90 -



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties; and

(e) to the extent the Borrower is not the operator of any Property, use
commercially reasonable efforts to cause the operator to comply with this
Section 8.05.

Section 8.06 Insurance. The Parent and the Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The Parent and the Borrower will
cause each Tax Advantaged Drilling Partnership to maintain all appropriate
insurance policies to the extent contemplated or required under the limited
partnership agreement (or similar governing document) of such Tax Advantaged
Drilling Partnership. With respect to insurance policies of the Parent, the
Borrower and the Restricted Subsidiaries, the loss payable clauses or provisions
in said insurance policy or policies insuring any of the collateral for the
Loans shall be endorsed in favor of and made payable to the Administrative Agent
as its interests may appear and such policies shall name the Administrative
Agent and the Lenders as “additional insureds” and/or “loss payee”, as
applicable, and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent and the
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties (accompanied by a
representative of the Borrower), to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided that the Parent and the Borrower shall be
given the opportunity to participate in such discussions), all at such
reasonable times during normal business hours and as often as reasonably
requested.

Section 8.08 Compliance with Laws. The Parent and the Borrower will, and will
cause each Restricted Subsidiary to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its Property
(including, without limitation, all applicable rules and regulations of the SEC,
FINRA and any equivalent foreign self-regulatory body, including such rules and
regulations dealing with the maintenance of minimum Net Capital under the Net
Capital Rule), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.09 Environmental Matters.

(a) Each of the Parent and the Borrower shall at its sole expense: (i) comply,
and shall cause its Properties and operations and each Restricted Subsidiary and
each Restricted Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws, the

 

- 91 -



--------------------------------------------------------------------------------

breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not Release or threaten to Release, and shall cause each Restricted
Subsidiary not to Release or threaten to Release, any Hazardous Material on,
under, about or from any of the Borrower’s or the Restricted Subsidiaries’
Properties or any other property offsite the Property to the extent caused by
the Borrower’s or any of the Restricted Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the Release or threatened Release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Restricted Subsidiary to
timely obtain or file, all environmental permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or the Restricted Subsidiaries’ Properties,
which failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Restricted Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Borrower’s or the Restricted Subsidiaries’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect; (v) conduct, and cause the
Restricted Subsidiaries to conduct, their respective operations and businesses
in a manner that will not expose any Property or Person to Hazardous Materials
that could reasonably be expected to form the basis for a claim for damages or
compensation that could reasonably be expected to have a Material Adverse
Effect; and (vi) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and the Restricted
Subsidiaries’ obligations under this Section 8.09 are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b) The Parent and the Borrower will promptly, but in no event later than five
Business Days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any action, investigation or
inquiry by any Governmental Authority or any demand or lawsuit by any Person
against the Parent, the Borrower or the Restricted Subsidiaries or their
Properties of which the Parent or the Borrower has knowledge in connection with
any Environmental Laws if the Parent or the Borrower could reasonably anticipate
that such action will result in liability (whether individually or in the
aggregate) of greater than $5,000,000 in excess of the amount covered by
insurance.

(c) The Parent and the Borrower will, and will cause each Restricted Subsidiary
to, provide environmental assessments, audits and tests in accordance with the
most current version of the American Society of Testing Materials standards upon
request by the Administrative Agent and the Lenders and no more than once per
year in the absence of any Event of Default (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas Properties
or other Properties.

 

- 92 -



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

(a) Each of the Parent and the Borrower at its expense will, and will cause each
Restricted Subsidiary to, promptly (and, in any event, within 10 days (or such
later date as may be agreed to by the Administrative Agent as directed in
writing by the Required Lenders)) execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, if
any, or to further evidence and more fully describe the collateral intended as
security for the Indebtedness, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the reasonable discretion of the
Administrative Agent, in connection therewith.

(b) Each of the Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property without the
signature of any Loan Party where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.

Section 8.11 Reserve Reports.

(a) The Borrower shall furnish to the Administrative Agent and the Lenders the
Reserve Report delivered to the First Lien Agent pursuant to the First Lien
Credit Agreement no later than two Business Days after such Reserve Report is
furnished to the First Lien Agent.

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit F from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) and Section 7.17(b)
remain true and correct as of the date of such certificate, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances or other prepayments made to the Borrower, any Restricted Subsidiary
or any Tax Advantaged Drilling Partnership with respect to the Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any Restricted Subsidiary or any Tax Advantaged Drilling Partnership to deliver
and transfer ownership at some future time volumes of Hydrocarbons produced from
such Oil and Gas Properties having a value (based on current prices) of more
than $2,000,000 without receiving full payment therefor at the time of delivery
of those Hydrocarbons, (iv) none of the Oil and Gas Properties of the Loan
Parties or the Tax Advantaged Drilling Partnerships have been sold since the
date of the last Borrowing Base

 

- 93 -



--------------------------------------------------------------------------------

determination except as set forth on an exhibit to the certificate, which
exhibit shall list all of the Oil and Gas Properties so sold in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report which the Borrower
would have been obligated to list on Schedule 7.20 had such agreement been in
effect on the date hereof and (vi) attached to the certificate is a schedule of
the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in such Reserve Report (other than Tax Advantaged Drilling
Partnership Properties) as of the date of the certificate that the value of such
Mortgaged Properties represent.

Section 8.12 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement, make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower (or such other location as the Borrower may
reasonably select) during normal business hours upon reasonable advance notice
to the Borrower, title information reasonably requested by the Administrative
Agent covering the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Borrower shall take all commercially reasonable efforts to
ensure that the Administrative Agent shall have received or have been provided
reasonable access to, on or prior to the date such Reserve Report is required to
be delivered pursuant to Section 8.11(a) title information (reasonably
satisfactory to the Administrative Agent) as the Administrative Agent may
reasonably require with respect to any Oil and Gas Properties evaluated in such
Reserve Report so that the Administrative Agent shall have received, together
with title information previously reviewed by the Administrative Agent, the
Minimum Title Information.

(c) If the Borrower has provided or made reasonably available title information
for Properties under Section 8.12(a) or Section 8.12(b), the Borrower shall,
within 60 days (or such later date as may be agreed to by the Administrative
Agent as directed in writing by the Required Lenders) of notice from the
Administrative Agent that the Administrative Agent has reasonably determined
that title defects, exceptions or omissions (other than Excepted Liens (subject
to the proviso at the end of such definition) and Immaterial Title Deficiencies)
exist with respect to such Properties, either (i) cure any such title defects,
exceptions or omissions (including defects or exceptions as to priority) which
are not Excepted Liens, (ii) substitute Mortgaged Properties with no title
defects, exceptions or omissions except for Immaterial Title Deficiencies and
Excepted Liens having at least an equivalent value as determined in the most
recent Reserve Report, or (iii) deliver title information in form and substance
reasonably satisfactory to the Administrative Agent with respect to other Oil
and Gas Properties so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, the Minimum Title Information with respect to Oil and Gas Properties
evaluated in the most recently delivered Reserve Report (and other Oil and Gas
Properties submitted as Mortgaged Properties under the foregoing clause (ii))
free from such title defects, exceptions or omissions (other than Excepted Liens
(subject to the proviso at the end of such definition) and Immaterial Title
Deficiencies).

 

- 94 -



--------------------------------------------------------------------------------

(d) If the Borrower is unable to take such corrective action as set forth in
clause (c) above with respect to any title defect, exception or omission (other
than Excepted Liens (subject to the proviso at the end of such definition) and
Immaterial Title Deficiencies) reasonably identified by the Administrative Agent
or the Lenders within the 60-day (or such later date as may be agreed to by the
Administrative Agent as directed in writing by the Required Lenders) period or
the Borrower does not timely provide or make reasonably available the Minimum
Title Information, such failure shall not be a Default, but instead such
unacceptable Mortgaged Property shall be excluded from the determination of PDP
PV10. Notwithstanding anything to the contrary contained herein, the failure of
any Tax Advantaged Drilling Partnership to hold record title to any Tax
Advantaged Drilling Partnership Property shall not be deemed to be a title
defect, exception or omission with respect to such Tax Advantaged Drilling
Partnership Property for the purposes of this Section 8.12 so long as (i) such
Tax Advantaged Drilling Partnership holds beneficial title to such Tax
Advantaged Drilling Partnership Property and (ii) a Loan Party holds record
title to such Tax Advantaged Drilling Partnership Property.

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report prepared in connection with such redetermination
pursuant to Section 8.11 and the Oil and Gas Properties subject to a Mortgage as
of the date of such Reserve Report. If the aggregate value of the Oil and Gas
Properties subject to a Mortgage is less than the Required Mortgage Value, then
the Borrower shall, and shall cause the Restricted Subsidiaries (other than any
Foreign Subsidiaries) to, grant within 30 days of the delivery of the
certificate referred to in Section 8.11(b) to the Administrative Agent as
security for the Indebtedness a second-priority Lien (provided that Excepted
Liens may exist, but subject to the proviso at the end of such definition) on
additional Oil and Gas Properties to the extent necessary to cause the aggregate
value of the Oil and Gas Properties subject to a Mortgage to equal or exceed the
Required Mortgage Value. All such Liens will be created and perfected by and in
accordance with the provisions of Mortgages or other Security Instruments, all
in form and substance reasonably satisfactory to the Administrative Agent. Any
Restricted Subsidiary (other than a Foreign Subsidiary) that creates a Lien on
its Oil and Gas Properties shall become a Guarantor in accordance with Section
8.13(b).

(b) The Borrower shall promptly (and, in any event, within 10 days (or such
later date as may be agreed to by the Administrative Agent as directed in
writing by the Required Lenders)) cause each Subsidiary (other than a Foreign
Subsidiary and any Broker-Dealer Subsidiary) formed or acquired after the
Effective Date to guarantee the Indebtedness pursuant to the Guaranty Agreement.
In connection with any such guaranty, the Borrower shall (i) cause such
Subsidiary (other than a Foreign Subsidiary and any Broker-Dealer Subsidiary) to
(A) execute and deliver a Joinder Agreement pursuant to which such Subsidiary
becomes a party to the Guaranty Agreement and becomes a Guarantor, and
(B) execute and deliver a Joinder Agreement pursuant to which such Subsidiary
becomes a party to the Security Agreement and grants a second-priority security
interest in substantially all of its personal Property, and (ii) execute and
deliver (or, if the direct parent of such Subsidiary is not the Borrower, cause
such Subsidiary’s direct parent to execute and deliver) a Security Agreement
Supplement pursuant to which the applicable Loan Party will grant a
second-priority security interest in all of the Equity Interests in such
Subsidiary (other than a Foreign Subsidiary and any Broker-Dealer Subsidiary)

 

- 95 -



--------------------------------------------------------------------------------

to the Collateral Agent (and will, without limitation, deliver original
certificates (if any) evidencing the Equity Interests of such Subsidiary,
together with undated stock powers (or the equivalent for any such Subsidiary
that is not a corporation) for each certificate duly executed in blank by the
registered owner thereof to the First Lien Agent as bailee for the Collateral
Agent).

(c) In the event that the Parent, the Borrower or any Subsidiary (other than a
Foreign Subsidiary or a Broker-Dealer Subsidiary) becomes a partner or member in
a Tax Advantaged Drilling Partnership or acquires additional interests in a Tax
Advantaged Drilling Partnership, the Parent or the Borrower shall, or shall
cause such Subsidiary to, promptly (and, in any event, within 10 days (or such
later date as may be agreed to by the Administrative Agent as directed in
writing by the Required Lenders)) grant a second-priority security interest in
all the Equity Interests owned by such Person in such Tax Advantaged Drilling
Partnership.

(d) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property, any Property in which a security interest is created
under the Security Agreement) after the Effective Date, the Borrower shall, or
shall cause such other Loan Party to, promptly (and, in any event, within 10
days (or such later date as may be agreed to by the Administrative Agent as
directed in writing by the Required Lenders)) execute and deliver any Security
Instruments reasonably required by the Collateral Agent in order to create a
second-priority security interest and Lien in such Property; provided that any
security interest in the Equity Interests in a first-tier Foreign Subsidiary
shall not exceed 65% of the voting stock and 100% of the nonvoting stock of such
Foreign Subsidiary, and no security interest shall be created in any Equity
Interests in any other Foreign Subsidiary.

(e) In the event that any Loan Party makes any loans to any Tax Advantaged
Drilling Partnership, such Loan Party shall promptly collaterally assign such
Loan Party’s interests in such loans to the Collateral Agent for the benefit of
the Secured Creditors to secure the Indebtedness on the terms and conditions set
forth in the Security Agreement.

(f) In the event that any Loan Party withdraws its ownership interest in a Tax
Advantaged Drilling Partnership in the form of a working interest in the
production from the Oil and Gas Properties of such Tax Advantaged Drilling
Partnership at the direction of the Required Lenders pursuant to Section
10.02(a), the Parent or the Borrower shall, or shall cause such other Loan Party
to, substantially contemporaneously with such withdrawal, grant to the
Administrative Agent as security for the Indebtedness a second-priority Lien
(provided that Excepted Liens may exist, but subject to the proviso at the end
of such definition) on such Oil and Gas Properties. All such Liens will be
created and perfected by and in accordance with the provisions of Mortgages or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent.

(g) Each of the Parent and the Borrower agrees that it will not, and will not
permit any other Guarantor to, grant a Lien on any Property to secure the First
Lien Debt without contemporaneously granting to the Administrative Agent, as
security for the Indebtedness, a second priority, perfected Lien (provided that
Excepted Liens may exist, but subject to the proviso at the end of such
definition) on the same Property pursuant to Security Instruments in form and
substance reasonably satisfactory to the Administrative Agent.

 

- 96 -



--------------------------------------------------------------------------------

(h) The Parent and the Borrower will cause any Subsidiary guaranteeing the First
Lien Debt that is not guaranteeing the Indebtedness to contemporaneously become
a Guarantor by executing and delivering a Joinder Agreement.

(i) In furtherance of the foregoing in this Section 8.13, each Loan Party
(including any newly created or acquired Subsidiary (other than a Foreign
Subsidiary)) shall execute and deliver (or otherwise provide, as applicable) to
the Administrative Agent such other additional Security Instruments, documents,
certificates, legal opinions, title insurance policies, surveys, abstracts,
appraisals, environmental assessments, flood information and/or flood insurance
policies, in each case as may be reasonably requested by the Administrative
Agent and as reasonably satisfactory to the Administrative Agent.

(j) In the event that the Parent or the Borrower makes any loans or advances to
any Restricted Subsidiary, or any Restricted Subsidiary makes any loans or
advances to the Parent, the Borrower or any other Restricted Subsidiary, the
Parent or the Borrower, as the case may be, shall, and shall cause each such
Restricted Subsidiary, to (i) make such loans in the form of a subordinated
intercompany note in form and substance satisfactory to the Lenders and
(ii) collaterally assign the Parent’s, the Borrower’s or the applicable
Restricted Subsidiary’s interests in such loans to the Collateral Agent for the
benefit of the Secured Creditors to secure the Indebtedness as provided in the
Security Agreement.

Section 8.14 ERISA Compliance. Each of the Parent and the Borrower will promptly
furnish and will cause the Restricted Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent (a) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan or
any trust created thereunder, (b) promptly upon becoming aware of the occurrence
of any ERISA Event or of any “prohibited transaction,” as described in section
406 of ERISA or in section 4975 of the Code, in connection with any Plan or any
trust created thereunder, a written notice signed by the President or the
principal Financial Officer, the Restricted Subsidiary or the ERISA Affiliate,
as the case may be, specifying the nature thereof, what action the Borrower, the
Restricted Subsidiary or the ERISA Affiliate is taking or proposes to take with
respect thereto, and, when known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(c) promptly upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan. With respect
to each Plan (other than a Multiemployer Plan), each of the Parent and the
Borrower will, and will cause each Restricted Subsidiary and ERISA Affiliate to,
except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, (i) satisfy in full and in a timely manner,
without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of
section 412 of the Code (determined without regard to subsections (d), (e),
(f) and (k) thereof) and of section 302 of ERISA (determined without regard to
sections 303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

 

- 97 -



--------------------------------------------------------------------------------

Section 8.15 [Reserved].

Section 8.16 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only for purposes of the transactions contemplated by the Prepackaged Plan. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that would violate any of the regulations of the Board,
including Regulations T, U and X.

Section 8.17 Swap Agreements for MGP Volumes. The Borrower shall comply with its
agreements, covenants and obligations under Section 8.16 of the First Lien
Credit Agreement as in effect on the Effective Date.

Section 8.18 Swap Agreements. The Borrower shall comply with its agreements,
covenants and obligations under Section 8.17 of the First Lien Credit Agreement
as in effect on the Effective Date.

Section 8.19 Asset Sales Strategy. The Borrower shall, and shall cause each
Restricted Subsidiary to, use commercially reasonable efforts to execute the
asset sales and partnership liquidation strategy as presented in the Initial
Budget; provided, however, that the Borrower shall not be required to take any
action which the Board of Directors of the Borrower reasonably deems (based upon
reasonable advice of counsel) would constitute a breach of such Board of
Directors’ fiduciary duties.

Section 8.20 Tax Status. The Borrower and each of the Subsidiaries (other than
Anthem Securities, Inc.) will remain disregarded entities within the meaning of
United States Treasury Regulation section 301.7701-3. The Parent will remain a
corporation for United States federal income tax purposes.

ARTICLE IX

Negative Covenants

From the Effective Date and until the principal of and interest on the Loans and
all fees due and payable hereunder have been paid in full and all other
Indebtedness outstanding under the Loan Documents (other than contingent
obligations for which no claim has been made) has been paid in full in cash,
each of the Parent and the Borrower covenants and agrees with the Agents and the
Lenders that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. Each of the Parent and the Borrower will not
permit, as of the last day of any Test Period commencing with the Test Period
ending December 31, 2016, the ratio of EBITDA (or, in the case of the Test
Periods ending on or before June 30, 2017, Annualized EBITDA) for the Test
Period ending on such day to Interest Expense (or, in the case of the Test
Periods ending on or before June 30, 2017, Annualized Interest Expense) for the
Test Period ending on such day to be less than 2.50 to 1.00.

(b) Total Leverage Ratio. Commencing with the fiscal quarter ending December 31,
2016, each of the Parent and the Borrower will not permit the Total Leverage
Ratio on the last day of any Test Period to exceed (i) until the fiscal quarter
ending December 31, 2017, 5.5 to 1.0, and (ii) thereafter, 5.0 to 1.0.

 

- 98 -



--------------------------------------------------------------------------------

(c) Current Ratio. Each of the Parent and the Borrower will not permit, as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2016, the ratio of (i) current assets of the Parent, the Borrower
and the Restricted Subsidiaries determined in accordance with Section 1.05
(including the unused amount of the total commitments of the First Lien Lenders
(but only to the extent that no Event of Default (as defined in the First Lien
Credit Agreement) then exists under the First Lien Credit Agreement), and
excluding non-cash assets under ASC Topic 815) to (ii) current liabilities of
the Parent, the Borrower and the Restricted Subsidiaries determined in
accordance with Section 1.05 (excluding non-cash obligations under ASC Topic
815, current maturities of Loans and other long-term Debt and those portions of
advance payments received by the Parent, the Borrower or any of the Restricted
Subsidiaries for drilling and completion of oil and gas wells that exceed the
cost to the Parent, the Borrower or any Restricted Subsidiary and are classified
as current liabilities) to be less than 1.00 to 1.00.

(d) Right to Cure Financial Covenant. (i) Notwithstanding anything to the
contrary contained in clause (b) above, if the Borrower fails to comply with the
requirements of the covenant set forth in clause (b) for any Test Period ending
in a fiscal quarter of the Borrower occurring during fiscal year 2017, then
after the last day of the fiscal quarter in respect of which such Default has
occurred until the 10th calendar day after the date on which financial
statements are required to be delivered for such fiscal quarter pursuant to this
Agreement, the Borrower shall have the right to receive cash common equity
capital contributions from the Parent, directly or indirectly, in an amount (the
“Cure Amount”) which, at the request of the Borrower, shall be added to EBITDA
for such fiscal quarter solely for determining compliance with the Total
Leverage Ratio at the end of the applicable Test Period and as otherwise
contemplated in clause (iii) below with respect to Liquidity (an “Equity Cure”);
provided that (A) not more than two Equity Cures will be requested by the
Borrower and (B) all Equity Cures and the use of proceeds therefrom will be
disregarded for all other purposes under the Loan Documents (including, without
limitation, determining compliance with the Total Leverage Ratio and other
financial covenants for a subsequent Test Period), other than as specifically
set forth in clause (iii) below.

(ii) The Borrower shall give the Administrative Agent written notice of an
Equity Cure on or before the day the Equity Cure is consummated.

(iii) The net cash amount received by the Borrower pursuant to exercise of the
right to make an Equity Cure shall be added to EBITDA for the last quarter of
the immediately preceding Test Period solely for purposes of calculating
compliance with the Total Leverage Ratio for such Test Period; the Equity Cure
shall not be taken into account for purposes of calculating and determining
compliance with any other covenant or financial test hereunder (including any
Total Leverage Ratio for a subsequent Test Period) or under the Loan Documents
and may not be used to make a Restricted Payment, or for any other purpose;
provided, however, that the determination of Liquidity for purposes of
Section 3.04(c)(v) of the First Lien Credit Agreement (as in effect on the
Effective Date), shall include any Cure Amount but only to the extent such cash
remains at the Borrower. For the avoidance of doubt, an Equity Cure shall be
deemed to be made on the last Business Day of the relevant Test Period even if
such Equity Cure is made after such date.

 

- 99 -



--------------------------------------------------------------------------------

Section 9.02 Limitation on Debt and Preferred Stock.

(a) Each of the Parent and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, Incur any Debt (including
Acquired Debt) and each of the Parent and the Borrower will not permit any of
the Restricted Subsidiaries to issue Preferred Stock; provided, however, that
the Parent, the Borrower, and the Restricted Subsidiaries may Incur Debt and
issue Preferred Stock if on the date thereof:

(i) the interest coverage ratio set forth in Section 9.01(a) for the Parent, the
Borrower and the Restricted Subsidiaries is at least 2.25 to 1.00, determined on
a pro forma basis (including a pro forma application of proceeds);

(ii) no Default will have occurred or be continuing or would occur as a
consequence of Incurring the Debt or transactions relating to such Incurrence;

(iii) such Debt shall not have a final scheduled maturity date earlier than the
Maturity Date; and

(iv) such Debt shall not contain any scheduled amortization payments.

(b) Section 9.02(a) hereof will not prohibit the Incurrence of the following
Debt or issuance of the following Preferred Stock, as the case may be:

(i) Debt of the Borrower Incurred pursuant to the First Lien Credit Agreement in
an aggregate amount not to exceed (notwithstanding anything to the contrary in
any other Loan Document) the Borrowing Base from time to time established at any
time following the date hereof; provided, that (A) in the event of any increase
in the Borrowing Base upon a redetermination after the date hereof, the Debt of
the Borrower Incurred pursuant to the First Lien Credit Agreement may not
increase unless the PDP PV10 to Senior Secured Debt Ratio as of the date of such
redetermination of the Borrowing Base that results in a higher Borrowing Base is
not less than 1.10 to 1.00 and (B) any decrease in the Borrowing Base shall
reduce the amount permitted under this clause (i) dollar for dollar, with any
future increases subject to clause (A) above; provided, further, that such Debt
shall at all times be subject to the Intercreditor Agreement;

(ii) Guarantees by the Borrower or Guarantors of Debt of the Borrower or a
Guarantor, as the case may be, Incurred in accordance with the provisions of
this Agreement; provided that in the event such Debt that is being Guaranteed is
Subordinated Indebtedness, then the related Guarantee shall be subordinated in
right of payment to the Loans to at least the same extent as the Debt being
Guaranteed, as the case may be;

(iii) unsecured subordinated Debt of the Borrower owing to and held by any
Subsidiary Guarantor or Debt of a Subsidiary Guarantor owing to and held by the
Borrower or any Subsidiary Guarantor; provided, however, that (A) any subsequent
issuance or transfer of Equity Interests or any other event which results in any
such Debt being held by a Person other

 

- 100 -



--------------------------------------------------------------------------------

than the Borrower or a Restricted Subsidiary, (B) any sale or other transfer of
any such Debt to a Person other than the Borrower or a Restricted Subsidiary
shall be deemed, in each case, to constitute an Incurrence of such Debt by the
Borrower or such Restricted Subsidiary, as the case may be, and (C) all such
Debt shall comply with the requirements of Section 8.13(j);

(iv) Debt represented by (A) the Loans made on the Effective Date, Refinancing
Loans and Permitted Junior Secured Refinancing Debt, (B) any Debt (other than
the Debt described in clauses (i) and (ii) of clause (b) of this Section 9.02)
outstanding on the Effective Date and (C) any Refinancing Indebtedness Incurred
in respect of any Debt described in this clause (iv) or in clause (v) below or
Incurred pursuant to Section 9.02(a) hereof;

(v) Debt of a Person that becomes a Restricted Subsidiary or is acquired by the
Borrower or a Restricted Subsidiary or merged into the Borrower or a Restricted
Subsidiary in accordance with this Agreement and outstanding on the date on
which such Person became a Restricted Subsidiary or was acquired by or was
merged into the Borrower or such Restricted Subsidiary (other than Debt Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by or was merged into
the Borrower or a Restricted Subsidiary or (B) otherwise in connection with, or
in contemplation of, such acquisition); provided, however, that at the time such
Person becomes a Restricted Subsidiary or is acquired by or was merged into the
Borrower or a Restricted Subsidiary, the Borrower would have been able to Incur
$1.00 of additional Debt pursuant to Section 9.02(a) hereof after giving effect
to the Incurrence of such Debt pursuant to this clause (v);

(vi) the Incurrence by the Borrower or any Restricted Subsidiary of Debt
represented by obligations with regard to Capital Leases, mortgage financings or
purchase money obligations, in each case Incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvements or
carrying costs of property used in the business of the Borrower or such
Restricted Subsidiary, and Refinancing Indebtedness Incurred to Refinance any
Debt Incurred pursuant to this clause (vi) in an aggregate outstanding principal
amount which, when taken together with the principal amount of all other Debt
Incurred pursuant to this clause (vi) and then outstanding, will not at any time
outstanding exceed $5,000,000;

(vii) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Debt in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, reclamation, statutory
obligations, bankers’ acceptances and bid, performance, surety and appeal bonds
or other similar obligations incurred in the ordinary course of business,
including guarantees and obligations respecting standby letters of credit
supporting such obligations, to the extent not drawn (in each case other than an
obligation for money borrowed);

(viii) Equity Interests (other than Disqualified Capital Stock) of the Parent,
the Borrower or any of the Guarantors;

 

- 101 -



--------------------------------------------------------------------------------

(ix) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(x) the Incurrence by the Borrower or any of its Restricted Subsidiaries of Debt
in respect of self-insurance obligations or bid, plugging and abandonment,
appeal, reimbursement, performance, surety and similar bonds and completion
guarantees issued or provided for the account of the Borrower and any of its
Restricted Subsidiaries in the ordinary course of business, including guarantees
and obligations of the Borrower or any of its Restricted Subsidiaries with
respect to letters of credit supporting such obligations (in each case other
than an obligation for money borrowed);

(xi) the issuance by any of the Restricted Subsidiaries to the Borrower or to
any of its Restricted Subsidiaries of any Preferred Stock; provided that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such Preferred Stock being held by a Person other than the Borrower or a
Restricted Subsidiary; and

(B) any sale or other transfer of any such Preferred Stock to a Person that is
neither the Borrower nor a Restricted Subsidiary,

will be deemed, in each case, to constitute an issuance of such Preferred Stock
by such Restricted Subsidiary that was not permitted by this clause (xi);

(xii) the Incurrence by the Borrower and the Subsidiary Guarantors of unsecured
Debt after the Effective Date not to exceed $5,000,000 in the aggregate at any
time outstanding; provided that (i) such unsecured Debt has a maturity date not
sooner than 180 days after the Maturity Date, (ii) such unsecured Debt does not
have amortization or other regularly scheduled payments and (iii) the Borrower
is in pro forma compliance with the covenants contained in Section 9.01.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Debt Incurred pursuant to and in compliance with, this
Section 9.02:

(i) in the event an item of that Debt meets the criteria of more than one of the
types of Debt described in clause (b) of this Section 9.02, the Borrower, in its
sole discretion, will classify such item of Debt on the date of Incurrence
subject to clause (ii) below;

(ii) all Debt outstanding on the date of this Agreement under the First Lien
Credit Agreement shall be deemed Incurred on the Effective Date under
Section 9.02(b)(i);

(iii) Guarantees of, or obligations in respect of letters of credit supporting,
Debt which is otherwise included in the determination of a particular amount of
Debt shall not be included;

 

- 102 -



--------------------------------------------------------------------------------

(iv) if obligations in respect of letters of credit are Incurred pursuant to a
Credit Facility and the letters of credit relate to other Debt, then such other
Debt shall not be included;

(v) the principal amount of any Disqualified Capital Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Guarantor, will be equal to the greater of the maximum mandatory redemption or
repurchase price (not including, in either case, any redemption or repurchase
premium) or the liquidation preference thereof;

(vi) Debt permitted by this Section 9.02 need not be permitted solely by
reference to one provision permitting such Debt but may be permitted in part by
one such provision and in part by one or more other provisions of this
Section 9.02 permitting such Debt; and

(vii) the amount of Debt issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP.

(d) Accrual of interest, accrual of dividends, the amortization of debt discount
or the accretion of accreted value, the payment of interest in the form of
additional Debt, the payment of dividends in the form of additional shares of
Preferred Stock or Disqualified Capital Stock and unrealized losses or charges
in respect of obligations with regard to Swap Agreements (including those
resulting from the application of ASC 815) will not be deemed to be an
Incurrence of Debt for purposes of this Section 9.02. The amount of any Debt
outstanding as of any date shall be (i) the accreted value thereof in the case
of any Debt issued with original issue discount and (ii) the principal amount or
liquidation preference thereof, together with any interest thereon that is more
than 30 days past due, in the case of any other Debt.

(e) [Reserved].

(f) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Debt, the U.S. dollar-equivalent principal
amount of Debt denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Debt was
Incurred, in the case of term Debt, or first committed, in the case of revolving
credit Debt; provided that if such Debt is Incurred to refinance other Debt
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Debt does not
exceed the principal amount of such Debt being refinanced. Notwithstanding any
other provision of this Section 9.02, the maximum amount of Debt that the
Borrower may Incur pursuant to this Section 9.02 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Debt Incurred to refinance other Debt, if Incurred
in a different currency from the Debt being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Debt is denominated that is in effect on the date of such
refinancing.

 

- 103 -



--------------------------------------------------------------------------------

(g) This Agreement will not treat (i) unsecured Debt as subordinated or junior
to secured Debt merely because it is unsecured or (ii) senior Debt as
subordinated or junior to any other senior Debt merely because it has a junior
priority with respect to the same collateral.

Section 9.03 Limitation on Liens. Each of the Parent and the Borrower will not,
and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create, Incur or suffer to exist any Lien other than Excepted Liens
upon any of its property or assets (including Equity Interests of Restricted
Subsidiaries), including any income or profits therefrom, whether owned on the
date of this Agreement or acquired after that date. Notwithstanding the
foregoing to the contrary, the only Debt for borrowed money that may be secured
by Liens on the property or assets of the Parent, the Borrower or any Restricted
Subsidiary is: (a) Debt under the First Lien Loan Documents, (b) the
Indebtedness, (c) Refinancing Loans and (d) Debt for borrowed money in an
aggregate amount not to exceed $2,000,000 but only if and for so long as such
Debt is permitted to be secured under the First Lien Credit Agreement.

Section 9.04 Limitations on Restricted Payments; Redemption of Certain Debt and
Amendments to Certain Debt Documents.

(a) Each of the Parent and the Borrower will not, and will not permit any of the
Restricted Subsidiaries, directly or indirectly, to:

(i) declare or pay any dividend or make any payment or distribution on or in
respect of its Equity Interests (including any payment or distribution in
connection with any merger or consolidation involving the Parent, the Borrower
or any of the Restricted Subsidiaries) except dividends or distributions by the
Parent, the Borrower and the Subsidiary Guarantors payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock) or in
options, warrants or other rights to purchase such Equity Interests;

(ii) purchase, redeem, defease, retire or otherwise acquire for value any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower held
by Persons other than the Borrower or a Restricted Subsidiary (other than in
exchange for Equity Interests of the Borrower (other than Disqualified Capital
Stock)); or

(iii) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness (other than Debt permitted under
Section 9.02(b)(iii) owed to a Loan Party)

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition or retirement referred to in clauses (i) through (iii) shall
be referred to herein as a “Restricted Payment”).

(b) The provisions of Section 9.04(a) will not prohibit:

(i) subject to the prior written consent of the Required Lenders, any Restricted
Payment made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Equity Interests of the Parent (other than Disqualified
Capital Stock and other than Equity Interests issued or sold to a Subsidiary or
an employee stock ownership plan or similar

 

- 104 -



--------------------------------------------------------------------------------

trust to the extent such sale to an employee stock ownership plan or similar
trust is financed by loans from or Guaranteed by the Parent, the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) or a substantially concurrent cash capital
contribution received by the Parent and contributed to the Borrower; provided,
however, that such Restricted Payment will be excluded from subsequent
calculations of the amount of Restricted Payments;

(ii) subject to the prior written consent of the Required Lenders, any purchase,
repurchase, redemption, defeasance or other acquisition or retirement of
Subordinated Indebtedness of any Loan Party made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Subordinated Indebtedness of
the Loan Parties or any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Indebtedness made by exchange for or
out of the proceeds of the substantially concurrent sale of Subordinated
Indebtedness that, in each case, is permitted to be Incurred pursuant to
Section 9.02; provided, however, that such purchase, repurchase, redemption,
defeasance, acquisition or retirement will be excluded from subsequent
calculations of the amount of Restricted Payments;

(iii) subject to the prior written consent of the Required Lenders, any
purchase, repurchase, redemption, defeasance or other acquisition or retirement
of Disqualified Capital Stock of the Parent, the Borrower or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Capital Stock of the Parent, the Borrower or
such Restricted Subsidiary, as the case may be, that, in each case, is permitted
to be Incurred pursuant to Section 9.02; provided, however, that such purchase,
repurchase, redemption, defeasance, acquisition or retirement will be excluded
from subsequent calculations of the amount of Restricted Payments;

(iv) payments by the Parent and the Borrower to Atlas Energy Group, LLC pursuant
to the Tax Matters Agreement;

(v)(a) so long as no Default has occurred and is continuing, the purchase of
Equity Interests, or options, warrants, equity appreciation rights or other
rights to purchase or acquire Equity Interests of the Parent, the Borrower or
any Restricted Subsidiary held by any existing or former employees, management
or directors of the Parent, the Borrower or any Subsidiary of the Borrower or
their assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
agreements to compensate management, employees or directors; provided that such
redemptions or repurchases since the Effective Date pursuant to this subclause
(a) during any calendar year will not exceed $3,000,000 in the aggregate (with
unused amounts in any calendar year being carried over to the next succeeding
calendar year); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed (A) the cash proceeds received by the
Parent from the sale of Equity Interests of the Parent to members of management
or directors of the Parent, the Borrower and the Restricted Subsidiaries that
occurs after the Effective Date (to the extent the cash proceeds from the sale
of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (B) of paragraph (a) above), plus
(B) the cash proceeds of key man life insurance policies received by the Parent,
the Borrower or any of the Restricted Subsidiaries after the Effective Date (to
the extent the cash proceeds of key man life insurance policies have not
otherwise been applied to

 

- 105 -



--------------------------------------------------------------------------------

the payment of Restricted Payments by virtue of clause (B) of paragraph
(a) above), less (C) the amount of any Restricted Payments made pursuant to
clauses (A) and (B) of this clause (v)(a) since the Effective Date; provided
further, however, that the amount of any such repurchase or redemption under
this subclause (a) will be excluded in subsequent calculations of the amount of
Restricted Payments; and

(b) the cancellation of loans or advances to employees or directors of the
Parent, the Borrower or any Subsidiary of the Borrower the proceeds of which are
used to purchase Equity Interests of the Borrower, in an aggregate amount not in
excess of $2,000,000 at any one time outstanding; provided, however, that the
Parent, the Borrower and its Subsidiaries will comply in all material respects
with all applicable provisions of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations promulgated in connection therewith in connection
with such loans or advances; provided, further, that the amount of such
cancelled loans and advances will be included in subsequent calculations of the
amount of Restricted Payments;

(vi) repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests in each case made in lieu of withholding taxes in connection
with any exercise or exchange of warrants, options or rights to acquire Equity
Interests;

(vii) any Loan Party may make Restricted Payments in connection with the
Preferred Share Call Right so long as (A) no Borrowing Base Deficiency exists,
(B) no Default or Event of Default has occurred and is continuing, or would
exist immediately after giving effect to any such payment, (C) at the time of
and immediately after giving effect to any such payment, the Credit Exposure
under and as defined in the First Lien Credit Agreement exceeds an amount equal
to the Borrowing Base at such time minus 10% of the Borrowing Base at such time
and (D) the Non-Conforming Tranche is no longer outstanding;

(viii) payments or distributions to dissenting stockholders of acquired
businesses pursuant to applicable law or in connection with the settlement or
other satisfaction of legal claims made pursuant to or in connection with a
consolidation, merger or transfer of assets otherwise permitted under this
Agreement; provided, however, that any payment pursuant to this clause
(viii) shall be excluded from the calculation of the amount of Restricted
Payments;

(ix) cash payments in lieu of the issuance of fractional shares; provided,
however, that any payment pursuant to this clause (ix) shall be excluded from
the calculation of the amount of Restricted Payments; and

(x) Permitted Payments.

(c) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Parent, the
Borrower or such Restricted Subsidiary, as the case may be, pursuant to such
Restricted Payment. The fair market value of any cash Restricted Payment shall
be its face amount. The fair market value of any non-cash Restricted Payment
that is less than $20,000,000 shall be determined conclusively by a Responsible
Officer of the Borrower and the fair market value of any non-cash Restricted
Payment that is more than

 

- 106 -



--------------------------------------------------------------------------------

$20,000,000 shall be determined conclusively by the Board of Directors of the
Borrower acting in good faith whose resolution with respect thereto shall be
delivered to the Administrative Agent. Not later than the date of making any
Restricted Payment, the Borrower shall deliver to the Administrative Agent a
Responsible Officer’s certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
Section 9.04 were computed, together with a copy of any fairness opinion or
appraisal required by this Agreement.

(d) [Reserved].

(e) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, prior to the date that is 120 days after the Maturity
Date: (i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Senior Notes permitted to be incurred hereunder (other than in connection with a
refinancing thereof permitted under Section 9.02 or as set forth in
Section 9.04(i)), or (ii) amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Senior Notes or any indenture, agreement, instrument, certificate
or other document relating to the Senior Notes permitted hereunder other than
(x) supplemental indentures to add guarantors if such Person has become a
Guarantor of the Indebtedness and (y) amendments or other modifications that
(A) do not violate the terms of this Agreement or any other Loan Document,
(B) could not reasonably be expected to be materially adverse to the rights,
interests, or privileges of the Administrative Agent or the Lenders or their
ability to enforce the Loan Documents, and (C) could not reasonably be expected
to have a Material Adverse Effect.

(f) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Debt permitted to be
incurred under Section 9.02 that is owing to the Parent, (other than in
connection with a refinancing thereof permitted under Section 9.02 or as set
forth in Section 9.04(i)) or (ii) amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Debt incurred under Section 9.02 that is owing to the Parent
or any indenture, agreement, instrument, certificate or other document relating
to such Debt other than amendments or other modifications that (A) do not
violate the terms of this Agreement or any other Loan Document, (B) could not
reasonably be expected to be materially adverse to the rights, interests, or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the Loan Documents, and (C) could not reasonably be expected to have a
Material Adverse Effect.

(g) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to any First Lien
Loan Documents if such amendments or other modifications are prohibited under
the Intercreditor Agreement.

(h) Notwithstanding the foregoing, the limitations on Restricted Payments set
forth in Section 9.04(a) and on payments of certain Debt set forth in
Section 9.04(e) and Section 9.04(f) shall not prohibit the Parent, the Borrower
or any Restricted Subsidiary from making any such payments with amounts that,
substantially contemporaneously with such payment, become Declined Amounts
pursuant to Section 3.04(c).

 

- 107 -



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained in this Section 9.04, no
Loan Party shall redeem, make any principal payments or make open market
purchases (including through the use of Restricted Payments) of Debt or Equity
Interests (other than (w) Indebtedness under and as defined in the First Lien
Credit Agreement, the Indebtedness hereunder and Refinancing Loans,
(x) repayments and prepayments of Debt secured by a lien on an asset that is
subject to an Asset Disposition or Casualty Event that is required to repaid in
connection with such Asset Disposition or Casualty Event, (y) repayments of Debt
permitted under Section 9.02 on the maturity date of such Debt and (z) so long
as no Event of Default has occurred and is continuing, Debt permitted pursuant
to Section 9.02(b)(iii)) unless such Loan Party shall have first made an offer
to the Lenders to prepay the Loans in accordance with this clause (i) in an
amount equal to the proceeds that the Loan Parties would otherwise use for such
payments, at an offer price in cash in an amount equal to 100% of the principal
amount thereof, plus accrued and unpaid interest and any applicable Prepayment
Premium, if any, to the date fixed for the closing of such offer. Each Lender
may accept its pro rata portion of any debt prepayment offer required to be made
pursuant to this clause (i), provided that each Lender may accept all or a
portion of such offer made to it by providing written notice to the
Administrative Agent and the Borrower no later than 5:00 p.m. 10 Business Days
after the date of such Lender’s receipt of such offer. Each acceptance notice
from a given Lender shall specify the principal amount of the optional repayment
of Loans to be accepted by such Lender; provided that if such Lender fails to
specify the principal amount of the Loans to be accepted, it shall be deemed to
have accepted the full amount of the offer. If a Lender fails to deliver an
acceptance notice to the Administrative Agent within the time frame specified
above, such failure will be deemed a rejection of the total amount of such
offer.

Section 9.05 Investments, Loans and Advances. Each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to the following (each a “Permitted
Investment” and collectively, “Permitted Investments”):

(a) Investments by the Borrower and the Restricted Subsidiaries reflected in the
Financial Statements or which are disclosed to the Lenders in Schedule 9.05;

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business; provided, that, any such accounts receivable and extensions
of trade credit arising between the Borrower and its Affiliates (other than
Subsidiaries of the Borrower that are Loan Parties) shall not exceed $1,000,000
in the aggregate;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively;

 

- 108 -



--------------------------------------------------------------------------------

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively;

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments made after the Effective Date (i) by the Parent or the Borrower
in the Borrower or any Subsidiary Guarantor and (ii) by any Restricted
Subsidiary in the Borrower or any Guarantor;

(h) Investments by the Borrower and any Restricted Subsidiary (including,
without limitation, capital contributions) in any Tax Advantaged Drilling
Partnership; provided, that such Investments shall consist solely of (i) land,
(ii) loans to such Tax Advantaged Drilling Partnership, and/or (iii) other cash
Investments so long as, after giving effect to such cash Investment, no Default
or Event of Default has occurred and is continuing or would result therefrom and
no Borrowing Base Deficiency exists at such time; provided, however, none of the
Parent, the Borrower or any Restricted Subsidiary may contribute any general
partnership interests of a Tax Advantaged Drilling Partnership to another Tax
Advantaged Drilling Partnership pursuant to this clause (h);

(i) Investments by the Borrower and any Restricted Subsidiary existing or
contemplated to be made and described on Schedule 9.05; provided, that the
Borrower or such Restricted Subsidiary shall, and shall cause the applicable
Affiliate to, settle and discharge any liabilities arising under any Investment
made in connection with transactions described in paragraphs 1 and 2 of Schedule
9.13 within a period not exceeding 20 days from the date on which such
Investment is made;

(j) loans or advances to employees, consultants, officers or directors of the
Parent, the Borrower or any of the Restricted Subsidiaries, in each case in the
ordinary course of business and consistent with past practices, so long as such
Investments do not exceed $4,062,500 at any time outstanding;

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Parent, the Borrower or any of the
Restricted Subsidiaries;

(l) Non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person, provided that: (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom; (ii) no Borrowing Base Deficiency exists at such time;
(iii) if such acquisition is of Equity Interests, substantially all of the
Equity Interests of such Person are acquired and such Person becomes a
Guarantor; (iv) such Person is principally engaged in the same business as the
Borrower and the Restricted

 

- 109 -



--------------------------------------------------------------------------------

Subsidiaries; and (v) a second priority perfected Lien shall be granted to the
Collateral Agent for the benefit of the Secured Creditors in such acquired
assets except to the extent such assets are subject to Liens permitted by
Section 9.02;

(m) Investments constituting (or made in lieu of) a Restricted Payment expressly
permitted by Section 9.04, provided that any such Investment shall reduce
(without duplication), on a dollar-for-dollar basis, the amount available for
such Restricted Payment in the relevant clause in Section 9.04;

(n) to the extent constituting Investments, (i) the working interests owned by
the Borrower or a Restricted Subsidiary resulting from the liquidation of assets
of Tax Advantaged Drilling Partnerships by the Borrower or such Restricted
Subsidiary and (ii) dispositions of assets as contemplated under clause (xix) of
the definition of “Asset Disposition”;

(o) Investments by the Borrower and the Restricted Subsidiaries in Swap
Agreements relating to the business and finances of the Borrower or any
Restricted Subsidiary and not for purposes of speculation;

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Restricted Subsidiary;

(q) Investments made from net proceeds from the sale of Equity Interests so long
as (i) any such Investment is made within 135 days after the receipt of such
proceeds, and (ii) no Default or Event of Default has occurred and is continuing
or would result from such Investment;

(r) Investments by the Borrower, a Restricted Subsidiary or a Broker-Dealer
Subsidiary in a Broker-Dealer Subsidiary with the intent of permitting such
Broker-Dealer Subsidiary to comply with the requirements of Section 9.20;
provided, that, the aggregate amount of all such Investments shall not exceed
the amount by which is necessary to be invested to permit such Broker-Dealer
Subsidiary to be in compliance with the requirements of Section 9.20; and

(s) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investments, other Investments made by the Borrower and
its Restricted Subsidiaries not to exceed $2,000,000 in the aggregate
outstanding at any time.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Each of the Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, engage in any business other than the Energy Business, except to
the extent as would not be material to the Parent, the Borrower and the
Restricted Subsidiaries taken as a whole, and will conduct their business in a
manner consistent with normal industry practices and market standards. From and
after the date hereof, each of the Parent and the Borrower will not, and will
not permit any Restricted Subsidiary to, (a) acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States and Canada, or (b) form or acquire any Foreign
Subsidiaries.

 

- 110 -



--------------------------------------------------------------------------------

Section 9.07 Proceeds of Loans. Each of the Parent and the Borrower will not
permit the proceeds of the Loans to be used for any purpose other than those
permitted by Section 8.16. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower will not request any Borrowing, and each of the Parent and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws in any material respect,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 9.08 ERISA Compliance. Each of the Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, the Borrower, a Restricted Subsidiary or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code if either of which would have a Material
Adverse Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Parent, the Borrower, a
Restricted Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent, the Borrower, a Restricted
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto if
such failure could reasonably be expected to have a Material Adverse Effect.

(d) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Parent, the
Borrower, a Restricted Subsidiary or any ERISA Affiliate which is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on
an ongoing basis in accordance with Title IV of ERISA) of such Plan allocable to
such benefit liabilities by more than $5,000,000. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.

 

- 111 -



--------------------------------------------------------------------------------

(e) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(f) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the Parent,
the Borrower or a Restricted Subsidiary or with respect to any ERISA Affiliate
of the Parent, the Borrower or a Restricted Subsidiary if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on an ongoing basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by any amount in excess of $5,000,000.

(g) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(h) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(i) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Parent, the Borrower, a
Restricted Subsidiary or any ERISA Affiliate is required to provide security to
such Plan under section 401(a)(29) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, discount or
sell (with or without recourse) to any other Person that is not the Borrower or
a Guarantor any of its notes receivable or accounts receivable.

Section 9.10 Mergers, Etc. Each of the Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property to any other Person (any such transaction, a “consolidation”) or
liquidate or dissolve; provided that:

 

- 112 -



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary (other than a Broker- Dealer Subsidiary) may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving Person).

(b) any Restricted Subsidiary of the Borrower (other than a Broker- Dealer
Subsidiary) may participate in a consolidation with any other Restricted
Subsidiary (provided that if a party to such consolidation is a Guarantor or the
surviving Person is a Subsidiary (other than a Foreign Subsidiary and any
Broker-Dealer Subsidiary), then the survivor is either a Guarantor or becomes a
Guarantor in accordance with Section 8.13(b), and if one of such Restricted
Subsidiaries party to such consolidation is a Wholly-Owned Subsidiary, then the
surviving Person shall be a Wholly-Owned Subsidiary).

(c) any Restricted Subsidiary may dispose of any or all of its assets (i) to the
Borrower or any other Loan Party or (ii) pursuant to a disposition permitted by
Section 9.11.

(d) any Permitted Investment and any other Investment by the Borrower or any
Restricted Subsidiary expressly permitted by Section 9.04 or disposition
expressly permitted by Section 9.11 may be structured as a consolidation or
liquidation (provided that if any such consolidation involves the Borrower, the
Borrower shall be the continuing or surviving Person).

Section 9.11 Limitation on Sales of Assets and Subsidiary Stock.

(a) Each of the Parent and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, make any Asset Disposition unless:

(i) the Parent, the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Disposition at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors (including as to the value of all noncash
consideration), of the shares and assets subject to such Asset Disposition;

(ii) at least 75% of the consideration received by the Parent, the Borrower or
such Restricted Subsidiary, as the case may be, from such Asset Disposition is
in the form of cash or Cash Equivalents; and

(iii) the Loan Parties comply in all respects with the provisions of
Section 3.04(c) relating to Asset Dispositions.

(b) For the purposes of Section 9.11(a)(ii), the following will be deemed to be
cash:

(i) the assumption by the transferee of Debt (other than Subordinated
Indebtedness or Disqualified Capital Stock) of the Parent, the Borrower or a
Restricted Subsidiary and the release of the Parent, the Borrower or such
Restricted Subsidiary from all liability on such Debt in connection with such
Asset Disposition (or in lieu of such a release, the agreement of the acquirer
or its parent company to indemnify and hold the Parent, the Borrower or such
Restricted Subsidiary harmless from and against any loss, liability or cost in
respect of

 

- 113 -



--------------------------------------------------------------------------------

such assumed Debt; provided, however, that such indemnifying party (or its long
term debt securities) shall have an Investment Grade Rating (with no indication
of a negative outlook or credit watch with negative implications, in any case,
that contemplates such indemnifying party (or its long term debt securities)
failing to have an Investment Grade Rating); and

(ii) securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days after receipt thereof.

(c) Notwithstanding the foregoing, the 75% limitation referred to in
Section 9.11(a)(ii) shall be deemed satisfied with respect to any Asset
Disposition in which the cash or Cash Equivalents portion of the consideration
received therefrom, determined in accordance with the foregoing provision on an
after-tax basis, is equal to or greater than what the after-tax proceeds would
have been had such Asset Disposition complied with the aforementioned 75%
limitation.

Section 9.12 Environmental Matters. Each of the Parent and the Borrower will
not, and will not permit any Restricted Subsidiary to, cause or permit any of
its Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to a Release or threatened Release of
Hazardous Materials, exposure to any Hazardous Materials, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property if such violations, Release
or threatened Release, exposure or Remedial Work could reasonably be expected to
have a Material Adverse Effect.

Section 9.13 Limitation on Affiliate Transactions.

(a) Each of the Parent and the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly, enter into, make, amend or
conduct any transaction (including making a payment to, the purchase, sale,
lease or exchange of any property or the rendering of any service), contract,
agreement or understanding with or for the benefit of any Affiliate or
Interested Party of the Parent (an “Affiliate Transaction”) unless:

(i) the terms of such Affiliate Transaction are no less favorable to the Parent,
the Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s-length dealings with a Person who is not such an Affiliate or Interested
Party or, if in the good faith judgment of the independent members of the Board
of Directors of the Parent no comparable transaction with an unrelated Person
would be available, such independent directors determine in good faith that such
Affiliate Transaction is fair to the Parent, the Borrower or such Restricted
Subsidiary from a financial point of view; provided, however, that any Affiliate
Transaction or series of Affiliate Transactions (other than transactions
(1) between or among the Borrower and the other Loan Parties or (2) with Related
Interested Parties of Permitted Holders to the extent the identities of such
Related Interests Parties are unknown to the Loan Parties) that involves
consideration in excess of $2,000,000 individually or in the aggregate in any
fiscal year shall require the consent of the Required Lenders; provided,
further, however, notwithstanding anything to the contrary set forth in this
Section 9.13(a), any change to the current methodology by which ATLS or any

 

- 114 -



--------------------------------------------------------------------------------

of its Subsidiaries allocates its and its Affiliates’ or Interested Parties’
(including, without limitation, AGP) general and administrative costs (including
corporate overhead) to the Borrower shall be permitted so long as (x) such
change is approved by a majority of the Parent’s conflicts committee (which
majority must include GSO’s member representative so long as GSO maintains a
member representative) and (y) the Borrower has delivered to the Administrative
Agent and each Lender the certificate required pursuant to Section 8.01(y);

(ii) the terms of such transaction have been approved by a majority of the
members of the Board of Directors of the Parent and by a majority of the members
of such Board of Directors having no personal stake in such transaction, if any
(and such majority or majorities, as the case may be, determine that such
Affiliate Transaction satisfies the criteria in clause (i) above); and

(iii) the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer certifying that such Affiliate Transaction complies with
this Section 9.13(a).

(b) Section 9.13(a) will not apply to:

(i) any Restricted Payment permitted to be made pursuant to Section 9.04(a) or
any Permitted Investment made pursuant to Section 9.05(m) or any other Permitted
Investment made pursuant to Section 9.05; provided that such other Investment
shall be on terms at least as favorable as might reasonably have been obtained
at such time from an unaffiliated paty;

(ii) any issuance of Equity Interests (other than Disqualified Capital Stock),
or other payments, awards or grants in Equity Interests (other than Disqualified
Capital Stock) pursuant to, or the funding of, employment or severance
agreements and other compensation arrangements, options to purchase Equity
Interests (other than Disqualified Capital Stock) of the Parent, restricted
stock plans, long-term incentive plans, stock appreciation rights plans,
participation plans or similar employee benefits plans and/or indemnity provided
on behalf of directors, officers and employees in the ordinary course of
business;

(iii) any transaction between the Loan Parties that is otherwise permitted under
this Article IX;

(iv) any transaction with a Tax Advantaged Drilling Partnership in the ordinary
course of business and on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party;

(v) the issuance or sale of any Equity Interests (other than Disqualified
Capital Stock) of the Parent or the receipt by the Parent of any capital
contribution from its unitholders;

(vi) indemnities of officers, directors and employees of the Parent, the
Borrower or any of the Restricted Subsidiaries permitted by (A) law or statutory
provisions and (B) any employment agreement or other employee compensation plan
or arrangement entered into in the ordinary course of business by the Parent,
the Borrower or any of the Restricted Subsidiaries;

 

- 115 -



--------------------------------------------------------------------------------

(vii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(viii) the transactions described on Schedule 9.13, as in effect as of the
Effective Date; provided that (A) no amendment, supplement or other modification
to the documents evidencing such transactions shall be permitted without the
prior written consent of the Required Lenders, (B) to the extent any
transactions described in Schedule 9.13 relates to the allocation of revenue
between the Parent, the Borrower or any Restricted Subsidiary on the one hand
and any other Affiliate or Interested Party on the other hand, each of the
Parent and the Borrower shall not, and shall cause such Restricted Subsidiary
not to, pre-fund any revenue to such other Affiliate or Interested Party until
the Parent, the Borrower or such Restricted Subsidiary receives such revenue,
(C) any payment of expenses or general and administrative costs (including
overhead costs) must be evidenced by an invoice and shall be at cost without any
mark-up and (D) each of the Parent and the Borrower shall not, and shall cause
any Restricted Subsidiary not to, pay expenses, general and administrative costs
(including overhead costs) and salaries (after giving effect to any
reimbursement by any other Affiliate or Interested Party of the Parent, the
Borrower or such Restricted Subsidiary) in excess of the ratable benefit
received by the Parent, the Borrower and such Restricted Subsidiary on the one
hand and any other Affiliate or Interested Party on the other hand, as
reasonably determined by the Parent in good faith; and

(ix) gas purchase, gathering, transportation, marketing, hedging, production
handling, operating, construction, terminalling, storage, lease, platform use,
or other operational contracts, entered into in the ordinary course of business
on terms substantially similar to those contained in similar contracts entered
into by the Borrower or any Restricted Subsidiary with third parties, or if
neither the Borrower nor any Restricted Subsidiary has entered into a similar
contract with a third party, on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party.

Section 9.14 Subsidiaries. Each of the Parent and the Borrower shall not, and
shall not permit any Restricted Subsidiary to, create or acquire any Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.13(b). Each of the Parent
and the Borrower shall not, and shall not permit any Restricted Subsidiary to,
sell, assign or otherwise dispose of any Equity Interests in any Subsidiary
except in compliance with Section 9.11. Neither the Parent, the Borrower nor any
Restricted Subsidiary shall have any Foreign Subsidiaries (other than any
Subsidiary that is organized under the laws of Canada or any province or
territory thereof).

Section 9.15 Limitations on Restrictions on Distributions from Restricted
Subsidiaries.

(a) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

 

- 116 -



--------------------------------------------------------------------------------

(i) pay dividends or make any other distributions on its Equity Interests or pay
any Debt or other obligations owed to the Parent, the Borrower or any Restricted
Subsidiary (it being understood that the priority of any Preferred Stock in
receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Equity Interests);

(ii) make any loans or advances to the Parent, the Borrower or any Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Parent, the Borrower or any Restricted Subsidiary to other Debt Incurred
by the Parent, the Borrower or any Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances); or

(iii) sell, lease or transfer any of its property or assets to the Parent, the
Borrower or any Restricted Subsidiary.

(b) The preceding provisions will not prohibit:

(i) any encumbrance or restriction pursuant to or by reason of (a) an agreement
in effect at or entered into on the Effective Date and (b) this Agreement;

(ii) any encumbrance or restriction with respect to a Person pursuant to or by
reason of an agreement relating to any Equity Interests or Debt Incurred by a
Person on or before the date on which such Person was acquired by the Parent,
the Borrower or another Restricted Subsidiary (other than Equity Interests or
Debt Incurred as consideration in, or to provide all or any portion of the funds
utilized to consummate, the transaction or series of related transactions
pursuant to which such Person was acquired by the Parent, the Borrower or a
Restricted Subsidiary or in contemplation of the transaction) and outstanding on
such date; provided that any such encumbrance or restriction shall not extend to
any assets or property of the Parent, the Borrower or any Restricted Subsidiary
other than the assets and property so acquired;

(iii) encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Parent, the Borrower and the Restricted Subsidiaries to realize the value
of, property or assets of the Parent, the Borrower or any Restricted Subsidiary
in any manner material to the Parent, the Borrower or any Restricted Subsidiary;

(iv) [Reserved];

(v) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Debt or any agreement pursuant to which such Debt
was Incurred if:

(A) either (1) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant in such Debt
or agreement or (2) the Borrower determines that any such encumbrance or
restriction will not materially affect the Borrower’s ability to make principal
or interest payments on the Loans, as determined in good faith by the Board of
Directors of the Borrower, whose determination shall be conclusive; and

 

- 117 -



--------------------------------------------------------------------------------

(B) the encumbrance or restriction is not materially more disadvantageous to the
Lenders than is customary in comparable financing (as determined by the
Borrower);

(vi) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Debt Incurred pursuant to an agreement referred to in clauses (i) through (v) or
clause (xii) of this Section 9.15(b) or this clause (vi) or contained in any
amendment, restatement, modification, renewal, supplemental, refunding,
replacement or refinancing of an agreement referred to in clauses (i) through
(v) or clause (xii) of this Section 9.15(b) or this clause (vi); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement taken as a whole are no less
favorable in any material respect to the Lenders than the encumbrances and
restrictions contained in such agreements referred to in clauses (i) through
(v) or clause (vii) of this Section 9.15(b) on the Effective Date or the date
such Restricted Subsidiary became a Restricted Subsidiary or was merged into a
Restricted Subsidiary, whichever is applicable;

(vii) in the case of Section 9.15(a)(iii), any encumbrance or restriction:

(A) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in oil and gas properties), license or similar contract, or
the assignment or transfer of any such lease (including leases governing
leasehold interests or farm-in agreements or farm-out agreements relating to
leasehold interests in oil and gas properties), license or other contract;

(B) arising from Excepted Liens securing Debt of the Parent, the Borrower or a
Restricted Subsidiary to the extent such encumbrances or restrictions restrict
the transfer of the property subject to such mortgages, pledges or other
security agreements;

(C) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Parent, the
Borrower or any Restricted Subsidiary;

(D) restrictions on cash or other deposits imposed by customers or lessors under
contracts or leases entered into in the ordinary course of business;

(E) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business that solely affect the assets or property that is the subject of such
agreements and provided that in the case of joint venture agreements such
provisions solely affect assets or property of the joint venture; or

 

- 118 -



--------------------------------------------------------------------------------

(F) any agreement or instrument relating to any property or assets acquired
after the Effective Date, so long as such encumbrance or restriction relates
only to the property or assets so acquired and is not and was not created in
anticipation of such acquisitions;

(viii)(A) purchase money obligations for property acquired in the ordinary
course of business and (B) obligations with regard to Capital Leases permitted
under this Agreement, in each case, that impose encumbrances or restrictions of
the nature described in Section 9.15(a)(iii) on the property so acquired;

(ix) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or substantially all the
Equity Interests or assets of such Restricted Subsidiary (or the property or
assets that are subject to such restriction) pending the closing of such sale or
disposition;

(x) any customary encumbrances or restrictions imposed pursuant to any agreement
of the type described in the definition of “Permitted Business Investment”;

(xi) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order; and

(xii) the First Lien Credit Agreement as in effect as of the Effective Date, and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof, in each case to the extent
permitted under the Intercreditor Agreement; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive with respect to such
dividend and other payment restrictions than those contained in the First Lien
Credit Agreement as in effect immediately prior to giving effect to such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings.

Section 9.16 Gas Imbalances. Each of the Parent and the Borrower shall not, and
shall not permit any of the Restricted Subsidiaries to, allow on a net basis,
gas imbalances or other prepayments made to the Borrower or any Restricted
Subsidiary with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or any Restricted
Subsidiary to deliver and transfer ownership at some future time volumes of
their respective Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $2,000,000 without receiving full
payment therefore at the time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. Each of the Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any Swap Agreements
with any Person other than the Borrower and any Restricted Subsidiary may enter
into:

(a) Permitted Participating Partnership Swap Agreements, Swap Agreements listed
in the certificate delivered pursuant to Section 6.01(d)(ii) and other Swap
Agreements (other than purchase options) in respect of commodities entered into
by the Borrower fixing prices on oil and/or gas expected to be produced by the
Borrower, the Restricted Subsidiaries and the Tax Advantaged Drilling
Partnerships, provided that such Swap Agreements meet the following criteria:

 

- 119 -



--------------------------------------------------------------------------------

(i) each such Swap Agreement shall be with an Approved Counterparty;

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than the Tax Advantaged Drilling Partnerships
(but only to the extent (A) of a Loan Party’s percentage interest in such Tax
Advantaged Drilling Partnership’s net revenues and (B) that such Tax Advantaged
Drilling Partnership (1) was formed prior to March 22, 2011 and (2) is not
otherwise a Participating Partnership) or any Restricted Subsidiary;

(iii) each such Swap Agreement shall have a term not to exceed sixty six
(66) months; and

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated future projected production from the Borrower’s and the other
Restricted Subsidiaries’, and their proportionate share (based on such Loan
Parties’ percentage interests in such Tax Advantaged Drilling Partnerships’ net
revenues) of the Tax Advantaged Drilling Partnerships’, proved Oil and Gas
Properties.

Any projections in this Section 9.17(a) shall be adjusted as follows: (1) Oil
and Gas Properties evaluated in the most recently delivered Reserve Report shall
reflect the actual historical decline profile of such Oil and Gas Properties and
(2) Oil and Gas Properties not evaluated in the most recently delivered Reserve
Report shall reflect a reasonable decline profile based upon actual historical
decline profiles of similar or analogous Oil and Gas Properties for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and the
Restricted Subsidiaries then in effect effectively converting interest rates
from floating to fixed) do not exceed 75% of the then outstanding principal
amount of the Borrower’s Debt for borrowed money which bears interest at a
floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin

 

- 120 -



--------------------------------------------------------------------------------

to secure their obligations under such Swap Agreement or to cover market
exposures (except that (i) Secured Swap Agreements (as defined in the First Lien
Credit Agreement) may be secured by the Mortgaged Properties pursuant to the
First Lien Loan Documents and (ii) Permitted Participating Partnership Swap
Agreements may be secured by Properties of such Participating Partnership
pursuant to the Drilling Partnership Hedge Facility).

(d) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, terminate or otherwise unwind or monetize any Swap
Agreement in respect of commodities (including, as applicable, any trade
confirmations made pursuant thereto), now existing or hereafter arising, without
the prior written consent of the Required Lenders except to the extent such
terminations are permitted by Section 9.11.]

Section 9.18 Capital Expenditures. Each of the Parent and the Borrower shall
not, and shall not permit any Restricted Subsidiary to, make any Capital
Expenditures in respect of drilling and completion or any directly related
infrastructure, without the prior written approval of the Required Lenders other
than (a) Capital Expenditures made by the Borrower to or on behalf of Tax
Advantaged Drilling Partnerships permitted hereunder, (b) acquisition of all or
substantially all of the assets of a Person or the Equity Interests of such
Person to the extent such acquisition constitutes a Permitted Investment,
(c) Capital Expenditures in an aggregate amount not exceeding $60,000,000 per
fiscal year, and (d) additional Capital Expenditures so long as the First Lien
Leverage Ratio for the Test Period ending with the fiscal quarter of the
Borrower during which such Capital Expenditures are made, after giving pro forma
effect to such Capital Expenditures, does not exceed 3.00 to 1.00.

Section 9.19 Passive Status of the Parent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Parent shall not
engage in any operating or business activities, incur any liabilities or hold
any assets other than its ownership of the Borrower; provided that the following
shall be permitted in any event: (a) the maintenance of its legal existence,
(b) the performance of its obligations with respect to the Loan Documents, the
First Lien Loan Documents, the Omnibus Agreement, Indebtedness, Liens (including
the granting of Liens) and Guarantees in each case to the extent expressly
permitted hereunder, (c) filing Tax returns and reports and payment of Taxes
(and contesting any Taxes), (d) incurring other transactions expressly permitted
to be incurred by the Parent hereunder, (e) entering into the Tax Matters
Agreement and performing its obligations thereunder and (f) any other activities
required in connection with the foregoing.

Section 9.20 Broker-Dealer Subsidiaries. No Loan Party shall, nor shall it
permit any Subsidiary to (a) create or acquire any Broker-Dealer Subsidiary at
any time after the Effective Date or (b) directly or indirectly, permit the Net
Capital of any Broker-Dealer Subsidiary at any time to be less than the Early
Warning Threshold for such Broker-Dealer Subsidiary.

Section 9.21 Change in Name, Location or Fiscal Year. Each of the Parent and the
Borrower shall not, and shall not permit any other Loan Party to, (a) change its
name as it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices or warehouses or locations at which
Mortgaged Property is held or stored (other than locations where such Loan Party
is a lessee with respect to any oil and gas lease), or the location of its
records concerning

 

- 121 -



--------------------------------------------------------------------------------

the Mortgaged Property as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least five Business Days prior
written notice of such change and any reasonable action requested by the
Administrative Agent in connection therewith has been, or will be
contemporaneously therewith, completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of the Lenders, in any Mortgaged Property), provided that, any new
location shall be in the United States or Canada. Each of the Parent and the
Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year which currently ends on December 31.

Section 9.22 Drilling and Operating Agreements. Each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary or Tax
Advantaged Drilling Partnership to, directly or indirectly, amend or otherwise
modify any drilling or operating agreement between the Borrower or any
Restricted Subsidiary and any Tax Advantaged Drilling Partnership which in any
case (a) violates the terms of this Agreement or any other Loan Document,
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of the Administrative Agent or the Lenders or their
ability to enforce the Loan Documents or (c) could reasonably be expected to
have a Material Adverse Effect.

Section 9.23 Tax Advantaged Drilling Partnerships’ Organizational Documents.
Each of the Parent and the Borrower will not, and will not permit any Restricted
Subsidiary or any new Tax Advantaged Drilling Partnership to, (a) execute any
Organizational Document of any Tax Advantaged Drilling Partnership that does not
contain an express provision allowing the Master General Partner of such Tax
Advantaged Drilling Partnership to withdraw its ownership interest in such Tax
Advantaged Drilling Partnership in the form of a working interest in the
production from the Oil and Gas Properties of such Tax Advantaged Drilling
Partnership without the consent of any other party to such Organizational
Document or (b) directly or indirectly, amend or otherwise modify the
Organizational Document of such Tax Advantaged Drilling Partnership to remove
the provision required in the foregoing clause (a).

Section 9.24 Anti-Layering Covenant. Notwithstanding anything in any Loan
Document to the contrary, prior to the Discharge of the Second Lien Obligations
(as defined in the Intercreditor Agreement) and unless otherwise agreed by the
Required Lenders, the Borrower shall not incur, and shall not permit any other
Loan Party to incur any Debt that: (a) is expressed to be secured by the
Mortgaged Property on a subordinated basis to the Debt incurred under the First
Lien Credit Agreement and on a senior basis to the Indebtedness; (b) is
expressed to rank or ranks so that the lien securing such Debt is subordinated
to any of the other Senior Secured Debt but is senior to the Indebtedness;
(c) is contractually subordinated in right of payment to any of the other Senior
Secured Debt and senior in right of payment to the Indebtedness; or (d) is
subordinated in right of payment to the Senior Secured Debt while being
structurally senior to the Indebtedness, including, in each case, through the
creation of any “first-out” or “last-out” tranche in connection with Debt under
the First Lien Credit Agreement.

Section 9.25 Tax Status. The Borrower shall not elect to be treated as a
corporation for purposes of United States Federal income taxes. Each of the
Parent and the Borrower shall not, and shall not permit any Subsidiary to, amend
or modify any provision of any Organizational

 

- 122 -



--------------------------------------------------------------------------------

Document, or any agreements with Affiliates of the type referred to in
Section 9.13, or file any United States federal income tax or state or local tax
elections, if such amendment, modification, or election could reasonably be
expected to have a Material Adverse Effect. The Parent will not alter its status
as a corporation for purposes of United States Federal income taxes.

Section 9.26 Modifications of Material Agreements. The Loan Parties shall not
agree to terminate or cancel any agreement described on item 1 of Schedule 9.13
and, for so long as ATLS Controls AGP or any of its Affiliates, items 2 and 3 of
Schedule 9.13 and shall use their reasonable efforts to prevent the termination
or cancellation of such agreement; provided that, if any such agreement is
terminated or cancelled for any reason, (a) the Parent shall give concurrent
notice to the Administrative Agent of such termination or cancellation and
(b) such agreement shall be, concurrently with such termination or cancellation,
replaced by another agreement (with a copy of such agreement delivered
concurrently to the Administrative Agent) that is on substantially similar terms
or terms that are more favorable to the Parent, the Borrower and it Restricted
Subsidiaries so long as in each case any replacement agreement is not adverse to
the interests of the Lenders hereunder; provided further that, if such
replacement agreement is with a party that was not a party to the original
agreement or an Affiliate thereof, such replacement agreement shall be
reasonably satisfactory to the Required Lenders. Neither the Parent nor the
Borrower will, nor will they permit any of their respective Subsidiaries, to
amend, supplement or otherwise modify, directly or indirectly, (i) section
7.1(c), 7.1(e)(ii)(2)(A), 7.1(e)(v), 7.1(e)(vi), 7.1(e)(xix), 7.4(b), 12.2(f) or
12.2(g) of the Parent LLC Agreement, (ii) section 7.1(c), 7.4(b) or 7.4(c) of
the Borrower LLC Agreement, or (iii) any other provision of any Organizational
Document in any manner that is material and adverse to the interests of the
Lenders.

Section 9.27 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

(a) None of the Parent, the Borrower or any of its Subsidiaries nor any
director, officer, employee, or agent associated with or acting on behalf of any
of the foregoing shall (i) use any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) offer, pay, give, promise to pay, authorize the payment
of, or take any action in furtherance of the payment of anything of value
directly or indirectly to a Government Official or any other person to
improperly influence the recipient’s action or otherwise to obtain or retain
business or to secure an improper business advantage or (iii), by act or
omission, violate any Anti-Corruption Laws.

(b) Each Loan Party (i) shall, and shall cause its Affiliates to, conduct its
operations at all times in compliance in all material respects with all
Anti-Money Laundering Laws and (ii) shall not, directly or indirectly, use the
proceeds of the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Affiliate, joint venture partner or other Person for
the purpose of financing or facilitating any activity that would violate any
Anti-Money Laundering Laws.

(c) The Loan Parties will not involve or include, directly or indirectly, any
person that is a subject of Sanctions in any of its dealings with the
Administrative Agent, the Issuing Bank or the Lenders or dealings related to
this Agreement.

 

- 123 -



--------------------------------------------------------------------------------

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five Business Days, and (ii) in the case of any other fees, interest or other
amounts (other than an amount referred to in Section 10.01(a)), five Business
Days after the earlier of (A) the day on which a Financial Officer first obtains
knowledge of such failure and (B) the day on which written notice of such
failure shall have been given to the Borrower by the Administrative Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect when made or deemed.

(d)(i) the Parent, the Borrower or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in Section
8.01(o), Section 8.01(u), Section 8.01(y), Section 8.02(a) or in Article IX,
(ii) there shall be a breach or violation by any party under (A) section 7.1(c),
7.1(e)(ii)(2)(A), 7.1(e)(v), 7.1(e)(vi), 7.1(e)(xix), 7.4(b), 12.2(f) or 12.2(g)
of the Parent LLC Agreement, (B) section 7.1(c), 7.4(b) or 7.4(c) of the
Borrower LLC Agreement, or any such provision described in the foregoing clauses
(A) and (B) shall cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms, or shall be repudiated by the
Parent, the Borrower or any other Person, or (iii) any provision of any
Organizational Document is amended, supplemented or otherwise modified in any
manner that is material and adverse to the interests of the Lenders.

(e) the Parent, the Borrower or any Restricted Subsidiary shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in Section 8.12(c), Section 10.01(a), Section
10.01(b), or Section 10.01(d)) or any other Loan Document, and such failure
shall continue unremedied for a period of 30 days after the earlier to occur of
(i) written notice thereof from the Administrative Agent to the Borrower or
(ii) a Responsible Officer of the Borrower otherwise becoming aware of such
default.

 

- 124 -



--------------------------------------------------------------------------------

(f) the Parent, the Borrower or any Restricted Subsidiary (i) fails to pay any
principal in respect of any Debt or any amount owing under any Swap Agreement
(including any Permitted Participating Partnership Swap Agreement) after the
same have become due and payable and the aggregate amount remaining unpaid at
any time exceeds $5,000,000, (ii) fails to observe or perform (after applicable
grace periods, if any) any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such Debt
or such Swap Agreement (other than any Permitted Participating Partnership Swap
Agreement) if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Debt or a counterparty of the
Parent, the Borrower or any Restricted Subsidiary in respect of such Swap
Agreement or a trustee on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, principal of such Debt and amounts
owing under such Swap Agreement exceeding $5,000,000 in the aggregate to become
immediately due and payable; provided, that with respect to this clause (ii),
any violation of any financial covenant contained in any agreement evidencing
such Debt shall not constitute an Event of Default unless and until the holders
of such Debt cause such Debt to become immediately due and payable as a result
of such violation, or (iii) fails to observe or perform (after applicable grace
periods, if any) any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any Permitted Participating
Partnership Swap Agreement if the effect of any failure referred to in this
clause (iii) is to cause amounts owing under such Permitted Participating Swap
Agreements exceeding $5,000,000 in the aggregate to become immediately due and
payable.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(g), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i) any Loan Party shall become unable, admit in writing its inability, or fail
generally to pay its debts as they become due.

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any of the
Restricted Subsidiaries, or any combination thereof, and all such judgments
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof.

 

- 125 -



--------------------------------------------------------------------------------

(k) any provision of the Loan Documents (including the Intercreditor Agreement
and the Hedge Facility Intercreditor Agreement) material to the rights and
interests of the Lenders shall for any reason, except to the extent permitted by
the terms thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with their terms against any Loan Party, or, in the
case of the Intercreditor Agreement and the Hedge Facility Intercreditor
Agreement, against any other party thereto, or any provision of the Loan
Documents shall be repudiated, or cease to create a valid and perfected Lien of
the priority required thereby on any portion of the collateral purported to be
covered thereby that is material to the rights and interests of the Lenders,
except to the extent permitted by the terms of this Agreement, or any Loan Party
shall so state in writing.

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Restricted Subsidiaries in an aggregate amount
exceeding $5,000,000.

(m) the Borrower shall fail to repay the Non-Conforming Tranche under the First
Lien Credit Agreement by the date that is 9 months after the Effective Date;
provided, that such failure shall not be deemed an Event of Default to the
extent (i) that the related event of default under the First Lien Credit
Agreement (if any) is waived by the First Lien Lenders in accordance with the
terms of the First Lien Credit Agreement and, as consideration for a similar
waiver by the Lenders, the Lenders obtain at least the same economics and other
material terms with respect to this Agreement as the First Lien Lenders
providing such waiver with respect to the First Lien Credit Agreement
(including, without limitation, indemnities and liability releases), (ii) the
form of such waiver under this Agreement shall be on substantially the same
terms as the waiver provided by the First Lien Lenders and (iii) such waiver
under this Agreement is not, and could not reasonably be expected to, be adverse
to the interests of the Lenders or otherwise have a disproportionate impact on
the Lenders as compared to the impact on the First Lien Lenders.

(n) for any reason whatsoever, ATLS cease to (i) beneficially own 51% or more of
the voting power of the total outstanding Equity Interests of Titan Management
or (ii) possess, directly or indirectly, the power to direct or cause the
direction of the management or policies of Titan Management, whether through the
ability to exercise voting power, by contract or otherwise.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in Section
10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, or at
the direction of the Required Lenders shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may

 

- 126 -



--------------------------------------------------------------------------------

thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon, the applicable Prepayment Premium and all fees and other obligations of
the Loan Parties accrued hereunder and under the Notes and the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by each Loan Party; and in
case of an Event of Default described in Section 10.01(g), Section 10.01(h) or
Section 10.01(i), the Commitments shall automatically terminate and the Notes
and the principal of the Loans then outstanding, together with accrued interest
thereon, the applicable Prepayment Premium and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Maturity Date (or such earlier date
if the Loans are accelerated as set forth herein), whether by acceleration or
otherwise, shall be applied: first, to payment or reimbursement of that portion
of the Secured Obligations (as defined in the Security Agreement) constituting
fees, expenses and indemnities payable to the Agents (or its agents or counsel)
in its capacity as such; second, pro rata to payment or reimbursement of that
portion of the Secured Obligations constituting fees, expenses and indemnities
payable to the Lenders; third, pro rata to payment of accrued interest on the
Loans; fourth, pro rata to payment of principal outstanding on the Loans; fifth,
pro rata to any other Obligations; and sixth, any excess, after all of the
Secured Obligations shall have been indefeasibly paid in full in cash, shall be
paid to the Borrower or as otherwise required by any Law.

ARTICLE XI

The Agents

Section 11.01 Appointment and Authorization of the Agents. Each Lender hereby
irrevocably (subject to Section 11.10) appoints, designates and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
of the Agents shall have any duties or responsibilities, except those expressly
set forth herein or in any other Loan Document, nor shall the Administrative
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against either Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the

 

- 127 -



--------------------------------------------------------------------------------

other Loan Documents with reference to the Administrative Agent, the Collateral
Agent, any syndication agent or documentation agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 11.02 Delegation of Duties. The Agents may execute any of its duties
under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Neither Agent shall be responsible for the negligence or misconduct
of any agent or attorney in fact that it selects in the absence of gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Required Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Agents shall be entitled to
refrain from taking any action (without incurring any liability to any Person
for so refraining) unless and until such Agent shall have received instructions
from the Required Lenders or the Lenders, as the case may be. All rights of
action under the Loan Documents and all right to the Mortgaged Properties, if
any, hereunder may be enforced by the Agents and any suit or proceeding
instituted by the Agents in furtherance of such enforcement shall be brought in
its name as either Agent without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders subject to the expenses of the Agents. In actions with
respect to any Property of the Borrower or any Restricted Subsidiary, the Agents
are acting for the ratable benefit of each Lender. Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of Borrower to the Indebtedness shall be construed as being for the
ratable benefit of each Lender.

(b) Each Lender authorizes and directs the Collateral Agent to enter into the
Security Instruments on behalf of and for the benefit of the Secured Creditors
(or if previously entered into, hereby ratifies the Collateral Agent’s (or any
predecessor administrative agent’s) previously entering into such agreements and
Security Instruments).

(c) Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

(d) The Collateral Agent is hereby authorized on behalf of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time to take any action with respect to any Mortgaged Property or Security
Instruments which may be necessary to perfect and maintain perfected Liens upon
the Mortgaged Properties granted pursuant to the Security Instruments.

 

- 128 -



--------------------------------------------------------------------------------

Neither Agent shall have any obligation whatsoever to any Lender or to any other
Person to assure that the Mortgaged Property exists or is owned (whether in fee
or by leasehold) by the Person purporting to own it or is cared for, protected,
or insured or has been encumbered or that the Liens granted to the Collateral
Agent (or any predecessor administrative agent) herein or pursuant thereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 11.03 or in any of the Security
Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE MORTGAGED
PROPERTY, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE AGENTS MAY ACT IN
ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN SUCH AGENT’S
OWN INTEREST IN THE MORTGAGED PROPERTY AS ONE OF THE LENDERS AND THAT NEITHER
AGENT SHALL HAVE ANY DUTY OR LIABILITY WHATSOEVER TO ANY LENDER, OTHER THAN TO
ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

(e) The Lenders hereby irrevocably authorize the Agents, at its option and in
its discretion, to release any Lien granted to or held by the Agents upon any
Mortgaged Property: (i) constituting property in which neither Borrower nor any
Restricted Subsidiary owned an interest at the time the Lien was granted or at
any time thereafter; (ii) constituting property leased to the Borrower or a
Restricted Subsidiary under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by the Borrower or such Restricted Subsidiary
to be, renewed; or (iii) consisting of an instrument or other possessory
collateral evidencing Debt or other obligations pledged to either Agent (for the
benefit of the Secured Creditors or the Lenders), if the Debt or obligations
evidenced thereby has been paid in full or otherwise superseded. In addition,
the Lenders irrevocably authorize the Agents to release Liens upon Mortgaged
Property as contemplated herein and in the other Loan Documents, or if approved,
authorized, or ratified in accordance with Section 12.02 in writing by the
requisite number or percentage Lenders. Upon request by either Agent at any
time, the Lenders will confirm in writing such Agent’s authority to release
particular types or items of Mortgaged Property pursuant to this Section 11.03.

(f) In furtherance of the authorizations set forth in this Section 11.03, each
Lender hereby irrevocably appoints each Agent as its attorney-in-fact, with full
power of substitution, for and on behalf of and in the name of each such Lender
(i) to enter into Security Instruments (including, without limitation, any
appointments of substitute trustees under any Security Instruments), (ii) to
take action with respect to the Mortgaged Property and Security Instruments to
perfect, maintain, and preserve the Lenders’ Liens, and (iii) to execute
instruments of release or to take other action necessary to release Liens upon
any Mortgaged Property to the extent authorized herein or in the other Loan
Documents. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to each Agent’s power, as
attorney, relative to the Mortgaged Property matters described in this Section
11.03. The powers and authorities herein conferred on each Agent may be
exercised by such Agent

 

- 129 -



--------------------------------------------------------------------------------

through any Person who, at the time of the execution of a particular instrument,
is an officer of such Agent (or any Person acting on behalf of such Agent
pursuant to a valid power of attorney). The power of attorney conferred by this
Section 11.03(f) to the Agents is granted for valuable consideration and is
coupled with an interest and is irrevocable so long as the Indebtedness, or any
part thereof, shall remain unpaid.

Section 11.04 Liability of Agents. NO RELATED PARTY OF EITHER AGENT SHALL (A) BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN AS DETERMINED BY A
FINAL, NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any Restricted
Subsidiary or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by either Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by the Borrower of its
obligations hereunder or under any other Loan Document, or for any failure of
the Borrower or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Related Party of
either Agent shall be under any obligation to any Lender or Participant to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
Restricted Subsidiary or any Affiliate thereof.

Section 11.05 Reliance by the Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, electronic
mail, or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower or any Restricted Subsidiary), independent
accountants and other experts selected by either Agent. The Agents shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agents shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
Participants. Where this

 

- 130 -



--------------------------------------------------------------------------------

Agreement expressly permits or prohibits an action unless the Required Lenders
otherwise determine, the Agents shall, and in all other instances, the Agents
may, but shall not be required to, initiate any solicitation for the consent or
a vote of the requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the Loan
on the Effective Date (or, if there is no Loan made on such date, each Lender
other than the Lenders who gave written objection to the Administrative Agent
prior to such date) shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender (or otherwise made available for such Lender
on SyndTrak Online, DXSyndicate™ or any similar website) for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

Section 11.06 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless such
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agents will notify the Lenders of its
receipt of any such notice. The Agents shall take such action with respect to
such Default or Event of Default as may be directed by the Required Lenders in
accordance with this Agreement; provided, however, that unless and until an
Agent has received any such direction, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by the Agents. Each
Lender acknowledges that no Related Party of either Agent has made any
representation or warranty to it, and that no act by either Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the Borrower or any Restricted Subsidiary or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Related Party of either Agent to any Lender as to any matter, including whether
Related Parties of either Agent have disclosed material information in their
possession. Each Lender represents to the Agents and each other Lender that it
has, independently and without reliance upon any Related Party of either Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any Related
Party of either Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. In this regard,

 

- 131 -



--------------------------------------------------------------------------------

each Lender acknowledges that Latham & Watkins LLP is acting in this transaction
as counsel to the Lenders and Lindquist & Vennum LLP acting as counsel to the
Agents. Each other party hereto will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by either Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Related Party of either Agent.

Section 11.08 Indemnification of the Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND THE
AGENTS AND EACH RELATED PARTY OF THE AGENTS (TO THE EXTENT NOT REIMBURSED BY OR
ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO
DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD
HARMLESS THE AGENTS AND EACH RELATED PARTY OF THE AGENTS FROM AND AGAINST ANY
AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH RELATED PARTY OF
EITHER AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL BE
LIABLE FOR THE PAYMENT TO ANY AGENT OR ANY RELATED PARTY OF EITHER AGENT OF ANY
PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION); provided, however, that no
action taken in accordance with the directions of the Required Lenders or
inaction directed by the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 11.08. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including counsel
fees) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 11.08 shall survive termination of the
Commitments, the payment of all Indebtedness hereunder and the resignation or
replacement of the Agents.

Section 11.09 The Agents in their Individual Capacity. Wilmington Trust,
National Association and its Affiliates may make loans to, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Affiliates as though Wilmington Trust, National Association, was not an Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Wilmington Trust, National
Association or its Affiliates may receive information regarding the Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that
neither Agent shall be under any obligation to provide such information to them.
With respect to its Loans, Wilmington Trust, National Association shall

 

- 132 -



--------------------------------------------------------------------------------

have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not an Agent, and the terms
“Lender” and “Lenders” include Wilmington Trust, National Association in its
individual capacity.

Section 11.10 Successor Agents.

(a) The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders with a copy of such notice to the Borrower. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld, delayed or conditioned). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and, so long as no Event of Default has occurred
which is continuing, upon written approval of the Borrower (which approval of
the Borrower shall not be unreasonably withheld, delayed or conditioned), a
successor administrative agent from among the Lenders. Upon the acceptance of
its appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI and Sections 12.03 and
12.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

(b) The Collateral Agent may resign at any time upon 30 days’ notice to the
Lenders with a copy of such notice to the Borrower. If the Collateral Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor collateral agent for the Lenders which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld, delayed or conditioned). If no successor
collateral agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lenders and, so long as no Event of Default has occurred which is
continuing, upon written approval of the Borrower (which approval of the
Borrower shall not be unreasonably withheld, delayed or conditioned), a
successor collateral agent from among the Lenders. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article XI and Sections 12.03 and 12.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it

 

- 133 -



--------------------------------------------------------------------------------

was Collateral Agent under this Agreement. If no successor collateral agent has
accepted appointment as Collateral Agent by the date which is 30 days following
a retiring Collateral Agent’s notice of resignation, the retiring Collateral
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Collateral Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

Section 11.11 Syndication Agent; Other Agents. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “documentation agent,” any other type of agent (other
than the Administrative Agent and the Collateral Agent), “arranger,” or
“bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

Section 11.12 Agent May File Proof of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or
any Restricted Subsidiary, either Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether either Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents under Section 12.03) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agents and, in the event that the
Agents shall consent to the making of such payments directly to the Lenders, to
pay to the Agents any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their agents and counsel, and any
other amounts due the Agents under Section 12.03.

Nothing contained herein shall be deemed to authorize the Agents to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Agents to vote in
respect of the claim of any Lender in any such proceeding.

 

- 134 -



--------------------------------------------------------------------------------

Section 11.13 Intercreditor Agreement and Hedge Facility Intercreditor
Agreement. The Lenders hereby authorize the Collateral Agent to enter into the
Intercreditor Agreement and the Hedge Facility Intercreditor Agreement and to
amend such agreements in accordance with the provisions of Section 12.02. Each
Lender (by receiving the benefits thereunder and of the Mortgaged Property
pledged pursuant to the Security Instruments) agrees that the terms of the
Intercreditor Agreement and the Hedge Facility Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

 

  (i) if to the Borrower, to it at:

Titan Energy Operating LLC

712 Fifth Avenue, 11th Floor

New York, NY 10019

Attn: Betsy Toney

Attn: Christine Bausch

Email: btoney@atlasenergy.com

Email: cbausch@atlasenergy.com

with a copy to:

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston, TX 77002

Attn: Lindsay R. Sparks

Fax: (713) 353-3329

Email: lindsaysparks@paulhastings.com

 

  (ii) if to either Agent, to it at:

Wilmington Trust, National Association 50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Meghan McCauley

Phone: (612) 217-5647

Fax: (612) 217-5651

Email: MMcCauley@WilmingtonTrust.com

 

- 135 -



--------------------------------------------------------------------------------

with a copy to:

Lindquist & Vennum LLP

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: Mark C. Dietzen, Esq.

Phone: (612) 371-2452

Fax: (612) 371-3207

Email: MDietzen@lindquist.com

(iii) if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire or to such other
address as may be identified in writing to the Borrower or any Agent from time
to time.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet or
intranet website or a substantially similar electronic transmission system or
digital workspace provider) pursuant to procedures approved by the
Administrative Agent (the “Platform”; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Affiliates (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Loan Parties, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

- 136 -



--------------------------------------------------------------------------------

(d) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Loan Parties party
thereto and the Required Lenders or by the Borrower and the Administrative Agent
with the written consent of the Required Lenders; provided that no such
agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than any waiver of interest under Section 3.02(c) or election not
to impose interest under Section 3.02(c)), or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby;,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
(other than any waivers of or amendments to mandatory prepayment provisions
under Section 3.04 with respect to any such payments that are not yet due and
payable), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date without the written consent of each Lender directly and adversely affected
thereby,

 

- 137 -



--------------------------------------------------------------------------------

(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby,

(v) change or amend Section 12.04 to impose additional restrictions on any
Lender’s ability to assign any of its rights or obligations hereunder without
the written consent of each Lender adversely affected thereby,

(vi) release all or substantially all of the Mortgaged Properties or release
Guarantors providing substantially all of the value of the Guaranty Agreement
without the written consent of each Lender, or

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender;

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Agents and their respective Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
(but limited to fees, disbursements and other charges for (x) one counsel to the
Agents and their respective Affiliates and (y) one counsel to the Lenders, and
if reasonably requested by the Agents, one additional local counsel in each
relevant jurisdiction to the Agents) of the Agents and other outside consultants
for the Agents, the reasonable travel, photocopy, mailing, courier, telephone
and other similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Agents as to the rights and duties of the Agents and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and other
documents, agreements or instruments contemplated herein or therein, and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
costs, expenses, taxes, assessments and other charges incurred by either Agent
or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document, agreement or instrument contemplated
herein or therein, and (iii) all out-of-pocket expenses incurred by either Agent
or any Lender, including the fees, charges and disbursements of (x) one counsel
for the

 

- 138 -



--------------------------------------------------------------------------------

Agents and (y) one counsel for the Lenders (but limited to fees, disbursements
and other charges for one counsel to all such Lenders taken as a whole, and if
reasonably necessary, one additional local counsel in each relevant jurisdiction
to such Persons taken as whole and, in the event of any actual, potential or
perceived conflict of interest between or among Lenders in their capacities as
such, one additional firm of outside counsel and, if necessary, one additional
local counsel in each relevant jurisdiction, in each case, for each Lender or
group of Lenders subject to such conflict), in connection with the enforcement
or protection of its rights in connection with this Agreement or any other Loan
Document or other document, agreement or instrument contemplated herein or
therein, including its rights under this Section 12.03, or in connection with
the Loans made, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or similar negotiations in respect of
such Loans.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OTHER LOAN PARTY TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY LAW,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND THE RESTRICTED SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS
WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION,
THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY,
(x) THE PAST OWNERSHIP BY THE BORROWER OR

 

- 139 -



--------------------------------------------------------------------------------

ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (1) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION), (2) A MATERIAL BREACH OF THE
MATERIAL OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS OR (3) ANY
PROCEEDING THAT DOES NOT INVOLVE AN ACT OR OMISSION BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES AND THAT IS BROUGHT BY ANY INDEMNITEE AGAINST ANY OTHER
INDEMNITEE (OTHER THAN ANY PROCEEDING AGAINST AN INDEMNITEE IN ITS CAPACITY OR
IN FULFILLING ITS ROLE AS AN ADMINISTRATIVE AGENT OR SIMILAR ROLE).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to either Agent under Section 12.03(a) or Section 12.03(b), each Lender
severally agrees to pay to such Agent, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent in its capacity as such.

 

- 140 -



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Parent and the Borrower (for
themselves and their respective Subsidiaries) shall not assert, and hereby
waives, any claim against any indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required (i) for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), (ii) for an assignment by GSO or Magnetar, their Affiliates and their
Approved Funds to any Person, unless GSO and Magnetar, their Affiliates and
their Approved Funds have transferred more than 50% of the Loans and Commitments
held by such entities on the Effective Date or, (iii) if an Event of Default has
occurred and is continuing, for an assignment to any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and

 

- 141 -



--------------------------------------------------------------------------------

Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 or, if smaller, the entire remaining
principal amount of the Loans held by the assigning Lender, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which is waived with respect to GSO, Magnetar and
their Affiliates and Approved Funds and which may be further waived or reduced
at the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower;.

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is (a) a Lender, (b) an Affiliate of a Lender or
(c) managed, advised or sub-advised by a Person or an Affiliate of a Person that
manages, advises or sub-advises a Lender or an Affiliate of a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

- 142 -



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to Section
12.02(b) and (2) directly affects such Participant. Subject to paragraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 5.01, Section 5.02, and Section 5.03 (subject to the
requirements and limitations therein, including the requirements under
Section 5.03(e), it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant shall be subject to Section 4.01 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

- 143 -



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that is a Foreign Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and by the Loan Parties in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the

 

- 144 -



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. NOTWITHSTANDING THE FOREGOING, IF ANY PROVISION
IN THIS AGREEMENT OR ANY LOAN DOCUMENT CONFLICTS WITH ANY PROVISION IN THE
CONFIRMATION ORDER, THE PROVISION IN THE CONFIRMATION ORDER SHALL GOVERN AND
CONTROL. UNLESS NOTIFIED IN WRITING OTHERWISE BY THE BORROWER OR ANY LENDER, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THERE ARE NO CONFLICTS BETWEEN THIS
AGREEMENT OR ANY LOAN DOCUMENT AND THE CONFIRMATION ORDER.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by email (in .pdf or similar format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

- 145 -



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. Such Lender shall promptly notify the
Borrower after any such set off and application made by such Lender, but the
failure to give such notice will not affect the validity of such set off and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO

 

- 146 -



--------------------------------------------------------------------------------

BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS Section 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of each Agent and each Lender agrees to keep
confidential all non-public information provided to it by the Borrower or any of
the Restricted Subsidiaries, the Agents or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof (subject, in the
case of such disclosure to any affiliate of the Administrative Agent or a
Lender, to the Administrative Agent or such Lender, as applicable, instructing
such affiliate to comply with the provisions of this Section 12.11), (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee, (c) to its employees, directors, agents, investment
advisors and sub-advisors, funding sources of any Lender or their investment
advisors or sub-advisors, attorneys, accountants and other professional advisors
or those of any of its affiliates (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Law, (f) if requested or required to do so in connection with
any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect

 

- 147 -



--------------------------------------------------------------------------------

to such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) to the extent it becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Restricted Subsidiary, any obligor, contractor, subcontractor,
supplier or materialman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent or
any Lender for any reason whatsoever. Except as set forth in Section 11.11,
there are no third party beneficiaries.

 

- 148 -



--------------------------------------------------------------------------------

Section 12.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.16 Special Provisions.

(a) The Borrower hereby confirms the termination of, effective as of the
Petition Date, in full the commitments under the Pre-Petition Second Lien Credit
Agreement.

(b) The parties hereto have agreed that this Agreement is an amendment and
restatement of the Pre-Petition Second Lien Credit Agreement in its entirety and
the terms and provisions hereof supersede the terms and provisions thereof, and
this Agreement is not a new or substitute credit agreement or novation of the
Pre-Petition Second Lien Credit Agreement.

Section 12.17 Amendment and Restatement. It is the intention of each of the
parties hereto that the Pre-Petition Second Lien Credit Agreement be amended and
restated in its entirety pursuant to this Agreement so as to preserve the
perfection and priority of all security interests and Liens securing
indebtedness and obligations under the Pre-Petition Second Lien Credit Agreement
and that all Indebtedness and obligations of the Borrower and the Guarantors
hereunder and under the other Loan Documents shall continue to be secured by the
Liens and security interests evidenced under the Loan Documents and that this
Agreement does not constitute a novation or termination of the obligations and
liabilities existing under the Pre-Petition Second Lien Credit Agreement.
Without limiting the generality of the foregoing, each Loan Party hereby
confirms, ratifies and reaffirms (a) its liabilities, guarantees, indebtedness
and obligations under the Pre-Petition Second Lien Credit Agreement, as amended
and restated hereby, and (b) the Liens and security interests granted or
purported to be granted pursuant to the Loan Documents (as defined in the
Pre-Petition Second Lien Credit Agreement), as amended and restated as
contemplated by the Loan Documents. The parties hereto further acknowledge and
agree that this Agreement constitutes an amendment of the Pre-Petition Second
Lien Credit Agreement made under and in accordance with the terms of
Section 12.02 of the Pre-Petition

 

- 149 -



--------------------------------------------------------------------------------

Second Lien Credit Agreement. In addition, unless specifically amended hereby,
each of the Loan Documents shall continue in full force and effect. This
Agreement restates and replaces, in its entirety, the Pre-Petition Second Lien
Credit Agreement; from and after the Effective Date, any reference in any of the
other Loan Documents to the “Credit Agreement” shall be deemed to refer to this
Agreement.

Section 12.18 Secured Creditors’ Capacities; No Impairment. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, each Loan
Party acknowledges and agrees that nothing contained in the Loan Documents, the
First Lien Loan Documents or any Organizational Documents of the Loan Parties or
their respective Subsidiaries or Affiliates shall affect, limit, alter or impair
the rights and remedies of any Secured Creditor (a) in its or their capacity as
a lender or as agent for lenders to the Loan Parties or their respective
Subsidiaries pursuant to any Loan Document or any other agreement, instrument or
document under which any Loan Party or any of their respective Subsidiaries has
borrowed money, or (b) in its or their capacity as a lender or as agent for
lenders to any other Person who has borrowed money. Without limiting the
generality of the foregoing, any such Person, to the fullest extent permitted by
applicable law, in exercising its rights as a lender or agent, including making
its decision on whether to foreclose on any Collateral or other collateral
security, will have no duty to consider (x) its or any of its Affiliates’ status
as an equity holder or as a party to any agreement, instrument or document other
than the Loan Documents, (y) the interests of the Loan Parties or their
respective Subsidiaries or (z) any duty it may have to any holder of the Loan
Parties’ Equity Interests, except to the extent expressly required under the
Loan Documents or by commercial law applicable to creditors generally. No
consent, approval, vote or other action taken or required to be taken by any
equityholder of the Loan Parties in such capacity shall in any way impact,
impair, affect or alter the rights and remedies of any Secured Creditor as a
lender or agent. Without limiting the generality of the foregoing, neither this
Agreement nor any other Loan Document shall constrain any Secured Creditor from,
or give rise to a default upon any Secured Creditor, taking any action or
omitting to take any action in any capacity other than that as holders of the
Indebtedness under any agreement, instrument or document governing rights as an
equity holder of any Loan Party or any Subsidiary thereof. Notwithstanding
anything to the contrary set forth herein, the right of the Loan Parties and all
other parties are reserved with respect to approving or otherwise waiving any
remedies in respect of any action taken (or omission to take action) by any
Secured Creditor in any capacity, whether as a holder of Indebtedness hereunder
or as an equity holder of a Loan Party, which violates the terms of this
Agreement or any other Loan Document, any Organizational Document of the Parent
or any other agreements or document entered into in connection therewith to
which a Secured Creditor or any of its affiliates is party.

In furtherance of the foregoing and the Plan of Reorganization, each Lender
authorizes and directs the Administrative Agent to execute and deliver, on
behalf of such Lender, a release agreement substantially in the form of Exhibit
L in respect of Atlas Energy Group in its role as the General Partner of ARP
prior to the Effective Date.

 

- 150 -



--------------------------------------------------------------------------------

Section 12.19 OID Legend. If the transactions contemplated by the Prepackaged
Plan result in a “significant modification” (within the meaning of Treasury
Regulations Section 1.1001-3) of the Loans for U.S. federal income tax purposes,
the Loans may be treated as issued with original issue discount for U.S. federal
income tax purposes. The issue price, amount of original issue discount and
yield to maturity of the Loans may be obtained by writing to the Borrower at the
address set forth in Section 12.01.

[SIGNATURES BEGIN NEXT PAGE]

 

- 151 -



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     TITAN ENERGY OPERATING LLC     By:   /s/ Jeffrey Slotterback    
Name:   Jeffrey Slotterback     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PARENT:     TITAN ENERGY, LLC     By:   /s/ Jeffrey Slotterback     Name:  
Jeffrey Slotterback     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ATLAS RESOURCE PARTNERS HOLDINGS, LLC

ATLAS RESOURCES, LLC

RESOURCE ENERGY, LLC

VIKING RESOURCES, LLC

ATLAS ENERGY COLORADO, LLC

ARP BARNETT, LLC

ARP BARNETT PIPELINE, LLC

ATLAS ENERGY TENNESSEE, LLC

ATLAS PIPELINE TENNESSEE, LLC

ATLAS ENERGY SECURITIES, LLC

ARP RANGELY PRODUCTION, LLC

ARP OKLAHOMA, LLC

ARP MOUNTAINEER PRODUCTION, LLC

ARP PRODUCTION COMPANY, LLC

ATLS PRODUCTION COMPANY, LLC

ATLAS NOBLE, LLC

REI-NY, LLC

RESOURCE WELL SERVICES, LLC

ATLAS ENERGY INDIANA, LLC

ATLAS ENERGY OHIO, LLC

ATLAS BARNETT, LLC

ARP EAGLE FORD, LLC

By:   /s/ Jeffrey Slotterback Name:   Jeffrey Slotterback Title:   Chief
Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

By:   /s/ Meghan H. McCauley Name:   Meghan H. McCauley Title:   Assistant Vice
President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FS ENERGY & POWER FUND, as a Lender

By: GSO Capital Partners LP, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

WAYNE FUNDING LLC, as a Lender

By: FS Energy & Power Fund, as Sole Member

By: GSO Capital Partners LP, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

FOXFIELDS FUNDING LLC, as a Lender

By: FS Energy & Power Fund, as Sole Member

By: GSO Capital Partners LP, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

WISSAHICKON CREEK LLC, as a Lender

By: FS Investment Corporation II, as Sole Member

By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHIGH RIVER LLC, as a Lender

By: FS Investment Corporation II, as Sole Member

By: GSO / Blackstone Debt Funds Management

LLC, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

JUNIATA RIVER LLC, as a Lender

By: FS Investment Corporation II, as Sole Member

By: GSO / Blackstone Debt Funds Management

LLC, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JEFFERSON SQUARE FUNDING LLC, as a

            Lender

By: FS Investment Corporation III, as Sole Member

By: GSO / Blackstone Debt Funds Management             LLC, as Sub-Adviser

By:   /s/ Marisa Beeney Name:  Marisa Beeney Title:    Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MTP ENERGY OPPORTUNITIES FUND LLC,

as a Lender

 

By: MTP Energy Management LLC, its managing

member

By: Magnetar Financial LLC, its sole member

By:   /s/ Michael Turro Name:  Michael Turro Title:    Chief Compliance Officer

MTP ENERGY MASTER FUND LTD,

as a Lender

 

By: MTP Energy Management LLC, its investment

adviser

By: Magnetar Financial LLC, its sole member

By:   /s/ Michael Turro Name:  Michael Turro Title:    Chief Compliance Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender   

Applicable

Percentage

   Commitment

Foxfields Funding LLC

   15.6000%    43,935,000.00

FS Energy & Power Fund

   17.4000%    39,390,000.00

Wayne Funding LLC

   7.0000%    17,675,000.00

Wissahickon Creek LLC

   4.0000%    10,100,000.00

Lehigh River LLC

   10.8000%    27,270,000.00

Juniata River LLC

   12.0000%    30,300,000.00

Jefferson Square Funding LLC

   13.2000%    33,330,000.00

MTP Energy Master Fund Ltd

   15.5200%    39,188,000.00

MTP Energy Opportunities Fund LLC

   4.4800%    11,312,000.00

Total

   100%    $252,500,000.00

Annex I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[            ]

   [            ], 201[_]

FOR VALUE RECEIVED, Titan Energy Operating, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay [            ] (the “Lender”),
at the office of Wilmington Trust, National Association, at Wilmington Trust,
National Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention: Meghan McCauley, the principal sum of [            ] Dollars
($[            ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement (as hereinafter defined)), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Amended and Restated Second
Lien Credit Agreement, dated as of September 1, 2016, among the Borrower, Titan
Energy, LLC, as Parent, the other lenders from time to time party thereto
(including the Lender) and Wilmington Trust, National Association, as
administrative and collateral agent for the lenders, and evidences Loans made by
the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

[THIS DEBT INSTRUMENT HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE,
THE AMOUNT OF ORIGINAL ISSUE

 

A-1



--------------------------------------------------------------------------------

DISCOUNT AND THE YIELD TO MATURITY OF THE DEBT INSTRUMENT, PLEASE CONTACT 712
FIFTH AVENUE, 11TH FLOOR, NEW YORK, NY 10019.]1

 

1  To be included in the event that the transactions contemplated by the
Prepackaged Plan result in a “significant modification” of the Loans within the
meaning of Treasury Regulations Section 1.1001-3 for U.S. federal income tax
purposes.

 

A-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

TITAN ENERGY OPERATING, LLC By:     Name:     Title:    

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved].

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 20[_]1

Titan Energy Operating, LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Amended and Restated Second Lien
Credit Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”), among the Borrower, Titan Energy, LLC, as Parent, Wilmington Trust,
National Association, as Administrative Agent and Collateral Agent, and the
lenders (the “Lenders”) from time to time party thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies2 is
[            ];

(ii) The effective date3 of the election made pursuant to this Interest Election
Request is [            ], 20[_]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and

(iv) [If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period4
applicable to the resulting Borrowing after giving effect to such election is
[one] [two] [three] [six] [twelve] months].

 

1 The Interest Election Request must be delivered (a) in the case of Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, at least three
Business Days before the effective date of such election or (b) in the case of
an ABR Borrowing, not later than 1:00 p.m., New York, New York time, at least
three Business Days before the effective date of such election

2 If different options are being elected with respect to different portions of
the Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing (in which case, specify the information in paragraphs (iii) and
(iv) for each resulting Borrowing).

3 The effective date must be a Business Day.

4 The initial Interest Period must be a period contemplated by the definition of
the term “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

TITAN ENERGY OPERATING, LLC By:     Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Parent, hereby certifies that he/she
is a Financial Officer of Titan Energy, LLC, a Delaware limited liability
company (the “Parent”) and that as such he/she is authorized to execute this
certificate on behalf of the Parent. With reference to the Amended and Restated
Second Lien Credit Agreement dated as of September 1, 2016 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Agreement”), among Titan Energy Operating, LLC, a Delaware limited liability
company (the “Borrower”), the Parent, Wilmington Trust, National Association, as
Administrative Agent and Collateral Agent, and the lenders (the “Lenders”) from
time to time party thereto, the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Agreement for
the fiscal year of the Parent ended as of December 31, 20[__] (the “Reporting
Date”), together with the report and opinion of an independent certified public
accountant required by such section, including to the effect that such Financial
Statements present fairly, in all material respects, the financial condition and
results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Agreement for the
fiscal quarter of the Parent ended as of                 , 20[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Parent and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2. No Default has occurred as the date hereof.1

3. No Borrowing Base Deficiency exists as of the date hereof.

4. The Non-Conforming Tranche is [not] outstanding as of the date hereof.

5. No “Default” or “Event of Default” under and as defined in the First Lien
Credit Agreement exists as of the date hereof.2

 

1 If a Default has occurred, the Parent shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

2 If a “Default” or “Event of Default” has occurred under the First Lien Credit
Agreement, the Parent shall specify the details thereof and any action taken or
proposed to be taken with respect thereto.

 

D-1



--------------------------------------------------------------------------------

6. The representations and warranties of the Parent, the Borrower and the other
Guarantors set forth in the Agreement and in the other Loan Documents are true
and correct on and as of the date hereof except, in each case, to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
are true and correct as of such specified earlier date [other than
            ].

7. Attached hereto as Schedule 2 are reasonably detailed calculations showing
the Parent’s and the Borrower’s compliance as of the Reporting Date with the
requirements of Sections 9.01(a), (b) and (c) of the Agreement.

8. Attached hereto as Schedule 3 is reasonably detailed information regarding
all cash dividends and distributions received by any Restricted Subsidiary from
Persons other than Restricted Subsidiaries which were included in the
calculations of the ratios that are the subject of Section 9.01 of the
Agreement, including a reconciliation of the Parent’s calculation of EBITDA
versus the calculation of Consolidated Net Income in accordance with GAAP.

9. Attached hereto as Schedule 4 is reasonably detailed information regarding
all Asset Dispositions consummated during the fiscal period referred to in
paragraph 1 above. Effect has been given to all such Asset Dispositions in the
calculation of all financial covenants and other financial metrics required
under the Agreement.

10. Attached hereto as Exhibit A is a true and correct copy of the compliance
certificate delivered under Section 8.01(c) of the First Lien Credit Agreement
for the fiscal the fiscal period referred to in paragraph 1 above, which
compliance certificate sets forth reasonably detailed calculations of the First
Lien Leverage Ratio.3

 

3 Note to PH: Please advise whether the compliance certificate with respect to
swap agreements required under Section 8.01(d) of the Credit Agreement should
also be incorporated here.

 

D-2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this              day of [            ], 20[    ].

 

TITAN ENERGY OPERATING, LLC By:     Name:     Title:    

 

D-3



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Statements

[See Attached.]

 

D-4



--------------------------------------------------------------------------------

SCHEDULE 2

Compliance with Section 9.014

 

4 NTD: Contents of this Schedule 2 to be conformed to the corresponding Schedule
2 in Exhibit D of the First Lien Credit Agreement.

 

D-5



--------------------------------------------------------------------------------

SCHEDULE 3

Dividends and Distributions

[See Attached.]

 

D-6



--------------------------------------------------------------------------------

SCHEDULE 4

Asset Dispositions

[See Attached.]

 

D-7



--------------------------------------------------------------------------------

EXHIBIT A

First Lien Compliance Certificate

[See Attached.]

 

D-8



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:                                 

2. Assignee:                                 

                             [and is an Approved Fund]1

3. Borrower:         Titan Energy Operating, LLC

4. Administrative Agent: Wilmington Trust, National Association, as the
administrative agent under the Credit Agreement

5. Credit Agreement: The Amended and Restated Second Lien Credit Agreement,
dated as of September 1, 2016 among Titan Energy Operating, LLC, as Borrower,
Titan Energy, LLC, as Parent, each of the Lenders from time to time party
thereto, and Wilmington Trust, National Association, as administrative agent and
collateral agent (the “Administrative Agent”)

 

1 Select if applicable.

 

E-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Loans for all Lenders

  

Amount of Loans Assigned

   Percentage Assigned of Loans2  

$

   $                          %   

$

   $      %   

$

   $      %   

Effective Date:                              , 20[    ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:    
Title:  

The undersigned hereby consent to the within assignment:3

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

By:     Name:     Title:    

 

2 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

3 Consents to be included to the extent required by Section 12.04(b) of the
Credit Agreement.

 

E-2



--------------------------------------------------------------------------------

TITAN ENERGY OPERATING, LLC

 

By:     Name:     Title:    

 

E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

E-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF RESERVE REPORT CERTIFICATE

[September]/[March] 1, 20[__]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(b) of that certain Amended and Restated Second Lien
Credit Agreement, dated as of September 1, 2016 (as amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”)
among Titan Energy Operating, LLC (the “Borrower”), Titan Energy, LLC, as
Parent, Wilmington Trust, National Association, as administrative and collateral
agent (the “Administrative Agent”) and the Lenders from time to time party
thereto. Unless otherwise defined herein, all capitalized terms have the
meanings set forth in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii) the representations and warranties contained in Section 7.17(a) and
Section 7.17(b) of the Credit Agreement remain true and correct in all material
respects as of the date hereof except that any representation or warranty that
is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as of the date hereof;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Borrower, any
Restricted Subsidiary or any Tax Advantaged Drilling Partnership with respect to
the Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Restricted Subsidiary or any Tax Advantaged Drilling
Partnership to deliver and transfer ownership at some future time volumes of
Hydrocarbons produced from such Oil and Gas Properties having a value (based on
current prices) of more than $2,000,000 without receiving full payment therefor
at the time of delivery of those Hydrocarbons;

(iv) except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties or the Tax Advantaged Drilling Partnerships
have been sold since the date of the last Borrowing Base determination;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report (other than Tax Advantaged Drilling
Partnership Properties) as of the date hereof that the value of such Mortgaged
Properties represents.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the
             day of [Month], 201[_].

 

TITAN ENERGY OPERATING, LLC By:     Name:     Title:    

 

F-2



--------------------------------------------------------------------------------

ATTACHMENT 1

RESERVE REPORT

 

F-4



--------------------------------------------------------------------------------

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

F-5



--------------------------------------------------------------------------------

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD

 

F-6



--------------------------------------------------------------------------------

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

F-7



--------------------------------------------------------------------------------

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

 

Percentage of the Borrowing Base that the

value of Mortgaged Property represents

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [            ] (this “Agreement”), is between
[            ], a [            ] (the “New Guarantor”), and Wilmington Trust,
National Association, in its capacity as collateral agent under the Credit
Agreement (defined below) (in such capacity, the “Collateral Agent”).
Capitalized terms used in this Agreement without definition have the meanings
assigned to those terms in the Guaranty, the Security Agreement, and the Credit
Agreement.

RECITALS

A. Pursuant to that certain Amended and Restated Second Lien Credit Agreement
dated as of September 1, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Titan
Energy Operating, LLC, a Delaware limited liability company (the “Borrower”),
Titan Energy, LLC, a Delaware limited liability company (the “Parent”), the
lenders party thereto from time to time (the “Lenders”), and Wilmington Trust,
National Association, as Administrative Agent and Collateral Agent, the Lenders
are deemed to have made loans to the Borrower in an initial aggregate principal
amount of $[            ], which debt is a restructuring and rearrangement of
the debt of ARP under the Pre-Petition Second Lien Credit Agreement and has been
assumed by the Borrower.

B. Pursuant to that certain Amended and Restated Second Lien Guaranty dated as
of September 1, 2016 (as amended, restated or otherwise modified from time to
time, the “Guaranty”) made by the Parent and the Subsidiaries of the Borrower
party thereto from time to time (together with the Parent, the “Guarantors”) in
favor of the Collateral Agent for the benefit of the Secured Creditors (as
defined in the Guaranty), the Guarantors have guaranteed the payment of the
Indebtedness, and pursuant to that certain Amended and Restated Second Lien
Security Agreement dated as of September 1, 2016 by the Borrower, the Parent and
the Subsidiaries of Borrower party thereto from time to time (together with the
Borrower and the Parent, the “Grantors”), and the Agent for the benefit of the
Secured Creditors (as defined in the Security Agreement), the Grantors have
granted or reaffirmed, as applicable, security interests in the collateral
described therein as security for the Indebtedness.

C. Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Subsidiaries of the Borrower may become Guarantors under
the Guaranty and Grantors under the Security Agreement by execution and delivery
of an instrument in the form of this Agreement. The New Guarantor is executing
this Agreement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty and a Grantor under the Security
Agreement.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named as a Guarantor in the Guaranty, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Guaranty applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty will
be deemed to include the New Guarantor.

 

G-1



--------------------------------------------------------------------------------

2. In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) subject to the schedule supplements attached hereto,
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct in all material respects on and as of
the date hereof. The Schedules to the Security Agreement are hereby supplemented
by the Schedules attached hereto with respect to the New Guarantor. In
furtherance of the foregoing, the New Guarantor, as security for the payment and
performance in full of the Secured Obligations (as defined in the Security
Agreement), hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Creditors, a security interest in all of the New Guarantor’s right,
title and interest in, to and under the Collateral (as defined in the Security
Agreement) of the New Guarantor. Each reference to a “Grantor” in the Security
Agreement will be deemed to include the New Guarantor.

3. If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Collateral Agent in accordance
with the Credit Agreement.

4. The New Guarantor represents and warrants to the Collateral Agent that:

(a) an executed (or conformed) copy of each of the Loan Documents has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof. The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty. The New Guarantor has received the advice
of its attorney in entering into the Guaranty and the other Loan Documents to
which it is a party. The New Guarantor has not relied and will not rely upon any
representations or warranties of the Collateral Agent not embodied in the
Guaranty or any acts heretofore or hereafter taken by the Collateral Agent
(including but not limited to any review by the Collateral Agent of the affairs
of Borrower). The New Guarantor has adequate means to obtain from the Borrower
on a continuing basis information concerning the financial condition and assets
of the Borrower, and the New Guarantor is not relying upon any Secured Creditor
to provide (and no Secured Creditor will have a duty to provide) any such
information to any Guarantor either now or in the future; and

 

G-2



--------------------------------------------------------------------------------

(b) subject to the schedule supplements attached hereto, the representations and
warranties set forth in Article VII of the Credit Agreement are incorporated
herein by reference, the same as if stated verbatim herein as representations
and warranties made by the New Guarantor, and the New Guarantor, jointly and
severally represents and warrants that each of such representations and
warranties are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as of the date
hereof); provided that each reference in each such representation and warranty
to the Borrower’s knowledge shall, for the purposes of this Section 4(b), be
deemed to be a reference to such New Guarantor’s knowledge. The Schedules to the
Credit Agreement are hereby supplemented by the Schedules attached hereto with
respect to the New Guarantor.

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8. This Agreement is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

9. The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Collateral Agent as necessary or advisable
to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11. The New Guarantor shall reimburse the Collateral Agent for its reasonable
documented out of-pocket expenses in connection with this Agreement, including
reasonable fees and documented expenses for legal services.

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR] By:     Name:     Title:    

Address:                

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent By:     Name:    
Title:    

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

HEDGE FACILITY INTERCREDITOR AGREEMENT

[SEE ATTACHED]

 

H-1



--------------------------------------------------------------------------------

Execution Version

 

 

THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT

dated as of February 23, 2015

among

ATLAS RESOURCES, LLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Administrative Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Administrative Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    DEFINITIONS    Section 1.1  

Defined Terms

     2    ARTICLE II    HEDGING COVENANTS    Section 2.1  

Hedging Covenants

     4    ARTICLE III    RELEASE OF LIENS; HEDGE NOVATION; INSURANCE PROCEEDS   
Section 3.1  

Release of Security Interests

     6    Section 3.2  

Hedge Novation

     6    Section 3.3  

Insurance Proceeds

     6    ARTICLE IV    MISCELLANEOUS    Section 4.1  

Amendment

     6    Section 4.2  

Notices

     7    Section 4.3  

Successors and Assigns

     8    Section 4.4  

Entire Agreement

     8    Section 4.5  

Conflicts

     8    Section 4.6  

Severability

     8    Section 4.7  

Headings

     8    Section 4.8  

Governing Law

     8    Section 4.9  

Consent to Jurisdiction; Waivers

     8    Section 4.10  

Waiver of Jury Trial

     9    Section 4.11  

Counterparts

     9    Section 4.12  

Amendment and Restatement

     9    Section 4.13  

Effectiveness of Agreement

     9    Exhibit A – Form of Novation Confirmation   

 

i



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is
dated as of February 23, 2015 and is by and among ATLAS RESOURCES, LLC, a
Pennsylvania limited liability company (the “Master General Partner”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent under the Senior
Credit Agreement (in such capacity and together with its successors in such
capacity, the “First Lien Administrative Agent”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent under the Second Lien Credit Agreement (in
such capacity and together with its successors in such capacity, the “Second
Lien Administrative Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent under the Hedging Facility Agreement (in such capacity and
together with its successors in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Master General Partner is a wholly-owned subsidiary of Atlas
Resource Partners, L.P., a Delaware limited partnership (the “Parent”).

WHEREAS, the Parent has entered into a Second Amended and Restated Credit
Agreement, dated as of July 31, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Senior Credit Agreement”), with the lending
institutions from time to time party thereto and Wells Fargo Bank, National
Association, as the First Lien Administrative Agent.

WHEREAS, the Parent has entered into a Second Lien Credit Agreement, dated as of
February 23, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Second Lien Credit Agreement”) with the lending institutions from
time to time party thereto and Wilmington Trust, National Association, as the
Second Lien Administrative Agent.

WHEREAS, the Master General Partner is a “Guarantor” and “Loan Party” for
purposes of the Credit Agreements (as such terms are defined therein).

WHEREAS, the Master General Partner and certain limited partnerships or limited
liability companies qualifying as “Designated Partnerships” under the Senior
Credit Agreement, of which the Master General Partner is the general partner or
managing member, entered into a hedging facility agreement dated as of March 5,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Hedging Facility Agreement”) with hedge providers from time to time party
thereto and Wells Fargo Bank, National Association, as the Collateral Agent.

WHEREAS, upon and during the continuance of certain events of default under the
Senior Credit Agreement, the First Lien Administrative Agent may (or at the
direction of the First Lien Majority Lenders shall) require the Master General
Partner to withdraw one or more property interests held by any or all of the
Participating Partnerships in the form of working interests in the Oil and Gas
Properties of such Participating Partnerships equal to the Master General
Partner’s interest in the revenues of such Participating Partnerships (the
“Withdrawal Right”).

WHEREAS, upon and during the continuance of certain events of default under the
Second Lien Credit Agreement, the Second Lien Administrative Agent may (or at
the direction of the Second Lien Required Lenders shall), but only when and to
the extent not prohibited under the Parent Intercreditor Agreement, require the
Master General Partner to exercise the Withdrawal Right.

WHEREAS, the Master General Partner, the First Lien Administrative Agent and the
Collateral Agent entered into that certain Second Amended and Restated
Intercreditor Agreement dated as of July 31, 2013 (as amended, modified or
supplemented through the date hereof, the “Existing Intercreditor

 

1



--------------------------------------------------------------------------------

Agreement”) to provide, subject to the terms and conditions set forth therein,
(a) for the release of Collateral and novation of hedges in connection with the
exercise of the Withdrawal Right by the Master General Partner and (b) for
certain covenants with respect to the Hedge Transactions permitted under the
Hedging Facility Agreement.

WHEREAS, the Master General Partner, the First Lien Administrative Agent, the
Second Lien Administrative Agent, and the Collateral Agent now wish to amend and
restate the Existing Intercreditor Agreement in its entirety to add the Second
Lien Administrative Agent as a party and provide certain rights and benefits
thereto, subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree to amend and restate the Existing
Intercreditor Agreement in its entirety as follows:

Article I

Definitions

Section 1.1 Defined Terms. Capitalized terms used, but not defined herein, shall
have the meanings specified therefore in the Hedging Facility Agreement. As used
in this Agreement, the following terms have the following meanings:

“Administrative Agents” means the First Lien Administrative Agent and the Second
Lien Administrative Agent.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

“Calculation Date” means the last Business Day of any calendar quarter,
commencing with the last Business Day of March 2012.

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereto.

“Credit Agreement Secured Party” means a “Secured Creditor” as such term is
defined in the First Lien Security Agreement and the Second Lien Security
Agreement.

“Credit Agreements” means the Senior Credit Agreement and the Second Lien Credit
Agreement.

“Discharge of First Lien Obligations” has the meaning assigned to such term in
the Parent Intercreditor Agreement.

“Discharge of Second Lien Obligations” has the meaning assigned to such term in
the Parent Intercreditor Agreement.

“First Lien Administrative Agent” has the meaning set forth in the introductory
paragraph hereto.

“First Lien Majority Lenders” has the meaning assigned to the term “Majority
Lenders” in the Senior Credit Agreement.”

 

2



--------------------------------------------------------------------------------

“First Lien Security Agreement” has the meaning assigned to the term “Security
Agreement” in the Senior Credit Agreement.

“Guarantor” means a “Guarantor” as such term is defined in the Senior Credit
Agreement and the Second Lien Credit Agreement.

“Hedging Facility Agreement” has the meaning set forth in the Recitals.

“Hedging Facility Secured Party” means a “Secured Party” as such term is defined
in the Hedging Facility Agreement.

“Loan Documents” has the meaning assigned to such term in the Credit Agreements.

“Local Business Day” has the meaning assigned to such term in the Approved
Master Agreement of the applicable Participating Partnership.

“Majority Lenders” has the meaning assigned to such term in the Senior Credit
Agreement.

“Market Quotation” has the meaning assigned to such term in the Approved Master
Agreement of the applicable Participating Partnership.

“Mark-to-Market Exposure” means with respect to each Participating Partnership
as of each Calculation Date, the amount, if any, that would be payable by such
Participating Partnership to each applicable Hedge Provider (expressed as a
positive number) or by the applicable Hedge Provider to such Participating
Partnership (expressed as a negative number) pursuant to Section 6(e)(ii)(2)(A)
of the Approved Master Agreement of such Participating Partnership as if all
Swap Agreements of such Participating Partnership were being terminated as of
the close of business on the Local Business Day before the applicable
Calculation Date; provided that Market Quotation will be determined by the
applicable Hedge Provider using its estimates at mid-market of the amounts that
would be paid for Replacement Transactions (as that term is defined in the
definition of “Market Quotation” in the Approved Master Agreement).

“Master General Partner” has the meaning set forth in the introductory paragraph
hereto.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
(WTI) futures contract for such month, and (ii) for natural gas, the closing
settlement price for the Natural Gas (Henry Hub) futures contract for such
month, in each case as published by New York Mercantile Exchange (NYMEX) on its
website currently located at www.nymex.com, or any successor thereto (as such
price may be corrected or revised from time to time by the NYMEX in accordance
with its rules and regulations).

“Parent” has the meaning set forth in the Recitals.

“Parent Intercreditor Agreement” means the Intercreditor Agreement (as such may
be amended, modified or supplemented from time to time in accordance with its
terms) dated as of February 23, 2015 by and among Parent, the Guarantors, the
First Lien Administrative Agent, and the Second Lien Administrative Agent.

 

3



--------------------------------------------------------------------------------

“PDP PV9” shall mean, with respect to any proved developed producing oil and gas
reserves attributable to the Oil and Gas Properties of each Participating
Partnership, the net present value, discounted at nine percent (9%) per annum,
of the future net revenues expected to accrue to such Participating
Partnership’s interests in such proved developed producing oil and gas reserves
during the remaining expected economic lives of such reserves. Each calculation
of such expected future net revenues shall be made in accordance with the most
recently delivered Reserve Report delivered to the Collateral Agent under the
Hedging Facility Agreement after giving effect to (a) any pro forma adjustments
for the consummation of any acquisitions or dispositions of Oil and Gas
Properties of such Participating Partnership since the effective date of such
Reserve Report and (b) any adjustments for changes in the production from
proved, developed, producing Oil and Gas Properties of such Participating
Partnership since the effective date of such Reserve Report based on the actual
production of Hydrocarbons of such Participating Partnership and set forth in
the most recent quarterly production report delivered to the Collateral Agent
pursuant to Section 6.1(g) of the Hedging Facility Agreement; provided that in
any event (i) appropriate deductions shall be made for severance and ad valorem
taxes, and for operating, gathering, transportation and marketing costs required
for the production and sale of such reserves, (ii) the pricing assumptions used
in determining PDP PV9 for any particular reserves shall be based upon the Strip
Price and (d) the cash-flows derived from the pricing assumptions set forth in
clause (ii) above shall be further adjusted to account for the historical basis
differential in a manner acceptable to the Collateral Agent.

“Second Lien Administrative Agent” has the meaning set forth in the introductory
paragraph hereto.

“Second Lien Credit Agreement” has the meaning set forth in the Recitals.

“Second Lien Required Lenders” has the meaning assigned to the term “Required
Lenders” in the Second Lien Credit Agreement.” “Second Lien Security Agreement”
has the meaning assigned to the term “Security Agreement” in the Senior Credit
Agreement.

“Senior Credit Agreement” has the meaning set forth in the Recitals.

“Strip Price” means, as of any Calculation Date, (a) for the period commencing
with the month immediately following the month in which such date occurs and
ending on the latest contractual termination date of any Hedge Transaction of
such Participating Partnership, the NYMEX Pricing for such period and (b) for
periods after such period, the average of such quoted prices for the final 12
months in such period.

“Withdrawal Right” has the meaning set forth in the Recitals.

“Withdrawal Right Interest” means, with respect to any Withdrawal Right, the
property interest to be withdrawn by the Master General Partner from a
Participating Partnership in the form of a working interest in connection with
the exercise of such Withdrawal Right by the Master General Partner.

Article II

Hedging Covenants

Section 2.1 Hedging Covenants. From the Effective Date until the occurrence of
the Discharge Date, unless waived in writing by the First Lien Administrative
Agent and the First Lien Majority Lenders, the Master General Partner covenants
and agrees for itself and on behalf of each Participating Partnership that:

 

4



--------------------------------------------------------------------------------

(a) Single Participating Partnership Collateral Coverage Covenant. The ratio of
PDP PV9 of each Participating Partnership over the Mark-to-Market Exposure of
the Swap Agreements of such Participating Partnership shall not be less than
2.50 to 1.0 as of each Calculation Date.

(b) Aggregate Participating Partnership Maintenance Limitations. The notional
volumes of each Swap Agreement of all Participating Partnerships (when
aggregated with all other Swap Agreements then in effect of all Participating
Partnerships other than basis differential swaps on volumes already hedged) may
not exceed for each month during the period during which any Swap Agreement is
in effect: (i) for the first two years following the date of determination (the
“Initial Measurement Period”), seventy-five percent (75%), (ii) for the period
of three years immediately following the Initial Measurement Period (the “Second
Measurement Period”), sixty-five percent (65%) and (iii) for any period
following the Second Measurement Period, twenty-five percent (25%), of both the
current production and the reasonably anticipated future projected production
from proved, developed, producing Oil and Gas Properties of all Participating
Partnerships determined by reference to the most recently delivered Reserve
Report after giving effect to (A) any pro forma adjustments for the consummation
of any acquisitions or dispositions of Oil and Gas Properties of all of the
Participating Partnerships since the effective date of such Reserve Report and
(B) any adjustments for changes in the production from proved, developed,
producing Oil and Gas Properties of all of the Participating Partnerships since
the effective date of such Reserve Report based on the actual production of
Hydrocarbons of the Participating Partnerships and set forth in the most recent
quarterly production report delivered to the Collateral Agent pursuant to
Section 6.1(g) of the Hedging Facility Agreement; provided that, the limitations
set forth in this Section 2.1(b) shall not apply to put options and price floors
(including floors embedded in participating swaps or other similar transactions
to the extent not offset by calls) for Hydrocarbons with respect to which any
Participating Partnership is the buyer of such put options or price floors.

(c) Single Participating Partnership Maintenance Limitations. In no event shall
the aggregate notional volumes of the Swap Agreements of any single
Participating Partnership exceed, for each month during the period during which
any such Swap Agreement is in effect, one hundred percent (100%) of both the
current production and the reasonably anticipated future projected production
from proved, developed producing Oil and Gas Properties of such Participating
Partnership determined by reference to the most recently delivered Reserve
Report after giving effect to (i) any pro forma adjustments for the consummation
of any acquisitions or dispositions of Oil and Gas Properties of such
Participating Partnership since the effective date of such Reserve Report and
(ii) any adjustments for changes in the production from proved, developed,
producing Oil and Gas Properties of such Participating Partnership since the
effective date of such Reserve Report based on the actual production of
Hydrocarbons of such Participating Partnership and set forth in the most recent
quarterly production report delivered to the Collateral Agent pursuant to
Section 6.1(g) of the Hedging Facility Agreement; provided that, the limitations
set forth in this Section 2.1(c) shall not apply to put options and price floors
(including floors embedded in participating swaps or other similar transactions
to the extent not offset by calls) for Hydrocarbons with respect to which such
Participating Partnership is the buyer of such put options or price floors.

Section 2.2 Determination of Mark-to-Market Exposure. For purposes of
Section 2.1(a), each Hedge Provider shall provide the Collateral Agent with the
information necessary to enable the Collateral Agent to calculate the
Mark-to-Market Exposure as of each Calculation Date. If requested by the
Collateral Agent, each Hedge Provider shall provide supporting documentation and
the underlying calculations to confirm the accuracy of, and basis for, such
information to the reasonable satisfaction of the Collateral Agent.
Notwithstanding the foregoing, the Collateral Agent may conclusively rely on the
information without investigation.

 

5



--------------------------------------------------------------------------------

Article III

Release of Liens; Hedge Novation; Insurance Proceeds

Section 3.1 Release of Security Interests. Upon receipt of written notice by the
Collateral Agent from (a) the First Lien Administrative Agent indicating that
the Master General Partner has exercised its Withdrawal Right at the instruction
of the First Lien Administrative Agent pursuant to the Senior Credit Agreement
or (b), to the extent not prohibited under the Parent Intercreditor Agreement,
the Second Lien Administrative Agent indicating that the Master General Partner
has exercised its Withdrawal Right at the instruction of the Second Lien
Administrative Agent pursuant to the Second Lien Credit Agreement, the
Collateral Agent, on behalf of the Hedging Facility Secured Parties, shall,
subject to Section 3.2, release its Lien on the applicable Withdrawal Right
Interest contemporaneously with its withdrawal from the applicable Participating
Partnership; provided such withdrawal occurs in accordance with the
Organizational Documents of such Participating Partnership. The Collateral Agent
shall (at the Master General Partner’s sole cost and expense), upon the written
request of the Master General Partner promptly deliver to the Master General
Partner any UCC termination statements, mortgage releases and other
documentation as the Master General Partner may reasonably request to evidence
the termination and release of the Lien on such Withdrawal Right Interest.

Section 3.2 Hedge Novation. Contemporaneously with the withdrawal of any
Withdrawal Right Interest in accordance with Section 3.1, each Participating
Partnership and each Hedge Provider party to any Hedge Transaction that is
secured by such Withdrawal Right Interest shall novate a portion of each such
Hedge Transaction to the Master General Partner to reflect that any rights and
obligations arising under any such Hedge Transaction in respect of the notional
volumes of the production attributable to the Withdrawal Right Interest shall
cease to be rights and obligations of such Participating Partnership and shall
no longer be secured pursuant to the Hedging Facility Agreement, but shall be
primary obligations of the Master General Partner. Such novation shall be
effected pursuant to the 2004 ISDA Novation Definitions and a confirmation
substantially in the form of Exhibit A attached hereto. Upon execution of such
confirmation, the portion of any Hedge Transaction in respect of the notional
volumes of the production attributable to the Withdrawal Right Interest shall
cease to be a Hedge Transaction for purposes of the Hedging Facility Agreement
and shall be deemed to be a Secured Swap Agreement under the Credit Agreements.

Section 3.3 Insurance Proceeds. The parties hereto acknowledge that in some
instances, the Master General Partner maintains insurance on behalf of the
Participating Partnerships and that, in such instances, the First Lien
Administrative Agent (and upon the Discharge of First Lien Obligations, the
Second Lien Administrative Agent) shall be named as “loss payee” with respect to
Property loss insurance pursuant to the terms of the Loan Documents and the
Hedging Facility Agreement. In the event that either Administrative Agent
receives insurance proceeds as a result of the loss of any Property owned by a
Participating Partnership, such Administrative Agent shall turn over such
proceeds to the Collateral Agent for the benefit of the Hedging Facility Secured
Parties. In the event that the Collateral Agent receives insurance proceeds as a
result of the loss of any Property owned by Master General Partner, the
Collateral Agent shall turn over such proceeds to the First Lien Administrative
Agent (and upon the Discharge of First Lien Obligations, the Second Lien
Administrative Agent) for application in accordance with the terms of the Parent
Intercreditor Agreement.

Article IV

Miscellaneous

Section 4.1 Amendment. Neither this Agreement nor any provision hereof may be
waived, amended or modified except as otherwise provided herein or pursuant to
an agreement or agreements in writing entered into by each of (a) until the
Discharge of the First Lien Obligations, the First Lien

 

6



--------------------------------------------------------------------------------

Administrative Agent and the First Lien Majority Lenders, (b) until the
Discharge of the Second Lien Obligations, the Second Lien Administrative Agent
and the Second Lien Required Lenders, (c) the Collateral Agent, and (d) the
Master General Partner, and otherwise in accordance with Section 10.1 of the
Hedging Facility Agreement.

Section 4.2 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the First Lien Administrative Agent:    Wells Fargo Bank, National
Association    1525 W WT Harris Boulevard, 1B1    Charlotte, North Carolina
28262-8522    Fax: (704) 715-0017    Attention: Agency Services    with a copy
to:    Wells Fargo Bank, National Association    1445 Ross Avenue, Suite 4500,
T9216-451    Dallas, Texas 75202    Fax: (214) 721-8215    Attention: Jason M.
Hicks If to the Second Lien Administrative Agent:    Wilmington Trust, National
Association    50 South Sixth Street, Suite 1290    Minneapolis, MN 55402   
Fax: (612) 217-5651    Attention: Meghan McCauley If to the Collateral Agent:   
Wells Fargo Bank, National Association    1525 W WT Harris Boulevard, 1B1   
Charlotte, North Carolina 28262-8522    Fax: (704) 715-0017    Attention: Agency
Services    with a copy to:    Wells Fargo Bank, National Association    1445
Ross Avenue, Suite 4500, T9216-451    Dallas, Texas 75202    Fax: (214) 721-8215
   Attention: Jason M. Hicks If to the Master General Partner:    Atlas
Resources, LLC    1845 Walnut Street, 10th Floor    Philadelphia, Pennsylvania
19118    Fax: (215) 405-3882    Attention: Sean McGrath    Email:
SMcGrath@atlasenergy.com

 

7



--------------------------------------------------------------------------------

Any party hereto may change its address, telecopy number or email address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 4.3 Successors and Assigns. This Agreement is binding upon and inures to
the benefit of each Credit Agreement Secured Party and each Hedging Facility
Secured Party and their respective successors and assigns. If either the First
Lien Administrative Agent, Second Lien Administrative Agent or the Collateral
Agent resigns or is replaced pursuant to the Senior Credit Agreement, Second
Lien Credit Agreement or Hedging Facility Agreement, as applicable, its
successor will be a party to this Agreement with all the rights and subject to
all the obligations of this Agreement. Notwithstanding any other provision of
this Agreement, this Agreement may not be assigned to any Person except as
expressly contemplated herein.

Section 4.4 Entire Agreement. This Agreement, together with the Loan Documents
and the Hedging Facility Documents, states the complete agreement of the parties
relating to the subject matter hereof and thereof and supersedes all oral
negotiations and prior writings relating to the subject matter hereof or
thereof. This Agreement constitutes a “Loan Document” under the Credit
Agreements and a “Hedging Facility Document” under the Hedging Facility
Agreement.

Section 4.5 Conflicts. In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the other Hedging Facility
Documents or the other Loan Documents, the provisions of this Agreement shall
control.

Section 4.6 Severability. If any provision of this Agreement is invalid, illegal
or unenforceable in any respect or in any jurisdiction, the validity, legality
and enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby.

Section 4.7 Headings. Section headings herein have been inserted for convenience
of reference only, are not to be considered a part of this Agreement and will in
no way modify or restrict any of the terms or provisions hereof.

Section 4.8 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 4.9 Consent to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

8



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 4.2 or at such other address of which the Collateral Agent shall have
been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 4.9 any special, exemplary, punitive or consequential damages.

Section 4.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER HEDGING FACILITY DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 4.11 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission), each of
which when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument.

Section 4.12 Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Existing Intercreditor Agreement. The execution and
delivery of this Agreement shall not constitute a novation or release of any
obligations owing under the Existing Intercreditor Agreement to any party
thereto based on facts or events occurring prior to the execution and delivery
of this Agreement.

Section 4.13 Effectiveness of Agreement. The effectiveness of this Agreement is
conditioned upon Hedge Providers constituting a Hedge Provider Majority having
executed and delivered to the Collateral Agent their approval of this Agreement
together with their authorization of the Collateral Agent to execute and deliver
this Agreement on their behalf.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF , the parties hereto have caused this Agreement to be
executed by their respective officers or representatives as of the day and year
first above written.

 

WELLS FARGO BANK, National Association

as First Lien Administrative Agent

By:  

/s/ Matthew W. Coleman

  Matthew W. Coleman   Director

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT – ATLAS
RESOURCES, LLC]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Administrative Agent

By:  

/s/ Meghan H. McCauley

  Name: Meghan H. McCauley   Title: Assistant Vice President

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT – ATLAS
RESOURCES, LLC]



--------------------------------------------------------------------------------

WELLS FARGO BANK, National Association,

as Collateral Agent

By:  

/s/ Matthew W. Coleman

  Matthew W. Coleman   Director

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT – ATLAS
RESOURCES, LLC]



--------------------------------------------------------------------------------

ATLAS RESOURCES, LLC By:  

/s/ Sean McGrath

  Sean McGrath   Chief Financial Officer

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED INTERCREDITOR AGREEMENT – ATLAS
RESOURCES, LLC]



--------------------------------------------------------------------------------

Exhibit A

Novation Confirmation

 

Date:    [•] To:    [•] Attention:    [•] Fax:    [•] To:    [•] Attention:   
[•] Email:    [•] To:    [•] Attention:                      [•] Email:    [•]
From:    [•] Re:    Novation Transaction

Ref Nos. Draft -

Dear Sir or Madam:

The purpose of this letter is to confirm a Novation Transaction between the
parties on the terms and conditions set forth below effective from the Novation
Date. This Novation Confirmation constitutes a Confirmation as referred to in
the New Agreement specified below.

1. The definitions and provisions contained in the 2004 ISDA Novation
Definitions (the “Definitions”) and the terms and provisions of the 2005 ISDA
Commodity Definitions, as published by the International Swaps and Derivatives
Association, Inc. and amended from time to time, are incorporated in this
Novation Confirmation. In the event of any inconsistency between (i) the
Definitions, (ii) the 2005 ISDA Commodity Definitions and/or (iii) the Novation
Agreement and this Novation Confirmation, this Novation Confirmation will
govern.

2. The terms of the Novation Transaction to which this Novation Confirmation
relates are as follows:

 

A-1



--------------------------------------------------------------------------------

Novation Date:    [•] Novated Amount:    [•] Transferor:    [•] Transferee:   
[•] Remaining Party:                                        [•] New Agreement
(between Transferee and Remaining Party):    ISDA Master Agreement dated as of
[•], subject to the laws of the State of New York

3. The terms of each Old Transaction to which this Novation Confirmation
relates, for identification purposes, are set forth in Exhibit A attached
hereto.

4. The terms of each New Transaction to which this Novation Confirmation relates
shall be as specified in the New Confirmation attached hereto as Exhibits B
through [•].

 

Full First Calculation Period:    Applicable, commencing on the Applicable   
Effective Date of each New Transaction as    specified in Exhibits B through
[•]. 5. Other Provisions:    None 6. Miscellaneous Provisions:    None

7. The parties confirm their acceptance to be bound by this Novation
Confirmation as of the Novation Date by executing a copy of this Novation
Confirmation and returning it to us. The Transferor, by its execution of a copy
of this Novation Confirmation, agrees to the terms of the Novation Confirmation
as it relates to each Old Transaction. The Transferee, by its execution of a
copy of this Novation Confirmation, agrees to the terms of the Novation
Confirmation as it relates to each New Transaction.

 

[•]    [•]

 

By:  

 

Name:   Title:  

 

[•]   By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Exhibit A

 

                                   Description of        Trade Date of    
Effective Date of           Termination     Total Notional     the Old  

Original Ref. No.

   Old Transaction     Old Transaction     Novation Date     Date     Quantity  
  Transaction  

[•]

     [ •]      [ •]      [ •]      [ •]      [ •]      [ •] 

 

A-3



--------------------------------------------------------------------------------

Exhibit B (Ref. No. [•])

1. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

A-4



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in, the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 23, 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf.

[Signature Page Follows]



--------------------------------------------------------------------------------

AGREED AND APPROVED:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Hedge Provider

By:  

/s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Director Date:   2/20/15

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 23, 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf.

 

AGREED AND APPROVED:

JPMORGAN CHASE BANK, N.A.,

as Hedge Provider

By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Authorized Officer Date:   February 20, 2015

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in, the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 23 , 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf

 

AGREED AND APPROVED:

MERRILL LYNCH COMMODITIES, INC.,

as Hedge Provider

By:  

/s/ Mark Egan

Name:   Mark Egan Title:   Managing Director Date:   2-20-15

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in, the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 23, 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf.

 

AGREED AND APPROVED:

ABN AMRO BANK N.V.,

as Hedge Provider

By:  

/s/ Andy Rowland

Name:   Andy Rowland Title:   Manager MDH Date:  

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in, the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 20, 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf.

 

AGREED AND APPROVED:

DEUTSCHE BANK AG,

as Hedge Provider

By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President Date:   2/20/15 By:  

/s/ Michael Winters

Name:   Michael Winters Date:   Vice President

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in, the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 20, 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf.

 

AGREED AND APPROVED:

CITIBANK, N.A.,

as Hedge Provider

By:  

/s/ Phillip Ballard

Name:   Phillip Ballard Title:   Vice-President Date:   February 20, 2015

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

The undersigned, being a Hedge Provider under, and as defined in, the Secured
Hedging Facility Agreement dated as March 5, 2012 (as such may have been
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Hedging Facility Agreement”) hereby agrees to and approves the
amendment and restatement of the Intercreditor Agreement (as defined in the
Hedging Facility Agreement) in the form of the Third Amended and Restated
Intercreditor Agreement to which this acknowledgment is attached, by and among
Atlas Resources, LLC, Wells Fargo Bank, National Association, and Wilmington
Trust, National Association, executed and delivered by the parties thereto on
February 20, 2015 (the “Third A&R Intercreditor Agreement”), and hereby
authorizes Wells Fargo Bank, National Association, in its capacity as Collateral
Agent under the Hedging Facility Agreement, to execute and deliver the Third A&R
Intercreditor Agreement on its behalf.

 

AGREED AND APPROVED:

NATIXIS,

as Hedge Provider

By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title:   Vice President

[HEDGE PROVIDER ACKNOWLEDGEMENT TO THIRD AMENDED AND RESTATED INTERCREDITOR
AGREEMENT – ATLAS

RESOURCES, LLC]



--------------------------------------------------------------------------------

EXHIBIT I

INTERCREDITOR AGREEMENT

[SEE ATTACHED]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTERCREDITOR AGREEMENT

EXECUTION VERSION

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

dated as of

September 1, 2016

among

TITAN ENERGY OPERATING, LLC,

as Borrower,

TITAN ENERGY, LLC,

as Parent,

EACH OF THE OTHER GRANTORS PARTY HERETO,

WELLS FARGO BANK, N.A.,

as First Lien Collateral Agent,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     4   

Section 1.01

   Certain Defined Terms      4   

Section 1.02

   Other Defined Terms      4   

Section 1.03

   Terms Generally      14   

ARTICLE II LIEN PRIORITIES

     15   

Section 2.01

   Relative Priorities      15   

Section 2.02

   Prohibition on Contesting Liens      16   

Section 2.03

   No New Liens      16   

Section 2.04

   Similar Liens and Agreements      17   

Section 2.05

   Judgment Creditors      17   

Section 2.06

   Perfection of Liens      17   

Section 2.07

   No Debt Subordination      18   

ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

     18   

Section 3.01

   Exercise of Rights and Remedies      18   

Section 3.02

   No Interference      21   

Section 3.03

   Rights as Unsecured Creditors      23   

Section 3.04

   Automatic Release of Second Priority Liens      23   

Section 3.05

   Notice of Exercise of Second Liens      24   

Section 3.06

   Insurance and Condemnation Awards      24   

ARTICLE IV PAYMENTS

     25   

Section 4.01

   Application of Proceeds      25   

Section 4.02

   Payment Over      25   

Section 4.03

   Certain Agreements with Respect to Unenforceable Liens      26   

ARTICLE V BAILMENT

     26   

Section 5.01

   Bailment for Perfection of Certain Security Interests      26   

Section 5.02

   Bailment for Perfection of Certain Security Interests – Other Control
Collateral (Second Lien Collateral Agent)      27   

ARTICLE VI INSOLVENCY PROCEEDINGS

     28   

Section 6.01

   Finance and Sale Matters      28   

 

-i-



--------------------------------------------------------------------------------

Section 6.02

   Relief from the Automatic Stay      30   

Section 6.03

   Reorganization Securities      30   

Section 6.04

   Post-Petition Interest      30   

Section 6.05

   Certain Waivers by the Second Lien Secured Parties      30   

Section 6.06

   Certain Voting Matters      30   

Section 6.07

   Separate Grants of Security and Separate Classification      31   

ARTICLE VII OTHER AGREEMENTS

     31   

Section 7.01

   Matters Relating to Loan Documents      31   

Section 7.02

   Effect of Refinancing of Indebtedness under First Lien Loan Documents      34
  

Section 7.03

   No Waiver by First Lien Secured Parties      34   

Section 7.04

   Reinstatement      35   

Section 7.05

   Further Assurances      35   

Section 7.06

   Notice of Exercise of Remedies      35   

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     36   

Section 8.01

   Representations and Warranties of Each Party      36   

Section 8.02

   Representations and Warranties of Each Collateral Agent      36   

ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

     36   

Section 9.01

   No Reliance; Information      36   

Section 9.02

   No Warranties or Liability      37   

Section 9.03

   Obligations Absolute      38   

ARTICLE X MISCELLANEOUS

     38   

Section 10.01

   Notices      38   

Section 10.02

   Conflicts      40   

Section 10.03

   Effectiveness; Survival      40   

Section 10.04

   Severability      40   

Section 10.05

   Amendments; Waivers      40   

Section 10.06

   Applicable Law; Jurisdiction; Consent to Service of Process      41   

Section 10.07

   Waiver of Jury Trial      41   

Section 10.08

   Parties in Interest      42   

Section 10.09

   Specific Performance      42   

 

-ii-



--------------------------------------------------------------------------------

Section 10.10

   Headings      42   

Section 10.11

   Counterparts      42   

Section 10.12

   Provisions Solely to Define Relative Rights      42   

Section 10.13

   Sharing of Information      43   

Section 10.14

   No Indirect Actions      43   

Section 10.15

   Amendment and Restatement      43   

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of September 1, 2016 (this
“Agreement”), among TITAN ENERGY OPERATING, LLC, a Delaware limited liability
company (the “Borrower”), TITAN ENERGY, LLC, a Delaware limited liability
company (the “Parent”), each of the other undersigned Grantors and the other
Grantors from time to time party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as agent for the First Lien Lenders (in such capacity, the “First Lien
Collateral Agent”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as agent for the
Second Lien Lenders (in such capacity, the “Second Lien Collateral Agent”).

PRELIMINARY STATEMENT

On July 27, 2016, Atlas Resource Partners, L.P. (“ARP”) and certain of its
Subsidiaries (ARP and such Subsidiaries in such capacity, the “Debtors”) filed
voluntary petitions with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) commencing their respective cases
(the “Bankruptcy Proceedings”) under Chapter 11 of the Bankruptcy Code.

ARP and certain of its Subsidiaries have filed a Joint Prepackaged Chapter 11
Plan of Reorganization of Atlas Resource Partners, L.P. et al., Pursuant to
Chapter 11 of the Bankruptcy Code (together with all exhibits and schedules
thereto, the “Plan of Reorganization”) with the Bankruptcy Court, pursuant to
which ARP and certain of its Subsidiaries expect to be reorganized and emerge
from the Bankruptcy Proceedings. The Plan of Reorganization was confirmed by the
Bankruptcy Court on August 26, 2016.

ARP, certain of its Subsidiaries, Wells Fargo Bank, National Association, as
administrative agent, and the lenders from time to time party thereto are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of July 31, 2013 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Prepetition First Lien Credit
Agreement”), and certain other documents executed and delivered in connection
therewith, in each case, as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof.

ARP, certain of its Subsidiaries, Wilmington Trust, National Association, as
administrative agent, and the lenders from time to time party thereto are
parties to that certain Second Lien Credit Agreement, dated as of February 23,
2015 (as amended, amended and restated, supplemented or otherwise modified prior
to the date hereof, the “Prepetition Second Lien Credit Agreement”), and certain
other documents executed and delivered in connection therewith, in each case, as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof.

ARP, Wells Fargo Bank, National Association, as first lien collateral agent (the
“Prepetition First Lien Collateral Agent”) and Wilmington Trust, National
Association, as second lien collateral agent (the “Prepetition Second Lien
Collateral Agent”), entered into that certain Intercreditor Agreement dated as
of February 23, 2015 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Intercreditor
Agreement”).

 

1



--------------------------------------------------------------------------------

Contemporaneously with the execution and delivery hereof and pursuant to the
Plan of Reorganization, the Prepetition First Lien Credit Agreement will be
amended and restated in its entirety as the First Lien Credit Agreement (as
defined below) and the Prepetition Second Lien Credit Agreement will be amended
and restated in its entirety as the Second Lien Credit Agreement, pursuant to
which the debt of ARP will be restructured and rearranged, and will be assumed
by the Borrower.

The Borrower, the Parent, the lenders from time to time party thereto (the
“First Lien Lenders”) and Wells Fargo Bank, National Association, as the
administrative agent (the “First Lien Administrative Agent”) have entered into
the Third Amended and Restated Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, modified or Refinanced from time to
time in accordance with the terms of this Agreement, the “First Lien Credit
Agreement”; provided, however, that no such Refinancing shall constitute a First
Lien Credit Agreement if the agreement governing such Indebtedness expressly
provides that it is not intended to be a First Lien Credit Agreement hereunder).

The Borrower, the Parent, the lenders from time to time party thereto (the
“Second Lien Lenders”) and Wilmington Trust, National Association, as
administrative agent (the “Second Lien Administrative Agent”) have entered into
that certain Amended and Restated Second Lien Credit Agreement, dated the date
hereof (as amended, amended and restated, supplemented, modified or Refinanced
from time to time in accordance with the terms of this Agreement, the “Second
Lien Credit Agreement” and, together with the First Lien Credit Agreement, the
“Credit Agreements”).

Pursuant to (i) the First Lien Credit Agreement, the Borrower has caused, and
has agreed to cause certain current and future Subsidiaries to, and the Parent
has agreed to (A) guarantee the First Lien Obligations pursuant to the Third
Amended and Restated Guaranty Agreement, dated as of the date hereof (as
amended, modified, supplemented or amended and restated from time to time, the
“First Lien Guaranty Agreement”), among the Parent, each other Guarantor party
thereto, and the First Lien Collateral Agent and (B) grant a security interest
in favor of the First Lien Collateral Agent pursuant to the Third Amended and
Restated Security Agreement, dated as of the date hereof (as amended, modified,
supplemented or amended and restated from time to time, the “First Lien
Collateral Agreement”) among the Parent, the Borrower, each other Guarantor
party thereto, and the First Lien Collateral Agent and (ii) the Second Lien
Credit Agreement, the Borrower has caused, and has agreed to cause, certain
current and future Subsidiaries to, and the Parent shall (A) guarantee the
Second Lien Obligations pursuant to the Amended and Restated Guaranty Agreement,
dated as of the date hereof (as amended, modified, supplemented or amended and
restated from time to time, the “Second Lien Guaranty Agreement”), among the
Parent, each other Guarantor party thereto, and the Second Lien Collateral Agent
and (B) grant a security interest in favor of the Second Lien Collateral Agent
pursuant to the Security Agreement, dated as of the date hereof (as amended,
modified, supplemented or amended and restated from time to time, the “Second
Lien Collateral Agreement”) among the Borrower, each Guarantor party thereto,
and the Second Lien Collateral Agent;

 

2



--------------------------------------------------------------------------------

The obligations of (i) the Parent and the Borrower under the First Lien Credit
Agreement, (ii) the Borrower, any Subsidiary Guarantor and/or any Subsidiary
under any Secured Swap Agreements, (iii) the Borrower, any Guarantor and/or any
Subsidiary under any Bank Products Agreements entered into with any Bank
Products Bank, and (iv) the Borrower and the Subsidiary Guarantors under the
First Lien Collateral Agreement will be secured on a first-priority basis by
liens on substantially all the assets of the Parent, the Borrower and each
Subsidiary (such current and future Subsidiaries of the Borrower providing a
guaranty thereof, the “Subsidiary Guarantors” and, together with the Parent, the
“Guarantors”), pursuant to the terms of the First Lien Security Instruments;

The obligations of (i) the Parent and the Borrower under the Second Lien Credit
Agreement, and (ii) the Borrower and the Guarantors under the Second Lien
Collateral Agreement will be secured on a second-priority basis by liens on
substantially all the assets of the Borrower and the Guarantors, pursuant to the
terms of the Second Lien Security Instruments (as defined below);

The First Lien Loan Documents and the Second Lien Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the First Lien Collateral
Agent (on behalf of each First Lien Secured Party) and the Second Lien
Collateral Agent (on behalf of each Second Lien Secured Party), intending to be
legally bound, hereby agrees as follows:

RECITALS

A. The First Lien Lenders have agreed to make loans and other extensions of
credit to the Borrower pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Obligations (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the First Lien Collateral.

B. The Second Lien Lenders have agreed to make loans to the Borrower pursuant to
the Second Lien Credit Agreement on the condition, among others, that the Second
Lien Obligations shall be secured by second priority Liens on, and security
interests in, the Second Lien Collateral.

C. The Credit Agreements require, among other things, that the parties hereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

 

3



--------------------------------------------------------------------------------

D. The Borrower, the Prepetition First Lien Collateral Agent and the Prepetition
Second Lien Collateral Agent now wish to amend and restate the Existing
Intercreditor Agreement in its entirety, in part to reflect the assumption by
the Borrower of the obligations of ARP under the Existing Intercreditor
Agreement, subject to the terms and conditions set forth herein. It is the
intent of the parties hereto that this Agreement not constitute a novation of
the obligations and liabilities of the parties under the Existing Intercreditor
Agreement and that this Agreement re-evidence the obligations under the Existing
Intercreditor Agreement as contemplated hereby.

Accordingly, the parties hereto agree to amend and restate the Existing
Intercreditor Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Terms defined above shall have the meanings
ascribed to them. Unless otherwise indicated, capitalized terms used but not
defined herein shall have the meaning given such terms in the First Lien Credit
Agreement as in the effect as of the date here or as amended in accordance with
this Agreement; if not defined therein, such terms shall have the meaning given
such terms in the Second Lien Credit Agreement as in the effect as of the date
hereof or as amended in accordance with this Agreement. As used in this
Agreement, the following terms shall have the following meanings:

Section 1.02 Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

“Bank Products Agreement” shall mean each First Lien Loan Document pursuant to
which a Bank Products Bank provides Bank Products (as defined in the First Lien
Credit Agreement in effect as of the date hereof) to the Borrower or any of its
Subsidiaries on a first lien basis.

“Bank Products Bank” shall mean each “Bank Products Provider”, as defined in the
First Lien Credit Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrower” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Borrowing Base” shall have the meaning assigned to such term in the First Lien
Credit Agreement as in effect on the date hereof; provided that the Borrowing
Base may be modified in accordance with the procedures for modifying the
Borrowing Base as set forth in the First Lien Credit Agreement as in effect on
the date hereof.

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” shall mean, collectively, the First Lien Collateral and the Second
Lien Collateral.

“Collateral Agent” shall mean any First Lien Collateral Agent and/or any Second
Lien Collateral Agent, as the context may require.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Credit Exposure” shall mean the Swap Termination Value under a Swap Agreement.

“Defaulting First Lien Secured Party” shall have the meaning assigned to such
term in Section 3.01(d).

“DIP Financing” shall have the meaning assigned to such term in Section
6.01(a)(ii).

“DIP Financing Liens” shall have the meaning assigned to such term in Section
6.01(a)(ii).

“Discharge of First Lien Obligations” shall mean, subject to Section 7.02 and
Section 7.04:

 

  (a) payment in full in cash of the principal of and accrued and unpaid
interest (including interest accruing during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such Insolvency
Proceeding), expenses (including all legal fees) and premium, if any, on all
Obligations outstanding under the First Lien Loan Documents and constituting
First Lien Obligations;

 

  (b) payment in full in cash of all other First Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;

 

5



--------------------------------------------------------------------------------

  (c) expiration, termination or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Administrative Agent and the Issuing
Bank, but in no event greater than 105% of the aggregate undrawn face amount) of
all letters of credit issued and outstanding under the First Lien Credit
Agreement;

 

  (d) payment in full in cash of the Credit Exposure of the Hedge Banks under
each Secured Swap Agreement and all related fees, expenses and other amounts
owed to the Hedge Banks in connection therewith (or, with respect to any
particular Secured Swap Agreement, such other arrangements as have been made by
the Borrower or Subsidiary Guarantor and the Hedge Bank who is a party to such
Secured Swap Agreement (and communicated to the First Lien Collateral Agent) as
provided in the First Lien Credit Agreement);

 

  (e) termination, assignment, novation, or collateralization of all First Lien
Bank Products Obligations and other obligations associated therewith on terms
satisfactory to the applicable Bank Products Bank in its sole discretion and
consistent with the respective Bank Products Agreement related thereto; and

 

  (f) termination or expiration of all commitments to lend and all obligations
to issue or extend letters of credit under the First Lien Credit Agreement.

“Discharge of Second Lien Obligations” shall mean:

 

  (a) payment in full in cash of the principal of and accrued and unpaid
interest (including interest accruing during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such Insolvency
Proceeding), expenses (including all legal fees) and premium, if any, on all
Obligations outstanding under the Second Lien Loan Documents and constituting
Second Lien Obligations;

 

  (b) payment in full in cash of all other Second Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid; and

 

  (c) termination or expiration of all commitments, if any, to lend under the
Second Lien Credit Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“Enforcement Action” shall mean any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the First
Lien Loan Documents or the Second Lien Loan Documents (including by way of
setoff, recoupment, notification

 

6



--------------------------------------------------------------------------------

of a public or private sale or other disposition pursuant to the UCC or other
applicable law, notification to account debtors, notification to depositary
banks under deposit account control agreements, or exercise of rights under
landlord consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of marketing, promoting, and selling Collateral, in each case under the
First Lien Loan Documents or the Second Lien Loan Documents;

(c) receive a transfer of Collateral in satisfaction of Indebtedness under the
First Lien Loan Documents or the Second Lien Loan Documents or any other
Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the First Lien Loan Documents or Second Lien Loan
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Collateral to facilitate the
actions described in the preceding clauses, exercising voting rights in respect
of Equity Interests comprising Collateral, or instructing the Master General
Partner to withdraw its ownership interest in a Participating Partnership as
provided in Section 10.02(a)(iii) of the First Lien Credit Agreement in effect
as of the date hereof); or

(e) the Disposition of Collateral by any Grantor pursuant to the First Lien Loan
Documents or the Second Lien Loan Documents after the occurrence and during the
continuation of an event of default under the First Lien Loan Documents or the
Second Lien Loan Documents with the consent of the First Lien Collateral Agent
(or First Lien Secured Parties) or the Second Lien Collateral Agent (or Second
Lien Secured Parties), as applicable; provided that “Enforcement Action” will
also be deemed to include the commencement of, or joinder in filing of a
petition for commencement of, an Insolvency Proceeding against the owner of
Collateral.

“Excess First Lien Obligations” shall mean any First Lien Capped Obligations
that would constitute First Lien Obligations if not for the First Lien Cap
Amount.

“First Lien Administrative Agent” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Lien Bank Products Obligations” shall mean any First Lien Obligations
arising under any Bank Products Agreement.

“First Lien Cap Amount” shall mean, in respect of First Lien Obligations
constituting First Lien Capped Obligations, the greater of (a) $440,000,000 and
(b) if the PDP PV10 to Senior Secured Debt Ratio is greater than or equal to
1.10:1.00 at the time of the most recent determination of the Borrowing Base, an
amount equal to the Borrowing Base under the First Lien Credit Agreement. For
the avoidance of doubt, the

 

7



--------------------------------------------------------------------------------

calculation of the “First Lien Cap Amount” refers only to the First Lien Capped
Obligations and does not include obligations in respect of Secured Swap
Agreements, Bank Products Agreements or any other liability constituting a part
of the First Lien Obligations.

“First Lien Capped Obligations” shall mean the outstanding principal balance of
loans extended pursuant to the First Lien Loan Documents and the face amount of
outstanding letters of credit under the First Lien Loan Documents (including,
without duplication, unreimbursed letter of credit obligations outstanding under
the First Lien Loan Documents).

“First Lien Collateral” shall mean all Property of any Grantor, whether real,
personal or mixed, now or at any time hereafter subject to Liens securing any
First Lien Obligations.

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble of this Agreement.

“First Lien Collateral Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Lien Debt” shall mean the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the First Lien Loan Documents.

“First Lien Guaranty Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
First Lien Credit Agreement and each of the other agreements, documents and
instruments providing for or evidencing any other First Lien Obligation
(including, without limitation, Secured Swap Agreements and Bank Products
Agreements) , and any other document or instrument executed or delivered at any
time in connection with any First Lien Obligations, including any intercreditor
or joinder agreement among holders of First Lien Obligations, to the extent such
are effective at the relevant time, as each may be amended, restated, amended
and restated, supplemented, replaced or Refinanced or otherwise modified from
time to time in accordance with the provisions of this Agreement.

“First Lien Obligations” shall mean, subject to clause (c) hereof, the
following:

(a) all “Indebtedness” (as such term is defined in the First Lien Credit
Agreement) and other obligations outstanding under, and all other obligations in
respect of, the First Lien Credit Agreement, the other First Lien Loan
Documents, each Secured Swap Agreement and each Bank Products Agreement;

 

8



--------------------------------------------------------------------------------

(b) to the extent any payment with respect to any First Lien Obligation (whether
by or on behalf of any Grantor, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Lien Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the First Lien
Secured Parties and the Second Lien Secured Parties, be deemed to be reinstated
and outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including Post-Petition Interest) to
be paid pursuant to the First Lien Loan Documents are disallowed, disgorged or
recharacterized by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency Proceeding, such interest,
fees, expenses and charges (including Post-Petition Interest) shall, as between
the First Lien Secured Parties and the Second Lien Secured Parties, be deemed to
continue to accrue and be added to the amount to be calculated as the “First
Lien Obligations”; and

(c) notwithstanding the foregoing (but solely for purposes of defining the
respective rights and obligations between the First Lien Secured Parties and the
Second Lien Secured Parties under this Agreement), if the sum of the First Lien
Capped Obligations, is in excess of the First Lien Cap Amount, then only that
portion of the First Lien Capped Obligations equal to the First Lien Cap Amount
shall be included in First Lien Obligations, and interest, fees, reimbursement
obligations and other amounts with respect to such Indebtedness and such letters
of credit shall constitute and be entitled to the benefits accorded to First
Lien Obligations only to the extent related to Indebtedness and face amounts of
letters of credit so included in the First Lien Obligations. First Lien Capped
Obligations in excess of the First Lien Cap Amount and all interest, fees and
other Obligations related to such excess shall constitute Excess First Lien
Obligations under this Agreement. Nothing in this clause (c) shall apply to,
impair or have any affect whatsoever on, the obligations of the Borrower, the
Parent or any other Grantor owing to (x) the First Lien Secured Parties under
the First Lien Loan Documents or (y) to the Second Lien Secured Parties under
the Second Lien Loan Documents.

“First Lien Required Lenders” shall mean the “Majority Lenders”, as defined in
the First Lien Credit Agreement.

“First Lien Secured Parties” shall mean, at any time, (a) the holders of First
Lien Obligations at that time, including the First Lien Lenders and the agents
under the First Lien Loan Documents and (b) the successors and assigns of each
of the foregoing.

“First Lien Security Instruments” shall mean the “Security Instruments”, as
defined in the First Lien Credit Agreement (including, without limitation, the
First Lien Collateral Agreement and the First Lien Guaranty Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing any First Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

 

9



--------------------------------------------------------------------------------

“First Priority Liens” shall mean all Liens on the First Lien Collateral
securing the First Lien Obligations, whether created under the First Lien
Security Instruments or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

“Governmental Authority” shall mean any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality, political subdivision or any entity or officer
thereof exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Grantors” shall mean (a) the Borrower, (b) the Parent, (c) each other Person
that shall have created or purported to create any First Priority Lien or Second
Priority Lien on all or any part of its Property to secure any First Lien
Obligations or any Second Lien Obligations, (d) each other Person that shall
have provided a guaranty or other similar credit support for either the First
Lien Obligations or the Second Lien Obligations and (e) each other Person that
executes and delivers an assumption agreement pursuant to Section 7.05.

“Guarantors” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“Hedge Bank” shall mean each Person party to a Secured Swap Agreement (as
defined in the First Lien Credit Agreement in effect as of the date hereof).

“Indebtedness” shall mean all indebtedness for borrowed money; for the avoidance
of doubt, “Indebtedness” shall not include reimbursement or other obligations in
respect of letters of credit, Secured Swap Agreements or Bank Products
Agreements.

“Insolvency Proceeding” shall mean:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of their
respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

 

10



--------------------------------------------------------------------------------

“Lien” shall mean any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to
(a) the lien or security interest arising from a mortgage, encumbrance, pledge,
charge, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes or (b) production payments and the
like payable out of Oil and Gas Properties. The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations granted to secure or evidence any such obligation or claim. For
the purposes of this Agreement, a Grantor shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

“Loan Documents” shall mean the First Lien Loan Documents and the Second Lien
Loan Documents.

“New First Lien Collateral Agent” shall have the meaning assigned to such term
in Section 7.02.

“New First Lien Loan Documents” shall have the meaning assigned to such term in
Section 7.02.

“New First Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

“Obligations” shall mean the First Lien Obligations and the Second Lien
Obligations.

“Other Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 5.02.

“PDP PV10 to Senior Secured Debt Ratio” shall have the meaning assigned to such
term in the Second Lien Credit Agreement as in effect as of the date hereof.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Post-Petition Interest” shall mean interest, fees, expenses and other charges
that pursuant to the First Lien Loan Documents or the Second Lien Loan
Documents, as applicable, continue to accrue pursuant to the First Lien Loan
Documents or the Second Lien Loan Documents after the commencement of any
Insolvency Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable, disgorged or recharacterized under the
Bankruptcy Law or in any such Insolvency Proceeding.

 

11



--------------------------------------------------------------------------------

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Refinance” shall mean, in respect of any Obligations to concurrently refinance,
extend, renew, defease, amend, modify, supplement, restructure, concurrently
replace, concurrently refund or concurrently repay, or to concurrently issue
other Indebtedness in exchange or replacement for, such Indebtedness in whole or
in part and limited to, in the case of First Lien Debt, to the First Lien Cap
Amount, regardless of whether the principal amount of such Refinancing
Indebtedness is the same, greater than or less than the principal amount of the
Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Refinancing Indebtedness” shall mean indebtedness that Refinances First Lien
Obligations or Second Lien Obligations pursuant to Article VII.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.

“Release” shall have the meaning assigned to such term in Section 3.04.

“Second Lien Administrative Agent” shall have the meaning assigned to such term
in the preamble of this Agreement.

“Second Lien Collateral” shall mean all Property of any Grantor, whether real,
personal or mixed, now or at any time hereafter subject to Liens securing any
Second Lien Obligations.

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the preamble of this Agreement.

“Second Lien Collateral Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Guaranty Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
Second Lien Credit Agreement and each of the other agreements, documents and
instruments providing for or evidencing any other Second Lien Obligation, and
any other document or instrument executed or delivered at any time in connection
with any Second Lien Obligations, including any intercreditor or joinder
agreement among holders of

 

12



--------------------------------------------------------------------------------

Second Lien Obligations to the extent such are effective at the relevant time,
as each may be amended, restated, amended and restated, supplemented, replaced
or Refinanced or otherwise modified from time to time in accordance with the
provisions of this Agreement.

“Second Lien Obligations” shall mean “Indebtedness”, as defined in the Second
Lien Credit Agreement and all other obligations in respect of the Second Lien
Credit Agreement and the other Second Lien Loan Documents. Second Lien
Obligations shall include all interest (including PIK Interest as defined in the
Second Lien Credit Agreement) accrued or accruing (or which would, absent
commencement of an Insolvency Proceeding, accrue) after commencement of an
Insolvency Proceeding in accordance with the rate specified in the relevant
Second Lien Loan Document whether or not the claim for such interest is allowed
as a claim in such Insolvency Proceeding.

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

“Second Lien Required Secured Parties” shall mean the Second Lien Secured
Parties holding more than 50% of the outstanding aggregate principal amount of
the Second Lien Obligations.

“Second Lien Secured Parties” shall mean, at any time, (a) the holders of Second
Lien Obligations at that time, including the Second Lien Lenders and the agents
under the Second Lien Loan Documents and (b) the successors and assigns of each
of the foregoing.

“Second Lien Security Instruments” shall mean the “Security Instruments”, as
defined in the Second Lien Credit Agreement (including, without limitation, the
Second Lien Collateral Agreement and the Second Lien Guaranty Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing any Second Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

“Second Priority Liens” shall mean all Liens on the Second Lien Collateral
securing the Second Lien Obligations, whether created under the Second Lien
Security Instruments or acquired by possession, statute (including any judgment
Lien), operation of law, subrogation or otherwise.

“Secured Swap Agreement” shall mean a “Secured Swap Agreement”, as defined in
the First Lien Credit Agreement in effect as of the date hereof.

“Security Instruments” shall mean the First Lien Security Instruments and the
Second Lien Security Instruments.

“Standstill Period” shall have the meaning assigned to such term in Section
3.02(a)(i).

 

13



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, Controlled or held by the parent or one or more Subsidiaries
of the parent or by the parent and one or more Subsidiaries of the
parent. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act).

“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restriction or consent requirements with respect to,
such amendments, supplements or modifications set forth herein or in any Loan
Documents) and any reference herein to any statute or regulations shall include
any amendment, renewal, extension or replacement thereof;

 

14



--------------------------------------------------------------------------------

(b) any reference herein (i) to any Person shall be construed to include such
Person’s successors and assigns and (ii) to the Borrower or any other Grantor
shall be construed to include the Borrower or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Borrower or any other
Grantor, as the case may be, in any Insolvency Proceeding;

(c) the words “herein”, “hereof’ and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II

LIEN PRIORITIES

Section 2.01 Relative Priorities. Notwithstanding (a) the date, time, method,
manner or order of grant, attachment or perfection of any Second Priority Lien
or any First Priority Lien, (b) any provision of the UCC or any other applicable
law or the provisions of any Security Instrument or any other Loan Document, (c)
any defect in, or non-perfection, setting aside, or avoidance of a Lien or a
First Lien Loan Document or a Second Lien Loan Document, (d) the modification of
a First Lien Loan Document or a Second Lien Loan Document, (e) the exchange of
any security interest in any Collateral for a security interest in other
Collateral, (f) the commencement of an Insolvency Proceeding or any other
circumstance whatsoever, including a circumstance that might be a defense
available to, or a discharge of, a Grantor in respect of a First Lien Obligation
or a Second Lien Obligation or holder of such obligation, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, hereby agrees that, so long as the Discharge of First Lien Obligations
has not occurred:

(i) any First Priority Lien now or hereafter held by or for the benefit of any
First Lien Secured Party shall be senior in right, priority, operation, effect
and all other respects to any and all Second Priority Liens;

(ii) any Second Priority Lien now or hereafter held by or for the benefit of any
Second Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all First Priority Liens;
and

(iii) the First Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any Second Priority Liens for all
purposes, whether or not any First Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of the Borrower, any
other Grantor or any other Person.

 

15



--------------------------------------------------------------------------------

Section 2.02 Prohibition on Contesting Liens. Each of the First Lien Collateral
Agent, for itself and on behalf of the other First Lien Secured Parties, and the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency Proceeding), the priority, perfection, validity or enforceability
of any Second Priority Lien or any First Priority Lien, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any other First Lien Secured
Party to enforce this Agreement.

Section 2.03 No New Liens. The parties hereto agree that, so long as the
Discharge of First Lien Obligations has not occurred, each of the Parent and the
Borrower shall not, and shall not permit any of its Subsidiaries to:

(a) grant or permit any additional Liens on any Property to secure any Second
Lien Obligation unless it has granted, or concurrently therewith grants, a
senior Lien on such Property to secure the First Lien Obligations; or

(b) grant or permit any additional Liens on any Property to secure any First
Lien Obligations unless it has granted, or concurrently therewith grants, a
junior Lien on such Property to secure the Second Lien Obligations,

with each such Lien to be subject to the provisions of this Agreement.

To the extent that the provisions of this Section 2.03 are not complied with for
any reason, without limiting any other right or remedy available to the First
Lien Collateral Agent or the other First Lien Secured Parties, the Second Lien
Collateral Agent agrees, for itself and on behalf of the other Second Lien
Secured Parties, that any amounts received by or distributed to any Second Lien
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 2.03 shall be subject to Section 4.02.

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the First Lien Obligations, cash and cash equivalents may be
pledged to secure First Lien Obligations consisting of reimbursement obligations
in respect of letters of credit issued pursuant to the First Lien Credit
Agreement without granting a Lien thereon to secure any Second Lien Obligations
so long as the aggregate amount of such reimbursement obligations and all other
First Lien Capped Obligations shall not exceed the First Lien Cap Amount and
shall not exceed 105% of the reimbursement obligations in respect of such
letters of credit issued.

 

16



--------------------------------------------------------------------------------

Section 2.04 Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Collateral and the Second
Lien Collateral be identical. To the extent that, notwithstanding this Section
2.04, the First Lien Collateral and Second Lien Collateral are not identical,
the Second Lien Collateral Agent, on behalf of the Second Lien Secured Parties,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens on Second Lien Collateral that is not First Lien
Collateral, shall be subject to Section 4.02. In furtherance of the foregoing,
the parties hereto agree:

(a) to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Collateral Agent or the Second Lien Collateral Agent,
the specific Property included in the First Lien Collateral and the Second Lien
Collateral, the steps taken to perfect the First Priority Liens and the Second
Priority Liens thereon and the identity of the respective parties obligated
under the First Lien Loan Documents and the Second Lien Loan Documents;

(b) that the Second Lien Security Instruments shall be in all material respects
in the same form as the First Lien Security Instruments, other than with respect
to the first priority and second priority nature of the Liens created or
evidenced thereunder, the identity of the Secured Parties that are parties
thereto or secured thereby and other matters contemplated by this Agreement; and

(c) that at no time shall there be any Guarantor in respect of the Second Lien
Obligations that is not also a Guarantor in respect of the First Lien
Obligations, and vice versa.

Section 2.05 Judgment Creditors. In the event that any Second Lien Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Lien Obligations) to the same extent as all other Liens securing
the Second Lien Obligations are subject to the terms of this Agreement.

Section 2.06 Perfection of Liens. Except for the arrangements contemplated by
Section 5.01, neither the First Lien Collateral Agent nor the First Lien Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Collateral for the benefit of the Second Lien
Collateral Agent or the Second Lien Secured Parties. Neither the Second Lien
Collateral Agent nor the Second Lien Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the First Lien Collateral Agent or the First Lien
Secured Parties. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the First Lien Secured Parties on the
one hand and the Second Lien Secured Parties on the other hand and such
provisions shall not impose on the First Lien Collateral Agent, the First Lien
Secured Parties, the Second Lien Collateral Agent, the Second Lien Secured
Parties or any agent or trustee therefor any obligations in respect of the
disposition of proceeds of any Collateral which would conflict with
prior-perfected claims therein in favor of any other Person or any order or
decree of any court or Governmental Authority or any applicable law.

 

17



--------------------------------------------------------------------------------

Section 2.07 No Debt Subordination. Nothing contained in this Agreement is
intended to subordinate any debt claim by a Second Lien Secured Party to a debt
claim by a First Lien Secured Party. All debt claims of the First Lien Secured
Parties and the Second Lien Secured Parties are intended to be pari
passu. Nothing in this Agreement will affect the entitlement of any Second Lien
Secured Party to receive and retain required payments of interest, principal,
and other amounts in respect of a Second Lien Obligation, unless the receipt is
expressly prohibited by, or results from the Second Lien Secured Party’s breach
of, this Agreement.

ARTICLE III

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

Section 3.01 Exercise of Rights and Remedies.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency Proceeding has been commenced, the First Lien Collateral
Agent and the other First Lien Secured Parties shall have the exclusive right to
(i) commence and maintain any Enforcement Action (including rights to set-off or
credit bid, except that Second Lien Collateral Agent shall have the credit bid
rights set forth in Section 3.01(a)(v)), (ii) subject to Section 3.04, make
determinations regarding the release or Disposition of, or restrictions with
respect to, the Collateral, and (iii) otherwise enforce the rights and remedies
of a secured creditor under the UCC and Bankruptcy Laws of any applicable
jurisdiction, so long as any proceeds received by the First Lien Collateral
Agent in excess of those necessary to achieve Discharge of First Lien
Obligations are distributed in accordance with the UCC and applicable law,
subject to the relative priorities described in Section 2.01, without any
consultation with or the consent of the Second Lien Collateral Agent or any
other Second Lien Secured Party; provided that, notwithstanding the foregoing,

(i) in any Insolvency Proceeding, the Second Lien Collateral Agent and any
Second Lien Secured Party may file a proof of claim or statement of interest
with respect to the Second Lien Obligations;

(ii) the Second Lien Collateral Agent may take any action to preserve or protect
the validity and enforceability of the Second Priority Liens, provided that no
such action is, or could reasonably be expected to be, (A) adverse to the First
Priority Liens or the rights of the First Lien Collateral Agent or any other
First Lien Secured Party to exercise remedies in respect thereof or (B)
otherwise inconsistent with the terms of this Agreement;

 

18



--------------------------------------------------------------------------------

(iii) the Second Lien Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Lien Secured Parties, including any claims secured
by the Collateral or otherwise make any agreements or file any motions
pertaining to the Second Lien Obligations, in each case, to the extent not
inconsistent with the terms of this Agreement;

(iv) the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.03;

(v) the Second Lien Secured Parties may (A) present a cash bid for Collateral or
purchase Collateral for cash at any Section 363 hearing or at any public or
judicial foreclosure sale and (B) credit bid for Collateral pursuant to
Section 363(k) of the Bankruptcy Code (provided that such credit bid may only be
made if the Discharge of First Lien Obligations has occurred or will occur
concurrently as a result of a cash bid for such Collateral in addition to such
credit bid); provided, however, in no event shall the bid pursuant to this
Section 3.01(a)(v) be less than the amount in cash that would be necessary to
purchase the First Lien Obligations pursuant to Section 3.01(d) hereof;

(vi) the Second Lien Secured Parties shall be entitled to vote on any plan of
reorganization, to the extent consistent with the provisions of this Agreement;
and

(vii) subject to Section 3.02(a), the Second Lien Collateral Agent and the other
Second Lien Secured Parties may enforce any of their rights and exercise any of
their remedies with respect to the Collateral after the termination of the
Standstill Period;

(the actions described in clauses (i) through (vii) above being referred to
herein as the “Second Lien Permitted Actions”). Except for the Second Lien
Permitted Actions, unless and until the Discharge of First Lien Obligations has
occurred, the sole right of the Second Lien Collateral Agent and the other
Second Lien Secured Parties with respect to the Collateral shall be to receive
the proceeds of the Collateral, if any, remaining after the Discharge of First
Lien Obligations has occurred and in accordance with the Second Lien Loan
Documents and applicable law.

(b) In exercising rights and remedies with respect to the Collateral, the First
Lien Collateral Agent and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in their sole
discretion; provided that any proceeds received by the First Lien Collateral
Agent in excess of those necessary to achieve a Discharge of First Lien
Obligations are distributed to the Second Lien Collateral Agent in accordance
with the relative priorities described herein, subject to the UCC and other
applicable law. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law.

 

19



--------------------------------------------------------------------------------

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that (i) no
covenant, agreement or restriction contained in any Second Lien Security
Instrument or any other Second Lien Loan Document shall be deemed to restrict in
any way the rights and remedies of the First Lien Collateral Agent or the other
First Lien Secured Parties with respect to the Collateral as set forth in this
Agreement and the other First Lien Loan Documents and (ii) the rights of any
First Lien Secured Party to enforce any provision of this Agreement or any First
Lien Loan Document will not be prejudiced or impaired by (A) any act or failure
to act of any Grantor, any other First Lien Secured Party or the First Lien
Collateral Agent, or (B) noncompliance by any Person other than such First Lien
Secured Party with any provision of this Agreement, any First Lien Loan Document
or any Second Lien Loan Document.

(d) Notwithstanding anything in this Agreement to the contrary, following the
earliest to occur of (i) the acceleration of the Obligations then outstanding
under the First Lien Credit Agreement, (ii) the commencement of an Insolvency
Proceeding, or (iii) a payment default with respect to any First Lien
Obligations that has not been cured or waived within 60 days after the
occurrence thereof, the Second Lien Secured Parties may, at their sole expense
and effort, upon notice within thirty (30) days following such acceleration,
passage of time following a payment default without cure or the commencement of
an Insolvency Proceeding, as the case may be, to the First Lien Collateral Agent
and the Borrower, require the First Lien Secured Parties to transfer and assign
to the Second Lien Secured Parties, without warranty or representation or
recourse (except for representations and warranties required to be made by
assigning lenders pursuant to the Assignment and Assumption (as such term is
defined in the First Lien Credit Agreement in effect as of the date hereof)),
all (but not less than all) of the First Lien Obligations; provided that (x)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority having jurisdiction, and (y) the
Second Lien Secured Parties shall have paid to the First Lien Collateral Agent,
for the account of the First Lien Secured Parties, in immediately available
funds, an amount equal to 100% of the principal of the First Lien Obligations
plus all accrued and unpaid interest thereon plus all accrued and unpaid fees
and expenses plus all the other First Lien Obligations then outstanding (which
shall include, with respect to (i) the aggregate face amount of the letters of
credit outstanding under the First Lien Credit Agreement, an amount in cash
equal to 105% thereof, and (ii) Lender Swap Agreements that constitute First
Lien Obligations, 105% of the aggregate Credit Exposure). In order to effectuate
the foregoing, the First Lien Collateral Agent shall calculate, upon the written
request of the Second Lien Collateral Agent from time to time, the amount in
cash that would be necessary so to purchase the First Lien Obligations. Each
First Lien Secured Party will retain all rights to indemnification provided by
the Borrower in the relevant First Lien Loan

 

20



--------------------------------------------------------------------------------

Documents for all claims and other amounts relating to periods prior to the
purchase of the First Lien Obligations pursuant to this Section 3.01. For the
avoidance of doubt, the Second Lien Collateral Agent (on behalf of itself and
the other Second Lien Secured Parties) hereby acknowledges and agrees that (A)
the obligations of the First Lien Secured Parties to sell their respective First
Lien Obligations under this Section 3.01(d) are several and not joint and
several, (B) to the extent any First Lien Secured Party breaches its obligation
to sell its First Lien Obligations under this Section 3.01(d) (a “Defaulting
First Lien Secured Party”), nothing in this Section 3.01(d) shall be deemed to
require the First Lien Collateral Agent or any other First Lien Secured Party to
purchase such Defaulting First Lien Secured Party’s First Lien Obligations for
resale to the Second Lien Secured Parties and (C) in all cases, the First Lien
Collateral Agent and each First Lien Secured Party complying with the terms of
this Section 3.01(d) shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting First
Lien Secured Party; provided that nothing in this last sentence of this Section
3.01(d) shall (x) require the Second Lien Secured Parties to purchase less than
all of the First Lien Obligations or (y) prohibit the Second Lien Secured
Parties from purchasing less than all of the First Lien Obligations if a First
Lien Secured Party becomes a Defaulting First Lien Secured Party.

(e) In furtherance of the foregoing Section 3.01(d), the First Lien Collateral
Agent promptly upon obtaining knowledge thereof (and in any event, within 3
Business Days) deliver notice to the Second Lien Collateral Agent of any payment
default with respect to the First Lien Obligations; provided that the First Lien
Collateral Agent’s failure to give such notice under this Section 3.01(f) shall
not create any claim or cause of action on the part of any Second Lien Secured
Party against the First Lien Collateral Agent for any reason whatsoever.

Section 3.02 No Interference.

(a) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that, whether or not any Insolvency
Proceeding has been commenced, the Second Lien Secured Parties:

(i) except for Second Lien Permitted Actions, will not, so long as the Discharge
of First Lien Obligations has not occurred, commence any Enforcement Action;
provided, however, that the Second Lien Collateral Agent may, subject to the
other provisions of this Agreement (including the turnover provisions of
Article IV), enforce or exercise any or all such rights and remedies, or
commence, join with any Person in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, after a period of 180 days
has elapsed since the date on which the Second Lien Administrative Agent has
delivered to the First Lien Administrative Agent written notice of the earlier
of (x) the date on which an Event of Default under any Second Lien Loan Document
has occurred and (y) the date on which the Second Lien Obligations have been
accelerated (the “Standstill Period”); provided further, however, that
notwithstanding the expiration of the Standstill Period or anything herein to
the contrary, except for Second Lien Permitted Actions, in no event shall the
Second Lien Collateral Agent or any other Second Lien Secured Party commence an
Enforcement Action with respect to any Collateral, or commence, join with any
Person in commencing, or petition for or vote in favor of any resolution for,
any such Enforcement Action, if the First Lien Collateral Agent or any other
First Lien Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from or modification of the automatic
stay or any other stay in any Insolvency Proceeding to enable the commencement
and pursuit thereof), an Enforcement Action with respect to any portion of the
Collateral;

 

21



--------------------------------------------------------------------------------

(ii) will not contest, protest or object to any Enforcement Action brought by
the First Lien Collateral Agent or any other First Lien Secured Party, including
any Enforcement Action by any First Lien Secured Party relating to the
Collateral;

(iii) subject to the rights of the Second Lien Secured Parties under clause (i)
above, will not object to the forbearance by the First Lien Collateral Agent or
any other First Lien Secured Party from commencing or pursuing any Enforcement
Action with respect to the Collateral;

(iv) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any Enforcement Action with respect to any
Collateral or in connection with any insurance policy award under a policy of
insurance relating to any Collateral or any condemnation award (or deed in lieu
of condemnation) relating to any Collateral;

(v) will not, except for Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Loan Documents, including any Disposition of
any Collateral, whether by foreclosure or otherwise;

(vi) will not, except for Second Lien Permitted Actions, object to the manner in
which the First Lien Collateral Agent or any other First Lien Secured Party may
seek to enforce or collect the First Lien Obligations or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Lien Collateral Agent or any other First Lien Secured Party is, or could
be, adverse to the interests of the Second Lien Secured Parties, and will not
assert, and hereby waive, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Obligation or any First Lien Security Instrument, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement;

 

22



--------------------------------------------------------------------------------

provided, however, that, in the case of clauses (i) through (vii) above, it is
the intention of the parties hereto that the Liens granted to secure the Second
Lien Obligations of the Second Lien Secured Parties shall attach to any proceeds
remaining from any such Enforcement Action taken by the First Lien Collateral
Agent or any First Lien Secured Party in accordance with this Agreement after
application of such proceeds to Discharge the First Lien Obligations.

Section 3.03 Rights as Unsecured Creditors. The Second Lien Collateral Agent and
the other Second Lien Secured Parties may, in accordance with the terms of the
Second Lien Loan Documents and applicable law, enforce rights and exercise
remedies against the Borrower and any Guarantor as unsecured creditors (other
than initiating or joining in an involuntary case or proceeding under the
Bankruptcy Code prior to the end of the Standstill Period); provided that no
such action is otherwise inconsistent with the terms of this Agreement. Nothing
in this Agreement shall prohibit the acceleration of the Second Lien
Obligations, the receipt by the Second Lien Collateral Agent or any other Second
Lien Secured Party of the required payments of principal, premium, interest ,
fees and other amounts due under the Second Lien Loan Documents so long as such
receipt is not the direct or indirect result of the enforcement or exercise by
the Second Lien Collateral Agent or any other Second Lien Secured Party of
rights or remedies as a secured creditor (including any right of setoff) or
enforcement in contravention of this Agreement of any Second Priority Lien
(including any judgment Lien resulting from the exercise of remedies available
to an unsecured creditor).

Section 3.04 Automatic Release of Second Priority Liens.

(a) If, in connection with (i) any Disposition of any Collateral permitted under
the terms of the First Lien Loan Documents other than pursuant to an Enforcement
Action or (ii) an Enforcement Action, the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, (x) releases any
of the First Priority Liens, or (y) releases any Guarantor (other than the
Parent) from its obligations under its guarantee of the First Lien Obligations
(in each case, a “Release”), other than any such Release granted after the
occurrence of the Discharge of First Lien Obligations, then the Second Priority
Liens on such Collateral, and the obligations of such Guarantor under its
guarantee of the Second Lien Obligations, shall be automatically,
unconditionally and simultaneously released, and the Second Lien Collateral
Agent shall, for itself and on behalf of the other Second Lien Secured Parties,
promptly execute and deliver to the First Lien Collateral Agent, the relevant
Grantor or such Guarantor such termination statements, releases and other
documents as the First Lien Collateral Agent or the relevant Grantor or
Guarantor may reasonably request to effectively confirm such Release; provided
that, (i) in the case of a Disposition of Collateral (other than any such
Disposition in connection with an Enforcement Action taken in connection with
the First Lien Obligations with respect to the Collateral), the Second Priority
Liens shall not be so released if such Disposition is not permitted under the
terms of the Second Lien Loan Documents, and (ii) any proceeds received from
such Disposition in connection with an Enforcement Action taken in connection
with the First Lien Obligations with respect to the Collateral shall be applied
by the First Lien Collateral Agent to the First Lien Obligations.

 

23



--------------------------------------------------------------------------------

(b) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, hereby appoints the First Lien Collateral Agent, and any officer or agent
of the First Lien Collateral Agent, with full power of substitution, as the
attorney-in-fact of each Second Lien Secured Party for the purpose of carrying
out the provisions of this Section 3.04 and taking any action and executing any
instrument that the First Lien Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Section 3.04 (including any endorsements or
other instruments of transfer or release), which appointment is irrevocable and
coupled with an interest.

Section 3.05 Notice of Exercise of Second Liens. Each Second Lien Lender agrees
that upon termination of the Standstill Period or such longer period as provided
in Section 3.02(a), if any Second Lien Lender or the Second Lien Collateral
Agent or other representative of such Second Lien Lender intends to commence any
Enforcement Action, then such Second Lien Lender or the Second Lien Collateral
Agent or other representative shall promptly deliver notice thereof in writing
to the First Lien Collateral Agent. Any such notice may be given during the
Standstill Period.

Section 3.06 Insurance and Condemnation Awards. So long as the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent and the
other First Lien Secured Parties shall have the exclusive right, subject to the
rights of the Grantors under the First Lien Loan Documents, to settle and adjust
claims in respect of Collateral under policies of insurance covering Collateral
and to approve any award granted in any condemnation or similar proceeding, or
any deed in lieu of condemnation, in respect of the Collateral. All proceeds of
any such policy and any such award, or any payments with respect to a deed in
lieu of condemnation, shall (a) first, prior to the Discharge of First Lien
Obligations and subject to the rights of the Grantors under the First Lien Loan
Documents, be paid to the First Lien Collateral Agent for the benefit of First
Lien Secured Parties pursuant to the terms of the First Lien Loan Documents, (b)
second, after the Discharge of First Lien Obligations and subject to the rights
of the Grantors under the Second Lien Loan Documents, be paid to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties pursuant to
the terms of the Second Lien Loan Documents, (c) third, after the Discharge of
First Lien Obligations and if no Second Lien Obligations are outstanding, paid
to the First Lien Collateral Agent in respect of any Excess First Lien
Obligations, and (d) fourth, if no Second Lien Obligations are outstanding, be
paid to the owner of the subject Property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of First Lien Obligations has occurred, if the Second Lien Collateral
Agent or any other Second Lien Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment, it shall
transfer and pay over such proceeds to the First Lien Collateral Agent in
accordance with Section 4.02.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS

Section 4.01 Application of Proceeds. Until the Discharge of First Lien
Obligations and the Discharge of the Second Lien Obligation, and regardless of
whether an Insolvency Proceeding has been commenced, any Collateral or proceeds
thereof received by the First Lien Collateral Agent or the Second Lien
Collateral Agent in connection with any Disposition of, or collection on, such
Collateral following an Enforcement Action shall be applied: first, to the
payment in full in cash or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Administrative Agent and the Issuing
Bank, but in no event greater than 105% of the aggregate undrawn face amount of
all letters of credit issued and outstanding under the First Lien Credit
Agreement) of all First Lien Obligations that are not Excess First Lien
Obligations; second, to the payment in full in cash of the Second Lien
Obligations; and third, to the payment in full in cash of any Excess First Lien
Obligations, in each case as specified in the First Lien Loan Documents or the
Second Lien Loan Documents, as applicable. Notwithstanding the foregoing, any
non-cash Collateral or non-cash proceeds will be held by the First Lien
Collateral Agent as Collateral unless the failure to apply such amounts would be
commercially unreasonable. Upon the Discharge of First Lien Obligations, the
First Lien Collateral Agent shall deliver any remaining Collateral and any
proceeds thereof then held by it in the same form as received, together with any
necessary endorsements, first, to the Second Lien Collateral Agent, and second,
upon the Discharge of the Second Lien Obligations, to the Borrower or as a court
of competent jurisdiction may otherwise direct.

Section 4.02 Payment Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral, or any proceeds thereof or payment with
respect thereto (together with Property or proceeds subject to Liens referred to
in the final sentence of Section 2.03), received by the Second Lien Collateral
Agent or any other Second Lien Secured Party in connection with any Disposition
of, or collection on, such Collateral upon the enforcement or the exercise of
any right or remedy (including any right of setoff) with respect to the
Collateral, shall be segregated and held in trust and forthwith transferred or
paid over to the First Lien Collateral Agent for the benefit of the First Lien
Secured Parties in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations occurs, the Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Secured Party, hereby
appoints the First Lien Collateral Agent, and any officer or agent of the First
Lien Collateral Agent, with full power of substitution, the attorney-in-fact of
each Second Lien Secured Party for the purpose of carrying out the provisions of
this Section 4.02 and taking any action and executing any instrument that the
First Lien Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Section 4.02, which appointment is irrevocable and coupled with
an interest.

 

25



--------------------------------------------------------------------------------

Section 4.03 Certain Agreements with Respect to Unenforceable
Liens. Notwithstanding anything to the contrary contained herein, if in any
Insolvency Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then the Second Lien Collateral
Agent and the Second Lien Secured Parties agree that, any distribution or
recovery they may receive with respect to, or allocable to, the value of the
Property intended to constitute such Collateral or any proceeds thereof shall
(for so long as the Discharge of First Lien Obligations has not occurred) be
segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties in the same
form as received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Agent that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct until such time as the Discharge
of First Lien Obligations has occurred. Until the Discharge of First Lien
Obligations occurs, the Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Secured Party, hereby appoints the First Lien
Collateral Agent, and any officer or agent of the First Lien Collateral Agent,
with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party for the limited purpose of carrying out the provisions of this
Section 4.03 and taking any action and executing any instrument that the First
Lien Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.03, which appointment is irrevocable and coupled with an
interest.

ARTICLE V

BAILMENT

Section 5.01 Bailment for Perfection of Certain Security Interests.

(a) The First Lien Collateral Agent agrees that if it shall at any time hold a
First Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any account in which such Collateral is held,
and if such Collateral or any such account is in fact in the possession or under
the control of the First Lien Collateral Agent, or of agents or bailees of the
First Lien Collateral Agent (such Collateral being referred to herein as the
“Pledged or Controlled Collateral”), the First Lien Collateral Agent shall,
solely for the purpose of perfecting the Second Priority Liens granted under the
Second Lien Loan Documents and subject to the terms and conditions of this
Article V, also hold such Pledged or Controlled Collateral as bailee and agent
for the Second Lien Collateral Agent (such bailment or agency for perfection
being intended, among other things, to satisfy the requirements of
Sections 8-301(A)(2) and 9-313(C) of the UCC). The First Lien Collateral Agent
shall not charge the Second Lien Secured Parties a fee for holding such
Collateral as bailee pursuant hereto.

(b) So long as the Discharge of First Lien Obligations has not occurred, the
First Lien Collateral Agent shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of this Agreement and the
other First Lien Loan Documents as if the Second Priority Liens did not exist
until the expiration of the

 

26



--------------------------------------------------------------------------------

Standstill Period or such longer period as provided under Section 3.02(a). The
obligations and responsibilities of the First Lien Collateral Agent to the
Second Lien Collateral Agent and the other Second Lien Secured Parties under
this Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral as bailee in accordance with this Article V. Without
limiting the foregoing, the First Lien Collateral Agent shall have no obligation
or responsibility to ensure that any Pledged or Controlled Collateral is genuine
or owned by any of the Grantors. The First Lien Collateral Agent acting pursuant
to this Article V shall not, by reason of this Agreement, any other Security
Instrument or any other document, have a fiduciary relationship in respect of
any other First Lien Secured Party, the Second Lien Collateral Agent or any
other Second Lien Secured Party.

(c) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty (other than a representation of the First Lien Collateral Agent that it
has not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such Pledged or Controlled Collateral), (i) if the Second
Lien Obligations are outstanding at such time, to the Second Lien Collateral
Agent, and (ii) if no Second Lien Obligations are outstanding at such time, to
the applicable Grantor or to whomever shall be entitled thereto, in each case so
as to allow such Person to obtain possession and control of such Pledged or
Controlled Collateral. In connection with any transfer under clause (i) of the
immediately preceding sentence, subject to the provisions of Section 5.01(d),
the First Lien Collateral Agent agrees to take all actions in its power as shall
be reasonably requested by the Second Lien Collateral Agent or any Second Lien
Secured Party to permit the Second Lien Collateral Agent to obtain, for the
benefit of the Second Lien Secured Parties, a first priority security interest
in the Pledged or Controlled Collateral.

(d) The First Lien Collateral Agent shall not be required to take any such
action requested by the Second Lien Collateral Agent that the First Lien
Collateral Agent reasonably and in good faith believes exposes it to personal
liability for expenses or other amounts unless the First Lien Collateral Agent
receives an indemnity reasonably satisfactory to it from the Second Lien
Collateral Agent or Second Lien Secured Parties with respect to such action.

Section 5.02 Bailment for Perfection of Certain Security Interests – Other
Control Collateral (Second Lien Collateral Agent). Each of the Second Lien
Collateral Agent, each Second Lien Lender and each First Lien Lender agrees that
if it shall at any time hold a Lien on any Collateral that can be perfected by
the possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of the Second Lien Collateral Agent, such Second
Lien Lender or such First Lien Lender or of their respective agents or bailees
(such Collateral being referred to herein as the “Other Pledged or Controlled
Collateral”), such Second Lien Collateral Agent, Second Lien Lender or First
Lien Lender, as applicable, shall, solely for the purpose of perfecting the
First Priority Liens granted under the First Lien Loan Documents and the Second
Priority Liens granted under the Second Lien Loan Documents, also hold such
Other Pledged or Controlled Collateral as bailee for the First Lien Collateral
Agent and, in the case of a Second Lien Lender or a First Lien Lender, also hold
such Other Pledged or Controlled Collateral as bailee for the Second Lien
Collateral Agent. No obligations shall be imposed on the Second Lien Collateral
Agent, any First Lien Lender or Second Lien Lender by reason of this Section
5.02, and none of the First Lien Collateral Agent, Second Lien Collateral Agent,
First Lien Lender or Second Lien Lender shall have a fiduciary relationship in
respect of any other party. No party shall be required to take any action
requested by any other party that such party reasonably and in good faith
believes exposes it to personal liability for expenses or other amounts unless
such party receives an indemnity satisfactory to it from the party requesting
action. No Second Lien Lender, First Lien Lender or Second Lien Collateral Agent
shall charge the First Lien Collateral Agent a fee for holding such Collateral
as bailee pursuant hereto.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.01 Finance and Sale Matters.

(a) Until the Discharge of First Lien Obligations has occurred, the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, agrees that, in the event of any Insolvency Proceeding, the Second Lien
Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) will not oppose or object to any post-petition financing, whether provided
by the First Lien Secured Parties or any other Person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), or the Liens securing any DIP Financing (“DIP Financing Liens”),
unless the First Lien Secured Parties, or a representative authorized by the
First Lien Secured Parties, shall then oppose or object to such DIP Financing or
such DIP Financing Liens, and, to the extent that such DIP Financing Liens are
senior to, or rank pari passu with, the First Priority Liens, the Second Lien
Collateral Agent will, for itself and on behalf of the other Second Lien Secured
Parties, subordinate the Second Priority Liens to the First Priority Liens and
the DIP Financing Liens on the terms of this Agreement;

(iii) will agree that any customary “carve-out” or other similar administrative
priority expense or claim consented to in writing by First Lien Collateral Agent
to be paid prior to the Discharge of First Lien Obligations be deemed for
purposes of Section 6.01(a): (A) to be a use of cash collateral; and (B) not to
be a principal amount of DIP Financing at the time of such consent;

 

28



--------------------------------------------------------------------------------

(iv) will not provide DIP Financing to a Borrower or other Grantor secured by
Liens equal or senior in priority to the Liens securing any First Lien
Obligations;

(v) except to the extent permitted by paragraph (b) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and

(vi) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition so long as the interests of
the Second Lien Secured Parties in the Collateral (and any post-petition
Property subject to adequate protection liens, if any, in favor of the Second
Lien Collateral Agent) attach to the proceeds thereof, subject to the terms of
this Agreement.

(b) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
contest, or support any other Person in contesting, (i) any request by the First
Lien Collateral Agent or any other First Lien Secured Party for adequate
protection or (ii) any objection, based on a claim of a lack of adequate
protection, by the First Lien Collateral Agent or any other First Lien Secured
Party to any motion, relief, action or proceeding. Notwithstanding the
immediately preceding sentence, if, in connection with any DIP Financing or use
of cash collateral, (A) any First Lien Secured Party is granted adequate
protection in the form of a Lien on additional collateral, the Second Lien
Collateral Agent may, for itself and on behalf of the other Second Lien Secured
Parties, seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the First Priority
Liens and DIP Financing Liens on the same basis as the other Second Priority
Liens are subordinated to the First Priority Liens under this Agreement or (B)
any Second Lien Secured Party is granted adequate protection in the form of a
Lien on additional collateral, the First Lien Collateral Agent shall, for itself
and on behalf of the other First Lien Secured Parties, be granted adequate
protection in the form of a Lien on such additional collateral that is senior to
such Second Priority Lien as security for the First Lien Obligations.

(c) Notwithstanding the foregoing, the applicable provisions of Section 6.01(a)
and (b) shall only be binding on the Second Lien Secured Parties with respect to
any DIP Financings to the extent that the sum of (i) the aggregate principal
amount of the DIP Financing plus (ii) the aggregate amount of Indebtedness for
borrowed money constituting principal outstanding under the First Lien Credit
Agreement and the other First Lien Loan Documents plus (iii) the aggregate face
amount of any letters of credit issued and outstanding under the First Lien
Credit Agreement does not exceed the sum of (A) the First Lien Cap Amount plus
(B) $90,000,000.

 

29



--------------------------------------------------------------------------------

Section 6.02 Relief from the Automatic Stay. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, agrees that,
so long as the Discharge of First Lien Obligations has not occurred, no Second
Lien Secured Party shall, without the prior written consent of the First Lien
Collateral Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency Proceeding in respect of any part of
the Collateral, any proceeds thereof or any Second Priority Lien.

Section 6.03 Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any Property of the
reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of both the First Lien
Obligations and the Second Lien Obligations, then, to the extent the debt
obligations distributed on account of the First Lien Obligations and on account
of the Second Lien Obligations are secured by Liens upon the same Property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

Section 6.04 Post-Petition Interest.

(a) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no Second Lien Secured Party shall
oppose or seek to challenge any claim by the First Lien Collateral Agent or any
other First Lien Secured Party for allowance in any Insolvency Proceeding of
First Lien Obligations consisting of Post-Petition Interest.

(b) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, agrees that no First Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Agent or any other
Second Lien Secured Party for allowance in any Insolvency Proceeding of Second
Lien Obligations consisting of Post-Petition Interest.

Section 6.05 Certain Waivers by the Second Lien Secured Parties. The Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, waives any claim any Second Lien Secured Party may hereafter have
against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or (b)
any use of cash collateral or financing arrangement, or any grant of a security
interest in the Collateral, in any Insolvency Proceeding.

Section 6.06 Certain Voting Matters. Each of the First Lien Collateral Agent, on
behalf of the First Lien Secured Parties and the Second Lien Collateral Agent on
behalf of the Second Lien Secured Parties, agrees that, without the written
consent of the other, it will not seek to vote with the other as a single class
in connection with any plan of reorganization in any Insolvency Proceeding.
Except as provided in this Section 6.06, nothing in this Agreement is intended,
or shall be construed, to limit the ability of the Second Lien Collateral Agent
or the Second Lien Secured Parties to vote on any plan of reorganization.

 

30



--------------------------------------------------------------------------------

Section 6.07 Separate Grants of Security and Separate Classification. Each of
the First Lien Collateral Agent, on behalf of the First Lien Secured Parties and
the Second Lien Collateral Agent on behalf of the Second Lien Secured Parties,
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Loan Documents and the Second Lien Loan Documents constitute two separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Collateral, the Second Lien Obligations are fundamentally
different from the First Lien Obligations and must be separately classified in
any plan of reorganization proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the First Lien Lenders
and Second Lien Lenders in respect of the Collateral constitute only one secured
claim (rather than separate classes of first lien and second lien senior secured
claims), then the Second Lien Lenders hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of first lien and
second lien senior secured claims against the Borrower and/or other Grantors in
respect of the Collateral with the effect being that (i) to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Lenders), the First Lien Lenders shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Second Lien Lenders and (ii) the Second Lien Lenders hereby
acknowledge and agree to turn over to the First Lien Lenders amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Lenders.

ARTICLE VII

OTHER AGREEMENTS

Section 7.01 Matters Relating to Loan Documents.

(a) The First Lien Loan Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Obligations under the
First Lien Credit Agreement may be Refinanced, in each case, without the consent
of any Second Lien Secured Party; provided (1) that any such amendment,
supplement or modification is not inconsistent with the terms of this Agreement
and, (2) in the case of a Refinancing, the holders of such Refinancing debt bind
themselves in a writing addressed to the Second Lien Collateral Agent to the
terms of this Agreement; provided, further, that any such amendment, supplement,
modification or Refinancing shall not, without the consent of the Second Lien
Required Secured Parties:

(i) contravene the provisions of this Agreement;

 

31



--------------------------------------------------------------------------------

(ii) increase the then-outstanding principal amount of the Indebtedness
outstanding under the First Lien Credit Agreement to an amount in excess of the
First Lien Cap Amount;

(iii) amend or modify any lien and/or payment priorities within any First Lien
Loan Document among the First Lien Obligations (including creation of any
“first-out” or “last-out” tranche of First Lien Obligations);

(iv) modify a covenant or event of default that directly restricts one or more
Grantors from making payments under the Second Lien Loan Documents that would
otherwise be permitted under the First Lien Loan Documents as in effect on the
date hereof;

(v) increase the interest rate or yield, including by increasing the “applicable
margin” or similar component of the interest rate, by imposing fees or premiums,
or by modifying the method of computing or paying interest, or modify or
implement any letter of credit, commitment, facility, utilization, make-whole or
similar fee so that the yield on such Indebtedness is increased by more than
2.75% per annum in excess of the total yield on Indebtedness outstanding
thereunder as in effect on the date hereof (excluding increases (A) in the
underlying reference rate not caused by any amendment, supplement, modification,
or Refinancing of the First Lien Credit Agreement, or (B) resulting from the
accrual of interest at the default rate);

(vi) directly or indirectly amend or modify the definition of Borrowing Base or
Section 2.07 of the First Lien Credit Agreement in each case in effect as of the
date hereof in a manner that is not customary for the commercial bank market at
the time of such amendment, supplement, modification or Refinancing;

(vii) add to the First Lien Collateral other than as specifically provided by
this Agreement;

(viii) change any default or event of default thereunder in a manner that would
have the effect of making such default or event of default more restrictive than
those under the Second Lien Loan Documents;

(ix) change (to earlier dates) any dates upon which payments of principal are
due thereon; or

(x) modify (or undertake any action having the effect of a modification of) (A)
the mandatory prepayment provisions of the First Lien Credit Agreement in a
manner materially adverse to the Second Lien Lenders or (B) clause (iv) of the
definition of “Consolidated Cash Balance”, Section 3.04(c)(v), Section 9.02(i)
or Section 9.04(b) of the First Lien Credit Agreement in manner adverse to the
Second Lien Lenders.

(b) Until the Discharge of the First Lien Obligations occurs, without the prior
written consent of the First Lien Required Lenders, no Second Lien Loan Document
may

 

32



--------------------------------------------------------------------------------

be amended, restated, supplemented or otherwise modified, or entered into, or
Refinanced (unless such amendment, restatement or replacement results in the
Second Lien Obligations becoming unsecured or such Refinancing is with unsecured
Indebtedness, in each case, to the extent permitted by Section 9.02(i) of the
First Lien Credit Agreement as in effect on the date hereof) to the extent such
amendment, restatement, supplement or modification, or the terms of such new
Second Lien Loan Document, or such Refinancing would:

(i) contravene the provisions of this Agreement;

(ii) add to the Second Lien Collateral other than as specifically provided by
this Agreement;

(iii) change any default or event of default thereunder in a manner that would
have the effect of making such default or event of default more restrictive than
those under the First Lien Loan Documents;

(iv) change (to earlier dates) any dates upon which payments of principal are
due thereon;

(v) modify (or undertake any action having the effect of a modification of) (A)
the mandatory prepayment provisions of the Second Lien Credit Agreement in a
manner materially adverse to the First Lien Lenders or (B) Section 3.04(c)(i) or
Section 3.04(c)(iv) of the Second Lien Credit Agreement in a manner adverse to
the First Lien Lenders;

(vi) modify a covenant or event of default that directly restricts one or more
Grantors from making payments under the First Lien Loan Documents that would
otherwise be permitted under the Second Lien Loan Documents as in effect on the
date hereof;

(vii) increase the interest rate or yield, including by increasing the
“applicable margin” or similar component of the interest rate, by imposing fees
or premiums, or by modifying the method of computing or paying interest, or
modify or implement any letter of credit, commitment, facility, utilization,
make-whole or similar fee so that the yield on such Indebtedness is increased by
more than 2.75% per annum in excess of the total yield on Indebtedness
outstanding thereunder as in effect on the date hereof (excluding increases (A)
in the underlying reference rate not caused by any amendment, supplement,
modification, or Refinancing of the Second Lien Credit Agreement, or (B)
resulting from the accrual of interest at the default rate); or

(c) Each of the Borrower and the Second Lien Collateral Agent agrees that the
Second Lien Credit Agreement and each Second Lien Security Instrument shall
contain the applicable provisions set forth on Annex I hereto, or similar
provisions approved by the First Lien Collateral Agent, which approval shall not
be unreasonably withheld, conditioned or delayed.

(d) Notwithstanding anything herein to the contrary, no consent, waiver or
amendment to any First Lien Security Instrument or any Second Lien Security
Instrument shall become effective unless consented to by both the First Lien
Required Lenders and the Second Lien Required Secured Parties.

 

33



--------------------------------------------------------------------------------

Section 7.02 Effect of Refinancing of Indebtedness under First Lien Loan
Documents. If, substantially contemporaneously with the Discharge of First Lien
Obligations and subject to consent of the Second Lien Required Secured Parties,
the Borrower Refinances the First Lien Obligations (including an increase
thereof (up to the First Lien Cap Amount), or any change to the terms thereof to
the extent permitted by Section 7.01 hereof) and provided that (a) such
Refinancing is permitted hereby, (b) the Borrower gives to the Second Lien
Collateral Agent written notice (the “Refinancing Notice”) electing the
application of the provisions of this Section 7.02 to such Refinancing
Indebtedness and (c) the collateral agent representing such Refinancing of the
First Lien Obligations signs an intercreditor agreement with the Second Lien
Collateral Agent substantially in the form of this Agreement, then (i) such
Discharge of First Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement, (ii) such Refinancing Indebtedness
and all other obligations under the loan documents evidencing such indebtedness
(the “New First Lien Obligations”) shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, (iii) the
credit agreement and the other loan documents evidencing such Refinancing
Indebtedness (the “New First Lien Loan Documents”) shall automatically be
treated as the First Lien Credit Agreement and the First Lien Loan Documents
and, in the case of New First Lien Loan Documents that are security documents,
as the First Lien Security Instruments for all purposes of this Agreement, (iv)
the Collateral Agent under the New First Lien Loan Documents (the “New First
Lien Collateral Agent”) shall be deemed to be the First Lien Collateral Agent
for all purposes of this Agreement and (v) the lenders under the New First Lien
Loan Documents shall be deemed to be the First Lien Lenders for all purposes of
this Agreement. Upon receipt of a Refinancing Notice, which notice shall include
the identity of the New First Lien Collateral Agent, the Second Lien Collateral
Agent shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Borrower or such New First
Lien Collateral Agent may reasonably request in order to provide to the New
First Lien Collateral Agent the rights and powers contemplated hereby, in each
case consistent in all respects with the terms of this Agreement. The Borrower
shall cause the agreement, document or instrument pursuant to which the New
First Lien Collateral Agent is appointed to provide that the New First Lien
Collateral Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03, if the New First Lien Obligations are secured by
Property of the Grantors that do not also secure the Second Lien Obligations,
the applicable Grantors shall promptly grant a Second Priority Lien on such
Property to secure the Second Lien Obligations.

Section 7.03 No Waiver by First Lien Secured Parties. Other than with respect to
the Second Lien Permitted Actions and as may otherwise be expressly provided
herein, nothing contained herein shall prohibit or in any way limit the First
Lien Collateral Agent or any other First Lien Secured Party from opposing,
challenging or

 

34



--------------------------------------------------------------------------------

objecting to, in any Insolvency Proceeding or otherwise, any action taken, or
any claim made, by the Second Lien Collateral Agent or any other Second Lien
Secured Party, including any request by the Second Lien Collateral Agent or any
other Second Lien Secured Party for adequate protection or any exercise by the
Second Lien Collateral Agent or any other Second Lien Secured Party of any of
its rights and remedies under the Second Lien Loan Documents or otherwise.

Section 7.04 Reinstatement. If, in any Insolvency Proceeding or otherwise, all
or part of any payment with respect to the First Lien Obligations previously
made shall be rescinded for any reason whatsoever, then the First Lien
Obligations shall be reinstated to the extent of the amount so rescinded and, if
theretofore terminated, this Agreement shall be reinstated in full force and
effect and such prior termination shall not diminish, release, discharge, impair
or otherwise affect the Lien priorities and the relative rights and obligations
of the First Lien Secured Parties and the Second Lien Secured Parties provided
for herein.

Section 7.05 Further Assurances. Each of the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, and the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and each of the Parent and the Borrower, for itself and on behalf of
its Subsidiaries that are Grantors, agrees that it will execute, or will cause
to be executed, any and all further documents, agreements and instruments, and
take all such further actions, as may be required under any applicable law, or
which the First Lien Collateral Agent or the Second Lien Collateral Agent may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein. The parties further agree that,
notwithstanding any failure to take the actions required by the immediately
preceding sentence, each Person that becomes a Grantor at any time (and any
security granted by any such Person) will be subject to the provisions hereof as
fully as if it constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence. Each Grantor party hereto
agrees to cause each of its Subsidiaries formed or acquired after the date
hereof that is a Grantor to become a party for all purposes of this Agreement by
executing and delivering an assumption agreement in form and substance
acceptable to the First Lien Collateral Agent and the Second Lien Collateral
Agent.

Section 7.06 Notice of Exercise of Remedies. Subject to the terms of this
Agreement, each of the First Lien Collateral Agent and the Second Lien
Collateral Agent shall endeavor to provide advance notice to each other of an
acceleration of any Obligations in respect of the First Lien Obligations or the
Second Lien Obligations, as the case may be (other than with respect to any
automatic accelerations thereunder); provided, however, neither party’s failure
to give such notice under this Section 7.06 shall create any claim or cause of
action on the part of the other party against the party failing to give such
notice for any reason whatsoever. Nothing contained in this Section 7.06 shall
limit, restrict, alleviate, or amend any notice requirement otherwise provided
in this Agreement or otherwise required under applicable law.

 

35



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or formation and has all
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.

Section 8.02 Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Lenders under and as defined in the First Lien Loan
Documents or the Second Lien Loan Documents, as applicable, to enter into this
Agreement.

ARTICLE IX

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

Section 9.01 No Reliance; Information. Each Collateral Agent, for itself and on
behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, in the case
of the First Lien Secured Parties, any Second Lien Secured Party and, in the
case of the Second Lien Secured Parties, any First Lien Secured Party, and based
on such documents and information as they have deemed appropriate, made their
own credit analyses and decisions to enter into the Loan Documents to which they
are party and (b) it and such Secured Parties will, independently and without
reliance upon, in the case of the First Lien Secured Parties, any Second Lien
Secured Party and, in the case of the Second Lien Secured Parties, any First
Lien Secured Party, and based on such documents and information as they shall
from time to time deem appropriate, continue to make their own credit decisions
in taking or not taking any action under this Agreement or any other Loan
Document to which they are party. The First Lien Secured Parties and the Second
Lien Secured Parties shall have no duty to disclose to any Second Lien Secured
Party or

 

36



--------------------------------------------------------------------------------

to any First Lien Secured Party, respectively, any information relating to the
Borrower or any of its Subsidiaries, or any other circumstance bearing upon the
risk of nonpayment of any of the First Lien Obligations or the Second Lien
Obligations, as the case may be, that is known or becomes known to any of them
or any of their Affiliates. In the event any First Lien Secured Party or any
Second Lien Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, respectively, any Second
Lien Secured Party or any First Lien Secured Party, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

Section 9.02 No Warranties or Liability.

(a) The First Lien Collateral Agent, for itself and on behalf of the other First
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Second Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, neither the First Lien Collateral Agent nor any other First Lien
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.

(b) The Second Lien Collateral Agent and the other Second Lien Secured Parties
shall have no express or implied duty to the First Lien Collateral Agent or any
other First Lien Secured Party, and the First Lien Collateral Agent and the
other First Lien Secured Parties shall have no express or implied duty to the
Second Lien Collateral Agent or any other Second Lien Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Loan
Document and any Second Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

(c) The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that no First Lien Secured Party shall have
any liability to the Second Lien Collateral Agent or any other Second Lien
Secured Party, and hereby waives any claim against any First Lien Secured Party,
arising out of any and all actions which the First Lien Collateral Agent or the
other First Lien Secured Parties may take or permit or omit to take with respect
to (i) the First Lien Loan Documents (other than this Agreement), (ii) the
collection of the First Lien Obligations or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

 

37



--------------------------------------------------------------------------------

Section 9.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Lien Collateral Agent and the other First Lien Secured Parties and the
Second Lien Collateral Agent and the other Second Lien Secured Parties shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Loan Document;

(b) subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or in any other term of (including the
Refinancing of), all or any portion of the First Lien Obligations or the Second
Lien Obligations, it being specifically acknowledged that a portion of the First
Lien Obligations consists or may consist of Obligations that are revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c) subject to the limitations set forth in Section 7.01, any change in the
time, place or manner of payment of, or, in any other term of, all or any
portion of the First Lien Obligations or the Second Lien Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;

(e) the securing of any First Lien Obligations or Second Lien Obligations with
any additional collateral or guaranty agreements, or any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Collateral
or any other collateral or any release of any guaranty securing any First Lien
Obligations or Second Lien Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Loan Party in respect of the
First Lien Obligations, or the Second Lien Obligations or this Agreement, or any
of the Second Lien Secured Parties in respect of this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or delivered by
electronic mail to the electronic mail address, as follows:

(i) if to the Borrower or any other Grantor, to it at Titan Energy Operating,
LLC, 712 Fifth Avenue, 11th Floor, New York, NY, Attn: Betsy Toney, Email:
btoney@atlasenergy.com; and Christine Bausch, Email: cbausch@atlasenergy.com;

 

38



--------------------------------------------------------------------------------

(ii) if to the First Lien Collateral Agent, to it at Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd. 1st Floor, MAC D1109-019, Charlotte,
North Carolina 28262-8522, Attn: Agency Services (Facsimile No. (704) 590-2782),
with a copy to Wells Fargo Bank, National Association, 1445 Ross Avenue, Suite
4500, T9216-451, Dallas, Texas 75202, Attn: Bryan M. McDavid (Facsimile No.
(713) 652-5874); and

(iii) if to the Second Lien Collateral Agent, to it at Wilmington Trust,
National Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention: Meghan McCauley, (Telecopy No.: 612.217.5651, Email:
MMcCauley@WilmingtonTrust.com) with a copy to Lindquist & Vennum LLP, 4200 IDS
Center, 80 South Eighth Street, Minneapolis, MN 55402, Attention of Mark C.
Dietzen, Esq. (Telecopy No. 612.371.3207, Email: MDietzen@lindquist.com).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if the sender
receives an acknowledgement of receipt (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).

(b) Electronic Communications. Notices and other communications may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Collateral Agents,
provided that the foregoing shall not apply to notices to any party if such
party has notified the other parties hereto that it is incapable of receiving
notices by electronic communication.

Unless the applicable Collateral Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each Grantor and each Collateral Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

 

39



--------------------------------------------------------------------------------

Section 10.02 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.

Section 10.03 Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. The Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any and all
rights the Second Lien Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The First Lien Collateral Agent, for itself and on behalf of the
other First Lien Secured Parties, hereby waives any and all rights the First
Lien Secured Parties may now or hereafter have under applicable law to revoke
this Agreement or any of the provisions of this Agreement.

Section 10.04 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.05 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Collateral Agent and the Second Lien Collateral Agent and, in
the case of waivers, amendments or modifications (x) of Sections 4.01, 7.02, or
10.05(b), the Borrower or (y) that directly and materially affect the rights or
duties of any Grantor, such Grantor.

(c) Subrogation. The Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties, hereby waives any rights of subrogation
it or they may acquire as a result of any payment hereunder until the Discharge
of First Lien Obligations has occurred; provided, however, that, any such
payment that is paid over to the First Lien Collateral Agent pursuant to this
Agreement shall be deemed a payment on the First Lien Obligations and shall be
deemed not to reduce any of the Second Lien Obligations unless and until the
Discharge of First Lien Obligations shall have occurred and the First Lien
Collateral Agent redelivers any such payment to the Second Lien Collateral
Agent.

 

40



--------------------------------------------------------------------------------

Section 10.06 Applicable Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK, COUNTY OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) Each party to this Agreement agrees that service of process in any such
action or proceeding may, to the extent permitted by applicable law, be effected
by delivering a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.01 or at such other address
of which the Collateral Agents shall have been notified pursuant
thereto. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 10.07 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY

 

41



--------------------------------------------------------------------------------

LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.07.

Section 10.08 Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties and
Second Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement. No other Person shall have or be
entitled to assert rights or benefits hereunder.

Section 10.09 Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

Section 10.10 Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.11 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section
10.03. Delivery of an executed signature page to this Agreement by facsimile or
other electronic transmission (e.g., .pdf) shall be as effective as delivery of
a manually signed counterpart of this Agreement.

Section 10.12 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties, on the one hand, and the
Second Lien Secured Parties, on the other hand. No Person is a third-party
beneficiary of this Agreement. Except as expressly provided in this Agreement,
none of the Borrower, any other Grantor, any Guarantor or any other creditor
thereof shall have any rights or obligations hereunder and none of the Borrower,
any other Grantor or any Guarantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor or any Guarantor, which are absolute and unconditional, to pay the
First Lien Obligations and the Second Lien Obligations as and when the same
shall become due and payable in accordance with their terms.

 

42



--------------------------------------------------------------------------------

Section 10.13 Sharing of Information. The Grantors agree that any information
provided to the First Lien Collateral Agent, the Second Lien Collateral Agent,
any First Lien Secured Party or any Second Lien Secured Party may be shared by
such Person with any First Lien Secured Party, any Second Lien Secured Party,
the First Lien Collateral Agent or the Second Lien Collateral Agent
notwithstanding a request or demand by such Grantor that such information be
kept confidential; provided, that such information shall otherwise be subject to
the respective confidentiality provisions in the First Lien Loan Documents and
the Second Lien Loan Documents, as applicable.

Section 10.14 No Indirect Actions. Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

Section 10.15 Amendment and Restatement.

This Agreement constitutes an amendment and restatement of the Existing
Intercreditor Agreement. This Agreement shall not constitute a novation or
termination or release of the Existing Intercreditor Agreement or of any
obligations owing under the Existing Intercreditor Agreement.

[Remainder of this page intentionally left blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: TITAN ENERGY OPERATING, LLC By:  

/s/ Jeffrey Slotterback

Name:   Jeffrey Slotterback Title:   Chief Financial Officer PARENT: TITAN
ENERGY, LLC By:  

/s/ Jeffrey Slotterback

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

GRANTORS: ATLAS RESOURCE PARTNERS HOLDINGS, LLC ATLAS RESOURCES, LLC RESOURCE
ENERGY, LLC VIKING RESOURCES, LLC ATLAS ENERGY COLORADO, LLC ARP BARNETT, LLC
ARP BARNETT PIPELINE, LLC ATLAS ENERGY TENNESSEE, LLC ATLAS PIPELINE TENNESSEE,
LLC ATLAS ENERGY SECURITIES, LLC ARP RANGELY PRODUCTION, LLC ARP OKLAHOMA, LLC
ARP MOUNTAINEER PRODUCTION, LLC ARP PRODUCTION COMPANY, LLC ATLS PRODUCTION
COMPANY, LLC ATLAS NOBLE, LLC REI-NY, LLC RESOURCE WELL SERVICES, LLC ATLAS
ENERGY INDIANA, LLC ATLAS ENERGY OHIO, LLC ATLAS BARNETT, LLC ARP EAGLE FORD,
LLC By:  

/s/ Jeffrey Slotterback

Name:   Jeffrey Slotterback Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Collateral Agent

By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement

“Reference is made to the Amended and Restated Intercreditor Agreement dated as
of September 1, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Parent, the Borrower, the other Grantors party thereto from time to time, Wells
Fargo Bank, National Association, as First Lien Collateral Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Collateral
Agent (as defined therein). Each Lender hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement as if it was a signatory thereto and (d) authorizes
and instructs the Collateral Agent to enter into the Intercreditor Agreement as
Collateral Agent and on behalf of such Lender. The foregoing provisions are
intended as an inducement to the First Lien Lenders (as defined in the
Intercreditor Agreement) to permit the incurrence of Obligations under this
Agreement and to extend credit to the Borrower and such lenders are intended
third party beneficiaries of such provisions.”

Provision for the Second Lien Security Instruments

“Reference is made to the Amended and Restated Intercreditor Agreement dated as
of September 1, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Parent, the Borrower, the other Grantors party thereto from time to time, Wells
Fargo Bank, National Association, as First Lien Collateral Agent (as defined
therein), and Wilmington Trust, National Association, as Second Lien Collateral
Agent (as defined therein). Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall
control.”

 

Annex I



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or modifications thereto, the “Credit Agreement”),
among Titan Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent,
Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent, and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN/W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                              , 20[ ]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or modifications thereto, the “Credit Agreement”),
among Titan Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent,
Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent, and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN/W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                              , 20[ ]

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or modifications thereto, the “Credit Agreement”),
among Titan Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent,
Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent, and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN/W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN/W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                              , 20[ ]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Second Lien Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or modifications thereto, the “Credit Agreement”),
among Titan Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent,
Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent, and the lenders (the “Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN/W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN/W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                              , 20[ ]

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

Date: September 1, 2016

This Solvency Certificate (this “Certificate”) is being delivered pursuant to
Section 6.01(d)(v) of that certain Amended and Restated Second Lien Credit
Agreement dated as of September 1, 2016 (together with all amendments,
restatements, supplements or modifications thereto, the “Credit Agreement”),
among Titan Energy Operating, LLC, as Borrower, Titan Energy, LLC, as Parent,
Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent, and the lenders (the “Lenders”) from time to time party thereto.
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.

The undersigned is a Financial Officer of the Parent and hereby certifies as of
the date hereof, both before and after giving effect to the Credit Agreement and
the transactions contemplated thereby, to the best of [his/her] knowledge and in
[his/her] capacity as an officer of the Parent, and not individually, as
follows:

 

  1. I have responsibility for (a) the management of the financial affairs of
the Parent and its Subsidiaries and the preparation of financial statements of
the Parent, and (b) reviewing the financial and other aspects of the
transactions contemplated by the Credit Agreement.

 

  2. I have carefully prepared and/or reviewed the contents of this Certificate
and have conferred with counsel for the Parent for the purpose of discussing the
meaning of any provisions herein that I desired to have clarified.

 

  3. In preparation for the consummation of the transactions contemplated by the
Credit Agreement, (i) I have prepared and/or reviewed a pro forma balance sheet
as of [●], 2016 and pro forma income projections and pro forma cash flow
projections for each fiscal year during the term of the Credit Agreement for the
Parent and its Subsidiaries on a consolidated basis, in each case after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement, and (ii) I have made such investigation and inquiries as to the
financial condition of the Parent and its Subsidiaries as I deem necessary and
prudent for the purpose of providing this Certificate. The pro forma balance
sheet has been prepared utilizing what I believe are reasonable estimates of the
“fair value” and “present fair saleable value” of the assets of the Parent and
its Subsidiaries. Although any projections may by necessity involve
uncertainties and approximations, the projections are based on good faith
estimates and assumptions believed by me, in my capacity as a Financial Officer
of the Parent, the Borrower and each other Subsidiary, to be reasonable. I
understand that the Administrative Agent and the Lenders are relying on this
Certificate in extending credit to the Borrower and its Affiliates pursuant to
the Credit Agreement.

 

  4. Based upon the foregoing and upon the best of my knowledge after due
diligence, I have concluded as follows:

 

  a. The “present fair saleable value” of the assets of the Parent and its
Subsidiaries, on a consolidated basis, exceed: (x) the total liabilities of the
Parent and its Subsidiaries (including probable liabilities in respect of
contingent and unliquidated liabilities and unmatured liabilities), on a
consolidated basis, and (y) the amount required to pay such liabilities as they
become absolute and matured.

 

K-1



--------------------------------------------------------------------------------

  b. The Parent and its Subsidiaries, on a consolidated basis, do not have an
unreasonably small amount of capital with which to conduct its business after
giving due consideration to the industry in which it is engaged.

 

  c. The Parent and its Subsidiaries, on a consolidated basis, are able and
expect to be able to pay their debts and liabilities (including probable
liabilities in respect of contingent and unliquidated liabilities and unmatured
liabilities) as they become absolute and matured.

 

  d. The Parent and its Subsidiaries, on a consolidated basis, have not executed
the Loan Documents or made any transfer or incurred any obligations thereunder,
with actual intent to hinder, delay or defraud either present or future
creditors.

In computing the amount of such contingent and unliquidated liabilities as of
the date hereof, such liabilities have been computed at the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability.

[Remainder of page intentionally left blank]

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto executed and delivered this
certificate as a Financial Officer of the Parent and not in [his/her] individual
capacity, as of the date first written above.

 

TITAN ENERGY, LLC By:     Name:     Title:    

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF RELEASE

September 1, 2016

Atlas Energy Group, LLC

712 Fifth Avenue, 11th Floor

New York, New York 10019

Ladies and Gentlemen:

Reference is made to the (i) Joint Prepackaged Chapter 11 Plan of Reorganization
of Atlas Resources Partners, L.P., et al., Pursuant to Chapter 11 of the
Bankruptcy Code (the “Plan of Reorganization”), (ii) Amended and Restated Second
Lien Credit Agreement, dated as of September 1, 2016 (the “Credit Agreement”),
by and among Titan Energy Operating,, LLC, a Delaware limited liability company
(the “Borrower”), Titan Energy, LLC, a Delaware limited liability company (the
“Parent”), each of the lenders party thereto on the date hereof (the “Lenders”)
and Wilmington Trust, National Association, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”), and (iii) Second Lien Credit
Agreement, dated as of February 23, 2015 by and among Atlas Resources Partners,
L.P., a Delaware limited partnership (“ARP”), the lenders from time to time
party thereto, and Wilmington Trust, National Association (including its
predecessors, successors, and assigns) in its capacities as administrative agent
and collateral agent (the “Pre-Petition Second Lien Credit Agreement”). All
capitalized terms used herein and not otherwise defined have the meanings set
forth in the Plan of Reorganization.

ARP and certain of its affiliates filed the Plan of Reorganization with the
Bankruptcy Court, pursuant to which ARP and certain of its subsidiaries expect
to be reorganized and emerge from the Chapter 11 Cases. The Plan of
Reorganization was confirmed by the Bankruptcy Court on August 26, 2016.
Pursuant to the Plan of Reorganization, Atlas Energy Group, LLC, a Delaware
limited liability company (“AEG”) will no longer be the general partner of ARP.

Pursuant to the Plan of Reorganization and the Confirmation Order, (i) the
Borrower will assume all of ARP’s obligations arising under the Pre-Petition
Second Lien Credit Agreement, pursuant to the terms of the Credit Agreement,
including ARP’s indemnification obligations pursuant to Section 12.03 of the
Pre-Petition Second Lien Credit Agreement, (ii) the other Loan Parties will
guarantee such obligations pursuant to a Guaranty in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties (each as defined
in the Credit Agreement), and (iii) the Pre-Petition Second Lien Credit
Agreement will be amended and restated in its entirety and superseded pursuant
to, and to the extent set forth in, the Credit Agreement (it being understood
that such amendment and restatement shall not constitute a novation of the
liabilities, indebtedness and obligations of the parties under the Pre-Petition
Second Lien Credit Agreement).

In connection with the Borrower’s agreement to execute and deliver the Credit
Agreement and assume the obligations of ARP under the Pre-Petition Second Lien
Credit Agreement, AEG has requested that the Administrative Agent and the
Lenders, and the Administrative Agent and the

 

L-1



--------------------------------------------------------------------------------

Lenders have agreed to, release AEG (and no other Person) from any obligations
AEG may have in respect of the Pre-Petition Second Lien Credit Agreement, solely
in its capacity as general partner of ARP, including any such obligations of
AEG, in its capacity as general partner of ARP, in respect of obligations owing
by the Loan Parties (as defined in the Pre-Petition Second Lien Credit
Agreement) thereunder (it being understood and agreed, for the avoidance of
doubt, that no obligations of the Loan Parties (as defined in the Pre-Petition
Second Lien Credit Agreement) are being released, discharged, terminated or
otherwise impaired or modified hereby).

In consideration of the premises and the mutual covenants contained in the
Credit Agreement, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, AEG, the Administrative Agent, and
the Lenders, agree as follows:

1. EACH OF ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS (EACH OF THE
FOREGOING, COLLECTIVELY, THE “RELEASING PARTIES”), SOLELY IN SUCH CAPACITIES
UNDER THE PRE-PETITION SECOND LIEN CREDIT AGREEMENT, HEREBY UNCONDITIONALLY,
FULLY AND FOREVER RELEASES AND DISCHARGES, WITHOUT REPRESENTATION OR WARRANTY BY
ANY RELEASING PARTY (EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2 BELOW), AEG,
SOLELY IN ITS CAPACITY AS GENERAL PARTNER OF ARP, FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, DEMANDS AND LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT
OR INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR
UNDISPUTED, KNOWN OR UNKNOWN, WHICH THE RELEASING PARTIES HAVE OR MAY HAVE IN
THE FUTURE AGAINST AEG, SOLELY IN ITS CAPACITY AS GENERAL PARTNER OF ARP,
RELATING IN ANY WAY TO ANY EVENT, CIRCUMSTANCE, ACTION OR FAILURE TO ACT
OCCURRING ON OR PRIOR TO THE EFFECTIVE DATE IN CONNECTION WITH, OR ARISING FROM,
THE PRE-PETITION SECOND LIEN CREDIT AGREEMENT OR ANY OBLIGATIONS AEG, SOLELY IN
ITS CAPACITY AS GENERAL PARTNER OF ARP, HAS OR MAY HAVE IN RESPECT OF THE
PRE-PETITION SECOND LIEN CREDIT AGREEMENT ON OR PRIOR TO THE EFFECTIVE DATE,
SUCH RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF
THE CIRCUMSTANCES AND EFFECTS OF SUCH RELEASE AND DISCHARGE, AND AFTER HAVING
CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO; PROVIDED THAT
NOTHING CONTAINED IN THIS SECTION 1 SHALL BE CONSTRUED TO RELEASE ANY PARTY OR
ENTITY FROM ANY CLAIMS, CAUSES OF ACTION, DEMANDS OR LIABILITIES ARISING FROM
GROSS NEGLIGENCE, INTENTIONAL FRAUD, WILLFUL MISCONDUCT OR CRIMINAL CONDUCT.

Notwithstanding anything to the contrary in this letter agreement, the release
and discharge pursuant to the foregoing paragraph shall in no event extend to,
or modify, reduce or otherwise impair, any of the indebtedness, liabilities or
other obligations of the Loan Parties (as defined in the Pre-Petition Second
Lien Credit Agreement) under the Pre-Petition Second Lien Credit Agreement or
the other Loan Documents (as defined in the Pre-Petition Second Lien Credit
Agreement).

 

L-2



--------------------------------------------------------------------------------

2. Representations and Warranties. Each of the parties hereto represents and
warrants as to itself that this letter agreement has been duly executed and
delivered by such party.

3. Counterparts. This letter agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this letter agreement by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

4. Governing Law. This letter agreement (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.

5. Severability. Any provision of this letter agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6. Successors and Assigns. This letter agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

7. Venue. Each party hereto irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any party hereto relating to this letter agreement or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each party hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this letter agreement in any court referred to in this section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

8. Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
LETTER AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

L-3



--------------------------------------------------------------------------------

9. Effectiveness. The effectiveness of this letter agreement is subject to the
occurrence of the Effective Date of the Plan of Reorganization.

[Signature pages follow]

 

L-4



--------------------------------------------------------------------------------

EXHIBIT L

The parties hereto have caused this letter agreement to be duly executed as of
the day and year first above written.

 

WILMINGTON TRUST, N.A., as Administrative Agent By:     Name:   Title:  

 

L-5



--------------------------------------------------------------------------------

FS ENERGY & POWER FUND

By: GSO Capital Partners LP, as Sub-Adviser

By:     Name:   Title:  

 

L-6



--------------------------------------------------------------------------------

WAYNE FUNDING LLC

By: FS Energy & Power Fund, as Sole Member

By: GSO Capital Partners LP, as Sub-Adviser

By:     Name:   Title:  

 

L-7



--------------------------------------------------------------------------------

FOXFIELDS FUNDING LLC

By: FS Energy & Power Fund, as Sole Member

By: GSO Capital Partners LP, as Sub-Adviser

By:     Name:   Title:  

 

L-8



--------------------------------------------------------------------------------

WISSAHICKON CREEK LLC,

LEHIGH RIVER LLC,

JUNIATA RIVER LLC

By: FS Investment Corporation II, as Sole Member

By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser

By:     Name:   Title:  

 

L-9



--------------------------------------------------------------------------------

JEFFERSON SQUARE FUNDING LLC

By: FS Investment Corporation III, as Sole Member

By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser

By:     Name:   Title:  

 

L-10



--------------------------------------------------------------------------------

MTP ENERGY OPPORTUNITIES FUND LLC

By: MTP Energy Management LLC, its managing member

By: Magnetar Financial LLC, its sole member

By:     Name:   Title:  

 

L-11



--------------------------------------------------------------------------------

MTP ENERGY MASTER FUND LTD

By: MTP Energy Management LLC, its investment advisor

By: Magnetar Financial LLC, its sole member

By:     Name:   Title:  

 

L-12



--------------------------------------------------------------------------------

ATLAS ENERGY GROUP, LLC, a Delaware limited liability company

By:     Name:     Title:    

 

L-13



--------------------------------------------------------------------------------

SCHEDULE 1.01

SECURITY INSTRUMENTS

Guaranty Agreement

Security Agreement

Mortgages

Global Intercompany Note

IP Security Agreement (as defined in the Security Agreement)

Liens pursuant to the financing statements listed on Schedule 1.02 hereto

Control agreements pursuant to Section 3.2(e) of the Security Agreement

 

SCHEDULE 1.01 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.02

LIENS

 

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    UCC   

2012 1667353

4/30/12

   ARP Barnett Pipeline, LLC    Wells Fargo Bank, N.A., as Administrative Agent
   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule 1 attached thereto. Delaware Secretary of State    UCC   

2015 0750157

2/23/15

   ARP Barnett Pipeline, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC   

2012 1667726

4/30/12

   ARP Barnett, LLC    Wells Fargo Bank, National Association, as Administrative
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule 1 attached thereto. Delaware Secretary of State    UCC   

2015 0750124

2/23/15

   ARP Barnett, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Texas Secretary of State    UCC   

14-0030562253

9/24/14

   ARP Eagle Ford, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    All assets of Debtor, except for the Excluded Property
as more fully described on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Texas Secretary of State    UCC   

15-0005480871

2/23/15

   ARP Eagle Ford, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Atascosa County, Texas    Mechanic
Liens   

167367

12/14/15

  

Claimant:

Compass Well Services, LLC

  

Respondent:

ARP Eagle Ford, LLC

   Materials and services performed on “Subject Wells” defined therein. Delaware
Secretary of State    UCC   

2014 1906403

5/14/14

   ARP MOUNTAINEER PRODUCTION, LLC    U.S. BANK EQUIPMENT FINANCE, A DIVISION OF
U.S. BANK NATIONAL ASSOCIATION    Specific equipment. Delaware Secretary of
State    UCC   

2014 1906585

5/14/14

   ARP MOUNTAINEER PRODUCTION, LLC    U.S. BANK EQUIPMENT FINANCE, A DIVISION OF
U.S. BANK NATIONAL ASSOCIATION    Specific equipment. Delaware Secretary of
State    UCC   

2014 2023927

5/22/14

   ARP Mountaineer Productions, LLC    Wells Fargo Bank, National Association,
as Administrative Agent    All assets of Debtor, except for the Excluded
Property as more fully described on Schedule A attached thereto. Delaware
Secretary of State    UCC   

2015 0750462

2/23/15

   ARP Mountaineer Productions, LLC    Wilmington Trust, National Association,
as Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Buchanan County, Virginia
   UCC   

63795

5/23/14

   ARP Mountaineer Production, LLC    Wells Fargo Bank, National Association, as
Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Buchanan County, Virginia    UCC   

63854

4/11/16

   ARP Mountaineer Production, LLC    Wells Fargo Bank, National Association, as
Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Buchanan County, Virginia    UCC   

63855

4/11/16

   ARP Mountaineer Production, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Barbour County, West Virginia    JUDGMENT   

Book: 42

Page: 398

5/16/16

  

Petitioner:

SD GAS, LLC

  

Respondent:

ARP Mountaineer Production, LLC

   Judgment entered in the amount of $347,431.95. Fayette County, West Virginia
   JUDGMENT   

Book: 64

Page: 350

5/16/16

  

Petitioner:

SD GAS, LLC

  

Respondent:

ARP Mountaineer Production, LLC

   Judgment entered in the amount of $347,431.95. McDowell County, West Virginia
   JUDGMENT   

Book: 64

Page: 517

5/16/16

  

Petitioner:

SD GAS, LLC

  

Respondent:

ARP Mountaineer Production, LLC

   Judgment entered in the amount of $347,431.95. Raleigh County, West Virginia
   JUDGMENT   

Book:5062

Page: 1827

5/16/16

  

Petitioner:

SD GAS, LLC

  

Respondent:

ARP Mountaineer Production, LLC

   Judgment entered in the amount of $347,431.95.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Taylor County, West Virginia    JUDGMENT   

Book:24

Page: 594

5/19/16

  

Petitioner:

SD GAS, LLC

  

Respondent:

ARP Mountaineer Production, LLC

   Judgment entered in the amount of $347,431.95. Wyoming County, West Virginia
   JUDGMENT   

Book:47

Page: 144

5/16/16

  

Petitioner:

SD GAS, LLC

  

Respondent:

ARP Mountaineer Production, LLC

   Judgment entered in the amount of $347,431.95. County Clerk, Oklahoma County,
Oklahoma    UCC   

2012050102045110

5/1/12

   ARP Oklahoma, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    All assets of Debtor, except for the Excluded Property
as more fully described on Schedule I attached thereto. County Clerk, Oklahoma
County, Oklahoma    UCC   

20150223020172520

2/23/15

   ARP Oklahoma, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Delaware Secretary of State    UCC   

2013 2993740

8/1/13

   ARP Production Company, LLC    Wells Fargo Bank, National Association, as
Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule I attached thereto.

Delaware Secretary of State    UCC   

2015 0750371

2/23/15

   ARP Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Clerk Taos County, New Mexico    UCC   

Book: 907

Page: 25

   ARP Production Company, LLC    Wells Fargo Bank, National Association, as
Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule I attached thereto.

Clerk Taos County, New Mexico    UCC   

Book: 907

Page: 35

   ARP Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Johnson County, Wyoming    UCC   

154488

4/8/16

   ARP PRODUCTION COMPANY LLC    WILMINGTON TRUST NA    Fixture filing. Johnson
County, Wyoming    UCC   

154487

4/8/16

   ARP PRODUCTION COMPANY LLC    WELLS FARGO BANK, NA    Fixture filing. Johnson
County, Wyoming    MORTGAGE   

145125

2/25/15

   ARP PRODUCTION COMPANY LLC    WILMINGTON TRUST NA    Mortgage. Johnson
County, Wyoming    MORTGAGE   

132508

9/6/13

   ARP PRODUCTION COMPANY LLC    WELLS FARGO BANK, NA    Mortgage

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Johnson County, Wyoming    MORTGAGE   

132023

8/9/13

   ARP PRODUCTION COMPANY LLC    WELLS FARGO BANK, NA    Mortgage Fayette
County, Alabama    UCC   

2013-94

8/9/13

   ARP Production Company, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    Fixture filing. Jefferson County, Alabama    UCC   

LR201316/20753

8/9/13

   ARP Production Company, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    Fixture filing. Tuscaloosa County, Alabama    UCC   

2013 2080

8/7/13

   ARP Production Company, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    Fixture filing. Walker County, Alabama    UCC   

103702

8/8/13

   ARP Production Company, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    Fixture filing. Moffat County, Colorado    UCC   

20160822

4/7/16

   ARP Rangely Production, LLC    Wells Fargo Bank, National Association, as
Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Moffat County, Colorado    UCC   

20160825

4/7/16

   ARP Rangely Production, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Rio Blanco County, Colorado    UCC   

312101

4/8/16

   ARP Rangely Production, LLC    Wells Fargo Bank, National Association, as
Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Rio Blanco County, Colorado    UCC   

312102

4/8/16

   ARP Rangely Production, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC   

2014 2568186

6/30/14

   ARP Rangely Production, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    All assets of Debtor, except for the Excluded Property
as more fully described on Schedule A attached thereto. Delaware Secretary of
State    UCC   

2015 0750512

2/23/15

   ARP Rangely Production, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Texas Secretary of State   
UCC   

12-0023806214

7/27/12

   Atlas Barnett, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    All assets of Debtor, except for the Excluded Property
as more fully described on Schedule I attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Texas Secretary of State    UCC   

15-0005480750

2/23/15

   Atlas Barnett, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Jacks County, Texas    Mechanic Liens
  

Book: 980

Page: 594

1/20/15

   Atlas Barnett, LLC    Borderline Operation Corporation   

Fees for drilling and completing of wells on the Edward-Worthington leasehold, a
property owned by Debtor and Atlas Resources Series 33-2013.

 

Claimant is subcontractor for the improvements.

 

The amount due and owing is $13,975.00

Jacks County, Texas    Mechanic Liens   

Book: 980

Page: 626

1/20/15

   Atlas Barnett, LLC    Borderline Operation Corporation   

Fees for drilling and completing of wells on the Fitzgerald #6 leasehold, a
property owned by Debtor and Atlas Resources Series 33-2013.

 

Claimant is subcontractor for the improvements.

 

The amount due and owing is $7,865.00

Jacks County, Texas    Mechanic Liens   

Book: 980

Page: 650

1/20/15

   Atlas Barnett, LLC    Borderline Operation Corporation   

Fees for drilling and completing of wells on the Sewell B3 and the Sewell East I
leasehold, a property owned by Debtor and Atlas Resources Series 33-2013.

 

Claimant is subcontractor for the improvements.

 

The amount due and owing is $7,865.00

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Colorado Secretary of State    UCC   

20122006596

3/8/12

   Atlas Energy Colorado, LLC    Wells Fargo Bank, National Association, as
Administrative Agent    All assets of Debtor, except for the Excluded Property
as more fully described on Schedule 1attached thereto. Colorado Secretary of
State    UCC   

20152016343

2/23/15

   Atlas Energy Colorado, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC   

2015 0749712

2/23/15

   Atlas Energy Holdings Operating Company, LLC    Wilmington Trust, National
Association, as Collateral Agent    All assets of Debtor, except for the
Excluded Property as more fully described on Schedule A attached thereto.
Delaware Secretary of State    AMEND   

2015 3196267

7/23/15

   Atlas Resource Partners Holdings, LLC    Wilmington Trust, National
Association, as Collateral Agent    Amendment to financing statement no. 2015
0749712 amending Debtor’s name. Indiana Secretary of State    UCC   

201100002591970

3/25/11

   Atlas Energy Indiana, LLC    Wells Fargo Bank, N.A., as Administrative Agent
   All assets of Debtor, except for the Excluded Property as more fully
described on Schedule 1attached thereto. Indiana Secretary of State    AMEND   

201200002186890

3/8/12

   Atlas Energy Indiana, LLC    Wells Fargo Bank, N.A., as Administrative Agent
   Amendment to financing statement no. 201100002591970 amending Debtor’s
address. Indiana Secretary of State    AMEND   

201200002187033

3/8/12

   Atlas Energy Indiana, LLC    Wells Fargo Bank, N.A., as Administrative Agent
  

Amendment to financing statement no. 201100002591970 restating collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1attached thereto.

Indiana Secretary of State    AMEND   

201300001421246

2/11/13

   Atlas Energy Indiana, LLC    Wells Fargo Bank, N.A., as Administrative Agent
   Amendment to financing statement no. 201100002591970 releasing the liens and
security interests in the property described on Exhibit A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Indiana Secretary of State    CONT   

201500007969241

10/16/15

   Atlas Energy Indiana, LLC    Wells Fargo Bank, N.A., as Administrative Agent
   Continuation of financing statement no. 201100002591970. Indiana Secretary of
State    UCC   

201500001424241

2/23/15

   ATLAS ENERGY INDIANA, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Ohio Secretary of State   
UCC   

OH00148945786

3/24/11

   Atlas Energy Ohio, LLC    Wells Fargo Bank, N.A., as Administrative Agent   
All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1attached thereto. Ohio Secretary of State    AMEND   

20120690048

3/8/12

   Atlas Energy Ohio, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Amendment to financing statement no. OH00148945786 amending Debtor’s address and
restating the collateral description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1attached thereto.

Ohio Secretary of State    AMEND   

20120690049

3/8/12

   Atlas Energy Ohio, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Amendment to financing statement no. OH00148945786 restating the collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Ohio Secretary of State    CONT   

20152890220

10/16/15

   Atlas Energy Ohio, LLC    Wells Fargo Bank, N.A., as Administrative Agent   
Continuation of financing statement no. OH00148945786. Ohio Secretary of State
   UCC   

OH00183223658

2/23/15

   Atlas Energy Ohio, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Pennsylvania Secretary of
the Commonwealth    UCC   

2011032500976

3/24/11

  

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    All assets of Debtor,
except for the Excluded Property as more fully described on Schedule 1attached
thereto. Pennsylvania Secretary of the Commonwealth    AMEND   

2012030901940

3/8/12

  

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

   Wells Fargo Bank, N.A., as Administrative Agent   

Amendment to financing statement no. 2011032500976 restating the collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Pennsylvania Secretary of the Commonwealth    AMEND   

2012030901952

3/8/12

  

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011032500976 amending address for Atlas Resources, LLC.
Pennsylvania Secretary of the Commonwealth    AMEND   

2012030901926

3/8/12

  

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011032500976 amending address for Viking Resources, LLC.
Pennsylvania Secretary of the Commonwealth    CONT   

2016010800591

1/8/16

  

Atlas Energy Tennessee, LLC

Atlas Resources, LLC

Viking Resources, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Continuation of financing
statement 2011032500976. Pennsylvania Secretary of the Commonwealth    UCC   

2015022407392

2/23/15

   Atlas Energy Tennessee, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   UCC   

2015 0749720

2/23/15

   Atlas Noble, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Recorder Guernsey County, Ohio    UCC
  

201600001834

4/8/16

   Atlas Noble, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Recorder Guernsey County, Ohio    UCC   

201600001837

4/8/16

   Atlas Noble, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Muskingum County, Ohio    UCC   

2016-00000041

4/8/16

   Atlas Noble, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Muskingum County, Ohio    UCC   

2016-00000042

4/8/16

   Atlas Noble, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Noble County, Ohio    UCC   

2016000071742

4/8/16

   Atlas Noble, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Noble County, Ohio    UCC   

2016000071743

4/8/16

   Atlas Noble, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Trumbull County, Ohio    UCC   

201605060008010

5/6/16

   Atlas Noble, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Recorder Trumbull County, Ohio    UCC   

201605060008011

5/6/16

   Atlas Noble, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Trumbull County, Ohio    UCC   

201605060008012

5/6/16

   Atlas Noble, LLC    Wells Fargo Bank, N.A., as Administrative Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Trumbull County, Ohio    UCC   

201605060008013

5/6/16

   Atlas Noble, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pennsylvania Secretary of the Commonwealth    UCC   

2016051000046

5/9/16

   Atlas Pipeline Tennessee, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule 1attached thereto. Pennsylvania Secretary of the
Commonwealth    UCC   

2016051900420

5/19/19

   Atlas Pipeline Tennessee, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Delaware Secretary of State
   AMEND   

2015 3196267

7/23/15

   Atlas Resource Partners Holdings, LLC    Wilmington Trust, National
Association, as Collateral Agent    Amendment to financing statement no. 2015
0749712 amending Debtor’s name and address.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Pennsylvania Secretary of the Commonwealth    UCC   

2015022407405

2/23/15

   Atlas Resources, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. Fayette County, Pennsylvania    UCC   

201500005200

5/21/15

   Atlas Resources, LLC    Wilmington Trust, National Association, as Collateral
Agent    Fixture filing. Greene County, Pennsylvania    UCC   

20167000

Instrument #1156

Docket #1

Page: 290

Block #3

  

Atlas Resources, LLC

Viking Resources, LLC

   Wilmington Trust, National Association, as Collateral Agent    Fixture
filing. Circuit Clerk, Columbia County, Arkansas    UCC   

Book: 352

Instrument: 124

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Circuit Clerk, Columbia County, Arkansas    UCC   

Book: 352

Instrument: 135

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Circuit Clerk, Faulkner County, Arkansas    UCC   

2015-8845

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Circuit Clerk, Faulkner County, Arkansas    UCC   

2015-9139

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Circuit Clerk, Johnson County, Arkansas    UCC   

Book: 2015011-00406

6/11/15

Instrument: 216764

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Circuit Clerk, Johnson County, Arkansas    UCC   

Book: 2015012-00124

Instrument: 216876

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Circuit Clerk, Logan County, Arkansas    UCC   

201507-11

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Circuit Clerk, Logan County, Arkansas    UCC   

201507 707

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Circuit Clerk, Ouachita County, Arkansas    UCC   

Book: M358-00218

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Circuit Clerk, Ouachita County, Arkansas    UCC   

Book: M358-00842

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pope County, Arkansas    UCC   

Book: 2015-27-00285

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Pope County, Arkansas    UCC   

Book: 2015-29-00337

6/18/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Clerk and Recorder, Sebastian County, Arkansas    UCC   

2015F-08048

6/10/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Clerk and Recorder, Sebastian County, Arkansas    UCC
  

2015F-08425

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Yell County, Arkansas    UCC   

Book: 528

Pages: 785-938

6/22/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC   

2015 2429719

6/8/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Blanket Lien. Delaware Secretary of State    UCC   

2015 2470374

6/10/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. Beaver County, Oklahoma   
UCC   

I-2015-001187

Book: 1331

Page: 167

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Beaver County, Oklahoma    UCC   

I-2015-001225

Book: 1331

Page: 515

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Beckham County, Oklahoma    UCC   

I-2015-002392

Book: 2189

Page: 359-392

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Beckham County, Oklahoma    UCC   

I-2015-002486

Book: 2190

Page: 0693-0697

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Caddo County, Oklahoma    UCC   

201500014459

Book: 2970

Page: 576-609

6/10/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Caddo County, Oklahoma    UCC   

201500014617

Book: 2972

Page: 173-177

6/18/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Cleveland County, Oklahoma    UCC   

Book: 5430

Page: 1192

6/10/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Cleveland County, Oklahoma    UCC   

Book: 5433

Page: 243

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Coal County, Oklahoma    UCC   

Book: 823

Page: 181

6/12/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Coal County, Oklahoma    UCC   

Book: 828

Page: 27

6/18/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Ellis County, Oklahoma    UCC   

I-K-001424

Book: 0919

Page: 773

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Ellis County, Oklahoma    UCC   

I-K-001485

Book: 0920

Page: 473

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Garvin County, Oklahoma    UCC   

Book: 2102

Page: 209

6/10/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Garvin County, Oklahoma    UCC   

Book: 2102

Page: 876

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Haskell County, Oklahoma    UCC   

Book: 850

Page: 24

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Haskell County, Oklahoma    UCC   

Book: 851

Page: 5

6/18/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Latimer County, Oklahoma    UCC   

Book: 816

Page: 492

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Latimer County, Oklahoma    UCC   

Book: 817

Page: 682

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Leflore County, Oklahoma    UCC   

Book: 1936

Page: 256

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Leflore County, Oklahoma    UCC   

Book: 1943

Page: 691

8/4/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Major County, Oklahoma    UCC   

I-2015-001894

Book: 1901

Page: 48

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Major County, Oklahoma    UCC   

I-2015-001949

Book: 1901

Page: 579

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

McClain County, Oklahoma    UCC   

I-2015-007744

Book: 2240

Page: 1

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. McClain County, Oklahoma    UCC   

I-2015-008076

Book: 2241

Page: 248

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pittsburgh County, Oklahoma    UCC   

Book: 2176

Page: 6

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Pittsburgh County, Oklahoma    UCC   

Book: 2177

Page: 574

6/17/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Roger Mills County, Oklahoma    UCC   

I-2015-001904

Book: 2297

Page: 128

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Roger Mills County, Oklahoma    UCC   

I-2015-002029

Book: 2300

Page: 151

6/18/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Woods County, Oklahoma    UCC   

I-2015-002384

Book: 1221

Page: 1

6/11/15

   ATLS Production Company, LLC    Wells Fargo Bank, N.A., as Administrative
Agent    Fixture filing. Woods County, Oklahoma    UCC   

I-2015-002472

Book: 1221

Page: 467

6/18/15

   ATLS Production Company, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC   

2015 0749779

2/23/15

   REI-NY, LLC    Wilmington Trust, National Association, as Collateral Agent   
All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto. Delaware Secretary of State    UCC   

2015 0750082

2/23/15

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent    All assets of Debtor, except for the Excluded Property as more fully
described on Schedule A attached thereto. County Recorder Columbiana County,
Ohio    UCC   

2016-00050379

4/11/16

   Resource Energy, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

County Recorder Columbiana County, Ohio    UCC   

2016-00050380

4/11/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Guernsey County, Ohio    UCC   

201600001835

4/8/16

   Resource Energy, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Guernsey County, Ohio    UCC   

201600001836

4/8/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Harrison County, Ohio    UCC   

201600001382

5/10/16

   Resource Energy, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Harrison County, Ohio    UCC   

201600001383

5/10/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Summit County, Ohio    UCC   

56204772

4/15/16

   Resource Energy, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Summit County, Ohio    UCC   

56204774

4/15/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Trumbull County, Ohio    UCC   

201605060008011

5/6/16

   Resource Energy, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Trumbull County, Ohio    UCC   

201605060008014

5/6/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Tuscarawas County, Ohio    UCC   

201600003513

4/8/16

   Resource Energy, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Tuscarawas County, Ohio    UCC   

201600003516

4/8/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Recorder Trumbull County, Ohio    UCC   

201605060008014

5/6/16

   Resource Energy, LLC    Wilmington Trust, National Association, as Collateral
Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC   

2015 0750108

2/23/15

   Resource Well Service, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto. County Recorder Columbiana
County, Ohio    UCC   

2016-00050381

4/11/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Columbiana County, Ohio    UCC   

2016-00050382

4/11/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Mahoning County, Ohio    UCC   

201600000127

4/8/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Mahoning County, Ohio    UCC   

201600000128

4/8/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

County Recorder Portage County, Ohio    UCC   

141679

5/6/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Portage County, Ohio    UCC   

141680

5/6/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Stark County, Ohio    UCC   

201604110013253

4/11/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Stark County, Ohio    UCC   

201604110013254

4/11/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Summit County, Ohio    UCC   

56204773

4/15/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Summit County, Ohio    UCC   

56204775

4/15/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

County Recorder Trumbull County, Ohio    UCC   

201605060008012

5/6/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Trumbull County, Ohio    UCC   

201605060008015

5/6/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Wayne County, Ohio    UCC   

201600003491

4/11/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

County Recorder Wayne County, Ohio    UCC   

201600003492

4/11/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Pennsylvania Secretary of the Commonwealth    UCC   

2015022407417

2/23/15

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent    All assets of Debtor, except for the Excluded Property as
more fully described on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Recorder Fayette County, Pennsylvania    UCC   

201300009328

8/6/13

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.    Fixture filing. Recorder Fayette County, Pennsylvania
   UCC   

201500005200

5/21/15

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent    Fixture filing. Recorder Fayette County, Pennsylvania    UCC
  

201600003857

4/8/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Recorder Fayette County, Pennsylvania    UCC   

201600003858

4/8/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Greene County, Pennsylvania    UCC   

201670001182

4/8/16

   Viking Resources, LLC    Wells Fargo Bank, National Association, as
Administrative Agent.   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Greene County, Pennsylvania    UCC   

201670001184

4/8/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Recorder Trumbull County, Ohio    UCC   

201605060008015

5/6/16

   Viking Resources, LLC    Wilmington Trust, National Association, as
Collateral Agent   

Fixture filing.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule A attached thereto.

Delaware Secretary of State    UCC   

2011 1096810

3/24/11

  

Atlas Energy, L.P.

Atlas Pipeline Holdings GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    All assets of Debtor,
except for the Excluded Property as more fully described on Schedule 1attached
thereto. Delaware Secretary of State    AMEND   

2011 1439580

4/18/11

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 removing Atlas Pipeline Holdings GP, LLC and
replacing with Atlas Energy GP, LLC.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2011 1917403

5/20/11

  

Atlas Energy, L.P.

Atlas Pipeline Holdings GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent   

Amendment to financing statement no. 2011 1096810 removing Atlas Energy GP, LLC

and replacing with Atlas Pipeline Holdings GP, LLC.

Delaware Secretary of State    AMEND   

2011 1942104

5/20/11

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 removing Atlas Pipeline Holdings GP, LLC and
replacing with Atlas Energy GP, LLC.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2012 0885998

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 amending address for Atlas Energy Holdings Operating
Company, LLC. Delaware Secretary of State    AMEND   

2012 0910036

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent   

Amendment to financing statement no. 2011 1096810 restating collateral
description.

 

All assets of Debtor, except for the Excluded Property as more fully described
on Schedule 1attached thereto.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2012 0910044

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 amending address for Atlas Noble, LLC. Delaware
Secretary of State    AMEND   

2012 0910101

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 amending address for REI-NY, LLC.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2012 0910127

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 amending address for Resource Energy, LLC. Delaware
Secretary of State    AMEND   

2012 0910358

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

AED Investments, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 amending address for Resource Well Services, LLC.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2012 0910424

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

Atlas America Mid-Continent, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 deleting AED Investments, Inc. Delaware Secretary of
State    AMEND   

2012 0910473

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Company, LLC

Atlas Energy Resource Services, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 deleting Atlas America Mid-Continent, Inc.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2012 0910572

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Resource Services, Inc.

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy Company, LLC. Delaware
Secretary of State    AMEND   

2012 0910648

3/7/12

  

Atlas Energy, L.P.

Atlas Energy GP, LLC

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy Resource Services, Inc.
Delaware Secretary of State    AMEND   

2012 0912503

3/7/12

  

Atlas Energy GP, LLC

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy, L.P. Delaware Secretary of
State    AMEND   

2015 0960822

3/6/15

  

Atlas Energy Holdings Operating Company, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 deleting Atlas Energy GP, LLC.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Jurisdiction

  

Filing/Search

Type

  

File No. and File Date

  

Debtor

  

Secured Party

  

Collateral Description

Delaware Secretary of State    AMEND   

2015 2733490

6/25/15

  

Atlas Resource Partners Holdings, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Amendment to financing
statement no. 2011 1096810 amending name of Atlas Energy Holdings Operating
Company, LLC. Delaware Secretary of State    CONT   

20150812586

11/6/15

  

Atlas Resource Partners Holdings, LLC

Atlas Noble, LLC

REI-NY, LLC

Resource Energy, LLC

Resource Well Services, LLC

   Wells Fargo Bank, N.A., as Administrative Agent    Continuation of financing
statement no. 2011 1096810.

 

SCHEDULE 1.02 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.

 

SCHEDULE 7.05 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL

None.

 

SCHEDULE 7.06 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.11

ERISA

None.

 

SCHEDULE 7.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

  

Jurisdiction

of

Organization

  

100% Owner
(except as set
forth below)

  

Type of
Equity
Interest

  

Number
of Issued
Shares

  

Organizational
Identification
Number

  

Address of Principal Place of

Business

Atlas Resource Partners Holdings, LLC    DE    Borrower    LLC Membership    N/A
   4929124   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Resources, LLC    PA    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    588630   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Viking Resources, LLC    PA    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    3651868   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Resource Energy, LLC    DE    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    2334331   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Noble, LLC    DE    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    3297063   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Indiana, LLC    IN    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    2008080700372   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Tennessee, LLC    PA    Atlas Resource Partners Holdings, LLC   
LLC Membership    N/A    3810592   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Ohio, LLC    OH    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    1624763   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

of

Organization

  

100% Owner
(except as set
forth below)

  

Type of
Equity
Interest

  

Number
of Issued
Shares

  

Organizational
Identification
Number

  

Address of Principal Place of

Business

Atlas Energy Colorado, LLC    CO    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    20111269505   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

REI-NY, LLC    DE    Atlas Resource Partners Holdings, LLC    LLC Membership   
N/A    2789159   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Resource Well Services, LLC    DE    Atlas Resource Partners Holdings, LLC   
LLC Membership    N/A    2334423   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Energy Securities, LLC    DE    Atlas Resource Partners Holdings, LLC   
LLC Membership    N/A    4929121   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Anthem Securities, Inc.1    PA    Atlas Energy Securities, LLC    Common Stock
   500    2726223   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Barnett, LLC    DE    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    5124746   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Barnett Pipeline, LLC    DE    ARP Barnett, LLC    LLC Membership    N/A   
5145069   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

1  Not a Guarantor; Broker Dealer Subsidiary.

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

of

Organization

  

100% Owner
(except as set
forth below)

  

Type of
Equity
Interest

  

Number
of Issued
Shares

  

Organizational
Identification
Number

  

Address of Principal Place of

Business

Atlas Barnett, LLC    TX    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A   

TX Secretary of State File Number: 800980895

 

TX Taxpayer

Number: 12626546886

  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Oklahoma, LLC    OK    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A    3512352463   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Production Company, LLC    DE    Atlas Resource Partners Holdings, LLC   
LLC Membership    N/A    5346722   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ATLS Production Company, LLC    DE    ARP Production Company, LLC    LLC
Membership    N/A    5348070   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

Atlas Pipeline Tennessee, LLC    PA    Atlas Energy Tennessee, LLC    LLC
Membership    N/A    3782089   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Rangely Production, LLC    DE    Atlas Resource Partners Holdings, LLC   
LLC Membership    N/A    5527823   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

ARP Mountaineer Production, LLC    DE    Atlas Resource Partners Holdings, LLC
   LLC Membership    N/A    5426577   

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

of

Organization

  

100% Owner
(except as set
forth below)

  

Type of
Equity
Interest

  

Number
of Issued
Shares

  

Organizational
Identification
Number

  

Address of Principal Place of

Business

ARP Eagle Ford, LLC    TX    Atlas Resource Partners Holdings, LLC    LLC
Membership    N/A   

TX Secretary of State File Number: 0802064057

 

TX Taxpayer Number: 3205515675

  

Park Place Corporate Center One

1000 Commerce Dr., 4th Floor

Pittsburgh, PA 15275

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.15

PARTNERSHIP INTERESTS

 

Partnership Name

   General Partner    GP Interest     GP as LP  

Atlas America Series 25-2004(A) L.P.

   Atlas Resources, LLC      35.000000 %      .698881 % 

Atlas America Series 25-2004(B) L.P.

   Atlas Resources, LLC      35.000000 %      0.219598 % 

Atlas America Series 26-2005 L.P.

   Atlas Resources, LLC      36.130000 %      1.300206 % 

Atlas America Series 27-2006 L.P.

   Atlas Resources, LLC      32.535300 %      0.166286 % 

Atlas Resources Series 28-2010 L.P.

   Atlas Resources, LLC      36.623000 %      0.000000 % 

Atlas Resources Series 30-2011 L.P.

   Atlas Resources, LLC      17.790000 %      0.000000 % 

Atlas Resources Series 31-2011 L.P.

   Atlas Resources, LLC      43.140000 %      0.000000 % 

Atlas Resources Series 32-2012 L.P.

   Atlas Resources, LLC      29.440000 %      0.000000 % 

Atlas America Public #15-2006(B) L.P.

   Atlas Resources, LLC      33.250000 %      0.248972 % 

Atlas Resources Public #16-2007(A) L.P.

   Atlas Resources, LLC      37.203000 %      0.177718 % 

Atlas Resources Public #17-2007(A) L.P.

   Atlas Resources, LLC      33.370000 %      0.163049 % 

Atlas Resources Public #17-2008(B) L.P.

   Atlas Resources, LLC      35.122000 %      0.049390 % 

Atlas Resources Public #18-2008(A) L.P.

   Atlas Resources, LLC      27.679000 %      0.089718 % 

Atlas Resources Public #18-2009(B) L.P.

   Atlas Resources, LLC      28.089000 %      0.043927 % 

Atlas Resources Public #18-2009(C) L.P.

   Atlas Resources, LLC      27.720000 %      0.000000 % 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.19

GAS IMBALANCES

None.

 

SCHEDULE 7.19 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING CONTRACTS

COAL BED METHANE

 

Contract name

  

Company Name

  

Expiration Date

ABBS VALLEY - GATHERING - CRAB ORCHARD    ABBS VALLEY PIPELINE LLC    10/31/2022
ABBS VALLEY - GATHERING - HILLMAN    ABBS VALLEY PIPELINE LLC    07/31/2022
APPALACHIAN ENERGY - GAS PURCHASE - BUCHANAN CO. VA    APPALACHIAN ENERGY INC   
10/31/2017 ATMOS - GAS SALES - DUNCANVILLE    ATMOS ENERGY MARKETING LLC   
3/31/2017 ATMOS - GAS SALES - POND CREEK    ATMOS ENERGY MARKETING LLC   
3/31/2017 BP - GAS SALES - SONAT    BP ENERGY COMPANY    12/31/2016 COLORADO
INTERSTATE GAS - TRANSPORTATION    EL PASO PIPELINE PARTNERS LP    3/31/2019
COLUMBIA - TRANSPORTATION - FIRM    COLUMBIA GAS TRANSMISSION CORP    10/31/2024
EAST TENNESSEE - TRANSPORTATION - FIRM - 10,000    EAST TENNESSEE NATURAL GAS
LLC    3/31/2017 EAST TENNESSEE - TRANSPORTATION - FIRM - 15,000    EAST
TENNESSEE NATURAL GAS LLC    3/31/2022 EQUITABLE (EQT) - GATHERING - FIRM   
EQUITABLE GAS    06/30/2017 EQUITRANS - TRANSPORTATION - FIRM    EQUITABLE GAS
   4/30/2017 EQUITRANS - TRANSPORTATION - INTERRUPTIBLE    EQUITABLE GAS   
5/31/2017 INTERCONN - GAS SALES - SONAT    INTERCONN RESOURCES LLC    1/31/2017
SEQUENT - GAS SALES - ENABLE    SEQUENT ENERGY MANAGEMENT LP    1/31/2017
SEQUENT - GAS SALES - TCO - CRAB ORCHARD/ LASHER - WV/VA    SEQUENT ENERGY
MANAGEMENT LP    3/31/2018 SONAT (SOUTHERN NATURAL GAS) - MEASUREMENT - SHORT
CREEK #2    EL PASO PIPELINE PARTNERS LP    12/5/2016 SONAT (SOUTHERN NATURAL
GAS) - MEASUREMENT - SHORT CREEK 46090    EL PASO PIPELINE PARTNERS LP   
11/3/2016 SOUTHCROSS - TRANSPORTATION - DUNCANVILLE/BWB    SOUTHCROSS ENERGY
PARTNERS LP    11/1/2016 SOUTHCROSS - TRANSPORTATION - WHITE OAK/BWB   
SOUTHCROSS ENERGY PARTNERS LP    Life of Lease TENASKA - GAS SALES - CIG/BEAVER
   TENASKA MARKETING VENTURES    1/31/2017 TENASKA - GAS SALES - CIG/BIG BLUE   
TENASKA MARKETING VENTURES    1/31/2017 TENASKA - GAS SALES - CIG/DUMAS   
TENASKA MARKETING VENTURES    1/31/2017 TENASKA - GAS SALES - CIG/FORGAN   
TENASKA MARKETING VENTURES    1/31/2017 UGI - GAS SALES - EQUITABLE WV/VA -
HILLMAN    UGI ENERGY SERVICES, INC.    4/30/2017 WTG - GAS SALES - CIG/BIG
BLUE, DUMAS    WTG GAS MARKETING INC    1/31/2017 WTG - GAS SALES - CIG/FORGAN
   WTG GAS MARKETING INC    1/31/17

RANGELY - NON OP

 

Contract name

  

Company Name

  

Expiration Date

CHEVRON - NGL SALES    CHEVRON NATURAL GAS, A DIVISION OF    12/31/2016 CHEVRON
- CO2/TRANSPORTATION-RAVEN RIDGE    CHEVRON NATURAL GAS, A DIVISION OF   
8/31/2019 CHEVRON - UNIT OPERATING AGREEMENT - RANGELY    CHEVRON NATURAL GAS, A
DIVISION OF    LIFE OF RESERVE

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPALACHIA

 

Contract name

  

Company Name

  

Expiration Date

AIELLO BROTHERS (SCHREINER) - GATHERING - MCKEAN    AIELLO BROTHERS OIL & GAS
INC    12/31/2015 ALLIANCE - GAS PURCHASE - PA (Weaver)    ALLIANCE PETROLEUM
CORPORATION    4/30/2017 AMERICAN REFINING GROUP - CRUDE - PA    AMERICAN
REFINING GROUP    MTH-TO-MTH ANADARKO - GATHERING - LYCOMING CO    ANADARKO E&P
ONSHORE LLC    5/31/2023 ATMOS - GAS SALES - EAST KNOX    ATMOS ENERGY MARKETING
LLC    1/15/2017 ATMOS - GAS SALES - MORGAN 7&9 TENNESSEE    ATMOS ENERGY
MARKETING LLC    3/31/2017 ATMOS - INTERCONNECT - INDIANA    ATMOS ENERGY
MARKETING LLC    2/28/2016 BLUE RACER - PROCESSING - HASTINGS/NATRIUM    BLUE
RACER MIDSTREAM LLC    12/31/2023 BLUE RACER - TRANSPORTATION - SCIO STATION   
BLUE RACER MIDSTREAM LLC    12/31/2023 CASTLETON COM MERCHANT TRADING - GAS
SALES - FIRESTONE    CASTLETON COM MERCHANT TRADING LP    3/31/2017 CASTLETON
COM MERCHANT TRADING - GAS SALES - TGP JACKSON CENTER    CASTLETON COM MERCHANT
TRADING LP    3/31/2017 CASTLETON COM MERCHANT TRADING - GAS SALES - TGP LAKE
WILHELM    CASTLETON COM MERCHANT TRADING LP    3/31/2017 CASTLETON COMMODITIES
- GAS SALES - TGP - TOWNVILLE/ MAPLEWOOD    CASTLETON COM MERCHANT TRADING LP   
3/31/2017 CATALYST - GATHERING - MCKEAN    CATALYST ENERGY INC    10/31/2015
CHEVRON - GAS SALES - DOMINION - WICKS    CHEVRON NATURAL GAS, A DIVISION OF   
3/31/17 CHEVRON - GAS SALES - EQUITRANS - SALEM    CHEVRON NATURAL GAS, A
DIVISION OF    3/31/17 CITIZENS - TRANSPORTATION - TN    CITIZENS GAS UTILITY
DISTRICT    6/30/2018 CNX - PROCESSING - FRUEHAUF    CNX GAS CO LLC    LIFE OF
WELL CNX - TRANSPORTATION and PROCESSING - BIG MOUNTAIN    KNOX ENERGY INC   
LIFE OF WELL COLUMBIA GAS OF OH - GAS SALES - COH    COLUMBIA GAS OF OHIO, INC
   10/31/2017 COLUMBIA GAS OF PA - GAS SALES - MILLER    COLUMBIA GAS OF
PENNSYLVANIA    9/14/2017 D & D ENERGY - GAS PURCHASE - OHIO    D & D ENERGY CO
   1/31/2017 D&L - GAS PURCHASE - TRUMBULL CO, HOWLAND TWP    D & L ENERGY, INC.
   LIFE OF WELL D&L - GAS PURCHASE - TRUMBULL CO, WARREN TWP    D & L ENERGY,
INC.    LIFE OF WELL D&L - GAS PURCHASE - TRUMBULL CO. - HUBISH - OH    BOBCAT
WELL & PIPELINE LLC    LIFE OF WELL DANZI - GATHERING - MCKEAN    DANZI ENERGY,
INC.    12/31/2015 DIRECT ENERGY - GAS SALES - DEO/LPPS LARGE DEAL    DIRECT
ENERGY MARKETING LLC    6/30/2017 DIRECT ENERGY - GAS SALES - ERIKSON/ THOMPSETT
   DIRECT ENERGY MARKETING LLC    3/31/2017 DIRECT ENERGY - GAS SALES - PNG   
DIRECT ENERGY MARKETING LLC    3/31/2017 DIRECT ENERGY - GAS SALES - TETCO   
DIRECT ENERGY MARKETING LLC    3/31/2017 DIRECT ENERGY - GAS SALES - DEO
6371.C134    DIRECT ENERGY MARKETING LLC    6/30/2017 DISCOVERY - GAS PURCHASE -
PA    DISCOVERY OIL & GAS, LLC    3/31/2017 DOMINION EAST OHIO - HEAT CONTENT   
DOMINION EAST OHIO    4/30/2016 DOMINION EAST OHIO - PRODUCTION ENHANCEMENT   
DOMINION EAST OHIO    4/30/2017 DOMINION FIELD SERVICES - GAS SALES - DTI   
DOMINION FIELD SERVICES, INC.    01/31/17 DOMINION FIELD SERVICES - GAS SALES -
DTI - HERMINIE    DOMINION FIELD SERVICES, INC.    4/30/2017 DOMINION FIELD
SERVICES - GAS SALES - TCO - AO6 PA    DOMINION FIELD SERVICES, INC.   
3/31/2017 DOMINION FIELD SERVICES - GAS SALES - TCO - GATHERCO    DOMINION FIELD
SERVICES, INC.    3/31/2017 DOMINION FIELD SERVICES - GAS SALES - TCO - GILLIS,
MISLO, W. BETHLEHEM    DOMINION FIELD SERVICES, INC.    4/30/2017 DOMINION FIELD
SERVICES - GAS SALES - TCO - GOODWIN, ORLOSKY, SMOCK    DOMINION FIELD SERVICES,
INC.    4/30/2017 DOMINION FIELD SERVICES - GAS SALES - TCO - SPRINGHILL, BROWN
   DOMINION FIELD SERVICES, INC.    4/30/2017 DOUBLE J RESOURCES - GATHERING -
MCKEAN    DOUBLE J RESOURCES, INC.    12/31/2015 EASTERN ENERGY - GAS TRANSPORT
- NY    EASTERN ENERGY GROUP    LIFE OF RSRV EDF TRADING - GAS SALES -
TETCO/CLYDE    EDF TRADING NORTH AMERICA LLC    3/31/2017 EDWARDS ENERGY DBA
JOHN COOL (AB RESOURCES) - GATHERING - MCKEAN    AB RESOURCES LLC    12/31/2015
ELDORADO ENERGY - GATHERING - MCKEAN    ELDORADO ENERGY, LLC    9/30/2016 EMKEY
- GATHERING - THOMPSETT, EICKSON    MID AMERICAN NATURAL RESOURCES    9/9/9999
ENERGY ALLIANCE - PROCESSING    ENERGY ALLIANCE COMPANY, INC    10/7/2029
EQUITRANS - AGREGATION GATHERING - SW PA (CHEVRON FRMR AGNT)    EQUITRANS LP   
4/30/2017 ERIC PETROLEUM - GAS PURCHASE - DOTSUN MM    ERIC PETROLEUM    LIFE OF
WELL ERIC PETROLEUM - GAS SALES - KOCH - OHIO    ERIC PETROLEUM    9/8/2017
FARRINGTON & HEPLER (M&M ROYALTY) - GATHERING - MCKEAN    M & M ROYALTY   
12/31/2015 HEHN - GAS PURCHASE - OH    HEHN QUALITY GARDEN CORPORATION    LIFE
OF WELL HOWARD DRILLING - GATHERING - MCKEAN    HOWARD DRILLING    12/31/2015

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

INTERSTATE GAS SUPPLY - GAS SALES - COH    INTERSTATE GAS SUPPLY INC   
5/31/2017 INTERSTATE GAS SUPPLY - GAS SALES - TCO/COBRA    INTERSTATE GAS SUPPLY
INC    2/28/2017 INTERSTATE GAS SUPPLY - GAS SALES - TCO/V6DEO    INTERSTATE GAS
SUPPLY INC    6/30/2017 KEYROCK - GAS PURCHASE - PA    KEYROCK ENERGY, LLC   
1/1/2017 KLEESE - GAS PURCHASE - OH    KLEESE DEVELOPMENT ASSOCIATES    LIFE OF
WELL KRIEBEL - GAS SALES - LOWNSBERRY    KRIEBEL MINERALS, INC.    3/31/2017
MARKWEST - GATHERING AND PROCESSING    MARKWEST LIBERTY MIDSTREAM & RESRCS   
6/2/2016 MARKWEST - NGL & MARKETING - HOUSTON PLANT    MARKWEST LIBERTY
MIDSTREAM & RESRCS    6/2/2017 NORTH COAST - GAS PURCHASE - DJ&J MM    NORTH
COAST ENERGY, INC.    LIFE OF WELL NORTH COAST - GAS PURCHASE - MORAIN ANDERSON
MM    NORTH COAST ENERGY, INC.    LIFE OF WELL NORTHWOOD - TRANSPORATION and GAS
SALES - OH    NORTHWOOD ENERGY CORPORATION    LIFE OF WELL NUCORP - GAS PURCHASE
- TN    NUCORP ENERGY INC    1/31/2017 OHIO VALLEY HUB - FACILITIES and
MANAGEMENT    OHIO VALLEY HUB LLC    12/13/2017 OIL CREEK ENERGY (SOUTH SHORE
ENERGY) - GATHERING - MCKEAN    SOUTH SHORE ENERGY, LLC    12/31/2015 OPEN FLOW
- GAS SALES - NFG    OPEN FLOW GAS SUPPLY CORP    3/31/2017 PAUL JONES - GAS
SALES -NY/CORN DRYING    PAUL M. JONES    LIFE OF WELL PEOPLES - GAS SALES -
BUTCHER    EQUITABLE GAS    3/31/2017 PEOPLES NATURAL GAS COMPANY - PRODUCTION
ENHANCEMENT    DOMINION PEOPLES    4/1/2017 RAY PANDER - GAS PURCHASE - OH   
RAY PANDER TRUCKING, INC.    LIFE OF WELL SOUTH JERSEY - GAS SALES - NFG   
SOUTH JERSEY RESOURCES GROUP LLC    2/28/2017 STRYKER - GAS SALES - NORSE/AER   
STRYKER ENERGY LLC    1/31/2017 SUMMIT PETROLEUM - GAS PURCAHSE - OH    SUMMIT
PETROLEUM, INC.    LIFE OF WELL UEO/M3 - GATHERING - CRAMBLETT    UTICA EAST
OHIO MIDSTREAM LLC    1/31/2028 UEO/M3 - PROCESSING - CRAMBLETT    UTICA EAST
OHIO MIDSTREAM LLC    1/31/2028 UGI - GAS SALES - EQUITRANS/TETCO    UGI ENERGY
SERVICES, INC.    4/30/2017 VANGUARD - ARIANA GATHERING AGREEMENT    VANGUARD
OIL AND GAS CO.    LIFE OF WELL WALDEN - GAS PURCHASE - TN    WALDEN RESOURCES
LLC    LIFE OF WELL

NORTH TEXAS

 

Contract name

  

Company Name

  

Expiration Date

ATMOS - FACILITIES - HILLIARD    ATMOS ENERGY MARKETING LLC    MTH-TO-MTH ATMOS
- FACILITIES - PROLOGIS    ATMOS ENERGY MARKETING LLC    MTH-TO-MTH BARNETT
GATHERING - GATHERING - LILLIAN (OAK GROVE & LEVY ACRES)    XTO ENERGY INC   
1/1/2017 CALPINE - GAS SALES - CLEBURNE    CALPINE ENERGY SERVICES LP   
3/31/2017 CHESAPEAKE - GAS SALES - DERRINGER    CHESAPEAKE OPERATING INC   
5/1/2017 CHESAPEAKE - GATHERING - DERRINGER    CHESAPEAKE OPERATING INC   
4/30/2017 DB NEWARK LEASE HOLDINGS - FACILITIES - DIXIE BEDARZ    DB NEWARD
LEASE HOLDINGS LP    9/9/9999 DFW - GATHERING - LESTER LEVY    DFW MIDSTREAM
SERVICE, LLC    3/31/2020 EMPIRE - GAS SALES - PROLOGIS & HILLIARD    EMPIRE
PIPELINE CORPORATION    3/31/2017 EMPIRE - GATHERING, GAS SALES, NGL SALES - M&M
RANCH    EMPIRE PIPELINE CORPORATION    1/1/2022 EMPIRE - GATHERING, GAS SALES,
NGL SALES - MILBURN    EMPIRE PIPELINE CORPORATION    8/15/2017 EMPIRE -
GATHERING, GAS SALES, NGL SALES - MILLER    EMPIRE PIPELINE CORPORATION   
1/1/2022 ENBRIDGE - PROCESSING and NGL SALES - WEATHERFORD    ENBRIDGE ENERGY
PARTNERS LP    10/31/2017 ENERGY TRANSFER FUEL - TRANSPORTATION - TX INTERSTATE
(311)    ENERGY TRANSFER FUEL LP    6/30/2017 ENERGY TRANSFER FUEL -
TRANSPORTATION - TX INTRASTATE    ENERGY TRANSFER FUEL LP    6/30/2017 ENERGY
TRANSFER FUEL- BLENDING - TEXAS    ETC TEXAS PIPLINE LTD    10/1/2017 ENLINK -
GAS SALES - GREEN ACRES & HAPPY HILLS    ENLINK GAS MARKETING LP    11/1/2025
ENLINK - GATHERING AND GAS SALES - BRIAR OAKS, DURWOOD, VARDEMAN    ENLINK GAS
MARKETING LP    7/1/2019 ENLINK - GATHERING, PROCESSING, & SALES - MARBLE FALLS
   ENLINK GAS MARKETING LP    9/30/2019 ENLINK MIDSTREAM - CONFIDENTIALITY
AGREEMENT    ENLINK GAS MARKETING LP    4/30/2017 ENLINK MIDSTREAM - GAS SALES &
TRANSPORTATION - PONDER (PERDOMO)    ENLINK GAS MARKETING LP    11/30/2017
ENLINK MIDSTREAM - GATHERING - PERDOMO    ENLINK GAS MARKETING LP    11/30/2017
ENLINK MIDSTREAM - GATHERING, PROCESSING AND GAS SALES - ROBINSON    ENLINK GAS
MARKETING LP    6/30/2017 ETC MARKETING - GAS SALES - MAYPEARL & HOWARD    ETC
MARKETING LTD    3/31/2018

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ETC TEXAS PIPELINE - GAS SALES - INDIAN TRAILS    ETC TEXAS PIPLINE LTD    ETC
TEXAS PIPELINE - GAS SALES - LEGACY MARTIN    ETC TEXAS PIPLINE LTD    12/1/2016
ETC TEXAS PIPELINE - GAS SALES - TOMBSTONE/ SANDERFORD    ETC TEXAS PIPLINE LTD
   12/31/2018 ETC TEXAS PIPELINE - GATHERING - COURTNEY    ETC TEXAS PIPLINE LTD
   9/30/2021 ETC TEXAS PIPELINE - GATHERING - DENTON CO.    ETC TEXAS PIPLINE
LTD    11/1/2016 ETC TEXAS PIPELINE - GATHERING - SCHRODER    ETC TEXAS PIPLINE
LTD    6/30/2017 ETC TEXAS PIPELINE - GATHERING - WHEATLAND    ETC TEXAS PIPLINE
LTD    9/30/2021 ETC TEXAS PIPELINE - PROCESSING - WHEATLAND, COURTNEY    ETC
TEXAS PIPLINE LTD    9/30/2021 ETC TEXAS PIPELINE - PROCESSING AND NGL SALES -
M&M RANCH, MILLER    ETC TEXAS PIPLINE LTD    1/1/2022 ETC TEXAS PIPELINE-
GATHERING - GREAT EXPECTATIONS (DENTON COUNTY)    ETC TEXAS PIPLINE LTD   
1/1/2017 SWG PIPELINE (ENLINK) - GATHERING - GREEN ACRES & HAPPY HILLS    ENLINK
GAS MARKETING LP    3/01/2026 TARGA - AID IN CONSTRUCTION - JACK COUNTY TEXAS   
TARGA NORTH TEXAS LP    11/30/2021 TARGA - GAS LIFT - JACK COUNTY TEXAS    TARGA
NORTH TEXAS LP    11/30/2021 TARGA - GAS SALES & PROCESSING - CLAYTON RANCH   
TARGA NORTH TEXAS LP    7/31/2020 TARGA - GATHERING - PECOS/ SCHROEDER - BARTON
HALL    TARGA NORTH TEXAS LP    TARGA - GATHERING - PECOS/SCHROEDER    TARGA
NORTH TEXAS LP    TARGA - GATHERING - TESUQUE, DEAN, BARTON HALL    TARGA NORTH
TEXAS LP    TARGA - PROCESSING, NGL SALES, GAS SALES - JACK COUNTY TEXAS   
TARGA NORTH TEXAS LP    11/30/2021 XTO - GAS PURCHASE - RODEO GUSHER    XTO
ENERGY INC    LIFE OF WELL

EAGLE FORD

 

Contract name

  

Company Name

  

Expiration Date

ETC FIELD SERVICES - GATHERING, PROCESSING & SALES - EAGLE FORD    ETC FIELD
SERVICES LLC    11/30/2016 ETC FIELD SERVICES - GATHERING, PROCESSING & SALES -
EAGLE FORD    ETC FIELD SERVICES LLC    11/30/2026

MISSISSIPPI LIME

 

Contract name

  

Company Name

  

Expiration Date

SEMGAS - GATHERING, PROCESSING, GAS SALES AND NGL SALES - OK    SEMGAS LP   
11/1/2017

 

SCHEDULE 7.20 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

Transactions referred to in Schedule 9.13 are incorporated herein by reference
to the extent any such transactions constitute Investments.

SCHEDULE 9.05 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.11

SALE OF PROPERTIES

 

Well

Number

  

Property Number

  

Well Name

1

  

P1UGPAPG00

  

GRACE UNIT 6H

2

  

P1UGPASG00

  

GRACE UNIT 4H

3

  

P1UGPAUG00

  

GRACE UNIT 5H

4

  

QALCSQDRGB

  

GRACE UNIT/UNIT 10

5

  

QALCTB7JNV

  

GRACE UNIT/UNIT 10

6

  

QALCT6SHLV

  

UNIT 10 3H

7

  

QALCTB2KOV

  

UNIT 10 4H

8

  

QALCT0FJIV

  

UNIT 10 5H

9

  

QALCTBHKPV

  

UNIT 10 6H

10

  

QALCT69HMV

  

UNIT 10 7H

11

  

P1UGPAKG00

  

DOBIE MARTIN UNIT 5H

12

  

P1UGPAMG00

  

DOBIE MARTIN UNIT 6H

13

  

P1UGPAFF00

  

JIMMY UNIT 4H

14

  

P1UGPA4F00

  

JIMMY UNIT 5H

15

  

P1UGPB0F00

  

JIMMY UNIT 6H

16

   Property number identified by Borrower, subject to consent of the
Administrative Agent   

GRACE UNIT/UNIT 10 3H

SCHEDULE 9.11 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9.13

TRANSACTIONS WITH AFFILIATES

 

1. Transactions pursuant to that certain Amended and Restated Contract Operating
Agreement, dated as of January 1, 2016, by and among Atlas Eagle Ford Operating
Company, LLC, ARP Eagle Ford, LLC and Atlas Growth Eagle Ford, LLC, as amended
from time to time in accordance with the First Lien Credit Agreement and the
Second Lien Credit Agreement.

 

2. Transactions pursuant to that certain Second Amended and Restated Shared
Acquisition and Operating Agreement, dated as of January 1, 2016, by and among
ARP Eagle Ford, LLC, Atlas Growth Eagle Ford, LLC and Atlas Eagle Ford Operating
Company, LLC, as amended from time to time in accordance with the First Lien
Credit Agreement and the Second Lien Credit Agreement.

 

3. Payment of salary and benefit costs and expenses and corporate card amounts
to Atlas Energy Group, LLC (“ATLS”) or its subsidiaries that are allocated to be
paid by the Borrower in accordance with the methodology in place on the Plan
Effective Date and giving effect to any changes thereto approved by the
Borrower’s conflict committee.

 

4. Payments to ATLS or its subsidiaries of amounts owing in respect of corporate
insurance and bonding maintained by ATLS or its subsidiaries with third parties
on behalf of ARP and its subsidiaries.

 

5. Omnibus Agreement, dated as of August [    ], 2016, by and among Titan
Management LLC, Atlas Energy Resources Services, Inc., Titan Energy, LLC, and
Titan Energy Operating, LLC.

 

6. Amended and Restated Limited Liability Company Agreement of Titan Energy,
LLC, dated as of August [    ], 2016, by Atlas Resource Partners, L.P, as Sole
Member.

 

7. Limited Liability Company Agreement of Titan Energy Operating, LLC, dated as
of August 19, 2016, by Titan Energy, LLC, as Sole Member.

SCHEDULE 9.13 TO CREDIT AGREEMENT